 

Execution Version

 



 

$75,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 30, 2013

 

among

 

Francesca’s Collections, inc., as Borrower

 

Francesca’s LLC, as Parent

 

THE OTHER GUARANTORS PARTY HERETO,
as Guarantors

 

THE LENDERS PARTY HERETO

 

and

Royal Bank of Canada,

 

as Administrative Agent, Collateral Agent,

Joint Lead Arranger and Co-Bookrunner

 

and

 

KeyBank National Association,

 

as Syndication Agent,

Joint Lead Arranger and Co-Bookrunner

 

 

 

 

 

Table of Contents

 

    Page     ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS 1    
Section 1.1 Defined Terms 1 Section 1.2 UCC Terms 36 Section 1.3 Accounting
Terms and Principles 36 Section 1.4 Payments 37 Section 1.5 Interpretation 37  
  ARTICLE II THE FACILITY 37     Section 2.1 The Commitments 37 Section 2.2
Borrowing Procedures 38 Section 2.3 [Reserved] 39 Section 2.4 Letters of Credit
39 Section 2.5 Reduction and Termination of the Commitments 43 Section 2.6
Repayment of Obligations 43 Section 2.7 Optional Prepayments 43 Section 2.8
[Reserved] 43 Section 2.9 Interest 43 Section 2.10 Conversion and Continuation
Options 44 Section 2.11 Fees 45 Section 2.12 Application of Payments 45 Section
2.13 Payments and Computations 46 Section 2.14 Evidence of Debt 48 Section 2.15
Suspension of Eurodollar Rate Option 49 Section 2.16 Breakage Costs; Increased
Costs; Capital Requirements 49 Section 2.17 Taxes 51 Section 2.18 Substitution
of Lenders 54 Section 2.19 Defaulting Lenders 54 Section 2.20 Increase of
Commitments and Incremental Term Loans 56     ARTICLE III CONDITIONS TO
EFFECTIVENESS AND TO LOANS AND LETTERS OF CREDIT 58     Section 3.1 Conditions
to Effectiveness 58 Section 3.2 Conditions Precedent to Each Loan and Letter of
Credit 59 Section 3.3 Defaulting Lenders 59 Section 3.4 Determinations of
Initial Borrowing Conditions 59     ARTICLE IV REPRESENTATIONS AND WARRANTIES 60
    Section 4.1 Corporate Existence; Compliance with Law 60 Section 4.2 Loans 60
Section 4.3 Subsidiaries 61 Section 4.4 Financial Statements 61 Section 4.5
Material Adverse Effect 61 Section 4.6 Solvency 62 Section 4.7 Litigation 62
Section 4.8 Taxes 62

 

i

 

 

Section 4.9 Margin Regulations 62 Section 4.10 No Burdensome Obligations; No
Defaults 62 Section 4.11 Investment Company Act 63 Section 4.12 Labor Matters 63
Section 4.13 ERISA 63 Section 4.14 Environmental Matters 63 Section 4.15
Intellectual Property 64 Section 4.16 Title; Real Property 64 Section 4.17 Full
Disclosure 65 Section 4.18 Permits 65 Section 4.19 Anti-Terrorism Laws 65
Section 4.20 Insurance 65     ARTICLE V FINANCIAL COVENANTS 65     Section 5.1
Maximum Consolidated Total Lease Adjusted Leverage Ratio 65 Section 5.2 Maximum
Capital Expenditures 66     ARTICLE VI REPORTING COVENANTS 66     Section 6.1
Financial Statements 66 Section 6.2 Other Events 68 Section 6.3 Copies of
Notices and Reports 68 Section 6.4 [Reserved] 69 Section 6.5 ERISA Matters 69
Section 6.6 Environmental Matters 69 Section 6.7 Labor Matters 69 Section 6.8
Other Information 70     ARTICLE VII AFFIRMATIVE COVENANTS 70     Section 7.1
Maintenance of Corporate Existence 70 Section 7.2 Compliance with Laws, Etc 70
Section 7.3 Payment of Obligations 71 Section 7.4 Maintenance of Property 71
Section 7.5 Maintenance of Insurance 71 Section 7.6 Keeping of Books 71 Section
7.7 Access to Books and Property 72 Section 7.8 Environmental 72 Section 7.9 Use
of Proceeds 72 Section 7.10 Additional Collateral and Guaranties 73     ARTICLE
VIII NEGATIVE COVENANTS 74     Section 8.1 Indebtedness 74 Section 8.2 Liens 77
Section 8.3 Investments 78 Section 8.4 Asset Sales 80 Section 8.5 Restricted
Payments 81 Section 8.6 Payment of Subordinated Debt and Certain Other Debt 82
Section 8.7 Fundamental Changes 83 Section 8.8 Change in Nature of Business 83
Section 8.9 Transactions with Affiliates 83

 

ii

 

 

Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments 86 Section 8.11 Modification of Certain Documents 86 Section
8.12 Accounting Changes; Fiscal Year 86 Section 8.13 Margin Regulations 86
Section 8.14 Compliance with ERISA 86 Section 8.15 Hazardous Materials 87
Section 8.16 Material Contracts 87 Section 8.17 Anti-Terrorism Laws; Anti-Money
Laundering; Embargoed Persons 87     ARTICLE IX EVENTS OF DEFAULT 87     Section
9.1 Definition 87 Section 9.2 Remedies 89 Section 9.3 [Reserved] 89 Section 9.4
Actions in Respect of Letters of Credit 89     ARTICLE X THE AGENTS 89    
Section 10.1 Appointment and Authority 89 Section 10.2 Agents Individually 90
Section 10.3 Duties of the Agents; Exculpatory Provisions 91 Section 10.4
Reliance by Agents 92 Section 10.5 Delegation of Duties 92 Section 10.6 Notice
of Default 92 Section 10.7 Resignation of Agents 93 Section 10.8 Resignation of
L/C Issuer 93 Section 10.9 Non-Reliance on Agents and Other Lender Parties 93
Section 10.10 Release of Collateral or Guarantors 94 Section 10.11 Additional
Secured Parties 95 Section 10.12 Expenses; Indemnities 95 Section 10.13 No Other
Duties, etc 96 Section 10.14 Withholding Tax 96 Section 10.15 Removal of Agents
97     ARTICLE XI MISCELLANEOUS 97     Section 11.1 Amendments, Waivers, Etc 97
Section 11.2 Assignments and Participations; Binding Effect 99 Section 11.3
Costs and Expenses 102 Section 11.4 Indemnities 103 Section 11.5 Survival 104
Section 11.6 Limitation of Liability for Certain Damages 104



Section 11.7 Lender-Creditor Relationship; No Fiduciary Duty 104 Section 11.8
Right of Setoff 105 Section 11.9 Sharing of Payments, Etc 105 Section 11.10
Marshaling; Payments Set Aside 105 Section 11.11 Notices 106 Section 11.12
Posting of Approved Electronic Communications 108 Section 11.13 Confidentiality
109 Section 11.14 Treatment of Information 110 Section 11.15 Governing Law 111
Section 11.16 Jurisdiction 111

 

iii

 

 

Section 11.17 WAIVER OF JURY TRIAL 112 Section 11.18 Severability 112 Section
11.19 Execution in Counterparts 112 Section 11.20 Entire Agreement 112 Section
11.21 Use of Name 112 Section 11.22 Patriot Act Notice 113 Section 11.23
Borrower Ratification of Loan Documents 113 Section 11.24 Guarantor Ratification
of Loan Documents 113

 

iv

 

 

SCHEDULES           Schedule I – Commitments Schedule 4.2 – Consents Schedule
4.3 – Ownership of Borrower and Subsidiaries Schedule 4.12 – Labor Matters
Schedule 4.13 – List of Plans Schedule 4.14 – Environmental Matters Schedule
4.16 – Real Property Schedule 4.20 – Insurance Schedule 8.1 – Existing
Indebtedness Schedule 8.2 – Existing Liens Schedule 8.3 – Existing Investments
Schedule 8.10 – Existing Third-Party Restrictions       EXHIBITS          
Exhibit 1.1(1) – Form of Assignment Exhibit 1.1(2) – Form of Compliance
Certificate Exhibit 1.1(3) – Form of Guaranty and Security Agreement Exhibit
1.1(4) – Form of Perfection Certificate Exhibit 2.2(a) – Form of Notice of
Borrowing Exhibit 2.4(b) – Form of L/C Request Exhibit 2.10(b) – Form of Notice
of Conversion or Continuation Exhibit 2.14(e) – Form of Note Exhibit 2.17(f) –
Form of United States Tax Compliance Certificate

 

v

 

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 30, 2013,
is entered into among Francesca’s Collections, inc., a Texas corporation (the
“Borrower”), Francesca’s llc, a Delaware limited liability company (“Parent”),
the other Guarantors (as defined below), the Lenders (as defined below), Royal
Bank of Canada, as administrative agent (“Royal Bank”, in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”)
and as collateral agent (in such capacity, and together with its successors and
permitted assigns, the “Collateral Agent”) for the Secured Parties, KEYBANK
NATIONAL ASSOCIATION, as syndication agent (“KeyBank”, in such capacity the
“Syndication Agent”) and as L/C Issuer (in such capacity, and together with its
successors and permitted assigns, the “L/C Issuer”), ) and Royal Bank and
KeyBank, as joint lead arrangers and co-bookrunners (in such capacities,
“Arrangers”).

 

WHEREAS, the Borrower, certain affiliates thereof, the lenders party thereto
(the “Existing Lenders”), the Administrative Agent and the other financial
institutions named as agents and arrangers therein have entered into that
certain Amended and Restated Credit Agreement dated as of July 27, 2011 (the
“Original Credit Agreement”); and

 

WHEREAS, the Borrower and such affiliates desire to amend and restate the
Original Credit Agreement; and

 

WHEREAS, the parties hereto intend that (a) the Obligations (as defined in the
Original Credit Agreement) which remain unpaid and outstanding as of the date
hereof shall continue to exist under this Agreement on the terms set forth
herein and (b) the Collateral (as defined in the Original Credit Agreement)
shall continue to secure, support and otherwise benefit the Obligations (as
defined herein) of the Loan Parties under this Agreement and the other Loan
Documents.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

  

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1        Defined Terms. As used in this Agreement, the following terms
have the following meanings:

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Lender” has the meaning specified in Section 2.18(a).

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, that no Secured Party shall be an Affiliate of the Borrower.
For purpose of this definition, “control” means the possession of either (a) the
power to vote, or the beneficial ownership of, 10% or more of the Voting Stock
of such Person or (b) the power to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agency Fee Letter” means any fee letter evidencing the obligations to pay any
agency fee payable pursuant to Section 2.11(c).

 

1

 

 

“Agents” means the Administrative Agent, the Collateral Agent and the
Syndication Agent.

 

“Agent’s Group” has the meaning specified in Section 10.2(b).

 

“Agreement” means this Second Amended and Restated Credit Agreement.

 

“Amendment Effective Date” means August 30, 2013

 

“Anti-Terrorism Laws” has the meaning specified in Section 4.19.

 

“Applicable Margin” means, with respect to Loans and the Unused Commitment Fee,
the percentage set forth below:

 

Level   Total Secured
Leverage Ratio   Base Rate
Loans   Eurodollar Rate
Loans   Unused
Commitment Fee I   < 1.50x   0.75%   1.75%   0.25% II   > 1.50x < 2.50x   1.00%
  2.00%   0.25% III   > 2.50x   1.25%   2.25%   0.375%

 

Any increase or decrease in the Applicable Margin resulting from a change in
Total Secured Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.1(c); provided that, on and after the Amendment Effective Date and
until delivery of the first Compliance Certificate delivered after the Amendment
Effective Date pursuant to Section 6.1(c), Level I shall apply. If a Compliance
Certificate is not delivered to the Administrative Agent when due, then
Level III shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall continue to
apply until the first Business Day immediately following the date a Compliance
Certificate is delivered to the Agent.

 

“Approved Electronic Communication” means each Communication that any Loan Party
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial or other report, notice, request,
certificate or other information; provided, however, that, solely with respect
to delivery of any such Communication by any Loan Party to the Administrative
Agent and without limiting or otherwise affecting either the Administrative
Agent’s right to effect delivery of such Communication by posting such
Communication to the Approved Electronic Platform or the protections afforded
hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.7 and any other notice relating to the payment of
any principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 11.12(a).

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business, and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

 

2

 

 

“Arrangers” has the meaning specified in the preamble to this Agreement.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), and accepted by the Administrative Agent, in substantially the
form of Exhibit 1.1(1), or any other form approved by the Administrative Agent.

 

“Available Investment Basket” means, on any date of determination an amount
equal to: (a) $150,000,000; plus (b) additional cash on hand of the Borrower (in
excess of the amount of the Available Investment Basket otherwise available
pursuant to this definition without giving effect to this clause (b)) at the
time of any applicable usage of the Available Investment Basket; provided that
the proceeds of Borrowings under the Facility shall not constitute “cash on
hand” for purposes of this clause (b); minus (c) the aggregate amount of all
Investments made after the Amendment Effective Date by applying a portion of the
Available Investment Basket pursuant to clause (d) of Section 8.3; minus (d) the
aggregate amount of all Investments made after the Amendment Effective Date by
applying a portion of the Available Investment Basket pursuant to clause (p) of
Section 8.3; minus (e) the aggregate amount of all dividends made after the
Amendment Effective Date by applying a portion of the Available Investment
Basket pursuant to clause (c) of Section 8.5; minus (f) the aggregate amount of
all dividends made after the Amendment Effective Date by applying a portion of
the Available Investment Basket pursuant to clause (e) of Section 8.5; provided
that if the proceeds of Borrowings under the Facility are used directly or
indirectly to fund any usage of the Available Investment Basket, then
immediately after such usage, the Borrower shall have at least $25,000,000 of
availability under the Facility.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(a) the Prime Rate;

 

(b) ½ of 1% per annum above the Federal Funds Rate; or

 

(c) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the Reuters Screen LIBOR01 (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars for an interest period of one month as
in effect on such day plus 1.00%.

 

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA) to which any Group Member incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrowing” means a borrowing consisting of Loans (other than Loans deemed made
pursuant to Section 2.4) on the same day by the Lenders according to their
respective Commitments.

 

“Business” means any business or business activity conducted by the Borrower and
any Subsidiary on the Closing Date and any business or business activities
incidental or related thereto, or any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto.

 

3

 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the province or state where the Administrative Agent’s Office
is located and in the State of New York; provided that if such day relates to
any interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, Business Day also means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank market.

 

“Capital Expenditure Limitation” means an annual cap of $30,000,000.

 

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding:

 

(a)        interest capitalized during such period;

 

(b)        any expenditure to the extent, for purpose of the definition of
Permitted Acquisition, such expenditure is part of the aggregate amounts payable
in connection with, or other consideration for, any Permitted Acquisition
consummated during or prior to such period;

 

(c)        [reserved];

 

(d)        expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property, to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and the Subsidiaries within 12 months of receipt of such proceeds;

 

(e)        expenditures accounted for as capital expenditures of such Person and
that actually are paid for by a third party (excluding Parent, the Borrower or
any Subsidiary thereof) and for which neither Parent, the Borrower nor any
Subsidiary thereof has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period), and without duplication
thereof, expenditures funded through tenants’ improvement allowances;

 

(f)        the book value of any asset owned by such Person prior to or during
such period to the extent that such book value would otherwise be included as a
Capital Expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided, that (i) any
expenditure necessary in order to permit such asset to be reused shall be
included as a Capital Expenditure during the period that such expenditure
actually is made, and (ii) such book value shall have been included as a Capital
Expenditure when such asset was originally acquired;

 

4

 

 

(g)        the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used,
obsolete, worn out or surplus equipment traded in at the time of such purchase
and (ii) the proceeds of a sale of used, obsolete, worn out or surplus
equipment, in each case, in the ordinary course of business;

 

(h)        [reserved]; and

 

(i)        expenditures to the extent they are financed with the proceeds of an
issuance of Junior Capital permitted by Section 8.1 not later than 120 days
after the receipt of such proceeds by Parent or the Borrower.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP; provided, however, that any lease of a type that would be classified as an
operating lease on the date of this Agreement prior to the consummation of the
transactions contemplated hereby shall be deemed not to be a Capital Lease
notwithstanding any subsequent change in GAAP.

 

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, the amount of all obligations of such Person that is capitalized on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Collateral Account” means a deposit account (other than deposit accounts
maintained in the ordinary course of business solely for funding (w) 401(k) and
other retirement plans and employee benefits, including rabbi trusts for
deferred compensation, (x) payroll, (y) health care benefits, and (z) escrow
arrangements) or securities account in the name of the Borrower and under the
sole control (as defined in the applicable UCC) of the Collateral Agent and (a)
in the case of a deposit account, from which the Borrower may not make
withdrawals except as permitted by the Collateral Agent and (b) in the case of a
securities account, with respect to which the Collateral Agent shall be the
entitlement holder and the only Person authorized to give entitlement orders
with respect thereto.

 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000,
(e) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States, and (f) repurchase obligations with a term of not more than
180 days for underlying securities of the types described in clause (a) above
entered into with a bank meeting the qualifications described in clause (d)(ii)
above; provided, that the maturities of all obligations specified in any of (x)
clauses (a) and (b) above shall not exceed two years, and (y)  clauses (c) and
(d) above shall not exceed 365 days.

 

5

 

 

“Cash Management Bank” means any Person that, at the time it enters into a
Secured Cash Management Agreement, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Secured Cash Management Agreement.

 

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

 

“Change of Control” means the occurrence of any of the following:

 

(a)        any person other than the Management Group shall become, directly or
indirectly, the legal or beneficial owner of, or shall have acquired, directly
or indirectly pursuant to any Contractual Obligation or otherwise, control over
or control over the voting rights of, at least the greater of (A) 35% of the
ordinary voting power represented by the issued and outstanding Voting Stock of
Holdings on a fully diluted basis, or (B) a percentage in excess of the
percentage of the ordinary voting power represented by the issued and
outstanding Voting Stock of Holdings of which the Management Group are, directly
or indirectly, the beneficial owners, in each case, on a fully diluted basis; or

 

(b)        continuing directors shall cease for any reason other than death or
disability to constitute a majority of the members of the board of directors of
Holdings then in office;

 

(c)        Holdings shall cease to own and control legally and beneficially all
of the economic and voting rights associated with all classes of the outstanding
Stock and Stock Equivalents of Parent and the Borrower; or

 

(d)        a “change of control” occurs under any Indebtedness having a
principal amount of $3.0 million or more (as defined in the agreement governing
such Indebtedness).

 

For the purposes of this definition, the following terms shall have the
following meanings, notwithstanding any other definition for any such term in
any other provisions of this Agreement: (x) “person” means any “person” as such
term is used in the United States Securities Exchange Act of 1934, as amended,
including any partnership, limited partnership, syndicate or group of persons
that is deemed to be a “person” for purposes of Sections 13(d) and 14(d)(2) of
such Securities Exchange Act; (y) “beneficial owner” means any “beneficial
owner” under and as defined in Rules 13d-3 and 13d-5 of the United States
Securities and Exchange Commission under such Securities Exchange Act; and (z)
“continuing director” means, at any date of determination, each individual
member of the board of directors of Parent who (i) has been a member of such
board in the period of twelve successive calendar months last ended prior to
such date or (ii) whose nomination for election by the stockholders of Parent
was approved by a vote of at least a majority of the directors who were
continuing directors at the time of such nomination.

 

“Closing Date” means July 27, 2011.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and published administrative
guidance issued thereunder.

 

6

 

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.

 

“Collateral Agent” has the meaning specified in the preamble to this Agreement.

 

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans and acquire interests in L/C Obligations, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Commitment”, as amended to reflect Assignments and as such amount may be
reduced or increased pursuant to this Agreement. The aggregate amount of the
Commitments on the Amendment Effective Date equals $75,000,000.

 

“Communication” means each notice, demand, communication, information, document
or other material provided for hereunder or under any other Loan Document, or
otherwise transmitted between the parties hereto, relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 1.1(2).

 

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries, consolidated in accordance with GAAP.

 

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated assets of such Person at such date other than (a) cash, Cash
Equivalents and any Indebtedness owing to such Person or any of its Subsidiaries
by Affiliates of such Person that would, in accordance with GAAP, be classified
on a Consolidated balance sheet of such Person as current assets at such date,
and (b) amounts related to current or deferred Taxes based on income or profits.

 

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
would, in accordance with GAAP, be classified as current liabilities on a
Consolidated balance sheet of such Person; provided, that “Consolidated Current
Liabilities” shall exclude the principal amount of the Loans then outstanding.

 

“Consolidated EBITDA” means, with respect to any Person for any period, without
duplication, an amount equal to such Person’s Consolidated Net Income for such
period determined in accordance with GAAP, plus (a) to the extent applicable to
such Person in such period, the sum of (without duplication and only to the
extent the amounts described in this clause (a) decreased such Consolidated Net
Income for the respective period for which Consolidated EBITDA is being
determined) (i) provision for Taxes based on income, profits or capital of such
Person and its Subsidiaries for such period, including, without limitation,
state, franchise and similar taxes, (ii) Consolidated Interest Expense of such
Person for such period, (iii) depreciation and amortization expense of such
Person and its Subsidiaries for such period, (iv) business optimization expenses
and other restructuring charges of such Person and its Subsidiaries for such
period, provided, that (A) with respect to each business optimization expense or
other such restructuring charge, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
specifying and quantifying such expense or charge and stating that such expense
or charge is a business optimization expense or other restructuring charge, as
the case may be, and (B) the aggregate amount of cash business optimization
expenses and other cash restructuring charges for purposes of this clause (iv)
shall not exceed 5% of Consolidated EBITDA for such period (as calculated prior
to giving effect to the addition of amounts specified in this clause (iv)), (v)
any other non-cash charges of such Person and its Subsidiaries for such period
(but excluding (a) any such charges which represent the accrual of, or a cash
reserve for, anticipated cash charges in any future period and (b) any such
non-cash charge to the extent that it represents the amortization of a prepaid
cash charge that was paid in a prior period unless such non-cash charge
represents an amount that was not recognized in any prior period),
(vi) management, consulting, monitoring, transaction, and advisory fees, and
related expenses of such Person and its Subsidiaries for such period paid to the
Permitted Investors (or any accruals related to such fees and related expenses),
provided, that the aggregate amount of such fees and related expenses for
purposes of this clause (vi) shall not exceed in any period of four consecutive
Fiscal Quarters, $500,000 as of the date of determination, (vii) any fees,
expenses or charges related to the documentation and closing of this Agreement
and (vii) any fees, expenses or charges related to Specified Stock Repurchases;
minus (b) the sum (without duplication and only to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which Consolidated EBITDA is being determined) of non-cash
items increasing Consolidated Net Income of such Person for such period (but
excluding any such items (i) in respect of which cash was received in a prior
period or will be received in a future period, or (ii) which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period).

 

7

 

 

“Consolidated EBITDAR” means Consolidated EBITDA, plus, to the extent applicable
to such Person in such period, the amount of (without duplication and only to
the extent that such amounts decreased Consolidated Net Income for the
respective period for which Consolidated EBITDA is being determined)
Consolidated Rent Expense for such period.

 

“Consolidated Interest Expense” means, for any Person for any period,
Consolidated total interest expense of such Person and its Subsidiaries for such
period and including, in any event, (i) interest capitalized during such period
and net cash costs under Interest Rate Contracts for such period and (ii) all
fees, charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate of the Net Income of such Person and its Subsidiaries attributable to
such Person (after giving effect to non-controlling interests) for such period,
on a Consolidated basis; provided, that, without duplication, (i) any net
after-tax (A) extraordinary, (B) nonrecurring, or (C) unusual gains or losses or
income or expenses (less all fees and expenses relating thereto), including any
severance expenses, and fees, expenses or charges related to the IPO, any other
offering of the Stock of Holdings, any Investment, acquisition or Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including any such fees, expenses, charges or change in control payments related
to any acquisition consummated after the Closing Date, in each case, shall be
excluded, (ii) any net after-tax income or loss from discontinued operations and
any net after-tax gain or loss on disposal of discontinued operations shall be
excluded, (iii) any net after-tax gain or loss (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the board of directors (or equivalent) of the Borrower) shall be
excluded (other than write downs of current assets in the ordinary course of
business), (iv) any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
Indebtedness shall be excluded, (v) Consolidated Net Income for such period
shall not include the cumulative effect of a change in accounting principles
during such period, (vi) any increase in amortization or depreciation or any
one-time non-cash charges resulting from purchase accounting in connection with
any acquisition that is consummated after the Closing Date shall be excluded,
(vii) any non-cash impairment charges resulting from the application of
Statement of Financial Accounting Standards No. 142 and 144, and the
amortization of intangibles arising pursuant to No. 141, shall be excluded,
(vii) the effect of mark-to-market accounting for derivatives contracts under
Statement of Financial Accounting Standards No. 157 shall be excluded, (ix) any
non-cash compensation expenses realized from grants of stock appreciation or
similar rights, stock options or other rights to officers, directors and
employees of such Person or any of its Subsidiaries shall be excluded, (x) any
pre-opening expenses shall be excluded, (xi) to the extent covered by insurance
and actually reimbursed, or, so long as such person has made a determination
that there exists reasonable evidence that such amount will in fact be
reimbursed by the insurer and only to the extent that such amount is (a) not
denied by the applicable carrier in writing within 180 days and (b) in fact
reimbursed within 365 days of the date of such evidence (with a deduction for
any amount so added back to the extent not so reimbursed within 365 days),
expenses with respect to liability or casualty events or business interruption
shall be excluded; provided that any proceeds of such reimbursement when
received shall be excluded from the calculation of Consolidated Net Income to
the extent the expense reimbursed was previously excluded pursuant to this
clause (xi), and (xii) the net income for such period of any entity (other than
a Subsidiary of such Person) in which any Person other than such Person and its
Subsidiaries has an ownership interest shall be excluded, except to the extent
that cash in an amount equal to any such income has actually been received by
such Person or any of its Subsidiaries during such period.

 

8

 

 

“Consolidated Rent Expense” means, for any period, the rental expense
attributable to leases of real property that is deducted in determining
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the Consolidated Subsidiaries, determined in accordance with GAAP,
set forth on the Consolidated balance sheet of the Borrower as of such date (for
the avoidance of doubt, the Consolidated Total Assets as of October 31, 2010 is
$52,965,111); provided that, in no event shall Consolidated Total Assets include
the amount of goodwill that would be recorded from the acquisition of the
Borrower by the Fund and the Fund Affiliates to the extent purchase accounting
treatment was given or is given to such acquisition.

 

“Consolidated Total Debt” of any Person means on any date (A) (i) all
Indebtedness of a type described in clauses (a), (b), (c)(i), (d), (f) and (g)
of the definition thereof, other than letters of credit to the extent undrawn
and (ii) all Guaranty Obligations with respect to any Indebtedness of any other
Person of a type described in clause (i) above, in each case of such Person and
its Subsidiaries on a Consolidated basis, less (B) the amount of unrestricted
cash and Cash Equivalents of such Person and its Subsidiaries (reduced, in the
case of any Subsidiary that is not a Wholly Owned Subsidiary, to reflect the
extent of the relative aggregate direct and indirect beneficial ownership
interest of the Borrower therein) on such date in an amount not to exceed
$7,500,000 less the outstanding principal amount of Loans on such date (provided
that such unrestricted cash and Cash Equivalents that reduces Consolidated Total
Debt pursuant to this clause (B) shall be maintained in an account subject to a
Control Agreement (as defined in the Guaranty and Security Agreement)).

 

“Consolidated Total Lease Adjusted Leverage Ratio” means, with respect to any
Person as of any date, the ratio of (i) the sum of Consolidated Total Debt of
such Person outstanding as of such date plus the product of (a) Consolidated
Rent Expense of such Person for the most recent period of four consecutive
Fiscal Quarters ending on or before such date, multiplied by (b) 6.00 to (ii)
Consolidated EBITDAR of such Person for the most recent period of four
consecutive Fiscal Quarters ending on or before such date; provided, that
Consolidated EBITDAR shall be determined on a Pro Forma Basis.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

 

9

 

 

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Corporate Chart” means a document setting forth, as of a date set forth
therein, for each Person that is a Loan Party, that is subject to Section 7.10
or that is a Subsidiary or Joint Venture of any of them, other than a Foreign
Subsidiary that is not a first-tier Foreign Subsidiary, (a) the full legal name
of such Person, (b) the jurisdiction of organization and any organizational
number and tax identification number of such Person, (c) the location of such
Person’s chief executive office (or, if applicable, sole place of business) and
(d) the number of shares of each class of Stock of such Person (other than the
Borrower) authorized, the number outstanding and the number and percentage of
such outstanding shares for each such class owned, directly or indirectly, by
any Loan Party or any Subsidiary of any of them.

 

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

 

(a)        Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or levies or (ii) of landlords, suppliers, carriers,
materialmen, warehousemen, repairmen, workmen or mechanics and other similar
Liens, in each case imposed by law or arising in the ordinary course of
business, and, for each of the Liens in clauses (i) and (ii) above for amounts
that are not overdue by more than 30 days or that are being contested in good
faith by appropriate proceedings with respect to which, if applicable, adequate
reserves or other appropriate provisions are maintained on the books of such
Person in accordance with GAAP;

 

(b)        (i) Liens arising solely by virtue of any statutory or common law
provision relating to a banker’s liens, rights of set-off or similar rights,
including Liens of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC as in effect in the State of New York or
any similar section under any applicable UCC or any similar Requirement of Law
of any foreign jurisdiction, and (ii) Liens that are contractual rights of
set-off (x) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness or (y) relating to pooled
deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any Subsidiary;

 

(c)        pledges or cash deposits made in the ordinary course of business (i)
in connection with workers’ compensation, unemployment insurance or other types
of social security benefits (other than any Lien imposed by ERISA) and to secure
liability to insurance carriers under insurance or self-insurance arrangement in
respect of such obligations, (ii) for reimbursement or indemnification
obligations (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Subsidiary, (iii) to secure the
performance of bids, tenders, leases (other than Capital Leases), governmental
contracts, sales contracts, other trade contracts (other than for the repayment
of borrowed money), or other obligations of like nature (including letters of
credit in lieu thereof or to support the issuance thereof), including those
incurred pursuant to any Environmental Law, or (iv) made in lieu of, or to
secure the performance of, statutory obligations, surety and appeal bonds,
customs, reclamation or performance and return of money bonds (in each case not
related to judgments or litigation);

 

10

 

 

(d)        judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.1(e) and pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect of such judgments and proceedings;

 

(e)        Liens (i) arising by reason of zoning restrictions, survey exceptions
and such matters as an accurate survey would disclose, easements, trackage
rights, licenses, reservations, restrictions, declarations, rights-of-way,
covenants, conditions, special assessments, rights-of-way, encroachments,
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use or operation of real property, (ii) consisting of
leases, licenses or subleases granted by a lessor, licensor or sublessor on its
property (in each case other than Capital Leases) otherwise permitted under
Section 8.4 that, for each of the Liens in clauses (i) and (ii) above and clause
(iii) below, do not, in the aggregate, materially (x) impair the value of such
real property or (y) interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such real property or (iii) arising by
reason of servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

 

(f)        Liens of landlords (i) arising by statute or under any lease or
related Contractual Obligation entered into in the ordinary course of business,
(ii) on fixtures and movable tangible property located on the real property
leased or subleased from such landlord, (iii) for amounts not yet due or that
are being contested in good faith by appropriate proceedings diligently
conducted and (iv) for which adequate reserves or other appropriate provisions
are maintained on the books of such Person in accordance with GAAP;

 

(g)        Liens on real property disclosed by the title insurance policies
delivered pursuant to Section 7.10 and any replacement, extension or renewal of
any such Lien; provided, that such replacement, extension or renewal Lien shall
not cover any property other than the property that was subject to such Lien
prior to such replacement, extension or renewal; provided, further, that such
Liens do not secure any Indebtedness, are of a minor nature and, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of the Borrower or any Subsidiary;

 

(h)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(i)        Liens solely on any cash earnest money deposits made by the Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(j)        the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

(k)        Liens arising from precautionary UCC financing statements regarding
operating leases; and

 

(l)        Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (f) of the definition thereof.

 

11

 

 

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

 

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan and/or make a payment to the L/C Issuer in respect of a L/C Request (each a
“funding obligation”), (ii) such Lender has notified the Administrative Agent,
or has stated publicly, that it will not comply with any such funding obligation
hereunder, or has defaulted on its funding obligations under any other loan
agreement or credit agreement or other financing agreement, (iii) such Lender
has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of funding obligations provided
for in Section 2.19(a) as a result of a Lender's being a Defaulting Lender nor
the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination that a Lender is a Defaulting Lender
under clauses (i) through (iv) above will be made by the Administrative Agent in
its sole discretion acting in good faith. The Administrative Agent will promptly
send to all parties hereto a copy of any notice to the Borrower provided for in
this definition. Notwithstanding anything to the contrary above, a Lender will
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any stock in such Lender or its parent by any Governmental Authority.

 

“Departing Lender” means any Existing Lender that is not a Lender under this
Agreement.

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with a Sale of any
property that is so designated as Designated Non-Cash Consideration pursuant to
a certificate of a Responsible Officer, setting forth the basis of such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent sale of such Designated Non-Cash Consideration.

 

“Disclosure Documents” means, collectively, all confidential information
memoranda and related written materials prepared by or on behalf of the Loan
Parties in connection with any Loan Document.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, soil, surface and subsurface strata and natural resources, such
as flora, fauna and wetlands.

 

12

 

 

“Environmental Laws” means all Requirements of Law and Permits relating to the
regulation and protection of occupational health and safety and the Environment,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C. §§
300(f) et seq.) and those relating to the handling, treatment, transport,
generation, storage, Release or threat of Release of Hazardous Materials, all
regulations promulgated under any of the foregoing, and any environmental
transfer of ownership, control, notification or approval statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, occupational health or safety condition or with any
Release or threat of Release of Hazardous Materials.

 

“Equity Contribution Basket” means, on any date of determination, the cumulative
amount of (A) cash proceeds from the IPO (which proceeds have been contributed
as common equity to the capital of the Borrower and to the extent have not been
used to repay the Obligations under the Original Credit Agreement) and (B) cash
proceeds from the Sale (other than to the Borrower or any Subsidiary) of
Qualified Capital Stock of Parent or Holdings after the Closing Date (which
proceeds have been contributed as common equity to the capital of the Borrower),
except, in each case, to the extent such proceeds constitute (x) proceeds of an
issuance of Junior Capital that are used to make an Investment pursuant to
clause (n) of Section 8.3 or (y) proceeds of any Stock issued to any employee,
officer or director of Parent, Borrower, any Subsidiary of the Borrower or any
direct or indirect parent of Parent; minus (i) the aggregate amount of all
Investments made after the Closing Date pursuant to clause (g)(ii) of
Section 8.3; minus (ii) the aggregate amount of all dividends made after the
Closing Date and prior to such date of determination by applying a portion of
the Equity Contribution Basket pursuant to clause (c) of Section 8.5; minus
(iii) the aggregate amount of all prepayments of Subordinated Debt made after
the Closing Date by applying a portion of the Equity Contribution Basket
pursuant to clause (c) of Section 8.6; plus (iv) the aggregate amount of any
Indebtedness (other than Junior Indebtedness) of the Borrower or any Subsidiary
thereof issued after the Closing Date (other than Indebtedness issued to a
Subsidiary), which has been converted into or exchanged for Stock of the
Borrower or any direct or indirect parent of the Borrower; plus (v) the
aggregate amount received by the Borrower or any Subsidiary in cash (and the
fair market value (as determined in good faith by the Borrower) of property
other than cash received by the Borrower or any Subsidiary) after the Closing
Date from (A) the sale (other than to the Borrower or any Subsidiary) of the
Stock of an Unrestricted Subsidiary, or (B) any dividend or other distribution
by an Unrestricted Subsidiary; plus (vi) in the event any Unrestricted
Subsidiary has been redesignated as a Subsidiary or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, the Borrower or any Subsidiary, the fair market value (as
determined in good faith by the Borrower) of the Investments of the Borrower or
any Subsidiary in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable).

 

“Equity Issuance” means any issuance by any Group Member of any equity interest,
including pursuant to the exercise of options or warrants or pursuant to the
conversion of any debt to equity.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

13

 

 

“ERISA Affiliate” means, collectively, any Group Member, and any trade or
business (whether or not incorporated) treated as a single employer with any
Group Member within the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means the occurrence of any of the following: (a) a reportable
event described in Section 4043(b) of ERISA (or, unless the 30-day notice
requirement has been duly waived under the applicable regulations,
Section 4043(c) of ERISA) with respect to a Title IV Plan, (b) the incurrence by
any Group Member of any Liability with respect to the withdrawal of any ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA, (c) the incurrence by any Group Member of any Liability with respect to
the complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) the incurrence by any Group Member of any Liability with respect to
the termination of a Title IV Plan or Multiemployer Plan, (e) any failure by any
Title IV Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Title IV
Plan, whether or not waived (f) the receipt by any Group Member or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Title IV Plan or to appoint a trustee to administer
any Title IV Plan, (g) the failure of any ERISA Affiliate to make any required
contribution to any Title IV Plan or Multiemployer Plan when due, (h) the
imposition of a lien under Section 302 or 4068 of ERISA on any property (or
rights to property, whether real or personal) of any ERISA Affiliate, (i) the
failure of a Benefit Plan (other than a Multiemployer Plan) or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code to qualify thereunder, except where such failure would not have a
Material Adverse Effect, and (j) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system, including Syndtrak™ and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.

 

“Eurodollar Base Rate” means, for any Interest Period, the highest of:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the LIBOR01 screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or

 

(b) if the rates referenced in the preceding subsection (a) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest (rounded upward to the next 1/100th of 1%) at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the relevant Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period.

 

14

 

 



“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the LIBOR01 screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or

 

(b) if the rates referenced in the preceding subsection (b) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest (rounded upward to the next 1/100th of 1%) at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period.

 

“Eurodollar Rate Loan” means any Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period:

 

(a) Consolidated EBITDA of Borrower for such Excess Cash Flow Period; minus

 

(b) without duplication,

 

(i) any cash principal payment on the Loans during such Excess Cash Flow Period,
to the extent that the Commitments are permanently reduced by the amount of such
payment,

 

(ii) any cash principal payment, whether scheduled or otherwise, and whether
mandatory or voluntary, made by the Borrower or any of its Subsidiaries during
such Excess Cash Flow Period on any Capitalized Lease Obligation or other
Indebtedness (other than with respect to voluntary payments, any Subordinated
Debt and any unsecured Indebtedness) but only, if such Indebtedness may be
reborrowed, to the extent such payment results in a permanent reduction in
commitments thereof,

 

15

 

 

(iii) Capital Expenditures by the Borrower and the Subsidiaries on a
Consolidated basis during such Excess Cash Flow Period that are paid in cash to
the extent permitted hereunder to the extent not financed with the proceeds of
Indebtedness other than the Loans,

 

(iv) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Acquisitions and other Investments permitted
hereunder to the extent not financed with the proceeds of Indebtedness other
than the Loans (less any amounts received in respect thereof as a return of
capital or utilizing the Equity Contribution Basket),

 

(v) Capital Expenditures that the Borrower or any Subsidiary becomes obligated
to make, or that are committed to be made by the Borrower or any Subsidiary,
during such Excess Cash Flow Period and that are paid in cash, to the extent
permitted hereunder and to the extent not financed with the proceeds of
Indebtedness other than the Loans, during the 180 day period immediately
following the last day of such Excess Cash Flow Period in an aggregate amount
not to exceed $5,000,000 for any Excess Cash Flow Period,

 

(vi) the Consolidated Interest Expense of Borrower for such Excess Cash Flow
Period to the extent paid in cash,

 

(vii) the amount of any obligations for United States federal income taxes or
other taxes measured by net income payable with respect to such period,

 

(viii) cash expenditures made in respect of Hedging Agreements during such
Excess Cash Flow Period, to the extent not reflected in the computation of
Consolidated EBITDA,

 

(ix) solely to the extent paid with internally generated cash, dividends or
distributions or repurchases of its Stock permitted under this Agreement and
paid in cash by the Borrower during such Excess Cash Flow Period, and dividends
permitted under this Agreement and paid by any Subsidiary to any Person other
than Parent, the Borrower or any of the Subsidiaries during such Excess Cash
Flow Period, in each case pursuant to Section 8.5, other than pursuant to clause
(c) of Section 8.5,

 

(x) amounts paid in cash during such Excess Cash Flow Period on account of (A)
items that were accounted for as noncash reductions of Consolidated Net Income
that increased Consolidated EBITDA and were included in Excess Cash Flow of the
Borrower and its Subsidiaries in a prior Excess Cash Flow Period, and (B)
reserves or accruals established in purchase accounting,

 

(xi) noncash items (A) that increased Consolidated Net Income, but were not
deducted from Consolidated EBITDA pursuant to clause (b) of the definition of
“Consolidated EBITDA”, for such Excess Cash Flow Period (excluding any such
items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period) and (B) in respect of which cash
will be received in a future Cash Flow Period,

 

(xii) [reserved], and

 

(xiii) any increase in the Working Capital of Borrower during such period
(measured as the excess of such Working Capital at the end of such period over
such Working Capital at the beginning of such period); plus

 

16

 

 

(c) without duplication,

 

(i) to the extent included in the calculation of Consolidated EBITDA pursuant to
clause (a)(i) of the definition thereof, any provision for United States federal
income taxes or other taxes measured by net income,

 

(ii) [reserved],

 

(iii) amounts deducted from the calculation of “Excess Cash Flow” for the
immediately preceding Excess Cash Flow Period pursuant to clause (b)(v) above,

 

(iv) cash payments received in respect of Hedging Agreements during such Excess
Cash Flow Period to the extent not included in the computation of Consolidated
EBITDA,

 

(v) any decrease in the Working Capital of Borrower during such Excess Cash Flow
Period (measured as the excess of such Working Capital at the beginning of such
Excess Cash Flow Period over such Working Capital at the end thereof), and

 

(vi) amounts received in cash during such Excess Cash Flow Period on account of
items that were accounted for as noncash items that reduced Excess Cash Flow in
a prior Excess Cash Flow Period.

 

“Excess Cash Flow Period” means each Fiscal Year of the Borrower commencing with
Fiscal Year 2011.

 

“Executive Order” has the meaning specified in Section 4.19.

 

“Existing Lender” has the meaning set forth in the preamble hereto.

 

“Facility” means the $75,000,000 revolving credit facility consisting of the
Commitments hereunder.

 

“Family Members” shall mean an individual’s spouse, siblings, children, or other
lineal descendants of such individual.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in special flood hazard areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

 

“Fee Letter” means any fee letter evidencing the obligations to pay any fee
payable pursuant to Section 2.11(c).

 

17

 

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Financial Performance Covenants” means the covenants of the Borrower set forth
in Sections 5.1 and 5.2.

 

“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Fiscal Quarter” means each 3 fiscal month period ending on or about April 30,
July 31 or October 31 or on the Saturday closest to January 31.

 

“Fiscal Year” means the twelve fiscal month period ending on the Saturday
closest to January 31.

 

“Flood Insurance” means, for any real property located in a special flood hazard
area identified by FEMA, Federal Flood Insurance or private insurance that meets
the requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines.

 

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

“Fund” means, collectively, CCMP Capital Investors II, L.P., CCMP Capital
Investors (Cayman) II, L.P. and other affiliated co-investment partnerships.

 

“Fund Affiliate” means (i) each Affiliate of the Fund and (ii) any individual
who is a partner or employee of the management companies with respect to the
Fund.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the FASB Accounting
Standards Codification as of the date of determination. Subject to Section 1.3,
all references to “GAAP” shall be to GAAP applied consistently with the
principles used in the preparation of the Financial Statements described in
Section 4.4(a).

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority, bureau, commission,
department, body, or instrumentality thereof and any entity or authority
exercising executive, legislative, taxing, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank, stock exchange, regulatory body, arbitrator, public sector entity,
supra-national entity (including the European Union and the European Central
Bank) and any self-regulatory organization (including the National Association
of Insurance Commissioners).

 

“Group Members” means, collectively, the Borrower and its Subsidiaries.

 

“Group Members’ Accountants” means any nationally-recognized independent
registered certified public accountants acceptable to the Arrangers.

 

“Guarantor” means (i) Parent, (ii) the Borrower, (iii) each Wholly Owned
Subsidiary of the Borrower on the Closing Date that is not a Foreign Subsidiary
and (iv) each Subsidiary of any Loan Party that has or enters into any Guaranty
Obligation with respect to Obligations of Parent or any other Loan Party.

 

18

 

 

“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit 1.1(3), among the Collateral Agent, the
Administrative Agent, the Borrower and the Guarantors from time to time party
thereto.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor to
pay such primary obligation, (iii) to make take-or-pay or similar payments, if
required, regardless of non-performance by any other party to any Contractual
Obligation, (iv) to purchase, sell or lease (as lessor or lessee) any property,
or to purchase or sell services, primarily for the purpose of enabling the
primary obligor to satisfy such primary obligation or to protect the holder of
such primary obligation against loss or (v) to supply funds to or in any other
manner invest in, such primary obligor (including to pay for property or
services irrespective of whether such property is received or such services are
rendered); provided, that “Guaranty Obligations” shall not include (x)
endorsements for collection or deposit in the ordinary course of business, (y)
product warranties given in the ordinary course of business, or (z) customary
and reasonable indemnity obligations in effect on the Closing Date or entered
into in connection with any acquisition or disposition of assets permitted under
this Agreement. The outstanding amount of any Guaranty Obligation shall equal
the outstanding amount of the primary obligation so guaranteed or otherwise
supported or, if lower, the stated maximum amount for which such Person may be
liable under such Guaranty Obligation.

 

“Hazardous Material” means any chemical, substance, material, waste pollutant,
contaminant or constituent in any form, including petroleum or any fraction
thereof, asbestos and asbestos-containing material, toxic mold, polychlorinated
biphenyls, radioactive substances, or infectious, bio-hazardous or other medical
waste, regulated or which can give rise to liability under any Environmental
Law.

 

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative or non-speculative
transaction and any other similar agreement or arrangement designed to alter the
risks of any Person arising from fluctuations in any underlying variable;
provided, that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of Parent, any direct or indirect parent of Parent, the Borrower
or any of the Subsidiaries shall be a Hedging Agreement.

 

“Holdings” means Francesca’s Holdings Corporation, a Delaware corporation.

 

19

 

 

“Immaterial Subsidiary” means, at any time, a Subsidiary of the Borrower that
has total assets that are, together with the total assets of all other
Immaterial Subsidiaries in the aggregate, less than the greater of (a) $7.5
million and (b) an amount equal to (i) $7.5 million multiplied by (ii) the ratio
of (x) the amount of Consolidated Total Assets as of the end of the Fiscal
Quarter immediately prior to the date of determination for which financial
statements have been delivered pursuant to Section 6.1 to (y) the amount of
Consolidated Total Assets as of October 30, 2010.

 

“Increased Amount Date” has the meaning specified in Section 2.20(a).

 

“Incremental Facility” has the meaning specified in Section 2.20(a).

 

“Incremental Lenders” has the meaning specified in Section 2.20(c).

 

“Incremental Loans” means the Incremental Term Loans and the Incremental
Revolving Loans.

 

“Incremental Loan Commitments” has the meaning specified in Section 2.20(a).

 

“Incremental Revolving Commitments” has the meaning specified in Section
2.20(a).

 

“Incremental Revolving Facility” has the meaning specified in Section 2.20(b).

 

“Incremental Revolving Lender” has the meaning specified in Section 2.20(c).

 

“Incremental Revolving Loans” has the meaning specified in Section 2.20(b).

 

“Incremental Term Facility” has the meaning specified in Section 2.20(a).

 

“Incremental Term Lender” has the meaning specified in Section 2.20(c).

 

“Incremental Term Loans” has the meaning specified in Section 2.20(b).

 

“Incremental Term Loan Commitments” has the meaning specified in Section
2.20(a).

 

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money; (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
the principal component of all obligations with respect to (i) letters of
credit, bank guarantees or bankers’ acceptances, or (ii) surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation) other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services
(other than current trade liabilities and current intercompany liabilities (but
not any refinancings, extensions, renewals or replacements thereof) incurred in
the ordinary course of business and maturing within 180 days after the
incurrence thereof), (e) all obligations created or arising under any
conditional sale or other title retention agreement, regardless of whether the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property, (f) all
Capitalized Lease Obligations, (g) all obligations, whether or not contingent,
to purchase, redeem, retire, defease or otherwise acquire for value, or pay any
dividends or other amounts with respect to, or converted into or exchange for
Indebtedness, any of its own Stock or Stock Equivalents (or any Stock or Stock
Equivalent of a direct or indirect parent entity thereof) prior to the date that
is 180 days after the Scheduled Termination Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends, (h) to the extent not already included in Indebtedness, all payments
that are then required to be made (but have not been previously made) in respect
of any Hedging Agreement based upon a termination (including an early
termination) occurring on or prior to the date of determination, (i) all
Indebtedness secured by any Lien on any property or asset owned or held by such
Person regardless of whether the Indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of such Person and (j)
all Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, that the items in each of clauses
(a) through (j) above shall constitute “Indebtedness” of such Person solely to
the extent, directly or indirectly, (x) such Person is liable, directly or
indirectly, for any part of any such item, (y) any such item is secured by a
Lien on such Person’s property or (z) any other Person has a right, contingent
or otherwise, to cause such Person to become liable for any part of such item or
to grant such a Lien (the amount of such Indebtedness attributable to such
Person to be actual amount of such Indebtedness or, if such Indebtedness is
non-recourse as to such Person, the lesser of the amount of such Indebtedness or
the fair market value of the property securing such Indebtedness).

 

20

 

 

“Indemnified Matters” has the meaning specified in Section 11.4(a).

 

“Indemnitee” has the meaning specified in Section 11.4(a).

 

“Information” has the meaning specified in Section 11.13.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

 

“Interest Period” means, (a) with respect to any Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is made or converted to
a Eurodollar Rate Loan or, if such Loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2,
3, or 6 months thereafter (or 9 or 12 months, if at the time of the relevant
Eurodollar Rate Loan, all relevant Lenders provide written consent thereto), as
selected by the Borrower pursuant hereto, and (b) with respect to any Secured
Hedging Reimbursement Obligation, the period commencing on the date such Secured
Hedging Reimbursement Obligation first becomes outstanding or, for all
successive Interest Periods, on the last day of the immediately preceding
Interest Period therefor and, in each case, ending 1 month thereafter; provided,
that (v) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into the next calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day, (w) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month,
(x) the Borrower may not select any Interest Period ending after the Scheduled
Termination Date, (y) the Borrower may not select any Interest Period in respect
of Loans having an aggregate principal amount of less than $1,000,000 and (z)
there shall be outstanding at any one time no more than 3 Interest Periods.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to redeem, retire,
purchase, acquire for value from any Person any Stock of such Person, (c) to
purchase or otherwise acquire, whether in one transaction or in a series of
transactions, all or a significant part of the property of any other Person or a
business conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (d) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business or (e) to make, directly or indirectly, any
contribution to the capital of any other Person.

 

21

 

 

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.

 

“IPO” means the underwritten initial public offering of the common stock of
Holdings to be effected substantially concurrently with the Closing Date.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

 

“Joinder Agreement” has the meaning assigned to such term in Section 2.20(b).

 

“Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture, or other legal arrangement (whether created by
contract or conducted through a separate legal entity) now or hereafter formed
by the Borrower or any of its Subsidiaries with another Person in order to
conduct a common venture or enterprise with such Person.

 

“Junior Capital” means any Qualified Capital Stock of Parent and any Junior
Indebtedness.

 

“Junior Indebtedness” means Indebtedness of Parent that (a) is unsecured, (b) is
expressly subordinated to the prior payment in full in cash of the Obligations
(and the related Guarantees) on terms reasonably satisfactory to the
Administrative Agent, (c) provides that interest in respect of such Indebtedness
is payable in kind or, at the option of the holder of such Indebtedness, in cash
or Cash Equivalents, (d) has a final maturity date that is not earlier than the
date that is 180 days after the Termination Date and has no scheduled payments
of principal thereon (including pursuant to a sinking fund obligation) or
mandatory redemption obligations prior to such final maturity date, and (e) is
not subject to covenants, events of default and remedies that are less favorable
to the Borrower, as the case may be, than the terms of the Senior Debt as
reasonably determined by the Administrative Agent.

 

“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by the Borrower in a notice to the Administrative Agent and
(b) from and after the effectiveness of such notice, not containing any funds
other than those required under the Loan Documents to be placed therein.

 

22

 

 

“L/C Issuer” means (a) KeyBank or any of its Subsidiaries or Affiliates and (b)
each Person that hereafter becomes an L/C Issuer with the approval of, and
pursuant to an agreement with and in form and substance satisfactory to, the
Administrative Agent and the Borrower, in each case in their capacity as an L/C
Issuer hereunder and together with their successors.

 

“L/C Obligations” means, for any Letter of Credit at any time, the sum of (a)
the L/C Reimbursement Obligations at such time for such Letter of Credit and (b)
the aggregate maximum undrawn face amount of such Letter of Credit outstanding
at such time.

 

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a).

 

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

 

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.

 

“L/C Request” has the meaning specified in Section 2.4(b).

 

“L/C Sublimit” means $10,000,000.

 

“Lender” means, collectively, any financial institution or other Person that (a)
is listed on the signature pages hereof as a “Lender” or (b) from time to time
becomes a party hereto by execution of an Assignment, in each case together with
its successors.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
determined or adjudicated to be insolvent by a Governmental Authority, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action indicating its consent to or
acquiescence in any such proceeding or appointment.

 

“Lender Party” means any Lender or the L/C Issuer.

 

“Lender Party Appointment Period” has the meaning assigned in Section 10.7(a).

 

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

23

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, assignment, easement, pledge, encumbrance, charge or security
interest in or on such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, Capital Lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, and (c) in the case of securities (other than
securities representing an interest in a Joint Venture that is not a
Subsidiary), any purchase option, call or similar right of a third party with
respect to such securities to the extent that any such right is intended to have
an effect equivalent to that of a security interest in such securities.

 

“Loan” means any loan made or deemed made by any Lender hereunder.

 

“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, any intellectual property security agreements, the
Mortgages, the Agency Fee Letter, the Fee Letter, the L/C Reimbursement
Agreements, the Secured Hedging Documents, the Secured Cash Management
Agreements, and, when executed, each document executed by a Loan Party and
delivered to the Administrative Agent, the Collateral Agent, any Lender or any
L/C Issuer in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing.

 

“Loan Party” means the Borrower and each Guarantor.

 

“Management Group” means the group consisting of (i) the directors, executive
officers and other management personnel of the Borrower, Parent, any direct or
indirect parent of Parent and their Subsidiaries, as the case may be, on the
Closing Date, (ii) any new directors whose election by such boards of directors
or whose nomination for election by the shareholders of the Borrower, Parent or
any direct or indirect parent of Parent, as the case may be, was approved by a
vote of a majority of the directors of the Borrower, Parent or any direct or
indirect parent of Parent, as the case may be, then still in office who were
either directors on the Closing Date or whose election or nomination was
previously so approved, (iii) executive officers and other management personnel
of the Borrower, Parent, any direct or indirect parent of Parent and their
Subsidiaries, as the case may be, hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of the Borrower, Parent or any direct or indirect parent of
Parent, as the case may be and (iv) any Family Member of any Person described in
the foregoing clauses (i), (ii) and (iii) (or a Family Member of any such
Person’s spouse, parent or sibling), a company, partnership or a trust
established for the benefit of any of the foregoing or any personal
representative, estate or executor under any will of any such Family Member or
pursuant to the laws of intestate succession.

 

“Material Adverse Effect” means (a) a material adverse effect on the condition
(financial or otherwise), business, operations or property of the Group Members,
taken as a whole, (b) material impairment of the ability of any of the Loan
Parties to timely perform its or their obligations under any Loan Document, or
(c) material impairment of the legality, binding effect, validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Collateral Agent, the Lenders and/or the other Secured
Parties under any Loan Document.

 

“Maximum Lawful Rate” has the meaning specified in Section 2.9(d).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over owned real property in favor of the Collateral Agent as security
for the Obligations, in form and substance reasonably satisfactory to the
Collateral Agent.

 

24

 

 

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of owned real property, each document (including title policies or marked-up
unconditional insurance binders, in such amounts and containing such
endorsements (if available) as shall be reasonably required by the
Administrative Agent, ALTA as-built surveys (in form and as to date that is
sufficiently acceptable to the title insurer issuing title insurance to the
Collateral Agent for such title insurer to deliver such endorsements (if
available) and removing all survey exceptions to such title insurance as
reasonably requested by the Administrative Agent), environmental assessments and
reports, life of loan flood hazard determinations (with notice to Borrower),
certificates, opinions, required consents, approvals or other instrument or
document necessary to consummate the transaction, all in form and substance
reasonably acceptable to the Administrative Agent, and evidence regarding
recording and payment of fees, insurance premium and taxes) that the
Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of owned real property in favor of the Collateral
Agent for the benefit of the Secured Parties, subject only to Customary
Permitted Liens and such other Liens as the Administrative Agent and the
Collateral Agent may approve.

 

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in special flood hazard areas in participating
communities and provides protection to property owners through a Federal
insurance program.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Funding Lender” has the meaning specified in Section 2.2(c).

 

“Non-U.S. Secured Party” means each Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a Domestic Person.

 

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit 2.14(e), payable to the order of a Lender in a principal amount equal to
the amount of such Lender’s Commitment.

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

 

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10(b).

 

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to any Agent, any Lender, the L/C Issuer, any Arranger, any other
Indemnitee, any participant, any SPV, in the case of any Secured Hedging
Document, any Secured Hedging Counterparty therefor, or, in the case of any
Secured Cash Management Agreement, any Cash Management Bank, in each case
arising out of, under, or in connection with, any Loan Document, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including (a) if such Loan Party is the
Borrower, all Loans and L/C Obligations, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, (c) Secured Hedging Reimbursement Obligations,
(d) obligations under any Secured Cash Management Agreement, and (e) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Loan Party under any Loan
Document (including those payable to the L/C Issuer as described in
Section 2.11).

 

25

 

 

“Original Credit Agreement” has the meaning set forth in the preamble hereto.

 

“Other Taxes” has the meaning specified in Section 2.17(c).

 

“Outstandings” means, at any time, the sum of, in each case to the extent
outstanding at such time, (a) the aggregate principal amount of the Loans and
(b) the L/C Obligations for all Letters of Credit.

 

“Parent” has the meaning specified in the preamble to this Agreement.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Federal Reserve Board), if any, of such Lender.

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

 

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

 

“Perfection Certificate” means a certificate in the form of Exhibit 1.1(4) or
any other form approved by the Collateral Agent.

 

“Permit” means all permits, licenses, accreditations by Governmental Authority,
franchises and other consents and approvals required by any Government Authority
to lawfully operate the Business (including any pending applications for such
permits, licenses, authorizations, registrations, franchises, consents and
approvals).

 

“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions: (a) no Default shall have occurred and be continuing or
would result therefrom; (b) all transactions related thereto shall be
consummated in accordance with applicable laws; (c) any acquired or newly formed
Subsidiary shall not be liable for any Indebtedness (except for Indebtedness
permitted by Section 8.1); (d) the Administrative Agent shall have received
reasonable advance notice of such Proposed Acquisition including a reasonably
detailed description thereof at least 15 days prior to the consummation of such
Proposed Acquisition (or such later date as may be agreed by the Administrative
Agent) and on or prior to the date of such Proposed Acquisition, the
Administrative Agent shall have received copies of the acquisition agreement and
related Contractual Obligations and other documents (including financial
information and analysis, environmental assessments and reports, opinions,
certificates and lien searches) and information, in each case to the extent
otherwise available and reasonably requested by the Administrative Agent; (e)
after giving effect to such Proposed Acquisition, the Borrower shall be in
compliance with the Financial Performance Covenants on a Pro Forma Basis as of
the last day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder, and the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower to such effect,
together with all relevant financial information for such Permitted Acquisition,
(f) in the case of the acquisition of the capital stock of another Person,
either by tender offer or otherwise, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such acquisition
at the time of the initial offer thereof, and (g) the Borrower shall satisfy its
obligations under Section 7.10 with respect to the Proposed Acquisition Target
and its Subsidiaries (and any assets acquired therefrom).

 

26

 

 

“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.

 

“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.

 

“Permitted Investors” means the Management Group.

 

“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

 

“Permitted Payment Restriction” means any consensual encumbrance or restriction
(each, a “restriction”) on the ability of any Subsidiary to pay dividends or
make any other distributions on its equity interest to the Borrower or a
Subsidiary, which restriction satisfies all of the following conditions: (i)
such restriction becomes effective only upon the occurrence of (x) specified
events under its Constituent Documents or any joint venture or similar
agreements or (y) an “event of default” with respect to Indebtedness (as defined
in the agreement governing such Indebtedness) that was incurred by such
Subsidiary in compliance with Section 8.1 and (ii) such restriction would not
materially impair the Borrower’s ability to make scheduled payments of cash
interest and to make required principal payments on the Loans, as determined in
good faith by the Board of Directors of the Borrower whose determination shall
be conclusive, provided that the Borrower shall reasonably promptly notify the
Administrative Agent and Lenders from time to time after any such determination
is made.

 

“Permitted Refinancing” means Indebtedness constituting a refinancing,
extension, renewal, or replacement of Permitted Indebtedness that (a) has an
aggregate outstanding principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount (or accreted value, if applicable)
of such Permitted Indebtedness outstanding at the time of such refinancing or
extension (plus unpaid accrued interest and premium thereon and reasonable and
customary underwriting discounts, fees, commissions, and expenses), (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of such Permitted Indebtedness, (c)
is not secured by any property or any Lien other than those securing such
Permitted Indebtedness or on terms less favorable to the Lenders than those of
such Permitted Indebtedness, and (d) if the Permitted Indebtedness being
refinanced, extended, renewed, replaced, defeased or refunded is subordinated in
right of payment to the Obligations under this Agreement, such Permitted
Refinancing shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Permitted Indebtedness being refinanced, extended,
renewed, replaced, defeased or refunded; provided, that, notwithstanding the
foregoing, (x) the terms of such Permitted Indebtedness may be modified as part
of such Permitted Refinancing if such modification would have been permitted
pursuant to Section 8.11 and (y) no Guaranty Obligation for such Indebtedness
shall constitute part of such Permitted Refinancing unless similar Guaranty
Obligations with respect to such Permitted Indebtedness existed and constituted
Permitted Indebtedness prior to such refinancing or extension.

 

27

 

 

“Permitted Tax Distributions” means, with respect to any taxable year (or
portion thereof), dividends or distributions in amounts required for Parent or
any direct or indirect parent of Parent, if applicable, to pay federal, state,
local or foreign income taxes (as the case may be) imposed directly on Parent or
such parent to the extent such income taxes are attributable to the income of
the Borrower and its subsidiaries (including, without limitation, by virtue of
Parent or such parent being the common parent of a consolidated or combined tax
group of which the Borrower and/or its subsidiaries are members).

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Pledged Notes” means any promissory note, in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent, issued to a
Loan Party that is pledged to the Collateral Agent under the Guaranty and
Security Agreement and is a “Pledged Debt Instrument” under the Guaranty and
Security Agreement.

 

“Pricing Prospectus” has the meanings set forth in Section 3.1(c).

 

“Prime Rate” means the rate of interest per annum announced by Royal Bank from
time to time as its prime commercial lending rate for United States Dollar loans
in the United States for such day. The Prime Rate is not necessarily the lowest
rate that Royal Bank is charging any corporate customer.

 

“Pro Forma Basis” means, as to any Person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the four
consecutive Fiscal Quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) in making any determination of Consolidated
EBITDA, pro forma effect shall be given to any asset disposition (other than
dispositions of inventory) or any Permitted Acquisition involving consideration
in excess of $1.0 million per transaction, or any discontinued operation (or any
similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 8.3, 8.4 or 8.7), in each case that
occurred during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Permitted Acquisition” or
Section 8.3(e)(iii), occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Acquisition
is consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness incurred or assumed and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes not to finance any acquisition) incurred or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted
Acquisition” or Section 8.3(e)(iii), occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Acquisition is consummated) shall be deemed to have been incurred or
repaid at the beginning of such period, and (y) Consolidated Interest Expense of
such Person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods, and (iii) in making any
determination on a Pro Forma Basis, effect will be given to the Subsidiary
Redesignation, if any, then being designated as well as any other Subsidiary
Redesignation after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated.

 

28

 

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, in respect of any asset disposition (other than dispositions of
inventory) or any Permitted Acquisition involving consideration in excess of
$1.0 million per transaction, or any discontinued operation (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Sections 8.3, 8.4 or 8.7), without duplication of the
amounts added back to Consolidated EBITDA pursuant to clause (a)(iv) of the
definition thereof, for any fiscal period ending on or prior to the first
anniversary of the consummation of such asset acquisition, asset disposition or
other similar transaction, may include adjustments (estimated on a good faith
basis by the Borrower) to reflect operating expense reductions, reductions in
force and other synergies reasonably expected to result from such asset
acquisition, asset disposition or other similar transaction, for which
substantially all of the steps necessary for the realization thereof have been
taken or are reasonably anticipated by the Borrower to be taken in the next 12
month period following the consummation thereof; provided that the aggregate
amount of the adjustments referred to above shall not exceed 10% of Consolidated
EBITDA for such period (as calculated on a Pro Forma Basis prior to giving
effect to the addition of any such amounts). On the date any such asset
acquisition, asset disposition or other similar transaction is consummated, the
Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer of the Borrower setting forth such demonstrable or
additional operating expense reductions and other operating improvements or
synergies and information and calculations supporting them in reasonable detail,
based on historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in detail in the
relevant Compliance Certificate, Financial Statement or other document provided
to the Administrative Agent or any Lender in connection herewith.

 

“Projections” means those three-year financial projections delivered to the
Administrative Agent in March, 2011.

 

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

 

“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors or other similar governing body or Person(s)
with regard to such Proposed Acquisition Target, of all or substantially all of
the assets or Stock of any Proposed Acquisition Target by the Borrower or any
Subsidiary of the Borrower (or by Parent to the extent such assets and Stock are
transferred to the Borrower or any Subsidiary of the Borrower contemporaneously
with such acquisition) or (b) any proposed merger of any Proposed Acquisition
Target with or into the Borrower or any Subsidiary of the Borrower (and, in the
case of a merger with the Borrower, with the Borrower being the surviving
entity).

 

“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.

 

“Pro Rata Outstandings” of any Lender at any time, means the sum of (i) the
outstanding principal amount of Loans owing to such Lender and (ii) the amount
of the participation of such Lender in the L/C Obligations outstanding with
respect to all Letters of Credit.

 

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) the sum of the Commitments (or, if such Commitments are terminated,
the Pro Rata Outstandings therein) of such Lender then in effect under the
Facility by (b) the sum of the Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings therein) of all Lenders then in effect
under the Facility; provided, that, if there are no Commitments and no Pro Rata
Outstandings, such Lender’s Pro Rata Share shall be determined based on the Pro
Rata Share most recently in effect, after giving effect to any subsequent
assignment and any subsequent non-pro rata payments of any Lender pursuant to
Section 2.18.

 

29

 

 

“Purchase Money Indebtedness” means Indebtedness for the purchase price or cost
of construction, repair or improvement of any property.

 

“Purchase Money Lien” means a Lien (x) existing on property at the time of its
acquisition, repair or construction by any Person, (y) created on property
contemporaneously with its acquisition or within 120 days of the acquisition or
completion of construction, repair or improvement thereof to secure the purchase
price or cost of construction, repair or improvement thereof, or (z)  existing
on property of another Person at the time such other Person is consolidated with
or merged into such Person and not created in contemplation thereof; provided,
that such Lien shall attach solely to the property acquired, constructed,
repaired or improved, and the principal amount of the Purchase Money
Indebtedness secured by such Lien shall not exceed the purchase price of such
property.

 

“Qualified Capital Stock” means any Stock of any Person that does not by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event (a)
provide for scheduled payments of dividends in cash, (b) mature, require the
repurchase thereof, become mandatorily redeemable (other than pursuant to
customary provisions relating to redemption upon a change of control or sale of
assets) pursuant to a sinking fund obligation or otherwise or become redeemable
at the option of the holder thereof, in each case prior to the date that is 180
days after the Termination Date, (c) become convertible or exchangeable at the
option of the holder thereof for Indebtedness or Stock that is not Qualified
Capital Stock, or (d) contain any maintenance covenants, other covenants adverse
to the Lenders or remedies (other than voting rights and, subject to clause (a)
above, increases in dividends).

 

“Reference Period” has the meaning provided in the definition of Pro Forma Basis
in this Section 1.1.

 

“Register” has the meaning specified in Section 2.14(b).

 

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, partner, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article
III) and other consultants and agents of or to such Person or any of its
Affiliates, together with, if such Person is an Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping such Agent
pursuant to and in accordance with Section 10.5 or any comparable provision of
any Loan Document.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the Environment, or from, into or through any structure or facility
(except for any such structure or facility that is intended to contain or convey
such Hazardous Material).

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
Environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor Environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

30

 

 

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of the aggregate Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings) then in effect; provided, that, if at any
time there are only two Lenders (where a Lender and its Affiliates or Approved
Funds count as one Lender), “Required Lenders” shall mean all Lenders.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the Financial Statements delivered hereunder and, with
respect to the Corporate Chart and other documents delivered pursuant to
Section 6.1(d), documents delivered on the Closing Date or the Amendment
Effective Date and documents delivered pursuant to Section 7.10, the secretary
or assistant secretary of such Person or any other officer responsible for
maintaining the corporate and similar records of such Person.

 

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment, whether direct or indirect (including through the use of
Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations) and whether in cash,
Securities or other property, in each case on account of any Stock or Stock
Equivalent of Parent, the Borrower or any of its Subsidiaries, in each case now
or hereafter outstanding, including with respect to a claim for rescission of a
Sale of such Stock or Stock Equivalent and (b) any redemption, retirement,
sinking fund or similar payment, termination, defeasance, cancellation, purchase
or other acquisition for value, whether direct or indirect (including through
the use of Hedging Agreements, the making, repayment, cancellation or
forgiveness of Indebtedness and similar Contractual Obligations), of any Stock
or Stock Equivalent of any Group Member or of any direct or indirect parent
entity of the Borrower, now or hereafter outstanding.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

 

“Scheduled Termination Date” means the fifth anniversary of the Amendment
Effective Date.

 

“Secured Cash Management Agreements” means, collectively, any agreement to
provide cash management services, including treasury, depository, overdraft,
credit or debit card, electronic funds transfer and other cash management
arrangements, that is entered into by and between the Borrower and any Cash
Management Bank.

 

“Secured Hedging Counterparty” means Royal Bank or any other Person (other than
any Group Member) that entered into a Hedging Agreement with the Borrower or has
provided a Secured Hedging Support Document at the request of the Borrower at a
time when such Person was an Agent, a Lender or an Affiliate of a Lender.

 

31

 

 

“Secured Hedging Documents” means, collectively, (a) any Hedging Agreement that
(i) is entered into by the Borrower and any Secured Hedging Counterparty
therefor, (ii) in the case of a Hedging Agreement not entered into with or
provided or arranged by the Administrative Agent or an Affiliate of the
Administrative Agent, is expressly identified as being a “Secured Hedging
Document” hereunder in a joint notice from Borrower and such Person delivered to
the Administrative Agent reasonably promptly after the execution of such Hedging
Agreement, and (iii) meets the requirements of Section 8.1(f), and (b) any
Secured Hedging Support Provision.

 

“Secured Hedging Reimbursement Obligation” means any obligation of the Borrower
to make payments to any Secured Hedging Counterparty with respect to any Secured
Hedging Support Provision.

 

“Secured Hedging Support Documents” means any document (a) entered into to
provide credit enhancements for the benefit of the counterparty to an Interest
Rate Contract, which credit enhancements are provided (i) solely to support the
payment obligations of the Borrower under such Interest Rate Contract, and (ii)
by Royal Bank or any other Person at a time when such Person is the
Administrative Agent, a Lender or an Affiliate of a Lender, and (b) is expressly
identified as being a “Secured Hedging Support Document” hereunder in a joint
notice from such Loan Party and the Person providing such credit enhancements
delivered to the Administrative Agent reasonably promptly after the execution or
issuance of such document, unless such Person is the Administrative Agent or an
Affiliate of the Administrative Agent at the time such credit enhancements are
provided.

 

“Secured Hedging Support Provision” means any provision in any Secured Hedging
Support Document, Sections 2.6(c), 2.9(a) and 2.9(c) and any other provision of
this Agreement or any Loan Document to the extent applicable to any Secured
Hedging Reimbursement Obligation, any Secured Hedging Support Document or
affecting the rights or duties of, or any payment to, any Secured Hedging
Counterparty with respect to any Secured Hedging Support Document.

 

“Secured Parties” means the Lenders, the L/C Issuer, each Agent, the Arrangers,
any Secured Hedging Counterparty, each other Indemnitee and any other holder of
any Obligation of any Loan Party.

 

“Securitization” means, with respect to any Lender, a public or private offering
by such Lender or any of its Affiliates or their respective successors and
assigns, of Securities that represent an interest in, or that are
collateralized, in whole or in part, by, the Loans and the Loan Documents.

 

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

 

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease, exchange or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a Sale and Leaseback Transaction or through a sale, factoring at maturity,
collection of or other disposal, with or without recourse, of any notes or
accounts receivable. Conjugated forms thereof and the noun “Sale” have
correlative meanings.

 

“Senior Debt” of any Person means Consolidated Total Debt minus Consolidated
Total Debt that is Subordinated Debt, in each case of such Person and its
Subsidiaries on a Consolidated basis.

 

32

 

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities (including contingent and
unliquidated liabilities) of such Person as such liabilities become absolute and
matured, (c) such person is generally paying its debts and liabilities as they
become due, including in the usual course of business or affairs of such Person,
(d) such Person does not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date (including such businesses
reflected in the Projections and the most recent business plans and forecasts
required to be delivered pursuant to Section 6.1(g)) and (e) in the event of an
amendment, modification or other change in the Bankruptcy Code or any other
applicable law relating to fraudulent transfers and conveyances after the
Closing Date, such Person is not “insolvent” within the meaning given that term
and similar terms under the Bankruptcy Code or any other applicable laws
relating to fraudulent transfers and conveyances, as so amended, modified or
changed. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent or unliquidated liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Stock Repurchase” has the meaning assigned in Section 8.5(e).

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions reasonably satisfactory to
the Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person. Unless otherwise specified “Subsidiary” refers to a
Subsidiary of the Borrower.

 

“Subsidiary Redesignation” has the meaning provided in the definition of
Unrestricted Subsidiary in this Section 1.1.

 

“Substitute Lender” has the meaning specified in Section 2.18(a).

 

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

 

“Syndication Agent” has the meaning specified in the preamble to this Agreement.

 

33

 

 

“Tax Affiliate” means (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower or any of its Subsidiaries
files or is eligible to file consolidated, combined or unitary tax returns (or
on whose consolidated, combined or unitary tax return the income of the Borrower
or any of its Subsidiaries is included).

 

“Tax Returns” has the meaning specified in Section 4.8.

 

“Taxes” has the meaning specified in Section 2.17(a).

 

“Termination Date” shall mean the earliest of (a) Scheduled Termination Date,
(b) the date of termination of the Commitments pursuant to Section 2.5 or 9.2
and (c) the date on which the Obligations become due and payable pursuant to
Section 9.2.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, other than a Multiemployer Plan, to which
any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.

 

“Total Consideration” means, with respect to any Permitted Acquisition, all cash
and non-cash consideration, including the amount of Indebtedness assumed, the
maximum amount payable in connection with any deferred purchase price obligation
(including any earn-out obligation) and the value of any capital stock issued to
the seller or sellers (other than capital stock of Holdings or the net cash
proceeds of the issuance by Holdings of shares of capital stock used to fund
such Permitted Acquisition).

 

“Total Secured Debt” means, at any date, the aggregate principal amount of
Consolidated Total Debt outstanding at such date that consists of, without
duplication, (i) Capitalized Lease Obligations and (ii) other Indebtedness
(other than Indebtedness in respect of the Facility) that in each case is then
secured by Liens on property or assets of the Borrower or its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby).

 

“Total Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Secured Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently most recently ended as
of such date, all determined on a Consolidated basis in accordance with GAAP;
provided that Consolidated EBITDA shall be determined on a Pro Forma Basis.

 

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

 

“Unfunded Current Liability” of any Title IV Plan means the amount, if any, as
of the most recent valuation date for the Title IV Plan, by which the present
value of the Title IV Plan’s benefit liabilities, determined in accordance with
actuarial assumptions at such time consistent with those prescribed by
Section 412 and 430 of the Code and Section 302 and 303 of ERISA, exceeds the
fair market value of all plan assets allocable to such liabilities under Title
IV of ERISA.

 

34

 

 

“United States” means the United States of America.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
acquired or created after the Closing Date and designated by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date and so long as (a) no Default
exists or would result therefrom, (b) the Borrower shall be in compliance on a
Pro Forma Basis with the Financial Performance Covenants as of the last day of
the last Fiscal Quarter for which Financial Statements have been delivered
hereunder after giving effect to such designation, (c) at the time of such
designation neither the Borrower nor any Subsidiary provides any guarantee or
credit support of any kind, including any undertaking, guarantee, indemnity,
agreement or instrument that would constitute Indebtedness, of any Indebtedness
of such Unrestricted Subsidiary or is directly or indirectly liable on such
Indebtedness, as a guarantor or otherwise and no Indebtedness of such
Unrestricted Subsidiary contains a default that would permit, upon notice, lapse
of time or both, any holder of any Indebtedness of Borrower or any Subsidiary to
declare a default under such other Indebtedness or cause the payment thereof to
be accelerated or payable prior to its stated maturity and (d) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Subsidiaries) through Investments as permitted by, and in compliance
with, Section 8.3(g), with any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof to be treated as Investments
pursuant to Section 8.3(g); and provided, further that at the time of the
acquisition or creation of, and the initial Investment by the Borrower or any of
its Subsidiaries in, such Subsidiary, the Borrower shall designate such entity
as an Unrestricted Subsidiary in a written notice to the Administrative Agent.
The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) no Default then exists or would occur as a consequence of any such
Subsidiary Redesignation (including, but not limited to, under Sections 8.1 and
8.2), (ii) calculations are made by the Borrower of compliance with the
Financial Performance Covenants for the relevant Reference Period, on a Pro
Forma Basis as if the respective Subsidiary Redesignation (as well as all other
Subsidiary Redesignations theretofore consummated after the first day of such
Reference Period) had occurred on the first day of such Reference Period, and
such calculations shall show that such Financial Performance Covenants would
have been complied with if the Subsidiary Redesignation had occurred on the
first day of such Reference Period, (iii) based on good faith projections
prepared by the Borrower for the period from the date of the respective
Subsidiary Redesignation to the date that is one year thereafter, the level of
financial performance measured by the Financial Performance Covenants shall be
better than or equal to such level as would be required to provide that no
Default would exist under the Financial Performance Covenants through the date
that is one year from the date of the respective Subsidiary Redesignation, (iv)
at the time of and immediately after giving effect to such Redesignation, all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects (provided that if any
representation or warranty is by its terms qualified by concepts of materiality,
such representation shall be true and correct in all respects) on and as of such
date with the same effect as though such representations and warranties had been
made on and as of such date, except to the extent such representations and
warranties expressly related to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (or true and correct in all respects, as applicable) as of such earlier
date), (v) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Borrower,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i) through (iv), inclusive, and containing
the calculations required by the preceding clauses (ii) and (iii). Except for
purposes of Article IV and Sections 6.2, 6.8, 7.2 and 11.4 and the definition of
the term “Unrestricted Subsidiary” above, an Unrestricted Subsidiary shall not
be deemed to be a Subsidiary of the Borrower or any of its Subsidiaries for
purposes of this Agreement.

 

35

 

 

“Unused Commitment Fee” has the meaning specified in Section 2.11(a).

 

“U.S. Secured Party” means each Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a Domestic Person.

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

 

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date;
provided, that for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Consolidated Current Assets or Consolidated Current Liabilities as a result
of (a) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and non-current, (b) the effects of purchase
accounting, or (c) the effect of fluctuations in the amount of accrued or
contingent obligations under Hedging Agreements.

 

Section 1.2        UCC Terms. The following terms have the meanings given to
them in the applicable UCC: “deposit account”, “entitlement holder”,
“entitlement order”, “equipment”, “goods”, “instruments”, “inventory” and
“securities account”.

 

Section 1.3        Accounting Terms and Principles. (a) GAAP. All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP. Notwithstanding
anything to the contrary in the foregoing or elsewhere in this Agreement, no
change in the accounting principles used in the preparation of any Financial
Statement hereafter adopted by Parent or the Borrower shall be given effect if
such change or application would affect a calculation that measures compliance
with, or otherwise affect compliance with, any provision of Article V or VIII
unless the Borrower, the Administrative Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all Financial Statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP.

 

(b) Pro Forma. All components of financial calculations made to determine
compliance with Article V shall be adjusted on a Pro Forma Basis.

 

36

 

 

Section 1.4        Payments. The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party or any L/C
Issuer. Any such determination or redetermination by the Administrative Agent
shall be conclusive and binding for all purposes, absent manifest error. No
determination or redetermination by any Secured Party or Loan Party and no other
currency conversion shall change or release any obligation of any Loan Party or
of any Secured Party (other than the Administrative Agent and its Related
Persons) under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
The Administrative Agent may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds.

 

Section 1.5        Interpretation. (a) Certain Terms. Except as set forth in any
Loan Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property”, which shall
be interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property). The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole. In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the term “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” In any other case,
the term “including” when used in any Loan Document means “including without
limitation.” The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports. The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.

 

(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time. Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto. Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term.

 

ARTICLE II

THE FACILITY

 

Section 2.1        The Commitments. Pursuant to the Original Credit Agreement,
the Lenders, severally and not jointly, provided a commitment for revolving
loans and letters of credit and on the date hereof. On the terms and subject to
the conditions contained in this Agreement, each Lender severally, but not
jointly, agrees to make loans in Dollars (each a “Loan”) to the Borrower from
time to time on any Business Day during the period from the date hereof until
but excluding the Business Day preceding the Termination Date in an aggregate
principal amount at any time outstanding for all such loans by such Lender not
to exceed such Lender’s Commitment; provided, that at no time shall any Lender
be obligated to make a Loan in excess of such Lender’s Pro Rata Share of the
amount by which the then effective Commitments exceeds the aggregate
Outstandings at such time. Within the limits set forth in the first sentence of
this paragraph, amounts of Loans repaid may be reborrowed under this
Section 2.1.

 

37

 

 

Section 2.2        Borrowing Procedures. (a) Notice From the Borrower. Each
Borrowing shall be made on notice given by the Borrower to the Administrative
Agent not later than (i) 12:00 p.m. on the Business Day prior to the date of the
proposed Borrowing, in the case of a Borrowing of Base Rate Loans and (ii)
12:00 p.m. on the third Business Day prior to the date of the proposed
Borrowing, in the case of a Borrowing of Eurodollar Rate Loans. Each such notice
may be made in a writing substantially in the form of Exhibit 2.2(a) (a “Notice
of Borrowing”) duly completed or by telephone if confirmed promptly, but in any
event within one Business Day and prior to such Borrowing, with such a Notice of
Borrowing. Loans shall be made as Base Rate Loans unless, outside of a
suspension period pursuant to Section 2.15, the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans. Each Borrowing
shall be in an aggregate amount of not less than $1,000,000 or an integral
multiple of $100,000 in excess thereof.

 

(b)  Notice to Each Lender. The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate. Each Lender shall,
make available to the Administrative Agent at its address referred to in
Section 11.11 in immediately available funds not later than 1:00 p.m. on the
Business Day specified in the applicable Notice of Borrowing, such Lender’s Pro
Rata Share of such proposed Borrowing. Upon satisfaction (or waiver) (i) on the
Amendment Effective Date, of the applicable conditions set forth in Section 3.1
and (ii) on the Amendment Effective Date and any time thereafter, of the
applicable conditions set forth in Section 3.2, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of the Administrative Agent with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

 

(c)  Non-Funding Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the date such Lender is required to make any
payment hereunder with respect to any Loan or any participation in any Letter of
Credit that such Lender will not make such payment (or any portion thereof)
available to the Administrative Agent, the Administrative Agent may assume that
such Lender has made such payment available to the Administrative Agent on the
date such payment is required to be made in accordance with this Article II and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. The Borrower agrees to
repay to the Administrative Agent on demand such amount (until repaid by such
Lender) with interest thereon for each day from and including the date such
amount is made available to the Borrower to but excluding the date such amount
is repaid to the Administrative Agent, at the interest rate applicable to the
Obligation that would have been created when the Administrative Agent made
available such amount to the Borrower had such Lender made a corresponding
payment available; provided, that such payment shall not relieve such Lender of
any obligation it may have to the Borrower or any L/C Issuer. In addition, any
Lender that shall not have made available to the Administrative Agent any
portion of any payment described above (any such Lender, a “Non-Funding Lender”)
agrees to pay such amount to the Administrative Agent on demand together with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent, at the Federal Funds Rate for the first Business Day and
thereafter (i) in the case of a payment in respect of a Loan, at the interest
rate applicable at the time to such Loan and (ii) otherwise, at the interest
rate applicable to Base Rate Loans. Such repayment shall then constitute the
funding of the corresponding Loan (including any Loan deemed to have been made
hereunder with such payment) or participation. The existence of any Non-Funding
Lender shall not relieve any other Lender of its obligations under any Loan
Document, but no other Lender shall be responsible for the failure of any
Non-Funding Lender to make any payment required under any Loan Document.

 

38

 

 

Section 2.3        [Reserved].

 

Section 2.4        Letters of Credit. (a) Commitment and Conditions. On the
terms and subject to the conditions contained herein, each L/C Issuer agrees to
Issue, at the request of the Borrower, in accordance with such L/C Issuer’s
usual and customary business practices, and for the account of the Borrower (or,
as long as the Borrower remains responsible for the payment in full of all
amounts drawn thereunder and related fees, costs and expenses, for the account
of any Group Member), Letters of Credit (denominated in Dollars) from time to
time on any Business Day during the period from the Closing Date through the
earlier of the Termination Date and five Business Days prior to the Scheduled
Termination Date, provided that no L/C Issuer shall be obligated to Issue any
Letter of Credit and no Lender shall be obligated to participate in any Letter
of Credit if after giving effect to such Issuance, (x) the aggregate
Outstandings would exceed the aggregate Commitments, (y) the L/C Obligations for
all Letters of Credit would exceed the L/C Sublimit, or (z) the Outstandings of
any Lender would exceed such Lender’s Commitment. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

(b)  An L/C Issuer shall be under no obligation to Issue any Letter of Credit
if:

 

(i)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
Issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the Issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

 

(ii)        the expiration date of such Letter of Credit is more than one year
after the date of Issuance thereof;

 

(iii)        the expiration date of such Letter of Credit is later than five
Business prior to the Scheduled Termination Date;

 

(iv)        the Issuance of such Letter of Credit would violate any Laws binding
upon such L/C Issuer;

 

(v)        the Letter of Credit is to be denominated in a currency other than
Dollars; or

 

(vi)        (A) any fee due in connection with, and on or prior to, such
Issuance has not been paid, (B) such Letter of Credit is requested to be Issued
in a form that is not acceptable to such L/C Issuer or (C) such L/C Issuer shall
not have received, each in form and substance reasonably acceptable to it and
duly executed by the Borrower (and, if such Letter of Credit is Issued for the
account of any other Group Member, the Borrower as well as such Group Member),
the documents that such L/C Issuer generally uses in the ordinary course of its
business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the “L/C Reimbursement Agreement”).

 

39

 

 

(c)  An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to Issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 3.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, that no Letter of Credit shall be Issued during
the period starting on the first Business Day after the receipt by such L/C
Issuer of notice from the Administrative Agent or the Required Lenders that any
condition precedent contained in Section 3.2 is not satisfied and ending on the
date all such conditions are satisfied or duly waived. If any Lender becomes,
and during the period remains, a Defaulting Lender, if any Letter of Credit is
at the time outstanding, the L/C Issuer may (except, in the case of a Defaulting
Lender, to the extent the obligations of such Defaulting Lender in respect of
such Letter of Credit have been fully reallocated pursuant to Section 2.19(a)),
by notice to the Borrower and such Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to the L/C Issuer in respect of such Letter of Credit in an amount at
least equal to the aggregate amount of the unreallocated obligations (contingent
or otherwise) of such Defaulting Lender in respect thereof.

 

(d)  Procedures for Issuance; Auto-Renewal Letters of Credit.

 

(i)        The Borrower shall give the relevant L/C Issuer and the
Administrative Agent a notice of any requested issuance or amendment of any
Letter of Credit (an “L/C Request”), which shall be effective only if received
by such L/C Issuer and the Administrative Agent not later than 12:00 noon on the
third Business Day prior to the date of such requested issuance; or, such later
date and time as the relevant L/C Issuer may agree in a particular instance in
its sole discretion. In the case of a request for an initial issuance of a
Letter of Credit, such L/C Request shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed Issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; and (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder. In the case of
a request for an amendment of any outstanding Letter of Credit, such L/C Request
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); and (3) the nature of the
proposed amendment.

 

(ii)        Promptly after receipt of any such notice, the relevant L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such notice from the Borrower and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof. Upon receipt by the relevant L/C Issuer of confirmation from the
Administrative Agent that the requested Issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, Issue a Letter of Credit
for the account of the Borrower or such Subsidiary, as the case may be, or enter
into the applicable amendment, as the case may be. Immediately upon the Issuance
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees, to acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

40

 

 

(iii)        If the Borrower so requests in any applicable L/C Request, the
relevant L/C Issuer shall agree to Issue a Letter of Credit that has automatic
renewal provisions; provided, that, any such Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of Issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is Issued. Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such renewal. Once an auto-renewal Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time to an expiry date not later than five Business days prior to the
Scheduled Termination Date; provided, that, the relevant L/C Issuer shall not
permit any such renewal if the relevant L/C Issuer has determined that it would
have no obligation at such time to Issue such Letter of Credit in its renewed
form under the terms hereof.

 

(e)  Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide the
Administrative Agent (which, after receipt, the Administrative Agent shall
provide to each Lender), in form and substance satisfactory to the
Administrative Agent, each of the following on the following dates: (i) (A) on
or prior to any Issuance of any Letter of Credit by such L/C Issuer, (B)
promptly following any drawing under any such Letter of Credit or (C) promptly
following any payment (or failure to pay when due) by the Borrower of any
related L/C Reimbursement Obligation, notice thereof, which shall contain a
reasonably detailed description of such Issuance, drawing or payment and (ii)
upon the request of the Administrative Agent (or any Lender through the
Administrative Agent), copies of any Letter of Credit Issued by such L/C Issuer
and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by the Administrative Agent.

 

(f)  Reimbursement Obligations of the Borrower. The Borrower agrees to pay to
the L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation owing
with respect to such Letter of Credit no later than the first Business Day after
the Borrower receives notice from such L/C Issuer that payment has been made
under such Letter of Credit or that such L/C Reimbursement Obligation is
otherwise due (the “L/C Reimbursement Date”) with interest thereon computed as
set forth in clause (i) below. In the event that any L/C Issuer incurs any L/C
Reimbursement Obligation not repaid by the Borrower as provided in this clause
(e) (or any such payment by the Borrower is rescinded or set aside for any
reason), such L/C Issuer shall promptly notify the Administrative Agent of such
failure (and, upon receipt of such notice, the Administrative Agent shall
forward a copy to each Lender) and, irrespective of whether such notice is
given, such L/C Reimbursement Obligation shall be payable on demand by the
Borrower with interest thereon computed (i) from and including the date on which
such L/C Reimbursement Obligation arose to the L/C Reimbursement Date but
excluding the date such payment is made in full, at the interest rate applicable
during such period to the Loans that are Base Rate Loans, and (ii) thereafter
until payment in full, at the interest rate applicable during such period to
past due Loans that are Base Rate Loans.

 

(g)  Reimbursement Obligations of the Lenders. Upon receipt of the notice
described in clause (e) above from the Administrative Agent, each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its Pro Rata
Share of such L/C Reimbursement Obligation. By making such payment (other than
during the continuation of an Event of Default under Section 9.1(e)), such
Lender shall be deemed to have made a Loan to the Borrower, which, upon receipt
thereof by such L/C Issuer, the Borrower shall be deemed to have used in whole
to repay such L/C Reimbursement Obligation. Any such payment that is not deemed
a Loan shall be deemed a funding by such Lender of its participation in the
applicable Letter of Credit and the L/C Obligation in respect of the related L/C
Reimbursement Obligations. Such participation shall not otherwise be required to
be funded. Following receipt by any L/C Issuer of any payment from any Lender
pursuant to this clause (f) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay over to such Lender all payments
received by such L/C Issuer with respect to such portion of such L/C
Reimbursement Obligation.

 

41

 

 

(h)  Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit Issued by it
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any bankruptcy or insolvency proceeding;

 

(v)        any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty and
Security Agreement or any other guarantee, for all or any of the Obligations of
any Loan Party in respect of such Letter of Credit;

 

(vi)        any loss or delay, including in the transmission of any document; or

 

(vii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

 

provided, that, the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential,
punitive or special damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower to
the extent such damages are determined by a final non-appealable judgment of a
court of competent jurisdiction to have been caused by such L/C Issuer’s gross
negligence, willful misconduct or breach in bad faith of any Loan Document when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

42

 

 

(i)  Conflict with L/C Request. Notwithstanding anything else to the contrary in
any L/C Request, in the event of any conflict between the terms hereof and the
terms of any L/C Request, the terms hereof shall control.

 

(j)  Addition of an L/C Issuer. A Lender (or any of its Subsidiaries or
affiliates) may become an additional L/C Issuer hereunder pursuant to a written
agreement among the Borrower, the Administrative Agent and such Lender. The
Administrative Agent shall notify the Lenders of any such additional L/C Issuer.

 

Section 2.5        Reduction and Termination of the Commitments. (a) Optional.
The Borrower may, upon at least two (2) Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably any unused
portion of the Commitments; provided, that each partial reduction shall be in an
aggregate amount that is an integral multiple of $1,000,000.

 

(b)  Mandatory. All outstanding Commitments shall terminate on the Scheduled
Termination Date.

 

Section 2.6        Repayment of Obligations. (a) The Borrower shall repay the
entire unpaid principal amount of the Loans on the Scheduled Termination Date.

 

(b)  The Borrower promises to pay to the Secured Hedging Counterparty under any
Secured Hedging Support Document an amount equal to the amount of any payment
made by such Secured Hedging Counterparty under such Secured Hedging Support
Document within one Business Day after the date such payment by such Secured
Hedging Counterparty is made.

 

Section 2.7        Optional Prepayments. The Borrower may prepay to the
Administrative Agent, with one Business Day notice, the outstanding principal
amount of any Loan in whole or in part at any time (together with any breakage
costs that may be owing pursuant to Section 2.16(a) after giving effect to such
prepayment); provided, that each partial prepayment that is not of the entire
outstanding amount under the Facility shall be in an aggregate amount that is an
integral multiple of $1,000,000. Any payments made to the Administrative Agent
pursuant to this Section 2.7 shall be applied to the Obligations in accordance
with Section 2.12.

 

Section 2.8        [Reserved].

 

Section 2.9        Interest. (a) Rate. All Loans and the outstanding amount of
all other Obligations shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause (c)
below, as follows: (i) in the case of Base Rate Loans, at a rate per annum equal
to the sum of the Base Rate and the Applicable Margin, each as in effect from
time to time, (ii) in the case of Eurodollar Rate Loans, at a rate per annum
equal to the sum of the Eurodollar Rate and the Applicable Margin, each as in
effect for the applicable Interest Period, and (iii) in the case of other
Obligations (other than Secured Hedging Reimbursement Obligations and other
Obligations owing under any Secured Hedging Document), at a rate per annum equal
to the sum of the Base Rate and the Applicable Margin for Loans that are Base
Rate Loans, each as in effect from time to time.

 

43

 

 

(b)  Payments. Interest accrued shall be payable in arrears (i) if accrued on
the principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B)(1) if such Loan is a Base Rate Loan, on the last day of each
calendar quarter commencing on the first such day following the making of such
Loan, (2) if such Loan is a Eurodollar Rate Loan, on the last day of each
Interest Period applicable to such Loan, upon any prepayment of such Loan or
termination of the applicable Interest Period and, if applicable, on each date
during such Interest Period occurring every 3 months from the first day of such
Interest Period, and (ii) if accrued on any other Obligation, on demand from any
applicable counterparty after the time such Obligation is due and payable
(whether by acceleration or otherwise).

 

(c)  Default Interest. Notwithstanding the rates of interest specified in clause
(a) above or elsewhere in any Loan Document, effective immediately upon (A) the
occurrence of any Event of Default under Section 9.1(a) or (e) or (B) the
delivery of a notice by the Required Lenders to the Borrower during the
continuance of any other Event of Default and, in each case, for as long as such
Event of Default shall be continuing, the unpaid balance of all Obligations
(including any Obligation that bears interest by reference to the rate
applicable to any other Obligation) then outstanding shall bear interest at a
rate that is 2% per annum in excess of the interest rate applicable to such
Obligations from time to time, payable on demand or, in the absence of demand,
on the date that would otherwise be applicable.

 

(d)  Savings Clause. Anything herein to the contrary notwithstanding, the
obligations of the Borrower hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrower shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrower shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by the Administrative Agent, on behalf of Lenders, is equal to
the total interest that would have been received had the interest payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Amendment Effective Date as otherwise provided in this
Agreement.

 

Section 2.10        Conversion and Continuation Options.(a) Option. The Borrower
may elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a Base Rate Loan at any time on
any Business Day, subject to the payment of any breakage costs required by
Section 2.16(a), and (ii) in the case of Base Rate Loans, to convert such Base
Rate Loans or any portion thereof into Eurodollar Rate Loans at any time on any
Business Day upon 3 Business Days’ prior notice; provided, that, (x) for each
Interest Period, the aggregate amount of Eurodollar Rate Loans having such
Interest Period must be in an aggregate amount of not less than $1,000,000 or an
integral multiple of $100,000 in excess thereof and (y) no conversion in whole
or in part of Base Rate Loans to Eurodollar Rate Loans and no continuation in
whole or in part of Eurodollar Rate Loans shall be permitted at any time at
which (1) a Default or an Event of Default shall be continuing or (2) such
continuation or conversion would be made during a suspension imposed by
Section 2.15.

 

(b)  Procedure. Each such election shall be made by giving the Administrative
Agent at least 3 Business Days’ prior notice in substantially the form of
Exhibit 2.10(b) (a “Notice of Conversion or Continuation”) duly completed. The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein. If the
Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any Eurodollar Rate Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate Loan.
Each partial conversion or continuation shall be allocated ratably among the
Lenders in accordance with their Pro Rata Share.

 

44

 

 

Section 2.11        Fees. (a) Unused Commitment Fee. The Borrower agrees to pay
to each Lender a commitment fee on the actual daily amount by which the
Commitment of such Lender exceeds its Pro Rata Share of the sum of (i) the
aggregate outstanding principal amount of Loans and (ii) the outstanding amount
of the L/C Obligations for all Letters of Credit (the “Unused Commitment Fee”)
from the date hereof through the Termination Date at a rate per annum equal to
the Applicable Margin, payable in arrears (x) on the last day of each calendar
quarter and (y) on the Scheduled Termination Date (or, if earlier, the date of
termination of the Commitments).

 

(b)  Letter of Credit Fees. The Borrower agrees to pay, with respect to all
Letters of Credit issued by any L/C Issuer, (i) to such L/C Issuer, for its own
account, (A) on the last day of each calendar quarter and on the Termination
Date, a fronting fee in respect of each Letter of Credit issued by such L/C
Issuer for the period from and including the date of issuance of such Letter of
Credit to and including the termination of such Letter of Credit, computed at a
rate equal to 1/4 of 1% per annum of the daily average stated amount of such
Letter of Credit, plus (B) in connection with the issuance, amendment or
transfer of any such Letter of Credit or any payment or disbursement made by an
L/C Issuer pursuant to a Letter of Credit, the Borrower shall pay directly to
each L/C Issuer the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer, such
customary fees and standard costs and charges being due and payable within five
(5) Business Days of demand and are nonrefundable, and (ii) to the
Administrative Agent, for the benefit of the Lenders according to their Pro Rata
Shares, a fee accruing at a rate per annum equal to the Applicable Margin for
Loans that are Eurodollar Rate Loans on the maximum undrawn face amount of such
Letters of Credit, payable in arrears (A) on the last day of each calendar
quarter, ending after the issuance of such Letter of Credit and (B) on the
Termination Date; provided, that the fee payable under this clause (ii) shall be
increased by 2% per annum and shall be payable, in addition to being payable on
any date it is otherwise required to be paid hereunder, on demand effective
immediately upon (x) the occurrence of any Event of Default under Section 9.1(a)
or (e) or (y) the delivery of a notice by the Required Lenders to the Borrower
during the continuance of any other Event of Default and, in each case, for as
long as such Event of Default shall be continuing.

 

(c)  Additional Fees. The Borrower has agreed to pay to the Administrative
Agent, the Syndication Agent and the Arrangers additional fees as agreed from
time to time in writing.

 

(d)  Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Sections 2.11(a) and 2.11(b)
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees), provided that in the case of a Defaulting Lender that was
or is a Lender (x) to the extent that a portion of the obligations of such
Defaulting Lender in respect of outstanding Letters of Credit is reallocated to
the Non-Defaulting Lenders pursuant to Section 2.19(a), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (y) to the extent any portion
of such obligations of such Defaulting Lender cannot be so reallocated, such
fees will instead accrue for the benefit of and be payable to the L/C Issuer as
its interests appear (and the pro rata payment provisions of Section 2.12(d)
will automatically be deemed adjusted to reflect the provisions of this
Section 2.11).

 

Section 2.12        Application of Payments. (a) Application of Voluntary
Prepayments. Unless otherwise provided in this Section 2.12 or elsewhere in any
Loan Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower (including optional prepayments
pursuant to Section 2.7) shall be applied to repay the Obligations as the
Borrower designates.

 

45

 

 

(b)  Application of Payments During an Event of Default. Each of Parent and the
Borrower hereby irrevocably waives, and agrees to cause each Loan Party and each
other Group Member to waive, the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral and agrees that, notwithstanding the
provisions of clause (a) above, the Administrative Agent may, and, upon either
(A) the direction of the Required Lenders or (B) the termination of any
Commitment or the acceleration of any Obligation pursuant to Section 9.2, shall,
apply all payments in respect of any Obligation, all funds on deposit in any
Cash Collateral Account and all other proceeds of Collateral (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent and the Collateral Agent in
such capacities, (ii) second, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Lenders and the L/C
Issuer, (iii) third, to pay interest then due and payable in respect of the
Loans and L/C Reimbursement Obligations and interest then due and payable in
respect of any amount owing under any Secured Hedging Document or Secured Cash
Management Agreement, (iv) fourth, to repay the outstanding principal amounts of
the Loans and L/C Reimbursement Obligations, to provide cash collateral for
Letters of Credit in the manner and to the extent described in Section 9.4 and
to pay amounts, other than interest, owing with respect to Secured Hedging
Documents and Secured Cash Management Agreements, and (v) fifth, to the ratable
payment of all other Obligations.

 

(c)  Application of Payments Generally. All payments that would otherwise be
allocated to the Lenders pursuant to this Section 2.12 shall instead be
allocated first, to repay interest on any portion of the Loans that the
Administrative Agent may have advanced on behalf of any Lender and on any L/C
Reimbursement Obligation for which the Administrative Agent or, as the case may
be, the L/C Issuer has not then been reimbursed by such Lender or the Borrower,
second to pay the outstanding principal amount of the foregoing obligations and
third, to repay the Loans. All repayments of any Loans shall be applied first,
to repay such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Interest Periods being repaid prior to those having later
expiring Interest Periods. If sufficient amounts are not available to repay all
outstanding Obligations described in any priority level set forth in this
Section 2.12, the available amounts shall be applied, unless otherwise expressly
specified herein, to such Obligations ratably based on the proportion of the
Secured Parties’ interest in such Obligations. Each payment by Borrower of
interest in respect of the Loans shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders. Each payment by Borrower on account of
principal of the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders. Any
priority level set forth in this Section 2.12 that includes interest shall
include all such interest, whether or not accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
similar proceeding, and whether or not a claim for post-filing or post-petition
interest is allowed in any such proceeding.

 

Section 2.13        Payments and Computations. (a) Procedure. The Borrower shall
make each payment under any Loan Document not later than 2:00 p.m. on the day
when due to the Administrative Agent by wire transfer to the following account
(or at such other account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment) in immediately available Dollars without
condition or deduction for any counterclaim, defense, recoupment or setoff:

 

46

 

 

ABA No. 021-000021

Account Number: 920-1033363
For further credit to A/C 293-7464, Transit 01269

RBCCM Agency Services, New York

Account Name: Royal Bank of Canada, New York

Reference: Francesca's Collections, Inc

 

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Each Lender
shall make each payment for the account of any L/C Issuer required pursuant to
Section 2.4 (A) if the notice or demand therefor was received by such Lender
prior to 2:00 p.m. on any Business Day, on such Business Day and (B) otherwise,
on the Business Day following such receipt. Payments received by the
Administrative Agent after 2:00 p.m. shall be deemed to be received on the next
Business Day.

 

(b)  Computations of Interests and Fees. All computations of interest for Base
Rate Loans shall be made by on the basis of a year of three hundred and
sixty-five (365) days or three hundred and sixty-six (366) days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a three hundred and sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid; provided that any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination of an interest rate or the
amount of a fee hereunder shall be made by the Administrative Agent (including
determinations of a Eurodollar Rate or Base Rate in accordance with the
definitions of “Eurodollar Rate” and “Base Rate”, respectively) or, if
applicable in the case of the Eurodollar Rate used to determine interest on
Secured Hedging Reimbursement Obligations, the applicable Secured Hedging
Counterparty shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)  Payment Dates. Whenever any payment hereunder shall be stated to be due on
a day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, that such interest and fees
shall continue accruing as a result of such extension of time.

 

(d)  Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans) for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.

 

47

 

 

Section 2.14        Evidence of Debt. (a) Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement (the “Participant Register”).
In addition, each Lender having sold a participation in any of its Obligations
or having identified an SPV as such to the Administrative Agent, acting as a
non-fiduciary agent of the Borrower solely for this purpose and solely for tax
purposes, shall establish and maintain at its address referred to in
Section 11.11 (or at such other address as such Lender shall notify the
Borrower) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each such participant and SPV (and each change
thereto, whether by assignment or otherwise) and (B) the principal amounts (and
related interest amounts), rights, interest or obligation of each such
participant and SPV in any Obligation, in any Commitment and in any right to
receive any payment hereunder. Each Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

(b)  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address referred to in Section 11.11 a copy of
each Assignment delivered to it and a register for the recordation of the names
and addressed of the Lenders and the Commitments of, and principal amounts (and
related interest amounts) of the Loans, L/C Reimbursement Obligations
(specifying the Unreimbursed Amounts), owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the Agents and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice (but no
Lender shall be entitled to view any information in the Register except such
information contained therein with respect to the of Obligations owing to such
Lender).

 

(c)  Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans and the
corresponding obligations to participate in L/C Obligations) and the L/C
Reimbursement Obligations are registered obligations, the right, title and
interest of the Lenders and the L/C Issuer and their assignees in and to such
Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 2.14
and Section 11.2 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any successor provisions).

 

(d)  Standard of Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be conclusive (absent manifest error) of the
existence and amounts of the obligations recorded therein; provided, that no
error or omission in such account and no failure of any Lender or the
Administrative Agent to maintain any such account shall affect the obligations
of any Loan Party to repay the Loans in accordance with their terms and no
Lender or Administrative Agent shall be liable for any such errors or omissions.
In addition, the Loan Parties, the Administrative Agent, the Lenders and the L/C
Issuer shall treat each Person whose name is recorded in the Register as a
Lender or L/C Issuer, as applicable, for all purposes of this Agreement
notwithstanding notice to the contrary. Information contained in the Register
with respect to any Lender or any L/C Issuer shall be available for access by
the Borrower, the Administrative Agent, such Lender or such L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice. No Lender or
L/C Issuer shall, in such capacity, have access to or be otherwise permitted to
review any information in the Register other than information with respect to
such Lender or L/C Issuer unless otherwise agreed by the Administrative Agent.

 

48

 

 

(e)  Notes. Upon any Lender’s request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender and
substantially in the form of Exhibit 2.14(e); provided, that only one Note shall
be issued to each Lender, except (i) to an existing Lender exchanging existing
Notes to reflect changes in the Register relating to such Lender, in which case
the new Notes delivered to such Lender shall be dated the date of the original
Notes and (ii) in the case of loss, destruction or mutilation of existing Notes
and similar circumstances. Each Note, if issued, shall only be issued as means
to evidence the right, title or interest of a Lender or a registered assignee in
and to the related Loan, as set forth in the Register, and in no event shall any
Note be considered a bearer instrument or obligation.

 

Section 2.15        Suspension of Eurodollar Rate Option. Notwithstanding any
provision to the contrary in this Article II, the following shall apply:

 

(a)  Interest Rate Unascertainable or Inadequate. In the event that (A) the
Administrative Agent determines that adequate and reasonable means do not exist
for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until the Administrative Agent shall notify the Borrower that the Required
Lenders have determined that the circumstances causing such suspension no longer
exist.

 

(b)  Illegality. If any Lender determines that the introduction of, or any
change in or in the interpretation of, any Requirement of Law after the date of
this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, the obligation of such Lender to make
or to continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.

 

(c)  Effect of Suspension. If the obligation of any Lender to make or to
continue Eurodollar Rate Loans is suspended, (A) the obligation of such Lender
to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B)
such Lender shall make a Base Rate Loan at any time such Lender would otherwise
be obligated to make a Eurodollar Rate Loan, (C) the Borrower may revoke any
pending Notice of Borrowing or Notice of Conversion or Continuation to make or
continue any Eurodollar Rate Loan or to convert any Base Rate Loan into a
Eurodollar Rate Loan and (D) each Eurodollar Rate Loan of such Lender shall
automatically and immediately (or, in the case of any suspension pursuant to
clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.

 

Section 2.16        Breakage Costs; Increased Costs; Capital Requirements. (a)
Breakage Costs. The Borrower shall compensate each Lender, upon demand from such
Lender to such Borrower (with copy to the Administrative Agent), for all
Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of such
Lender to the Borrower but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may incur (A) to the extent, for any reason
other than solely by reason of such Lender being a Defaulting Lender, a proposed
Borrowing, conversion into or continuation of Eurodollar Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation or in a similar request made by telephone by the
Borrower, (B) to the extent any Eurodollar Rate Loan is paid (whether through a
scheduled or optional prepayment) or converted to a Base Rate Loan (including
because of Section 2.15) on a date that is not the last day of the applicable
Interest Period or (C) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof. For purposes of this
clause (a), each Lender shall be deemed to have funded each Eurodollar Rate Loan
made by it using a matching deposit or other borrowing in the London interbank
market.

 

49

 

 

(b)  Increased Costs. If at any time any Lender or L/C Issuer determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority shall have the effect of (i)
increasing the cost to such Lender of making, funding or maintaining any
Eurodollar Rate Loan or to agree to do so or of participating, or agreeing to
participate, in extensions of credit, (ii) increasing the cost to such L/C
Issuer of Issuing or maintaining any Letter of Credit or of agreeing to do so or
(iii) imposing any other cost to such Lender or L/C Issuer with respect to
compliance with its obligations under any Loan Document, (other than, in each
case, with respect to all taxes (including Indemnified Taxes and Other Taxes)
which shall be governed by Section 2.17), then, upon demand by such Lender or
L/C Issuer (with copy to the Administrative Agent), the Borrower shall pay to
the Administrative Agent for the account of such Lender or L/C Issuer amounts
sufficient to compensate such Lender or L/C Issuer for such increased cost.

 

(c)  Increased Capital Requirements. If at any time any Lender or L/C Issuer
determines that, after the date hereof, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or L/C Issuer or any similar
requirement (in each case other than any imposition or increase of Eurodollar
Reserve Requirements) shall have the effect of reducing the rate of return on
the capital of such Lender or L/C Issuer (or any corporation controlling such
Lender or L/C Issuer) as a consequence of its obligations under or with respect
to any Loan Document or Letter of Credit to a level below that which, taking
into account the capital adequacy policies of such Lender, L/C Issuer or
corporation, such Lender, L/C Issuer or corporation could have achieved but for
such adoption or change, then, upon demand from time to time by such Lender or
L/C Issuer (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender or
L/C Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
reduction.

 

(d)  Compensation Certificate. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
claiming such compensation, setting forth the amounts to be paid hereunder,
which certificate shall be conclusive, binding and final for all purposes,
absent manifest error. In determining such amount, such Lender or L/C Issuer may
use any reasonable averaging and attribution methods.

 

50

 

 

Section 2.17        Taxes. (a) Payments Free and Clear of Taxes. Each payment to
any Secured Party by or on account of any obligation of any Loan Party hereunder
or under any Loan Document shall be made free and clear of all present or future
taxes, levies, imposts, duties, deductions, assessments, withholdings or other
charges imposed by any Governmental Authority and all interest. additions to tax
or penalties with respect thereto (and without deduction for any of them)
(collectively, the “Taxes”) other than for (i) Taxes measured by net income
(including branch profits taxes and other similar taxes) and franchise taxes
imposed in lieu of net income taxes, in each case imposed on any Secured Party
by the United States or as a result of a present or former connection between
such Secured Party and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than such connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations or received a payment
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document or any Secured Hedging
Support Document), (ii) Taxes that are directly attributable to the failure by
any Secured Party to deliver the documentation required to be delivered pursuant
to clause (f) below, or (iii) in the case of a Secured Party making a Loan to
the Borrower, any withholding tax (including any backup withholding tax) that is
imposed by the United States federal government (or a jurisdiction as a result
of such Secured Party being organized or having its principal office or its
applicable lending office in such jurisdiction or as a result of such Secured
Party engaging in a trade or business in such jurisdiction for tax purposes,
other than a trade or business deemed to arise by virtue of entering into this
Agreement, any other Loan Document or any of the transactions contemplated under
such documents) and is imposed pursuant to any Requirement of Law in effect at
the time such Secured Party acquires the applicable interest in such Loan (or
designates a new lending office), except to the extent that such Secured Party
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from a Secured
Party with respect to such withholding tax pursuant to this Section 2.17(a) or
Section 2.17(d) (all such non-excluded Taxes being hereinafter referred to as
“Indemnified Taxes”).

 

(b)  Gross-Up. If any Indemnified Taxes or Other Taxes shall be required by law
to be deducted by any Secured Party or other applicable withholding agent from
or in respect of any amount payable under any Loan Document to any Secured Party
(i) such amount shall be increased by the applicable Loan Party as necessary to
ensure that, after all required deductions for Indemnified Taxes or Other Taxes
are made (including deductions applicable to any increases to any amount under
this Section 2.17), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions, (iii) the applicable withholding agent shall timely
pay the full amount deducted to the relevant taxing authority or other authority
in accordance with applicable Requirements of Law and (iv) if a Loan Party is
the applicable withholding agent, as soon as practicable after such payment is
made, such Loan Party shall deliver to the Administrative Agent an original or
certified copy of a receipt evidencing such payment.

 

(c)  Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay on behalf of the Borrower, any present or future
stamp, documentary, excise or property or similar Taxes imposed by any
applicable Requirement of Law or Governmental Authority (including by reason of
any delay in payment thereof), in each case arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
registration of, or enforcement of, or otherwise with respect to, this Agreement
or any other Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”). As soon as practicable after the date of any
payment of Other Taxes by any Loan Party, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 11.11, the original
or a certified copy of a receipt evidencing payment thereof.

 

51

 

 

(d)  Indemnification. The Borrower shall indemnify and hold harmless, within 30
days after receipt of demand therefor (with a copy to the Administrative Agent),
each Secured Party for all Indemnified Taxes and Other Taxes (including any
Indemnified Taxes and Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.17) paid by such Secured Party and any Liabilities arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. A certificate of the Secured Party (or of the Administrative Agent on
behalf of such Secured Party) claiming any compensation under this
Section 2.17(d), setting forth the amounts to be paid thereunder, together with
reasonable supporting documentation of the imposition of such Indemnified Tax or
Other Tax, shall be delivered to the Borrower with copy to the Administrative
Agent, and shall be conclusive absent manifest error. In determining such
amount, the Administrative Agent and such Secured Party may use any reasonable
averaging and attribution methods. If the Borrower reasonably believes that any
such Indemnified Taxes or Other Taxes have been incorrectly imposed, the
Borrower may request that the relevant Secured Party contest such imposition by
the relevant Governmental Authority at the Borrower’s expense (so long as such
efforts would not, in the sole determination of such Secured Party, result in
any unreimbursed costs or expenses or be otherwise materially disadvantageous to
it) and, if such Secured Party successfully contests such imposition and
receives a refund therefor, such Secured Party shall use such refund to
reimburse the Borrower for the amount of such Indemnified Taxes or Other Taxes
paid by the Borrower to the extent provided by Section 2.17(g); provided, that
the Borrower shall not be relieved from its reimbursement and indemnification
obligations under this Section 2.17(d) during any such contest. Any amounts
payable under this Section 2.17(d) shall be paid within 10 business days after
written demand is made by a Secured Party.

 

(e)  Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its applicable
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the reasonable
determination of such Lender, result in any unreimbursed costs or expenses or be
otherwise materially disadvantageous to such Lender.

 

(f)  Tax Forms. Each Secured Party shall, at such times as are reasonably
requested by Borrower or the Administrative Agent, provide Borrower and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by Borrower or the Administrative Agent, certifying as to any
entitlement of such Secured Party to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Secured Party
under the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to it indicating that payments
under any Loan Document to or for a Secured Party are not subject to withholding
tax or are subject to such Tax at a rate reduced by an applicable tax treaty,
the Borrower, Administrative Agent or other applicable withholding agent shall
withhold amounts required to be withheld by applicable law from such payments at
the applicable statutory rate.

 

Without limiting the generality of the foregoing:

 

(i)        Each Secured Party that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Secured
Party is exempt from U.S. federal backup withholding.

 

(ii)        Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of Borrower or the Administrative Agent) whichever of the
following is applicable:

 

(I)         two duly completed copies of Internal Revenue Service Form W-8BEN
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

 

(II)        two duly completed copies of Internal Revenue Service Form W-8ECI
(or any successor forms),

 

52

 

 

(iii)        (III)        in the case of a Secured Party claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit 2.17(f) (any such certificate
a “United States Tax Compliance Certificate”), or any other form approved by the
Administrative Agent, to the effect that such Secured Party is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code, and that no payments in connection with the Loan Documents are
effectively connected with such Secured Party’s conduct of a U.S. trade or
business and (y) two duly completed copies of Internal Revenue Service Form
W-8BEN (or any successor forms),

 

(iv)        (IV)        to the extent a Secured Party is not the beneficial
owner (for example, where the Secured Party is a partnership, or is a Secured
Party that has granted a participation), Internal Revenue Service Form W-8IMY
(or any successor forms) of the Secured Party, accompanied by a Form W-8ECI,
W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other required information from each beneficial
owner, as applicable (provided that, if the Secured Party is a partnership (and
not a participating Secured Party) and one or more beneficial owners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate shall be provided by such Secured Party on behalf of such beneficial
owner(s)), or

 

(V)        any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
Borrower and the Administrative Agent to determine the withholding or deduction
required to be made.

 

Each Secured Party shall, from time to time after the initial delivery by such
Secured Party of the forms described above, whenever a lapse in time, change in
such Secured Party’s circumstances or change in applicable law renders such
forms, certificates or other evidence so delivered expired, invalid, obsolete or
inaccurate, promptly (1) deliver to Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Secured Party, together with any other certificate or statement
of exemption required in order to confirm or establish such Secured Party’s
status or that such Secured Party is entitled to an exemption from or reduction
in U.S. federal withholding tax or (2) notify Administrative Agent and Borrower
of its inability to deliver any such forms, certificates or other evidence.

 

Notwithstanding any other provision of this clause (f), a Secured Party shall
not be required to deliver any form that such Secured Party is not legally
eligible to deliver.

 

(g)  [Reserved].

 

(h)  For the avoidance of doubt, any payments made by the Administrative Agent
to any Lender shall be treated as payments made by the applicable Loan Party.

 

(i)   Solely for purposes of this Section 2.17, the term “Loan Documents” shall
not include the Secured Hedging Support Documents, the tax gross-up and tax
indemnity obligations for which (if any) shall be addressed in such documents.

 

53

 

 

Section 2.18        Substitution of Lenders. (a) Substitution Right. In the
event that any Lender that is not an Affiliate of the Administrative Agent (an
“Affected Lender”), (i) makes a claim under clause (b) (Increased Costs) or (c)
(Increased Capital Requirements) of Section 2.16, (ii) notifies the Borrower
pursuant to Section 2.15(b) (Illegality) that it becomes illegal for such Lender
to continue to fund or make any Eurodollar Rate Loan, (iii) makes a claim for
payment pursuant to Section 2.17(b) or (d), (iv) becomes a Defaulting Lender, or
(v) does not consent to any amendment, waiver or consent to any Loan Document
for which the consent of the Required Lenders has been obtained but that
requires the consent of other Lenders, the Borrower may substitute for such
Affected Lender any Lender or any Affiliate or Approved Fund of any Lender or
any other Person acceptable (which acceptance shall not be unreasonably withheld
or delayed) to the Administrative Agent and L/C Issuer (in each case, a
“Substitute Lender”); provided that in the case of any such substitution
resulting from a claim for compensation under Section 2.16 (b) or (c) or
payments required to be made pursuant to Section 2.17 (b) or (d), such
substitution is reasonably expected to result in a reduction in such
compensation or payments. Notwithstanding the foregoing, with respect to a
Lender that is a Defaulting Lender, the Borrower may obtain a Substitute Lender
and execute an Assignment on behalf of such Defaulting Lender at any time and
without prior notice to such Defaulting Lender and cause its Loans and
Commitments to be sold and assigned at par.

 

(b)  Procedure. To substitute such Affected Lender, the Borrower shall deliver a
notice to the Administrative Agent and such Affected Lender. The effectiveness
of such substitution shall be subject to the delivery to the Administrative
Agent by the Borrower (or, as may be applicable, by the Substitute Lender) of
(i) payment for the account of such Affected Lender, of, to the extent accrued
through, and outstanding on, the effective date for such substitution, all
Obligations owing to such Affected Lender (including those that will be owed
because of such payment and all Obligations that would be owed to such Lender if
it was solely a Lender in the Facility), (ii) in the case of a payment in full
of the Obligations owing to such Affected Lender in the Facility, payment of any
amount that, after giving effect to the termination of the Commitment of such
Affected Lender, is required to be paid pursuant to Section 2.11 (as if such
date was the Termination Date), and (iii) (A) payment of the assignment fee set
forth in Section 11.2(c), and (B) an assumption agreement in form and substance
satisfactory to the Administrative Agent whereby the Substitute Lender shall,
among other things, agree to be bound by the terms of the Loan Documents and
assume the Commitment of the Affected Lender.

 

(c)  Effectiveness. Upon satisfaction of the conditions set forth in clause (b)
above, the Administrative Agent shall record such substitution or payment in the
Register, whereupon (i) in the case of any payment in full in the Facility, such
Affected Lender’s Commitments in the Facility shall be terminated and (ii) in
the case of any substitution in the Facility, (A) the Affected Lender shall sell
and be relieved of, and the Substitute Lender shall purchase and assume, all
rights and claims of such Affected Lender under the Loan Documents with respect
to the Facility, except that the Affected Lender shall retain such rights
expressly providing that they survive the repayment of the Obligations and the
termination of the Commitments, (B) the Substitute Lender shall become a
“Lender” hereunder having a Commitment in the Facility in the amount of such
Affected Lender’s Commitment in the Facility and (C) the Affected Lender shall
execute and deliver to the Administrative Agent an Assignment to evidence such
substitution and deliver any Note in its possession with respect to the
Facility; provided, that the failure of any Affected Lender to execute any such
Assignment or deliver any such Note shall not render such sale and purchase (or
the corresponding assignment) invalid.

 

Section 2.19        Defaulting Lenders.

 

(a)  Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any obligations of such Defaulting Lender in respect
of outstanding Letters of Credit:

 

(i)        the obligations of such Defaulting Lender in respect of outstanding
Letters of Credit will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) no Default or Event of Default
shall be continuing at the time of such reallocation, (b) the sum of each
Non-Defaulting Lender’s total obligations in respect of outstanding Loans and
Letters of Credit may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (c)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the L/C Issuer or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

 

54

 

 

(ii)        to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s obligations in respect of outstanding Letters of Credit
cannot be so reallocated, by reason of the proviso in clause (i) above, the
Borrower will, not later than five Business Days after demand by the
Administrative Agent (at the direction of the L/C Issuer), Cash Collateralize
the obligations of the Borrower to the L/C Issuer in respect of such Letters of
Credit in an amount at least equal to the aggregate amount of the unreallocated
portion of such Defaulting Lender’s obligations in respect thereof; and

 

(iii)        any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest bearing account until (subject to Section 2.19(d)) the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder and will be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the L/C Issuer
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed Letter of Credit participations funded by, and then due and payable
to, the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and seventh after
the termination of the Commitments and payment in full of all obligations of the
Borrower hereunder, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.

 

(b)        Right to Give Drawdown Notices. In furtherance of the foregoing, if
any Lender becomes, and during the period it remains, a Defaulting Lender, the
L/C Issuer is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.2 in such
amounts and in such times as may be required to (i) reimburse an outstanding L/C
Reimbursement Obligation and/or (ii) Cash Collateralize the obligations of the
Borrowers in respect of outstanding Letters of Credit in an amount at least
equal to the aggregate amount of the obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Letter of Credit.

 

55

 

 



 

(c)  Termination of Defaulting Lender Commitment. The Borrower may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of
Section 2.19(a)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender that is a Lender under this Agreement
(in each case whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the L/C Issuer
or any Lender may have against such Defaulting Lender.

 

(d)  Cure. If the Borrower, the Administrative Agent and the L/C Issuer agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.19(a)), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause each Lender’s obligations in respect of outstanding Loans and Letters of
Credit to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

 

Section 2.20         Increase of Commitments and Incremental Term Loans. (a) On
or before the Termination Date, the Borrower may by written notice to the
Administrative Agent elect to request the establishment of (i) incremental term
loan facilities (each, an “Incremental Term Facility”, and the commitments
thereunder the “Incremental Term Loan Commitments”) and/or (ii) incremental
revolving credit commitments (each, an “Incremental Revolving Facility” and,
together with the Incremental Term Facilities, the “Incremental Facilities”; and
the commitments thereunder, the “Incremental Revolving Commitments” and,
together with the Incremental Term Loan Commitments, collectively, the
“Incremental Loan Commitments”). Subject to the terms and conditions set forth
in this Section 2.20 and to the conditions precedent to each Loan set forth in
Section 3.2 hereto, the Incremental Facilities shall be, in the case of any
Incremental Term Facility, funded, or in the case of any Incremental Revolving
Facility, available on the relevant Increased Amount Date; provided that (x) the
aggregate amount of all Incremental Facilities shall not exceed the aggregate
principal amount of $25,000,000 minus the aggregate amount of Indebtedness
incurred pursuant to Section 8.1(s) in excess of $125,00,000 outstanding on the
respective Incremental Amount Date and (y) each Incremental Facility shall be in
an amount equal to at least $5,000,000. Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the
Incremental Loan Commitments shall be effective, which shall be a date not less
than five (5) Business Days after the date on which such notice is delivered to
the Administrative Agent; provided that any Lender offered or approached to
provide all or a portion of any Incremental Loan Commitments may elect or
decline, in its sole discretion, to provide such Incremental Loan Commitments.

 

56

 

  

(b)          Such Incremental Loan Commitments shall become effective as of the
applicable Increased Amount Date; provided that (i) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such Incremental Loan Commitments and any Borrowings on such date; (ii) after
giving effect to such Incremental Loan Commitments and any Borrowings on such
date each of the conditions set forth in Section 3.2 shall be satisfied; (iii)
the Consolidated Total Lease Adjusted Leverage Ratio after giving effect to such
Incremental Loan Commitments, any Borrowings and use of proceeds thereof on such
date on a Pro Forma Basis shall not exceed 3.50:1.00; provided, that, for
purposes of the calculations set forth in clause (iii), such calculations with
respect to Incremental Revolving Credit Commitments (the Loans thereunder,
“Incremental Revolving Loans”) shall assume a borrowing of the maximum amount of
Loans available under such Incremental Revolving Credit Commitment and any other
Incremental Revolving Credit Commitments previously made pursuant to this
Section 2.20); (iv) the Incremental Loans shall share ratably in the Collateral;
(v) except to the extent that the applicable Joinder Agreement otherwise
provides, the Incremental Loans that are term loans (“Incremental Term Loans”)
shall share ratably in any mandatory prepayments of any existing Term Loans;
(vi) the maturity date of any Loan under such Incremental Facility shall not be
earlier than the Termination Date; (vii) the Weighted Average Life to Maturity
applicable to any Incremental Term Facility shall be equal to or greater than
Weighted Average Life to Maturity of any existing Term Loan Facility; (viii) in
the case of any increase in revolving commitments and loans, the terms and
provisions thereof shall be identical to those of the existing Commitments and
Loans, respectively; (ix) in the case of any increase in term loans, all terms
and documentation with respect to any Incremental Term Facility (A) shall be
reasonably acceptable to the Administrative Agent, (B) will be as agreed between
the Borrower and the Incremental Term Lenders providing such Incremental Loans
and (C) all other terms (other than initial borrowing conditions, amortization
prior to maturity, pricing and upfront fees and other economic terms) shall be
substantially identical to the Facility (in the reasonable discretion of the
Administrative Agent) or otherwise reasonably acceptable to the Administrative
Agent; (x) such Incremental Loans or Incremental Loan Commitments shall be
effected pursuant to one or more joinder agreements executed and delivered by
the Borrower, the Administrative Agent and one or more Incremental Lenders and
setting forth the terms applicable to such Incremental Loans and Incremental
Loan Commitments (each, a “Joinder Agreement”); (xi) the Incremental Loans shall
rank pari passu in right of payment and security to the Facility; (xii) the
Borrower shall deliver or cause to be delivered any customary legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction, including any supplements or amendments to the
Security Documents providing for such Incremental Loans to be secured thereby
and, if applicable, a Notice of Borrowing; and (xiii) if the interest rate
applicable to the Incremental Loans under any Incremental Facility shall be
higher than the corresponding interest rate on the Facility by 0.50% or more,
then the interest rate applicable to the Facility shall be increased to a level
that is not less than 0.50% below such Incremental Facility (in each case,
calculated for both the Incremental Loans and the Facility, in each case,
inclusive of any original issue discount and upfront fees (with original issue
discount being equated to interest based on an assumed four-year life to
maturity with respect to the Facility and, if the relevant Incremental Facility
will have a maturity of less than four years, then based on the actual maturity
for such Incremental Facility)); provided that in determining interest rates
applicable to the existing Loans or the applicable Incremental Facility,
(x) customary arrangement or commitment fees payable in connection with the
Facility or to one or more arrangers (or their affiliates) of the applicable
Incremental Facility shall be excluded and (y) if the Eurodollar Rate in respect
of such Incremental Facility includes a floor, such increased amount shall be
equated to interest margin for purposes of determining any increase to the
applicable interest margin under the Facility. For the avoidance of doubt, the
rate of interest and the amortization schedule (if applicable) of any
Incremental Loan Commitments shall be determined by the Borrower and the
applicable Incremental Lenders and shall be set forth in the applicable Joinder
Agreement.

 

(c)          On any Increased Amount Date on which any Incremental Revolving
Commitment or Incremental Term Loan Commitment becomes effective, subject to the
foregoing terms and conditions, each lender with an Incremental Revolving
Commitment (each, an “Incremental Revolving Lender”) or an Incremental Term Loan
Commitment (each, an “Incremental Term Lender” and together with the Incremental
Revolving Lenders, collectively, the “Incremental Lenders”), to the extent not
already a Lender, shall become a Lender hereunder with respect to such
Incremental Loan Commitment; provided that any financial institution that
becomes an Incremental Lender that is not already a Lender hereunder shall be
reasonably satisfactory to the Administrative Agent and the Borrower and, with
respect to any Incremental Revolving Lender , to the L/C Issuer.

 

57

 

 

(d)          Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that,
upon the effectiveness of any Incremental Revolving Commitments, (i) all Loans
made under such Incremental Revolving Commitments are included in each Borrowing
of outstanding Loans on a pro rata basis and (ii) the Lender providing such
Incremental Revolving Commitment shares ratably in the aggregate pro rata
Outstandings under the Facility.

 

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND TO LOANS AND LETTERS OF CREDIT

 

Section 3.1           Conditions to Effectiveness. This Second Amended and
Restated Credit Agreement shall become effective as of the Amendment Effective
Date if, on or before the Amendment Effective Date, the following conditions
have been satisfied:

 

(a) the Administrative Agent shall have received:

 

(i)          counterparts of this Agreement executed by the Lenders, the
Borrower and each Guarantor;

 

(ii)         a certificate of the secretary, assistant secretary, or other
similar officer of each Loan Party certifying (A) as to the names and signatures
of each officer of such Loan Party authorized to execute and deliver any Loan
Document, (B) that the Constituent Documents of such Loan Party attached to such
certificate are complete and correct copies of such Constituent Documents as in
effect on the date of such certification and (C) as to the resolutions of such
Loan Party’s board of directors or other appropriate governing body approving
and authorizing the execution, delivery and performance of this Agreement and
each Loan Document to which such Loan Party is a party;

 

(iii)        duly executed favorable opinions of counsel to the Loan Parties in
New York, Delaware and Texas, each addressed to the Agents, the Arrangers, the
L/C Issuer and the Lenders and addressing such matters as the Administrative
Agent may reasonably request and in form and substance reasonably satisfactory
to the Administrative Agent;

 

(iv)        a certificate, dated as of the Amendment Effective Date, of the
secretary, assistant secretary, or other similar officer of each Loan Party
certifying compliance with the conditions precedent set forth in Sections 3.2(b)
and (c); and

 

(v)         evidence that the Loan Parties shall have taken or caused to be
taken such actions, including with respect to filings or recordings, reasonably
requested by the Administrative Agent in connection with this Agreement;

 

(b) Since December 31, 2012, there shall not have occurred any Material Adverse
Effect;

 

(c) substantially concurrently with the Amendment Effective Date, the Borrower
shall have paid, in full, all amounts of principal, interest and fees owing to
each Departing Lender under, and in compliance with the terms of, the Original
Credit Agreement;

 

58

 

 

(d) the Borrower shall have paid, in full, all amounts of fees owing to each
Lender in respect of the Revolving Credit Facility (as defined in the Original
Credit Agreement) in compliance with the terms of the Original Credit Agreement;
and

 

(e)  There shall have been paid to the Administrative Agent, for the respective
accounts of the Agents, the Arrangers, the L/C Issuer and the Lenders, as the
case may be, all fees and all reimbursements of costs or expenses, in each case
due and payable under any Loan Document on or before the Amendment Effective
Date, with such invoices received subsequent to the Amendment Effective Date to
be paid reasonably promptly.

 

Section 3.2           Conditions Precedent to Each Loan and Letter of Credit.
The obligation of each Lender on any date (including the Amendment Effective
Date) to make any Loan and of the L/C Issuer on any date (including the
Amendment Effective Date) to Issue any Letter of Credit is subject to the
satisfaction of each of the following conditions precedent:

 

(a)  Request. The Administrative Agent (and, in the case of any Issuance, the
relevant L/C Issuer) shall have received, to the extent required by Article II,
a written, timely and duly executed and completed Notice of Borrowing or L/C
Request, as applicable.

 

(b)  Representations and Warranties. At the time of and immediately after giving
effect to such Loan or, as applicable, such Issuance, the representations and
warranties set forth in Article IV and in the other Loan Documents shall be true
and correct in all material respects (provided that if any representation or
warranty is by its terms qualified by concepts of materiality, such
representation shall be true and correct in all respects) on and as of such date
with the same effect as though made on such date, except to the extent such
representations and warranties expressly related to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects (provided that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation shall be true
and correct in all respects) as of such earlier date).

 

(c)  No Defaults. At the time of and immediately after giving effect to such
Loan or, as applicable such Issuance, no Default shall be continuing.

 

The representations and warranties set forth in any Notice of Borrowing or L/C
Request (or any certificate delivered in connection therewith) shall be deemed
to be made again on and as of the date of the relevant Loan or Issuance and the
acceptance of the proceeds thereof or of the delivery of the relevant Letter of
Credit.

 

Section 3.3           Defaulting Lenders. In addition to the other conditions
precedent herein set forth, if any Lender becomes, and during the period it
remains, a Defaulting Lender, the L/C Issuer will not be required to issue any
Letter of Credit or to amend any outstanding Letter of Credit unless the L/C
Issuer is satisfied that any exposure that would result therefrom is eliminated
or fully covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to the L/C Issuer.

 

Section 3.4           Determinations of Initial Borrowing Conditions. For
purposes of determining compliance with the conditions specified in Section 3.1,
each Lender shall be deemed to be satisfied with each document and each other
matter required to be satisfactory to such Lender unless, prior to the Amendment
Effective Date, the Administrative Agent receives notice from such Lender
specifying such Lender’s objections and such Lender has not made available its
Pro Rata Share of any Borrowing scheduled to be made on the Amendment Effective
Date.

 

59

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the L/C Issuer and each Agent to enter into the Loan
Documents, each of Parent and the Borrower (and, to the extent set forth in any
other Loan Document, each other Loan Party) represents and warrants to each of
them each of the following on and as of the Amendment Effective Date, the date
of each Borrowing and the date of each Issuance of a Letter of Credit:

 

Section 4.1           Corporate Existence; Compliance with Law. Each Group
Member (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, (c) has all requisite power and
authority to own, pledge, mortgage and operate its property, to lease or
sublease any property it operates under lease or sublease and to conduct its
business as now or currently proposed to be conducted, except where the failure
to have such power or authority would not reasonably be expected to have a
Material Adverse Effect, (d) is in compliance with its Constituent Documents,
(e) is in compliance with all applicable Requirements of Law (other than
Environmental Laws, which are subject to Section 4.14), except where the failure
to be in compliance would not reasonably be expected to have a Material Adverse
Effect and (f) has made all necessary registrations and filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, lease, sublease, operation,
occupation or conduct of business, including reimbursement by each Governmental
Authority, except where the failure to make such filings or give such notices
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

Section 4.2           Loans. (a) Power and Authority. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
and the consummation of the transactions contemplated therein (i) are within
such Loan Party’s corporate or similar powers and, at the time of execution
thereof, have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any
applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any Contractual Obligation of any Loan Party or any of its Subsidiaries
(including other Loan Documents) or any order, judgment or decree of any
Governmental Authority, other than those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect or (D) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party or any of its Subsidiaries and (iii) do not require any Permit of, or
filing with, any Governmental Authority or any consent of, or notice to, any
Person, other than (A) the filing of UCC financing statements, (B) filings with
the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (C) recordation
of the Mortgages, if any, (D) such as have been made or obtained and are in full
force and effect, (E) those as to which the failure to be obtained or made would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
and (F) filings or other actions listed on Schedule 4.2.

 

(b)  Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto, is the legal, valid
and binding obligation of such Loan Party and is enforceable against such Loan
Party in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) any implied covenants of good faith and fair
dealing.

 

60

 

 

Section 4.3           Subsidiaries. (a) Set forth on Schedule 4.3 is a complete
and accurate list showing, as of the Amendment Effective Date, for each Group
Member and each joint venture of any of them, its jurisdiction of organization,
the number of shares of each class of Stock authorized (if applicable), the
number outstanding on the Amendment Effective Date and the number and percentage
of the outstanding shares of each such class owned (directly or indirectly) by
Parent. All outstanding Stock of each of them has been validly issued, is fully
paid and non-assessable (to the extent applicable) and is owned beneficially and
of record by a Group Member (or, in the case of the Borrower, Parent) free and
clear of all Liens other than the security interests created by the Loan
Documents and, in the case of joint ventures, Permitted Liens. There are no
Stock Equivalents with respect to the Stock of any Group Member or any
Subsidiary of any Group Member or any joint venture of any of them, as of the
Amendment Effective Date, except as set forth on Schedule 4.3.

 

(b)          As of the Amendment Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options in Parent or any direct or indirect parent
of Parent granted to employees or directors and directors’ qualifying shares in
Parent or any direct or indirect parent of Parent) of any nature relating to any
Stock of Parent, the Borrower or any of the Subsidiaries, except as set forth on
Schedule 4.3.

 

Section 4.4           Financial Statements. (a) Each of (i) the audited
Consolidated balance sheet of the Borrower as at January 31, 2013 and the
related Consolidated statements of income and cash flows of the Borrower for the
Fiscal Year then ended, certified by BDO Seidman, LLP and (ii) subject to the
absence of footnote disclosure and normal recurring year-end audit adjustments,
the unaudited Consolidated balance sheets of the Borrower as at April 30, 2013
and the related Consolidated statements of income and cash flows of the Borrower
for the six months then ended, copies of each of which have been furnished to
the Administrative Agent, fairly present in all material respects the
Consolidated financial position, results of operations and cash flow of the
Borrower as at the dates indicated and for the periods indicated in accordance
with GAAP.

 

(b) None of the Borrower or its Subsidiaries has any material liability or other
obligation (including Guaranty Obligations), contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments that are not reflected in the financial statements referred to in
clause (a)(i). During the period from December 31, 2012 to and including the
Amendment Effective Date there has been no disposition or acquisition by the
Borrower or any of the Subsidiaries of any material part of its business or
property that is not reflected in the financial statements referred to in clause
(a)(i) above.

 

(c) The unaudited pro forma Consolidated balance sheet of the Borrower delivered
to the Administrative Agent on or prior to the Amendment Effective Date has been
prepared as of April 30, 2013, the Consolidated financial condition of the
Borrower, and the assumptions expressed therein are reasonable based on the
information available to the Borrower at such date and on the Amendment
Effective Date(it being understood that such assumptions are based on good faith
estimates of certain items and the actual amount of such items on the Amendment
Effective Date is subject to change).

 

Section 4.5           Material Adverse Effect. Since January 31, 2013, there
have been no events, circumstances, or developments that would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

61

 

 

Section 4.6           Solvency. Both immediately before and immediately after
giving effect to (a) the Loans and Letters of Credit made or Issued on or prior
to the date this representation and warranty is made, (b) the disbursement and
use of the proceeds of such Loans and (c) the payment and accrual of all
transaction costs in connection with the foregoing, both the Loan Parties taken
as a whole and each Loan Party (other than any Immaterial Subsidiary)
individually are Solvent.

 

Section 4.7           Litigation. There are no pending (or, to the knowledge of
Parent and any Group Member, threatened in writing) actions, investigations,
suits, proceedings or arbitrations, affecting Parent or any of its Subsidiaries
or any property of Parent or any of its Subsidiaries at law or at equity, or
with, by or before any Governmental Authority that involve the Obligations, the
Loan Documents, the Letters of Credit and the other transactions contemplated
therein, or that would reasonably be expected to have, in the aggregate, a
Material Adverse Effect. No Group Member is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

Section 4.8           Taxes. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, all
federal, state, local and foreign income and other tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by each Tax
Affiliate have been timely filed with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are required to be filed, all
such Tax Returns are true and correct in all respects, and each Tax Affiliate
has timely paid all taxes reflected therein or otherwise due and payable
(including in its capacity as a withholding agent) except for those taxes which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no Tax Return filed by any Tax Affiliate is under audit or
examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority to any Tax Affiliate.

 

Section 4.9           Margin Regulations. Neither Parent nor any Group Member
(i) owns, and no proceeds of any Loan or other extensions of credit hereunder
will be used for the purpose of buying or carrying, margin stock (within the
meaning of Regulation U of the Federal Reserve Board) or (ii) is engaged
principally, or as one of its important activities, in the business of extending
credit to others for the purpose of purchasing or carrying any such margin stock
in contravention of the provisions of the regulations of the Federal Reserve
Board, including Regulation U or X of the Federal Reserve Board. No Group Member
owns any margin stock.

 

Section 4.10         No Burdensome Obligations; No Defaults. Neither Parent nor
any Group Member is a party to any Contractual Obligation, nor does any Group
Member have Constituent Documents containing obligations, and, to the knowledge
of any Group Member, there are no applicable Requirements of Law, in each case
the compliance with which would reasonably be expected to have, in the
aggregate, a Material Adverse Effect. No Group Member (and, to the knowledge of
each Group Member, no other party thereto) is in default under or with respect
to any Contractual Obligation of any Group Member, other than those that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

62

 

 

Section 4.11         Investment Company Act. No Group Member (i) is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940 or (ii) is subject to regulation under the
Federal Power Act or under any other federal or state statute or regulation
which may limit its ability to incur Indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable.

 

Section 4.12         Labor Matters. There are no strikes, work stoppages,
slowdowns or lockouts existing, pending (or, to the knowledge of any Group
Member, threatened) against or involving any Group Member, except for those that
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 4.12, as of the Amendment Effective
Date, (a) there is no collective bargaining or similar agreement with any union,
labor organization, works council or similar representative covering any
employee of any Group Member, (b) no petition for certification or election of
any such representative is existing or pending with respect to any employee of
any Group Member and (c) no such representative has sought certification or
recognition with respect to any employee of any Group Member.

 

Section 4.13         ERISA. Schedule 4.13 sets forth, as of the Amendment
Effective Date, a complete and correct list of, and that separately identifies,
(a) all Title IV Plans, (b) all Multiemployer Plans and (c) all material Benefit
Plans. Except for those that would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, (i) each Benefit Plan is in compliance with
applicable provisions of ERISA, the Code and other Requirements of Law, (ii)
there are no existing or pending (or to the knowledge of any Group Member,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigations
involving any Benefit Plan to which any Group Member incurs or otherwise has or
would be reasonably likely to have an obligation or any Liability, (iii) no
ERISA Event has occurred or, to the knowledge of any Group Member, is reasonably
expected to occur, (iv) as of the Amendment Effective Date, no ERISA Event has
occurred in connection with which obligations and liabilities (contingent or
otherwise) of any ERISA Affiliate remain outstanding, (v) no Title IV Plan has
an Unfunded Current Liability in excess of $1,000,000 million, and (vi) no ERISA
Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

 

Section 4.14         Environmental Matters. Except as set forth on Schedule
4.14, (a) the operations, property and facilities of each Group Member are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (b) no Group Member is
party to, and no Group Member and no property or facility currently (or to the
knowledge of any Group Member previously) owned, leased, operated, controlled or
otherwise occupied by or for any Group Member is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Group
Member, threatened) order, action, investigation, suit, proceeding, audit,
claim, demand, dispute or notice of violation or of potential liability or
similar written notice under or pursuant to any Environmental Law other than
those that, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
asset currently owned by any Group Member and, to the knowledge of any Group
Member, no facts, circumstances or conditions exist that would reasonably be
expected to result in any such Lien attaching to any such assets, (d) no Group
Member has caused or suffered to occur a Release or threat of Release of
Hazardous Materials at, on, under or from any property or facility currently
owned, leased, operated or controlled by any Group Member and each such property
and facility is free of contamination by any Hazardous Materials except for such
Release or contamination that could not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, (e) each Group Member has made available
to the Administrative Agent copies of all existing material environmental
reports, reviews and audits and all material documents pertaining to actual or
potential material Environmental Liabilities, in each case to the extent such
reports, reviews, audits and documents are in its possession, custody or
control, and (f) no Group Member has caused the Release of any Hazardous
Materials or is otherwise liable for any Remedial Action at any property owned
or operated by any third-party, except for such Release or Remedial Action that
could not reasonably be expected to have, in the aggregate, a Material Adverse
Effect.

 

63

 

 

 

Section 4.15         Intellectual Property. Each Group Member owns or possesses,
or is licensed to use, all Intellectual Property necessary for the present
conduct of its business, without any conflict (of which the Borrower has been
notified in writing) with the rights of others, and free from any burdensome
restrictions on the present conduct of the Business, except where such conflicts
and restrictions would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 4.16         Title; Real Property. (a) Each Group Member has good and
marketable fee simple title to or valid leasehold interests in, or easements or
other limited property interests in, all its real properties (including all
owned real property subject to a Mortgage) except, with regards to owned real
property, for defects in title that do not materially (x) interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes or (y) impair the value of
such properties and assets and owns all personal property that is purported to
be owned by it, and except where the failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and none of such properties is subject to any Liens, except for
Permitted Liens. Each Group Member has valid title to, or leases or other rights
to use, its personal property, except for such failures as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except for the Lien granted to the Collateral Agent pursuant to
the Loan Documents and other Permitted Liens, each Group Member owns their
respective personal property free and clear of any and all Liens of others.

 

(b) No Casualty Event. Neither the Borrower nor any of its Subsidiaries has
received any notice of, nor has any knowledge of, the occurrence or pendency of
any Property Loss Event affecting all or any portion of its property. No
Mortgage encumbers improved real property that is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance (and to the extent required by) with Section 7.5.

 

(c) Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, a legal, valid
and enforceable first priority Lien on, and security interest in, all of the
applicable Loan Party’s right, title and interest in and to the owned real
property encumbered by such Mortgage and the proceeds thereof, subject only to
Permitted Liens or other Liens acceptable to the Administrative Agent and the
Collateral Agent, and when the Mortgages are filed in the applicable offices
specified on Schedule 6 to the Perfection Certificate (or, in the case of any
Mortgage executed and delivered after the date hereof in accordance with the
provisions of Section 7.10, when such Mortgage is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Section 7.10), such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Party in the real property encumbered by a Mortgage and the proceeds
thereof, in each case prior and superior in right to any other person, other
than Liens permitted by such Mortgage.

 

(d) Set forth on Schedule 4.16 is, as of the Amendment Effective Date, (i) a
complete and accurate list of all real property owned in fee simple by any Group
Member or in which any Group Member owns a leasehold interest setting forth, for
each such real property, the current street address (including, where
applicable, county, state and other relevant jurisdictions), the record owner
thereof (for any such owned real property) and (ii) for each such owned real
property that the Administrative Agent has requested be subject to a Mortgage or
that is otherwise material to the business of any Group Member, each Contractual
Obligation by any Group Member, whether contingent or otherwise, to Sell such
real property.

 

64

 

 

Section 4.17         Full Disclosure. The information (other than projections,
estimates and information of a general economic nature) prepared or furnished by
or on behalf of any Group Member in connection with any Loan Document (including
the information contained in any Financial Statement or Disclosure Document) or
the consummation of any other transaction contemplated therein, when taken as a
whole as of the Amendment Effective Date (or the Closing Date with respect to
the Projections), does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances when made, not misleading. The
Projections and estimates and information of a general economic nature prepared
by or on behalf of any Group Member or any of its representatives and that have
been made available to any Lenders or any Agent in connection with any Loan
Document (i) have been prepared in good faith based upon assumptions believed by
the Borrower to be reasonable as of the date thereof for the periods set forth
therein (it being understood that actual results may vary materially from the
Projections), (ii) as of the date such Projections, estimates and information
were furnished to the Lenders and as of the Closing Date, reflect the
contemplated related estimates by the Borrower of the future Consolidated
financial performance of the Borrower and the other information projected
therein for the periods set forth therein and (iii) as of the Amendment
Effective Date, have not been modified in any material respect by the Borrower.

 

Section 4.18         Permits. The Group Members hold all Permits required to
conduct the Business as it is now being conducted. All Permits are valid, in
force and effect, and unimpaired, except for such Permits, the absence of which
would not reasonably be expected to have a Material Adverse Effect.

 

Section 4.19         Anti-Terrorism Laws. No Loan Party or any of its Affiliates
or principals is in violation of any Requirement of Law relating to terrorism,
sanctions or money laundering (collectively, “Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Patriot Act. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

Section 4.20         Insurance. Set forth on Schedule 4.20 is, as of the
Amendment Effective Date, a complete and accurate, in all material respects,
list of all material insurance policies maintained by each Loan Party, as well
as a listing of the deductibles, coverage limits and term of each such policy.

 

ARTICLE V

FINANCIAL COVENANTS

 

As of the dates and during the periods set forth below, the Borrower (and, to
the extent set forth in any other Loan Document, each other Loan Party) agrees
with the Lenders, the L/C Issuer and each Agent to each of the following, as
long as any Obligation or any Commitment remains outstanding:

 

Section 5.1           Maximum Consolidated Total Lease Adjusted Leverage Ratio.
The Borrower shall not have, on the last day of any Fiscal Quarter, a
Consolidated Total Lease Adjusted Leverage Ratio greater than 4.25 to 1.00.

 

65

 

 

Section 5.2           Maximum Capital Expenditures. The Borrower shall not
permit Capital Expenditures for the Group Members to exceed the Capital
Expenditure Limitation for any Fiscal Year; provided, that, in the event the
Borrower does not expend the entire Capital Expenditure Limitation in any Fiscal
Year, the Borrower may carry forward for expenditure during the next succeeding
two Fiscal Years an amount equal to the lesser of (x) such unexpended portion of
the Capital Expenditure Limitation for such Fiscal Year and (y) 50% of the
Capital Expenditure Limitation for such Fiscal Year.

 

ARTICLE VI

REPORTING COVENANTS

 

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuer and each Agent to each
of the following, as long as any Obligation or any Commitment remains
outstanding:

 

Section 6.1           Financial Statements. The Borrower shall deliver to the
Administrative Agent each of the following:

 

(a) Quarterly Reports. As soon as available, and in any event within 50 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
commencing with the Fiscal Quarter ending July 31, 2011, the Consolidated
unaudited balance sheet of the Borrower as of the close of such Fiscal Quarter
and related Consolidated statements of income and cash flow for such Fiscal
Quarter and that portion of the Fiscal Year ending as of the close of such
Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year and the corresponding portion of
the previous Fiscal Year, all in reasonable detail, in each case certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrower as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments) (it being understood that the delivery by the
Borrower of quarterly reports on Form 10-Q of Holdings and its consolidated
subsidiaries shall satisfy the requirements of this Section 6.1(a) to the extent
such quarterly reports include the information specified therein).

 

(b) Annual Reports. As soon as available, and in any event within 100 days after
the end of each Fiscal Year, the Consolidated balance sheet of the Borrower as
of the end of such year and related Consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Year, each prepared in
accordance with GAAP, together with the following: (i) an opinion by the Group
Members’ Accountants that (x) such Consolidated Financial Statements fairly
present in all material respects the Consolidated financial position, results of
operations and cash flow of the Borrower as at the dates indicated and for the
periods indicated therein in accordance with GAAP without qualification with
respect to going concern or scope of audit or any like qualifications, and (y)
in the course of the regular audit of the businesses of the Borrower and its
Subsidiaries, which audit was conducted in accordance with the standards of the
United States’ Public Company Accounting Oversight Board (or any successor
entity), such Group Members’ Accountants have obtained no knowledge that a
Default in respect of the Financial Performance Covenants is continuing or, if
in the opinion of such Group Members’ Accountants such a Default is continuing,
a statement as to the nature thereof (which statement may be limited to
accounting matters and may disclaim responsibility for legal interpretations);
and (ii) a summary of such financial statements setting forth in comparative
form the corresponding figures for the prior Fiscal Year, certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrower for such Fiscal Year in accordance with GAAP (it being
understood that the delivery by the Borrower of annual reports on Form 10-K of
Holdings and its consolidated subsidiaries shall satisfy the requirements of
this Section 6.1(b) to the extent such annual reports include the information
specified therein).

 

66

 

 

(c) Compliance Certificate. Together with each delivery of any Financial
Statements pursuant to clause (a) or (b) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things, (i)
for each Fiscal Quarter, shows in reasonable detail the calculations used in
determining the Consolidated Total Lease Adjusted Leverage Ratio, (ii) shows in
reasonable detail the calculation of the ratio of (x) the amount of Consolidated
Total Assets at the end of the applicable Fiscal Quarter to (y) the amount of
Consolidated Total Assets as of October 30, 2010, and (iii) states that no
Default is continuing as of the date of delivery of such Compliance Certificate
or, if a Default is continuing, states the nature thereof and the action that
the Borrower proposes to take with respect thereto.

 

(d) Corporate Chart and Other Collateral Updates. As part of the Compliance
Certificate delivered pursuant to clause (c) above for Financial Statements
delivered pursuant to clause (b) above, each in form and substance satisfactory
to the Administrative Agent, a certificate by a Responsible Officer of the
Borrower that (i) the Corporate Chart attached thereto (or the last Corporate
Chart delivered pursuant to this clause (d)) is correct and complete as of the
date of such Compliance Certificate, (ii) the Loan Parties have delivered all
documents (including updated schedules as to the acquisition of Intellectual
Property or real property) they are required to deliver pursuant to any Loan
Document on or prior to the date of delivery of such Compliance Certificate and
(iii) complete and correct copies of all documents modifying any term of any
Constituent Document of any Group Member or Joint Venture thereof on or prior to
the date of delivery of such Compliance Certificate have been delivered to the
Administrative Agent or are attached to such certificate.

 

(e) Intercompany Loan Balances. Together with each delivery of any Compliance
Certificate pursuant to clause (c) above, a summary of the outstanding balances
of all intercompany Indebtedness as of the last day of the Fiscal Quarter
covered by such Financial Statement, certified as complete and correct by a
Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements.

 

(f)  Audit Reports, Management Letters, Etc. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (b) above, copies of
each final management letter, audit report or similar letter or report from any
independent registered certified public accountant (including the Group Members’
Accountants) in connection with such Financial Statements or any audit thereof
(excluding any reports the delivery of which to the Administrative Agent is
prohibited by such certified public accountants) and submitted to any Group
Member (or such Group Member’s board of directors), each certified to be
complete and correct copies by a Responsible Officer of the Borrower as part of
the Compliance Certificate delivered in connection with such Financial
Statements.

 

(g) Additional Projections. As soon as available, and in any event not later
than 30 days after the end of each Fiscal Year, (i) the annual business plan of
the Group Members for the Fiscal Year next succeeding such Fiscal Year and (ii)
forecasts prepared by management of the Borrower (A) for each Fiscal Quarter in
such next succeeding Fiscal Year and (B) for each other succeeding Fiscal Year
through the Fiscal Year containing the Scheduled Termination Date, in each case
including in such forecasts (x) a projected year-end Consolidated balance sheet,
income statement and statement of cash flows, (y) a statement of all of the
material assumptions on which such forecasts are based and (z) substantially the
same type of financial information as that contained in the Projections,
accompanied by the statement of a Responsible Officer of the Borrower to the
effect that such forecasts have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof for
the periods set forth therein, (it being understood that actual results may vary
materially from the Projections) and, promptly when available, any significant
revisions of such business plan or forecasts.

 

67

 

 

(h) Management Discussion and Analysis. Together with each delivery of any
Compliance Certificate pursuant to clause (c) above, a summary narrative
discussion and analysis of the financial condition and results of operations of
the Group Members for the Fiscal Year (or the portion of the Fiscal Year then
elapsed) and the previous Fiscal Year (or the corresponding period in the
previous Fiscal Year) (it being understood that the delivery by the Borrower of
quarterly reports on Form 10-Q or annual reports on Form 10-K, as applicable, of
Holdings and its consolidated subsidiaries shall satisfy the requirements of
this Section 6.1(h) to the extent such reports include the information specified
therein).

 

(i)  Insurance. Together with each delivery of any Financial Statements for any
Fiscal Year pursuant to clause (b) above, certified as complete and correct by a
Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for the
Borrower and each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent may reasonably specify.

 

(j)  Statements of Reconciliation after Change in Accounting Principles. If, as
a result of any change in accounting principles and policies from those used in
the preparation of the financial statements delivered pursuant to Section 3.1(d)
of the Original Credit Agreement, the consolidated financial statements of
Parent and its Subsidiaries delivered pursuant to Section 6.1(a) or 6.1(b) will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to Administrative Agent.

 

Section 6.2           Other Events. The Borrower shall give the Administrative
Agent notice of each of the following (which may be made by telephone if
promptly confirmed in writing) promptly after any Responsible Officer of the
Borrower obtains actual knowledge of it: (a)(i) any Default and (ii) any event
that would reasonably be expected to have a Material Adverse Effect, specifying,
in each case, the nature and anticipated effect thereof and any action proposed
to be taken in connection therewith, (b) the commencement of, or any material
developments in, any action, investigation, suit, proceeding, audit, claim,
demand, order or dispute with, by or before any Governmental Authority affecting
any Group Member or any property of any Group Member which (i) if adversely
determined would reasonably be expected to have a Material Adverse Effect or
(ii) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
Agreement, (c) the acquisition of any material real property by any Loan Party,
and (d) any notice of any loss of any material permit, accreditation, approval,
authorization, license or franchise.

 

Section 6.3           Copies of Notices and Reports. The Borrower shall promptly
deliver to the Administrative Agent copies of each of the following: (a) all
reports that the Borrower transmits to its security holders generally, (b) all
periodic reports, proxy statements and other documents that Holdings or any Loan
Party files with the Securities and Exchange Commission, the Financial Industry
Regulatory Authority, any securities exchange or any Governmental Authority
exercising similar functions, (c) all press releases not made available directly
to the general public and (d) any material document transmitted or received
pursuant to, or in connection with, any Contractual Obligation governing
Indebtedness in an aggregate principal amount in excess of $3.0 million of any
Group Member.

 

68

 

 

 

Section 6.4           [Reserved].

 

Section 6.5           ERISA Matters. The Borrower shall give the Administrative
Agent promptly, and in any event within 10 days, after any Responsible Officer
of any Group Member knows (a) of any filing by any Group Member or ERISA
Affiliate of any notice of intent to terminate any Title IV Plan, if such
termination would require material additional contributions to be considered a
standard termination under Section 4041(b) of ERISA, a copy of such notice, (b)
that a request for a minimum funding standard waiver under Section 412 of the
Code or Section 302 of ERISA has been filed with respect to any Title IV Plan or
Multiemployer Plan (x) maintained or contributed to by any Group Member, or
(y) maintained or contributed to by any other ERISA Affiliate if the aggregate
underfunding of such plan would be reasonably likely to result in a material
liability of any Group Member, or (c) that an ERISA Event has occurred that
would reasonably be expected to result in material liability to a Group Member,
in any such case, a notice (which may be made by telephone if promptly confirmed
in writing) describing such ERISA Event or notice, waiver request and any action
that such Group Member or ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed by such Group Member or ERISA Affiliate
with the PBGC or the IRS pertaining thereto.

 

Section 6.6           Environmental Matters. (a) The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed by the Borrower in writing) promptly after any
Responsible Officer of any Group Member knows or has reason to know of it (and,
upon reasonable request of the Administrative Agent, documents and information
in connection therewith): (i)(A) unpermitted material Releases, (B) the receipt
by any Group Member of any notice of violation of or potential liability or
similar notice under, or the existence of any condition that would reasonably be
expected to result in violations of or liabilities under, any Environmental Law
or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, for each of clauses
(A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, would reasonably be expected
to result in Environmental Liabilities in excess of $500,000, (ii) the receipt
by any Group Member of notification that any property of any Group Member is
subject to any Lien in favor of any Governmental Authority securing, in whole or
in part, Environmental Liabilities and (iii) any proposed acquisition or lease
of real property (except as part of any Permitted Acquisition) if such
acquisition or lease would have a reasonable likelihood of resulting in
aggregate Environmental Liabilities in excess of $500,000.

 

(b) Upon request of the Administrative Agent, the Borrower shall provide the
Administrative Agent a report containing an update as to the status of any
material environmental, health or safety compliance, hazard or liability issue
identified in any document delivered to any Secured Party pursuant to any Loan
Document or as to any condition reasonably believed by the Administrative Agent
to result in material Environmental Liabilities.

 

Section 6.7           Labor Matters. The Borrower shall give the Administrative
Agent notice of (i) each of the following (which may be made by telephone if
promptly confirmed by the Borrower in writing) promptly after, and in any event
within 30 days after any Responsible Officer of any Group Member knows or has
reason to know of it: any strikes, work stoppages, slowdowns, lockouts or other
labor disputes existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except for those that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
and (ii) if not set forth on Schedule 4.12, (a) any collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Group Member, (b) any petition for
certification or election of any such representative existing or pending with
respect to any employee of any Group Member and (c) any such representative
seeking certification or recognition with respect to any employee of any Group
Member.

 

69

 

 

Section 6.8           Other Information. (a) The Borrower shall provide the
Administrative Agent with such other documents and information with respect to
the business, property, condition (financial or otherwise), legal, financial or
corporate or similar affairs or operations of any Group Member as the
Administrative Agent (or any Lender or the Collateral Agent through the
Administrative Agent) may from time to time reasonably request (including with
respect to the reasons for any significant variations from the Projections for
any period for which Financial Statements are delivered pursuant to clauses (a)
and (b) of Section 6.1).

 

(b) Borrower will furnish to the Collateral Agent prompt written notice of any
change (i) in any Loan Party’s corporate name, (ii) in any Loan Party’s identity
or corporate structure, (iii) in any Loan Party’s jurisdiction of organization
or (iv) in any Loan Party’s Federal Taxpayer Identification Number or state
organizational identification number. Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral as contemplated in the Loan
Documents. Borrower also agrees promptly to notify the Collateral Agent if any
material portion of the Collateral is damaged or destroyed.

 

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 6.1(b), Borrower shall
deliver to the Collateral Agent a certificate of its Responsible Officer (i)
either confirming that there has been no change in such information since the
date of the Perfection Certificate delivered on the Closing Date or the date of
the most recent certificate delivered pursuant to this Section and/or
identifying such changes and (ii) certifying that all UCC financing statements
(including fixture filings, as applicable) and all supplemental intellectual
property security agreements or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause (i)
above (or in such Perfection Certificate) to the extent necessary to effect,
protect and perfect the security interests under the Loan Documents for a period
of not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period).

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuer and each Agent to each
of the following, as long as any Obligation or any Commitment remains
outstanding:

 

Section 7.1           Maintenance of Corporate Existence. The Borrower shall
cause each Group Member to (a) preserve and maintain its legal existence, except
in the consummation of transactions expressly permitted by Sections 8.4 and 8.7
and (b) preserve and maintain its rights (charter and statutory), privileges,
franchises and Permits necessary or desirable in the conduct of its business,
except in the case of this clause (b), where the failure to do so would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

 

Section 7.2           Compliance with Laws, Etc. The Borrower shall cause each
Group Member to comply with all applicable Requirements of Law, Contractual
Obligations, and Permits, except for such failures to comply that would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower shall cause each Group Member to maintain or obtain all qualifications
and Permits now held or hereafter required to be held by such Group Member the
loss, suspension or revocation of which, or failure to obtain or renew which,
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

70

 

 

 

Section 7.3           Payment of Obligations. Parent shall, and the Borrower
shall cause each Group Member to, (i) pay or discharge before they become
delinquent (a) all material claims, Taxes, assessments, charges and levies
imposed by any Governmental Authority and (b) all other lawful claims that if
unpaid would, by the operation of applicable Requirements of Law, become a Lien
upon any property of any Group Member, except, in each case, for those whose
amount or validity is being contested in good faith by proper proceedings
diligently conducted and for which adequate reserves are maintained on the books
of such Group Member in accordance with GAAP, (ii) perform all obligations under
any Contractual Obligation by which Parent or such Group Member or any of its
Subsidiaries is bound, or to which it or any of its properties is subject,
except where the failure to perform would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect and (iii)
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, timely file all tax returns.

 

Section 7.4           Maintenance of Property. The Borrower shall cause each
Group Member to maintain and preserve (a) in good working order and condition
all of its property necessary in the conduct of its business and (b) all rights,
permits, licenses, approvals and privileges (including all Permits) necessary,
used or useful, whether because of its ownership, lease, sublease or other
operation or occupation of property or other conduct of its business, and shall
make all necessary or appropriate filings with, and give all required notices
to, Government Authorities, except for such failures to maintain and preserve
the items set forth in clauses (a) and (b) above that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 7.5           Maintenance of Insurance. The Borrower shall cause each
Group Member to (a) maintain or cause to be maintained in full force and effect
all policies of insurance of any kind with respect to the property and
businesses of such Group Member (including, if applicable, policies of life,
fire, theft, product liability, public liability, Flood Insurance, property
damage, other casualty, employee fidelity, workers’ compensation, business
interruption and employee health and welfare insurance) with financially sound
and reputable insurance companies or associations (in each case that are not
Affiliates of the Borrower) of a nature and providing such coverage and
deductibles (including replacement value casualty insurance) as is customarily
carried by businesses of the size and character of the business of such Group
Members and operating in the same or similar locations as the Group Members, (b)
maintain or cause to be maintained in full force and effect Flood Insurance with
financially sound and reputable insurance companies or associations (in each
case that are not Affiliates of the Borrower) and (c) cause all such insurance
relating to any property or business of any Loan Party to name the
Administrative Agent and the Collateral Agent on behalf of the Secured Parties
as additional insured or loss payee, as appropriate, in form and substance
reasonably acceptable to Administrative Agent and, to the extent available, to
provide that no cancellation, material addition in amount or material change in
coverage shall be effective until after 10 days’ notice thereof to the
Administrative Agent and the Collateral Agent. Notwithstanding the requirement
in subsection (a) above, except to the extent required by any Requirement of
Law, Federal Flood Insurance shall not be required for (x) real property not
located in a special flood hazard area, or (y) real property located in a
special flood hazard area in a community that does not participate in the
National Flood Insurance Program.

 

Section 7.6           Keeping of Books. The Borrower shall cause each Group
Member to keep proper books of record and account, in which full, true and
correct entries shall be made in accordance with GAAP and all other applicable
Requirements of Law of all financial transactions and the assets and business of
such Group Member.

 

71

 

 

Section 7.7           Access to Books and Property. The Borrower shall cause
each Group Member to permit the Administrative Agent, any Arranger and any
Related Person of the Administrative Agent or any Arranger and, upon the
occurrence of an Event of Default, the Lenders, as often as reasonably
requested, at any reasonable time during normal business hours and with
reasonable advance notice (except that, during the continuance of an Event of
Default, no such notice shall be required) to (a) visit and inspect the property
of such Group Member and examine and make copies of and abstracts from, the
corporate (and similar), financial, operating and other books and records of
such Group Member, (b) discuss the affairs, finances and accounts of such Group
Member with any officer or director of such Group Member, and (c) communicate
directly with any registered certified public accountants of such Group Member
(subject to reasonable and customary requirements of confidentiality, including
requirements imposed by law and reasonable and customary requirements imposed by
contract). The Borrower shall cause each Group Member to authorize its
respective registered certified public accountants to communicate directly with
the Administrative Agent, the Arrangers, the Lenders and their Related Persons
and to disclose to the Administrative Agent, the Arrangers, the Lenders and
their Related Persons all financial statements and other documents and
information as they might have and the Administrative Agent, any Arranger or any
Lender reasonably requests with respect to such Group Member. Prior to the
occurrence of an Event of Default, the Borrower shall only be obligated to pay
or reimburse the reasonable fees, costs and expenses of the Administrative Agent
and Arrangers associated with one annual visit and inspection.

 

Section 7.8           Environmental. The Borrower shall cause each Group Member
to comply with, and maintain its property and facilities, whether owned, leased,
subleased, operated, occupied or otherwise controlled, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance or that is required by any Governmental
Authority) except for failures to comply that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Without limiting the
foregoing, if an Event of Default is continuing or if the Administrative Agent
at any time has a reasonable basis to believe that there exist violations of
Environmental Laws by any Group Member or that there exist any Environmental
Liabilities, in each case, that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, then the Borrower
shall cause each Group Member to, promptly upon receipt of a request from the
Administrative Agent, cause the performance of, and allow the Administrative
Agent and its Related Persons access to any property or facility which is the
subject of such Event of Default or belief for the purpose of conducting, such
environmental audits and assessments, including sampling of soil, surface water,
groundwater or other environmental media, and cause the preparation of such
reports, in each case as the Administrative Agent may from time to time
reasonably request. Such audits, assessments and reports, to the extent not
conducted by the Administrative Agent or any of its Related Persons, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to the Administrative Agent and shall be in form and substance
reasonably acceptable to the Administrative Agent.

 

Section 7.9           Use of Proceeds. The proceeds of the Loans shall be used
by the Borrower (and, to the extent distributed to them by the Borrower, each
other Group Member) solely (i) for working capital and general corporate
purposes, (ii) to refinance existing indebtedness, (iii) to make Permitted
Investments (including Permitted Acquisitions) and capital expenditures and (iv)
to make permitted Restricted Payments in connection with the Specified Stock
Repurchase. No portion of the proceeds of any Loan shall be used in any manner
that causes or might cause such Loan or application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Federal Reserve Board of any
other regulation thereof.

 

72

 

 

Section 7.10         Additional Collateral and Guaranties. To the extent not
delivered to the Administrative Agent on or before the Closing Date (including
in respect of after-acquired property and Persons that become Subsidiaries of
any Loan Party after the Closing Date), the Borrower shall cause each Group
Member to promptly (and in any event within 30 days of acquisition or formation
thereof) do each of the following, unless otherwise agreed by the Administrative
Agent:

 

(a) deliver to the Administrative Agent such modifications to the terms of the
Loan Documents (or, to the extent applicable as determined by the Administrative
Agent or the Collateral Agent, such other documents), in each case in form and
substance reasonably satisfactory to the Administrative Agent and as the
Administrative Agent deems necessary or advisable in order to ensure the
following:

 

(i)          each Wholly Owned Subsidiary of any Loan Party that is not a
Foreign Subsidiary shall guaranty, as primary obligor and not as surety, the
payment of the Obligations of the Borrower;

 

(ii)         each Subsidiary of any Loan Party that has or enters into any
Guaranty Obligation with respect to Indebtedness of any Loan Party shall
guaranty, as primary obligor and not as surety, the payment of the Obligations
of the Borrower;

 

(iii)        so long as the relevant Permitted Acquisition shall occur, each
Proposed Acquisition Target with regard to such Permitted Acquisition and each
Subsidiary thereof shall guaranty, as primary obligor and not as surety, the
payment of the Obligations of the Borrower; and

 

(iv)        each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i), (ii) or (iii) above) shall effectively grant to the
Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in all of its owned property constituting
Collateral as security for the Obligations of such Loan Party;

 

provided, that, unless the Borrower and the Administrative Agent otherwise
agree, in no event shall (x) the Loan Parties, individually or collectively, be
required to pledge in excess of 66% of the outstanding Voting Stock of any
Foreign Subsidiary, or (y) a security interest be required to be granted in any
property of any Foreign Subsidiary as security for any Obligation;

 

(b) deliver to the Collateral Agent all documents representing all Stock, Stock
Equivalents and other Securities pledged pursuant to the documents delivered
pursuant to clause (a) above, together with undated powers or endorsements duly
executed in blank;

 

(c) deliver to the Administrative Agent (x) upon its request an appraisal
complying with FIRREA (so long as it is reasonably determined by the
Administrative Agent in consultation with the Borrower that such an appraisal is
required pursuant to the terms of FIRREA), (y) within 30 days of receipt of
notice from the Collateral Agent that any fee interest in real property of the
Loan Parties is located in a Special Flood Hazard Area, evidence, which may be
in the form of a flood insurance certificate, of Federal Flood Insurance as
required by Section 7.5, and (z) upon request of the Administrative Agent,
deliver to it within 60 days of such request (or such longer period as the
Administrative Agent may agree to) a Mortgage on any owned real property with a
value at the time of acquisition in excess of $2.0 million, located in the
United States, and owned by any Loan Party, together with all Mortgage
Supporting Documents relating thereto;

 

73

 

 

(d) take all other actions necessary to ensure the validity or continuing
validity of any guaranty for any Obligation or any Lien securing any Obligation,
to perfect, maintain, evidence or enforce any Lien securing any Obligation or to
ensure such Liens have the same priority as that of the Liens on similar
Collateral set forth in the Loan Documents executed on the Closing Date,
including the filing of UCC financing statements in such jurisdictions as may be
required by the Loan Documents or applicable Requirements of Law or as the
Administrative Agent or the Collateral Agent may otherwise reasonably request;
and

 

(e) deliver to the Administrative Agent, the Collateral Agent and the Lender
Parties (i) an updated Perfection Certificate with respect to any new Guarantor,
(ii) all documents set forth in Sections 3.1(a)(iv) and (v) as applicable with
respect to each new Guarantor and (iii) if requested by the Administrative
Agent, legal opinions relating to the matters described in clauses (a) and (b)
of this Section 7.10 and the Mortgages described in clause (c) of this
Section 7.10, which opinions shall be as reasonably required by, and in form and
substance and from counsel reasonably satisfactory to, the Administrative Agent.

 

The requirements of this Section 7.10: (i) need not be satisfied with respect to
any real property held by the Borrower or any of its Subsidiaries as a lessee
under a lease; (ii) do not apply to any Stock (other than Stock of any domestic
Wholly Owned Subsidiary) acquired after the Closing Date in accordance with this
Agreement if, and to the extent that, and for so long as, (A) doing so would
violate applicable law or a Contractual Obligation binding on such Stock, and
(B) such law or Contractual Obligation existed at the time of the acquisition
thereof and was not created or made binding on such Stock in contemplation of or
in connection with the acquisition of such Subsidiary, (iii) do not apply to any
assets acquired after the Closing Date, to the extent that, and for so long as,
taking such actions would violate a Contractual Obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 8.1(c) that is secured by a Lien
permitted pursuant to Section 8.2(d)); provided, that, in the case of clauses
(ii) and (iii), upon the reasonable request of the Administrative Agent or the
Collateral Agent, the Borrower shall, and shall cause any applicable Subsidiary
to, use commercially reasonable efforts to have waived or eliminated any such
Contractual Obligation (other than a Contractual Obligation of the type
described in such clauses (ii) and (iii) in respect of the Stock or assets of a
Joint Venture) and (iv) with respect to clause (a)(iii) above only, do not apply
to any Foreign Subsidiary acquired after the Closing Date by any Loan Party.

 

ARTICLE VIII

NEGATIVE COVENANTS

 

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuer and each Agent to each
of the following, as long as any Obligation or any Commitment remains
outstanding:

 

Section 8.1           Indebtedness. The Borrower shall cause each Group Member
not to directly or indirectly incur or otherwise remain liable with respect to
or responsible for any Indebtedness except for the following:

 

(a) the Obligations;

 

(b) Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (b);

 

74

 

 

(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
Purchase Money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, lease, improvement or construction of fixed or
capital assets of such Group Member, together with any Permitted Refinancing of
any Indebtedness permitted hereunder in reliance upon this clause (c); provided,
that (i) the aggregate outstanding principal amount of all such Indebtedness
incurred under this clause (c) shall not exceed the greater of (A) $10.0 million
and (B) an amount equal to (1) $10.0 million multiplied by (2) the ratio of (x)
the amount of Consolidated Total Assets as of the end of the Fiscal Quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 6.1 to (y) the amount of Consolidated
Total Assets as of October 30, 2010 and (ii) such Indebtedness is incurred prior
to or within 120 days after the acquisition, lease, repair, improvement, or
construction of the respective asset;

 

(d) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
permitted hereunder in reliance upon Section 8.4(b)(ii);

 

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided, that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 8.3(e) (including, without limitation, the requirement that such
Indebtedness be evidenced by Pledged Notes pledged by such Loan Party as
Collateral pursuant to the Guaranty and Security Agreement), and (ii)
Indebtedness of the Borrower to any Subsidiary and Indebtedness of any other
Loan Party to any Subsidiary that is not a Loan Party shall be subordinated to
the Obligations on terms reasonably satisfactory to the Administrative Agent;

 

(f)  obligations under Hedging Agreements and Secured Hedging Documents entered
into for the sole purpose of hedging in the normal course of business and
consistent with industry practices, and customary obligations entered into in
connection with accelerated stock repurchase programs otherwise permitted
hereunder;

 

(g) (i) Guaranty Obligations of any Group Member that is a Loan Party with
respect to Indebtedness permitted hereunder of any other Group Member that is a
Loan Party and (ii) Guaranty Obligations of any Group Member that is not a Loan
Party with respect to Indebtedness permitted hereunder of any other Group
Member;

 

(h) [reserved];

 

(i)  Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person (in each
case other than for an obligation for money borrowed), provided that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than 30
days following such incurrence;

 

(j)  Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, financial assurances and completion guarantees and similar
obligations, in each case provided in the ordinary course of business (in each
case other than for an obligation for money borrowed), including those incurred
to secure health, safety and environmental obligations in the ordinary course of
business;

 

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of its
incurrence, and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

 

75

 

 

(l)  (i) Indebtedness of a Subsidiary acquired after the Amendment Effective
Date or a Person merged into or consolidated with the Borrower or any Subsidiary
after the Amendment Effective Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case, exists at the time
of such acquisition, merger or consolidation and is not created in contemplation
of such event, and where such acquisition, merger or consolidation is permitted
by this Agreement, and (ii) any Permitted Refinancing incurred to refinance such
Indebtedness; provided, that (x) the aggregate outstanding principal amount of
such Indebtedness incurred under this clause (l) at the time of, and after
giving effect to, such acquisition, merger or consolidation, such assumption, or
such incurrence, as applicable, shall not exceed the greater of (A) $10.0
million and (B) an amount equal to (1) $10.0 million multiplied by (2) the ratio
of (I) the amount of Consolidated Total Assets as of the end of the Fiscal
Quarter immediately prior to the date of such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable, for which
financial statements have been delivered pursuant to Section 6.1 to (II) the
amount of Consolidated Total Assets as of October 30, 2010 and (y) the Borrower
shall be in compliance on a Pro Forma Basis with the Financial Performance
Covenants as of the last day of the last Fiscal Quarter for which Financial
Statements have been delivered hereunder after giving effect to such
Indebtedness;

 

(m)  other Indebtedness of the Borrower or any Subsidiary, in an aggregate
outstanding principal amount that at the time of, and after giving effect to,
the incurrence thereof, would not exceed $15,000,000;

 

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary otherwise permitted under
this Agreement, other than Guaranty Obligations with respect to Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
a Subsidiary for the purpose of financing such acquisition;

 

(o) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business and other than for an obligation for money borrowed;

 

(p) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in and permitted by clauses (a) through (n) above;

 

(q) Indebtedness consisting of Junior Capital; provided, that after giving
effect to the incurrence thereof, the Borrower shall be in compliance on a Pro
Forma Basis with the Financial Performance Covenants as of the last day of the
last Fiscal Quarter for which Financial Statements have been delivered hereunder
after giving effect to such Indebtedness;

 

(r)  Unsecured Indebtedness; provided, that after giving effect to the
incurrence thereof, the Borrower shall have a Consolidated Total Lease Adjusted
Leverage Ratio not exceeding 4.00:1.00 calculated on a Pro Forma Basis; and

 

76

 

 

(s) Secured Indebtedness in an aggregate outstanding principal amount not in
excess of $150,000,000 minus the aggregate amount of Incremental Facilities
incurred pursuant to Section 2.20, which may be secured on a pari passu basis to
the Facility subject to intercreditor documentation customary for pari passu
facilities and reasonably acceptable to the Administrative Agent; provided, that
(i) after giving effect to the incurrence thereof, the Borrower shall have a
Consolidated Total Lease Adjusted Leverage Ratio not exceeding 3.50:1.00
calculated on a Pro Forma Basis, (ii) no Default or Event of Default shall exist
before or after the incurrence of such Indebtedness; (iii) the maturity date of
such Indebtedness shall not be earlier than the Termination Date; (iv) such
Indebtedness shall not require scheduled amortization greater than 1% per annum
of the original principal amount of such Indebtedness and (v) the restrictive
covenants and events of default under such Indebtedness shall not be more
restrictive to the Loan Parties in any material respect, than the terms of the
Facility unless the Lenders under the Facility also receive the benefit of the
more restrictive terms.

 

Section 8.2           Liens. No Group Member shall incur, maintain or otherwise
suffer to exist any Lien upon or with respect to any of its property, whether
now owned or hereafter acquired, or assign any right to receive income or
profits, except for the following:

 

(a) Liens created pursuant to any Loan Document;

 

(b) Customary Permitted Liens of Group Members;

 

(c) Liens existing on the date hereof and either set forth on Schedule 8.2 or,
to the extent not listed in Schedule 8.2, where such Liens secure obligations
not exceeding $150,000 in the aggregate; provided, that such Liens shall secure
only those obligations that they secure on the Amendment Effective Date (and
extensions, renewals and refinancings of such obligations permitted by
Section 8.1(b)) and shall not subsequently apply to any other property or assets
of the Borrower or any Subsidiary;

 

(d) Purchase Money Liens on the property of the Borrower or any of its
Subsidiaries securing Indebtedness permitted hereunder in reliance upon
Section 8.1(c); provided, that (i) such Liens exist prior to the acquisition of,
or attach substantially simultaneously with, or within 120 days after, the
acquisition, repair, improvement or construction of, such property financed,
whether directly or through a Permitted Refinancing, by such Indebtedness, and
(ii) such Liens do not extend to any property of any Group Member other than the
property (and proceeds thereof) acquired or built, or the improvements or
repairs, financed, whether directly or through a Permitted Refinancing, by such
Indebtedness (other than to accessions to such equipment or other property or
improvements but not to other parts of the property to which any such
improvements are made); and provided, further, that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

 

(e) Liens on the property of the Borrower or any of its Subsidiaries securing
the Permitted Refinancing of any Indebtedness secured by any Lien on such
property permitted hereunder in reliance upon clause (c) or (d) above or this
clause (e) without any change in the property subject to such Liens; provided,
that (i) if the Indebtedness subject to such Permitted Refinancing is secured by
any collateral (whether equally and ratably with, or junior to, the Secured
Parties or otherwise), such Permitted Refinancing may be secured by such
collateral (including in respect of Indebtedness of any Group Member (other than
a Loan Party) that is otherwise permitted under this Agreement, any collateral
owned by such Group Member pursuant to after-acquired property clauses contained
in the agreement governing such Indebtedness being refinanced as in effect at
the time of the incurrence of such Indebtedness, to the extent any such
collateral secured such Indebtedness) on terms no less favorable to the Secured
Parties than those contained in the documentation governing the Indebtedness
being Refinanced and (ii) if the Lien securing such Indebtedness subject to such
Permitted Refinancing is subordinated to the Lien securing the Obligations under
this Agreement, such Lien shall be subordinated to the Liens securing the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Lien securing such Indebtedness subject to such
Permitted Refinancing;

 

77

 

 

(f)  any Lien on any property or asset of the Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by clause
(l) of Section 8.1, provided, that such Lien (i) does not apply to any other
property or assets of the Borrower or any of the Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition, and (iii) in the case of a Lien securing
Permitted Refinancing, if the Indebtedness being refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing may be secured by such collateral
(including in respect of Indebtedness of any Group Member (other than a Loan
Party) that is otherwise permitted under this Agreement only, any collateral
owned by such Group Member pursuant to after-acquired property clauses contained
in the agreement governing such Indebtedness being refinanced as in effect at
the time of the incurrence of such Indebtedness, to the extent any such
collateral secured such Indebtedness) on terms no less favorable to the Secured
Parties than those contained in the documentation governing the Indebtedness
being Refinanced;

 

(g) Liens on any property of the Borrower or any of its Subsidiaries securing
any of their Indebtedness or their other liabilities; provided, that (i) such
property shall not have an aggregate value of more than $1.0 million at any
time, (ii) the aggregate outstanding principal amount of all such Indebtedness
and other liabilities shall not exceed $1.0 million at any time and (iii) such
Liens shall be subordinated to the Liens securing the Obligations on customary
terms pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent;

 

(h) Liens arising out of capitalized lease transactions permitted under
Section 8.4(b)(ii) securing Indebtedness permitted hereunder in reliance upon
Section 8.1(d), so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property; and

 

(i)  Liens securing Indebtedness permitted under Section 8.1(s).

 

Section 8.3           Investments. The Borrower shall cause each Group Member
not to make or maintain, directly or indirectly, any Investment except for the
following:

 

(a) Investments existing on the date hereof and set forth on Schedule 8.3;

 

(b) Investments in cash and Cash Equivalents;

 

(c) (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit arising
or acquired in the ordinary course of business and (iii) Investments received in
settlements in the ordinary course of business of such extensions of trade
credit;

 

(d) Investments made as part of a Permitted Acquisition;

 

78

 

 

(e) Investments by (i) any Loan Party (other than Parent) in any other Loan
Party (other than Parent), (ii) [reserved], or (iii) (x) any Loan Party in any
Group Member that is not a Loan Party or (y) any Group Member in any Joint
Venture; provided, that (A) any Investment consisting of loans or advances to
any Loan Party above shall be subordinated in full to the payment of the
Obligations of such Loan Party on terms and conditions satisfactory to the
Administrative Agent, (B) any Investments consisting of loans or advances by any
Loan Party pursuant to clause (iii) above shall be evidenced by Pledged Notes
pledged by such Loan Party as Collateral pursuant to the Guaranty and Security
Agreement; and (C) in the case of any Investment pursuant to clause (iii) above,
(I) before and after giving effect to such Investment, no Default or Event of
Default be continuing and (II) the Borrower shall be in compliance on a Pro
Forma Basis with the Financial Performance Covenants as of the last day of the
most recent Fiscal Quarter for which Financial Statements have been delivered
hereunder after giving effect to such Investment; and provided, further that any
Investments pursuant to clause (iii) shall not exceed the greater of (A) $10.0
million and (B) an amount equal to (1) $10.0 million multiplied by (2) the ratio
of (x) the amount of Consolidated Total Assets as of the end of the Fiscal
Quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 6.1 to (y) the amount of
Consolidated Total Assets as of October 30, 2010, in the aggregate outstanding
at any time;

 

(f)  loans or advances to employees of the Borrower or any of its Subsidiaries
to finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted;
provided, that the aggregate outstanding principal amount of all loans and
advances permitted pursuant to this clause (f) shall not exceed $250,000 at any
time;

 

(g) any Investment by the Borrower or any of its Subsidiaries; provided, that
the aggregate outstanding amount of all such Investments (valued at the time of
the making thereof, and without giving effect to any write-downs or write-offs
thereof) shall not exceed (i) (x) $5 million, so long as before and after giving
effect to such Investment, no Default or Event of Default shall be continuing or
(y) $500,000 (in each case, plus any returns of capital actually received by the
respective investor in respect of any Investment theretofore made by it pursuant
to this clause (g), in each case, in an amount not to exceed the original amount
of such Investment) plus (ii) the portion, if any, of the Equity Contribution
Basket on the date of such election that the Borrower elects to apply this
clause (g)(ii), provided, that with respect to any Investment made in reliance
of this clause (g)(ii), no Default or Event of Default shall be continuing
before or after giving effect to such Investment;

 

(h) [reserved];

 

(i)  Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 8.4;

 

(j)  Investments resulting from pledges and deposits referred to in clause (c)
of the definition of Customary Permitted Liens and any Investments customarily
incurred in connection with accelerated stock repurchase programs otherwise
permitted hereunder;

 

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

 

(l)  Investments of a Subsidiary acquired after the Closing Date or of a Person
merged into the Borrower or merged into or consolidated with a Subsidiary in
accordance with Section 8.7 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

79

 

 

(m) acquisitions by the Borrower of obligations in an aggregate amount not to
exceed $250,000 in any Fiscal Year of one or more officers or other employees of
Parent, any direct or indirect parent of Parent, the Borrower or its
Subsidiaries in connection with such officer’s or employee’s acquisition of
Stock of Parent or any direct or indirect parent of Parent, so long as (A) to
the extent any party paid cash for such Stock in connection with such
acquisition, Parent or such direct or indirect parent of Parent, as the case may
be, received such cash and (B) no cash is actually advanced by the Borrower or
any of the Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;

 

(n) Investments by the Borrower or any Subsidiary to the extent they are
financed with the proceeds of an issuance of Junior Capital permitted by
Section 8.1 not later than 120 days after the receipt of such proceeds by Parent
or the Borrower so long as at the time of such Investment no Default or Event of
Default shall be continuing;

 

(o)  the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary; and

 

(p) any Investment by the Borrower or any of its Subsidiaries; provided, that
(x) the aggregate outstanding amount of all such Investments (valued at the time
of the making thereof, and without giving effect to any write-downs or
write-offs thereof) shall not exceed the portion of the Available Investment
Basket on the date of such election that the Borrower elects to apply to this
clause (p), (y) the Borrower shall be in compliance on a Pro Forma Basis with
the Financial Performance Covenants as of the last day of the last Fiscal
Quarter for which Financial Statements have been delivered hereunder after
giving effect to such Investment and (z) at the time of such Investment, no
Default or Event of Default shall be continuing.

 

Section 8.4           Asset Sales. The Borrower shall cause each Group Member
not to Sell any of its property (other than cash), including Stock held by it,
or issue shares of its own Stock, except for the following:

 

(a) in each case to the extent entered into in the ordinary course of business
for fair market value and made to a Person that is not an Affiliate of the
Borrower, (i) Sales of Cash Equivalents or inventory, (ii) Sales of surplus,
obsolete or worn out property, and (iii) licenses of Intellectual Property;

 

(b) (i) a true lease or sublease of real property that is no longer necessary or
desirable to the business of the Group Members and that does not interfere with
the ordinary course business of the Group Members, and (ii) a Sale of property
pursuant to a Sale and Leaseback Transaction not to exceed property having a
fair market value in the aggregate in excess of $500,000; provided, in the case
of this clause (ii), that the consideration received in such Sale and Leaseback
Transaction is at least equal to the fair market value of the property sold and
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to such effect;

 

(c)  (i) any Sale of any property (other than its own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment allowed under
Section 8.3(e), and (ii) any Restricted Payment by any Group Member permitted
pursuant to Section 8.5;

 

(d)  (i) any Sale or issuance by the Borrower of its own Stock to Parent,
(ii) any Sale or issuance by any Subsidiary of the Borrower of its own Stock to
any Group Member, provided, that the proportion of such Stock and of each class
of such Stock (both on an outstanding and fully-diluted basis) held by the Loan
Parties (other than Parent), taken as a whole, does not change as a result of
such Sale or issuance and (iii) to the extent necessary to satisfy any
Requirement of Law in the jurisdiction of incorporation of any Subsidiary of the
Borrower, any Sale or issuance by such Subsidiary of its own Stock constituting
directors’ qualifying shares or nominal holdings;

 

80

 

 

(e)  as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction) of, or Sale or
issuance of its own Stock by, any Group Member for fair market value; provided,
that (i) the aggregate consideration received during any Fiscal Year of the
Borrower for all such Sales of property shall not exceed the greater of $5.0
million as of the end of the Fiscal Quarter immediately prior to the date of
such sale for which financial statements have been delivered pursuant to
Section 6.1, (ii) any note or other instrument received in consideration for
such sale of assets shall be pledged and delivered to the Collateral Agent
pursuant to Section 7.10, (iii) Borrower may not Sell or issue any Stock to any
Person other than Parent and any Wholly-Owned Subsidiary shall not Sell or issue
any Stock to any Person that is not a Loan Party and (iv) at least 75% of the
consideration received in connection with any transaction permitted by this
clause (e) shall be paid in cash; provided, that for purposes of clause (iv),
(1) the amount of any liabilities (as shown on the Borrower’s or any
Subsidiary’s most recent balance sheet or in the notes thereto) of the Borrower
or any Subsidiary of the Borrower (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets, (2) any notes or other obligations or other securities or assets
received by the Borrower or such Subsidiary of the Borrower from such transferee
that are converted by the Borrower or such Subsidiary of the Borrower into cash
within 180 days of the receipt thereof (to the extent of the cash received), (3)
any Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Sale having an aggregate fair market value (as determined
in good faith by the Borrower), taken together with all other Designated
Non-Cash Consideration received pursuant to this paragraph (3) that is at that
time outstanding, not to exceed $1 million (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value) and (4) with respect
to any lease of assets by the Borrower or a Subsidiary that constitutes a
disposition, receipt of lease payments over time on market terms (as determined
in good faith by the Borrower) where the payment consideration is at least 75%
cash consideration shall, in each case, be deemed to be cash; and

 

(f)  the sale for cash of defaulted receivables in the ordinary course of
business and not as part of an accounts receivable financing transaction.

 

Section 8.5           Restricted Payments. The Borrower shall cause each Group
Member not to directly or indirectly, declare, order, pay, make or set apart any
sum for any Restricted Payment except for the following (and Parent shall not
use the proceeds of any Restricted Payment made in reliance on clause (e) below
other than as set forth in such clause (e)):

 

(a) (i) Restricted Payments by (A) any Group Member that is a Loan Party to any
Loan Party other than Parent and (B) any Group Member that is not a Loan Party
to any Group Member and (ii) dividends and distributions by any Subsidiary of
the Borrower that is not a Loan Party to any holder of its Stock, to the extent
made to all such holders ratably according to their ownership interests in such
Stock;

 

(b) dividends and distributions declared and paid on the common Stock of the
Borrower or its Subsidiaries ratably to the holders of such common Stock and
payable only in common Stock of such Group Member;

 

(c) dividends made by the Borrower in an aggregate amount not to exceed the
amount, if any, of the Available Investment Basket then available for such
dividends; provided, that (i)  after giving effect to such dividends on a Pro
Forma Basis, the Borrower’s Total Secured Leverage Ratio shall be no more than
2.00 to 1.00, (ii) prior to the payment of such dividends, the Borrower shall
deliver to Administrative Agent a certificate of a Responsible Officer
demonstrating compliance with clause (i) above and (iii) no Default or Event of
Default shall be continuing;

 

81

 

 

(d) cash dividends on the Stock of the Borrower to Parent or any direct or
indirect parent of Parent paid and declared solely for the purpose of funding
the following:

 

(i)          Permitted Tax Distributions;

 

(ii)         the redemption, purchase or other acquisition or retirement for
value by Parent or any direct or, to the extent allocable to Parent or Borrower,
indirect parent of Parent of its common Stock (or Stock Equivalents with respect
to its common Stock) from or with respect to any present or former employee,
consultant, director or officer (or the assigns, estate, heirs or current or
former spouses thereof) of any Group Member, Parent or any direct or indirect
parent of Parent upon the death, disability or termination of employment of such
employee, director or officer, provided, that, no Default or Event of Default
shall be continuing and the amount of such cash dividends paid in any Fiscal
Year in reliance on this clause (ii) shall not exceed $250,000 in the aggregate
(any unused portion of which for any Fiscal Year may be carried over to and paid
as additional dividends in the next two Fiscal Years (but only the next two
Fiscal Years));

 

(iii)        in each case, to the extent allocable to the Borrower, and in any
event not to exceed $1.0 million in any Fiscal Year, (A) overhead, legal,
accounting and other professional fees and expenses of any Group Member, Parent
or any direct or indirect parent of Parent, (B) out-of-pocket fees and expenses
related to any offering, investment or acquisition permitted hereunder (whether
or not successful), and (C) other fees and expenses in connection with the
maintenance of the existence of Parent or any direct or indirect parent of
Parent, Parent’s ownership of the Borrower and such parent’s ownership of
Parent, as the case may be, and in order to permit Parent to make payments
permitted by Section 8.9; and

 

(iv)        to the extent allocable to the Borrower, fees and expenses in
connection with any initial public offering of any direct or indirect parent of
the Borrower (whether or not consummated);

 

(e) dividends by any Loan Party to any direct or indirect parent of a Loan Party
which shall apply such dividends for the repurchase of the common stock of
Francesca’s Holdings Corporation (the “Specified Stock Repurchase”) in an
aggregate amount not to exceed the amount of the Available Investment Basket
then available for such dividends; and

 

(f)  noncash repurchases of Stock deemed to occur upon exercise of stock options
if such Stock represents a portion of the exercise price of such options.

 

Section 8.6           Payment of Subordinated Debt and Certain Other Debt. The
Borrower shall cause each Group Member not to (x) prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof any
Subordinated Debt or Junior Indebtedness, or pay any interest on or with respect
thereto, (y) set apart any property for such purpose, whether directly or
indirectly and whether to a sinking fund, a similar fund or otherwise, or
(z) make any payment in violation of any subordination terms of any Subordinated
Debt or Junior Indebtedness; provided, that each Group Member may, to the extent
otherwise permitted by the Loan Documents and to the extent not in violation of
the applicable subordination terms, do each of the following:

 

(a) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) any
Indebtedness owing to any Loan Party;

 

(b) so long as no Default or Event of Default shall be continuing, make
regularly scheduled or otherwise required repayments or redemptions of
Subordinated Debt;

 

82

 

 

(c) so long as no Default or Event of Default shall be continuing, make
prepayments of Subordinated Debt not to exceed $20,000,000 in the aggregate; and

 

(d) so long as no Default or Event of Default shall be continuing, make
regularly scheduled payments of interest when due.

 

Section 8.7           Fundamental Changes. Parent shall not and the Borrower
shall cause each Group Member not to (a) merge, consolidate or amalgamate with
any Person, (b) acquire all or substantially all of the Stock or Stock
Equivalents of any Person, (c) acquire any brand or all or substantially all of
the assets of any Person or all or substantially all of the assets constituting
any line of business, division, branch, operating division or other unit
operation of any Person, or (d) liquidate or dissolve any Group Member or
Subsidiary of the Borrower, in each case except for the following: (i) to
consummate any Permitted Acquisition, (ii) the merger, consolidation or
amalgamation of any Subsidiary of the Borrower into any Loan Party, (iii) the
merger, consolidation or amalgamation of any Group Member that is not a Loan
Party with any other Group Member that is not a Loan Party, and (iv) the
liquidation or dissolution or change in form of entity of any Foreign Subsidiary
if the Borrower determines in good faith that such liquidation, dissolution, or
change in form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided, that (A) in the case of any merger,
consolidation or amalgamation involving the Borrower, the Borrower shall be the
surviving Person, and (B) in the case of any merger, consolidation or
amalgamation involving any other Loan Party, a Loan Party shall be the surviving
corporation, and (C) all actions required to maintain the perfection of the Lien
of the Collateral Agent on the Stock or property of the Borrower or such Loan
Party shall have been made.

 

Section 8.8           Change in Nature of Business.

 

(a) The Borrower shall cause each Group Member not to carry on any business,
operations or activities (whether directly, through a Joint Venture, in
connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Borrower and its Subsidiaries at the date hereof
and business, operations and activities reasonably related thereto or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.

 

(b) Parent shall not engage in any business, operations or activity, or hold any
property, incur or otherwise become liable on any Indebtedness, make or own any
Investment, incur, maintain or suffer to exist any Lien or assign any right to
receive income or profits other than (i) holding Stock and Stock Equivalents of
the Borrower together with activities directly related thereto, (ii) issuing,
selling and redeeming its own Stock, (iii) paying dividends and taxes, (iv)
holding directors’ and shareholders’ meetings, preparing corporate and similar
records and other activities required to maintain its existence and separate
corporate or other legal structure, (v) preparing reports to, and preparing and
making notices to and filings with, Governmental Authorities and to its holders
of Stock and Stock Equivalents, (vi) receiving, and holding proceeds of,
Restricted Payments from the Borrower and its Subsidiaries and distributing the
proceeds thereof to the extent permitted in Section 8.5, (vii) as necessary to
consummate any Permitted Acquisition, (viii) performance of its obligations
under and in connection with the Loan Documents, and the other agreements
contemplated hereby and thereby, and (ix) activities incidental to its
maintenance and continuance, and to the foregoing activities.

 

Section 8.9           Transactions with Affiliates. (a) The Borrower shall cause
each Group Member not to, except as otherwise expressly permitted herein, enter
into any other transaction directly or indirectly with, or for the benefit of,
Parent or any Affiliate of the Borrower that is not a Loan Party (including
Guaranty Obligations with respect to any obligation of any such Affiliate),
except for:

 

83

 

 

(i)          to the extent made on a basis no less favorable to such Loan Party
than would be obtained in an arm’s-length transaction with a Person that is not
an Affiliate of the Borrower, Indebtedness permitted by the provisions of
Section 8.1(b), (e), (g) or (m);

 

(ii)         transactions on a basis no less favorable to such Group Member than
would be obtained in an arm’s length transaction with a Person not an Affiliate
of the Borrower; provided, that this clause (ii) shall not apply to (x) the
payment to the Permitted Investors of the monitoring and management fees
referred to in Section 8.9(b) or fees payable on the Closing Date, or (y) the
indemnification of directors of the Borrower and the Subsidiaries in accordance
with customary practice;

 

(iii)        [reserved];

 

(iv)        any issuance of securities, or other reasonable payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, employee stock options and employee stock ownership
plans approved by the board of directors of such Group Member;

 

(v)         (A) Investments permitted by the provisions of Section 8.3(e) and
(m) and (B) loans or advances to employees or consultants of the Borrower or any
of the Subsidiaries in accordance with Section 8.3(f);

 

(vi)        to the extent made on a basis no less favorable to such Loan Party
than would be obtained in an arm’s-length transaction with a Person that is not
an Affiliate of the Borrower, transactions among the Borrower and the other
Group Members and transactions among the Group Members (other than the
Borrower), in each case, otherwise permitted by this Agreement;

 

(vii)       the payment of reasonable and customary fees and indemnities to
directors, officers, consultants and employees of Parent, any direct or indirect
parent of Parent, the Borrower and the Subsidiaries in the ordinary course of
business (limited, in the case of Parent or any direct or indirect parent of
Parent, to the portion of such fees and indemnities that are allocable to the
Borrower and its Subsidiaries);

 

(viii)      [reserved];

 

(ix)         (A) any employment agreements entered into by the Borrower or any
of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Stock pursuant to
put/call rights or similar rights with employees, officers or directors
permitted under Section 8.5, and (C) any reasonable employee compensation,
benefit plan or arrangement, any reasonable health, disability or similar
insurance plan which covers employees, and any reasonable employment contract
and transactions pursuant thereto;

 

(x)          Restricted Payments permitted by the provisions of Section 8.5;
provided, that the proceeds of Restricted Payments permitted by Section 8.5(d)
shall, if received by the Fund, be used as required by Section 8.5(d);

 

(xi)         any purchase by Parent of, or contributions to, the equity capital
of the Borrower; provided, that any Stock of the Borrower purchased by Parent
shall be pledged to the Collateral Agent on behalf of the Lenders pursuant to
the Guaranty and Security Agreement;

 

84

 

 

(xii)        payments permitted under paragraph (b) below;

 

(xiii)       to the extent made on a basis no less favorable to such Loan Party
than would be obtained in an arm’s-length transaction with a Person that is not
an Affiliate of the Borrower, transactions with Wholly Owned Subsidiaries for
the purchase or sale of goods, products, parts and services entered into in the
ordinary course of business;

 

(xiv)      any transaction otherwise permitted under this Agreement in respect
of which the Borrower delivers to the Administrative Agent (for delivery to the
Lenders) a letter addressed to the board of directors of the Borrower from an
accounting, appraisal or investment banking firm, in each case of nationally
recognized standing that is (A) in the good faith determination of the Borrower
qualified to render such letter, and (B) reasonably satisfactory to the
Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a Person that is
not an Affiliate of the Borrower;

 

(xv)       [reserved]; and

 

(xvi)      transactions with Joint Ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business; provided
that (a) no Affiliate of the Borrower (other than the Borrower or a Group
Member) has a beneficial interest in such Person and (b) such transaction is no
less favorable to the Borrower or applicable Group Member than would be obtained
in a comparable arm’s length transaction with a Person not an Affiliate of the
Borrower.

 

(b) The Borrower shall cause each Group Member not to make payments of or on
account of management, consulting, monitoring, transaction and advisory fees or
similar fees payable to the Funds or the Fund Affiliates (i) in an aggregate
amount in any Fiscal Year in excess of $500,000 (provided that unused amounts
may be carried forward to one or more future periods ), (ii) following the
occurrence and during the continuance of a Default or Event of Default or (iii)
if, after giving effect to such payments, the Borrower is not in compliance on a
Pro Forma Basis with the Financial Performance Covenants as of the last day of
the last Fiscal Quarter for which Financial Statements have been delivered
hereunder; provided that reimbursement of expenses and indemnification payments
may be made whether or not a Default or Event of Default has occurred and
whether or not the Borrower is so in compliance.

 

85

 

 

Section 8.10         Third-Party Restrictions on Indebtedness, Liens,
Investments or Restricted Payments. Parent shall not and the Borrower shall
cause each Group Member not to incur or otherwise suffer to exist or become
effective or remain liable on or responsible for any Contractual Obligation
limiting the ability of (a) any Subsidiary of the Borrower to make Restricted
Payments to, or Investments in, or repay Indebtedness or otherwise Sell property
to, any Group Member, or (b) any Group Member to incur or suffer to exist any
Lien upon any property of any Group Member, whether now owned or hereafter
acquired, securing any of its Obligations (including any “equal and ratable”
clause and any similar Contractual Obligation requiring, when a Lien is granted
on any property, another Lien to be granted on such property or any other
property), except, for each of clauses (a) and (b) above: (i) restrictions
imposed by applicable law; (ii) (A) contractual encumbrances or restrictions in
effect on the Amendment Effective Date and set forth on Schedule 8.10 and (B)
contractual encumbrances or restrictions in effect on the Amendment Effective
Date under Indebtedness existing on the Amendment Effective Date and permitted
by Section 8.1(b) or any agreements related to any permitted renewal, extension
or refinancing of any such Indebtedness that does not expand the scope of any
such encumbrance or restriction; (iii) any restriction on a Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all the Stock or assets of a Subsidiary permitted under
Section 8.4 pending the closing of such sale or disposition; (iv) customary
provisions in Joint Venture agreements and other similar agreements applicable
to Joint Ventures permitted under this Agreement; (v) customary provisions
contained in leases or licenses of intellectual property and other similar
agreements entered into in the ordinary course of business; (vi) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest; (vii) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business; (viii) customary
restrictions and conditions contained in any agreement relating to the sale of
any asset permitted under Section 8.4 pending the consummation of such sale;
(ix) customary restrictions and conditions contained in the document relating to
any Lien, so long as (A) such Lien is permitted under Section 8.2 and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (B) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 8.10; (x) customary net
worth provisions contained in real property leases entered into by Subsidiaries
of the Borrower, so long as the Borrower has determined in good faith that such
net worth provisions could not reasonably be expected to impair the ability of
the Borrower and its Subsidiaries to meet their ongoing obligations; (xi) any
agreement in effect at the time any Subsidiary becomes a Subsidiary, so long as
such agreement was not entered into in contemplation of such Person becoming a
Subsidiary; (xii) Permitted Payment Restrictions contained in any documents
evidencing or governing Indebtedness permitted hereunder of any Group Member
that is not a Loan Party (provided that such restrictions are not applicable to
any Loan Party or the properties of any Loan Party); and (xiii) customary
restrictions or encumbrances under Indebtedness incurred pursuant to Sections
8.1(r) or (s) to the extent not more restrictive than the comparable
restrictions or encumbrances contained under this Agreement.

 

Section 8.11         Modification of Certain Documents. Parent shall not and the
Borrower shall cause each Group Member not to do any of the following:

 

(a) waive or otherwise modify any term of, or provide any consent under, any
Constituent Document of, or otherwise change the capital structure of, any Group
Member (including the terms of any of its outstanding Stock or Stock
Equivalents), in each case except for those modifications, consents and waivers
that (x) do not elect, or permit the election, to treat the Stock or Stock
Equivalents of any limited liability company (or similar entity) as certificated
and (y) do not materially and adversely affect the interests of any Secured
Party under the Loan Documents or in the Collateral; or

 

(b) waive or otherwise modify any term of, or provide any consent under, any
Subordinated Debt and Junior Indebtedness, except for those modifications,
consents and waivers that (x) do not materially and adversely affect the
interest of any Secured Party and (y) do not affect the subordination provisions
thereof in a manner adverse to the Secured Parties.

 

Section 8.12         Accounting Changes; Fiscal Year. Parent shall not and the
Borrower shall cause each Group Member not to change its fiscal year or its
method for determining fiscal quarters or fiscal months, unless such change is
necessary in order to conform the fiscal year of a Group Member to the
Borrower’s fiscal year.

 

Section 8.13         Margin Regulations. Parent shall not and the Borrower shall
cause each Group Member not to use all or any portion of the proceeds of any
credit extended hereunder to purchase or carry margin stock (within the meaning
of Regulation U of the Federal Reserve Board) in contravention of Regulation U
of the Federal Reserve Board.

 

Section 8.14         Compliance with ERISA. The Borrower shall not cause or
suffer to exist any ERISA Event that would, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

86

 

 

Section 8.15         Hazardous Materials. The Borrower shall cause each Group
Member not to cause or suffer to exist any Release of any Hazardous Material at,
to or from any real property owned, leased, subleased or otherwise operated or
occupied by any Group Member that would violate any Environmental Law, form the
basis for any Environmental Liabilities or otherwise adversely affect the value
or marketability of any real property (whether or not owned by any Group
Member), other than such violations, Environmental Liabilities and effects that
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

Section 8.16         Material Contracts. The Borrower shall cause each Group
Member not to change or amend the terms of any material contract if such change
could reasonably be expected to have a Material Adverse Effect.

 

Section 8.17         Anti-Terrorism Laws; Anti-Money Laundering; Embargoed
Persons. The Borrower shall cause each Group Member not to (i) knowingly deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, (ii) knowingly engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law, or (iii) cause or permit any of the funds of any Group Member that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of any of the Loans would be in violation of any Requirement of Law.

 

ARTICLE IX

EVENTS OF DEFAULT

 

Section 9.1           Definition. Each of the following shall be an Event of
Default:

 

(a)  the Borrower shall fail to pay (i) any principal of any Loan or any L/C
Reimbursement Obligation when the same becomes due and payable or (ii) any
interest on any Loan, any fee under any Loan Document or any other Obligation
(other than those set forth in clause (i) above) and, in the case of this clause
(ii), such non-payment continues for a period of 5 Business Days after the due
date therefor; or

 

(b)  any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect (or in the case of any
representation, warranty or certification that is by its terms qualified by
concepts of materiality, shall prove to have been incorrect in any respect) when
made or deemed made; or

 

(c)  any Loan Party shall fail to comply with (i) any provision of
Section 2.19(a)(ii) (Reallocation of Defaulting Lender Commitment, Etc.),
Article V (Financial Covenants), Sections 6.1 (Financial Statements), 6.2(a)(i)
or (ii) (Other Events), 7.1 (Maintenance of Corporate Existence), 7.9 (Use of
Proceeds) or 7.10 (Additional Collateral and Guaranties) or Article VIII
(Negative Covenants), or (ii) any other provision of any Loan Document if, in
the case of this clause (ii), such failure shall remain unremedied for 30 days
after the earlier of the date on which (x) notice thereof shall have been given
to the Borrower by the Administrative Agent or the Required Lenders and (y) a
Responsible Officer of Parent or the Borrower has actual knowledge of such
failure; or

 

87

 

 

(d)  (i) any event or condition occurs that (A) results in any Indebtedness of
any Group Member having a principal amount of $5.0 million or more becoming due
prior to its stated maturity, or (B) enables or permits (with all applicable
grace periods having expired) the holder or holders of any such Indebtedness or
any trustee or agent on its or their behalf to cause such Indebtedness to become
due, or to require the prepayment, repurchase, redemption, or defeasance thereof
(or permits the early termination and requires the repayment thereof), prior to
its scheduled maturity, or (ii) any Group Member shall fail to pay the principal
of any such Indebtedness at the stated final maturity thereof; provided, that
this clause (d) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

 

(e)  (i) Parent or any Group Member shall generally not pay its debts as such
debts become due, admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, (ii) any
proceeding shall be instituted by or against any Parent or any Group Member
seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, composition of
it or its debts or any similar order, in each case under any Requirement of Law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) Parent or any Group
Member, either such proceedings shall remain undismissed or unstayed for a
period of 60 days or more or any action sought in such proceedings shall occur
or (iii) Parent or any Group Member shall take any corporate or similar action
or any other action to authorize any action described in clause (i) or (ii)
above; or

 

(f)  one or more judgments, orders or decrees (or other similar process) shall
be rendered against Parent or any Group Member (i)(A) in the case of money
judgments, orders and decrees, involving an aggregate amount (excluding amounts
adequately covered by insurance payable to any Group Member, to the extent an
unaffiliated and solvent insurer has not denied or contested coverage therefor,
provided that, for the avoidance of doubt, a reservation of rights by an
insurance company would not in and of itself constitute contested coverage) in
excess of $5.0 million, or (B) otherwise, that would reasonably be expected to
have, in the aggregate, a Material Adverse Effect, and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree, or (B) such judgment, order or decree shall not have been
vacated, discharged or unstayed for a period of 60 consecutive days;

 

(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be, or be asserted in writing by Parent or any Group Member not to be
valid and binding on, or enforceable against, any Loan Party party thereto, or
(ii) any Loan Document purporting to grant a Lien to secure any Obligation
shall, at any time after the delivery of such Loan Document, fail to create a
valid and enforceable Lien on any material portion of the Collateral and
purported to be covered thereby or such Lien shall fail or cease to be a
perfected Lien with the priority required in the relevant Loan Document, or
Parent or any Group Member shall state in writing that any of the events
described in clause (i) or (ii) above shall have occurred;

 

(h) there shall occur any Change of Control;

 

(i)  an ERISA Event occurs which has resulted in liability of a Group Member in
an aggregate amount that would reasonably be expected to have a Material Adverse
Effect; or

 

88

 

 

(j)   the subordination provisions applicable to any Subordinated Debt or Junior
Indebtedness having a principal amount of $5.0 million or more shall cease to be
in full force.

 

Section 9.2           Remedies. During the continuance of any Event of Default,
the Administrative Agent may, and, at the request of the Required Lenders,
shall, in each case by notice to the Borrower and in addition to any other right
or remedy provided under any Loan Document or by any applicable Requirement of
Law, do each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with
any obligation any Lender may have hereunder to make any Loan and any L/C Issuer
may have hereunder to Issue any Letter of Credit or (b) declare immediately due
and payable all or part of any Obligation (including any accrued but unpaid
interest thereon), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by Parent and the Borrower
(and, to the extent provided in any other Loan Document, other Loan Parties);
provided, that, effective immediately upon the occurrence of the Events of
Default specified in Section 9.1(e)(ii), (x) the Commitments of each Lender to
make Loans and the commitment of each L/C Issuer to Issue Letters of Credit
shall each automatically be terminated and (y) each Obligation (including in
each case any accrued all accrued but unpaid interest thereon) shall
automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by Parent and the Borrower (and, to the extent provided
in any other Loan Document, any other Loan Party).

 

Section 9.3           [Reserved].

 

Section 9.4           Actions in Respect of Letters of Credit. At any time (i)
upon the Termination Date, (ii) after the Termination Date when the aggregate
funds on deposit in L/C Cash Collateral Accounts shall be less than 105% of the
L/C Obligations for all Letters of Credit at such time and (iii) as required by
Section 2.12, the Borrower shall pay to the Administrative Agent in immediately
available funds at the Administrative Agent’s office referred to in
Section 11.11, for deposit in a L/C Cash Collateral Account, the amount required
so that, after such payment, the aggregate funds on deposit in the L/C Cash
Collateral Accounts equals or exceeds 105% of the L/C Obligations for all
Letters of Credit at such time (not to exceed, in the case of clause (iii)
above, the payment to be applied pursuant to Section 2.12 to provide cash
collateral for Letters of Credit).

 

ARTICLE X

THE AGENTS

 

Section 10.1         Appointment and Authority. (a) Each Lender Party hereby
irrevocably appoints Royal Bank to act on its behalf as the Administrative Agent
and as the Collateral Agent hereunder and under the other Loan Documents and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to the Agents by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Each Lender
Party hereby irrevocably appoints KeyBank National Association as Syndication
Agent hereunder. Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent shall have no
duties or responsibilities, except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties The provisions of this Article X are solely for the benefit
of the Agents, the Arrangers and the Lender Parties, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

89

 

 

 

(b)  Each L/C Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article X included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

 

Section 10.2         Agents Individually. (a) Each Person serving as an Agent or
Arranger hereunder shall have the same rights and powers in its capacity as a
Lender Party as any other Lender Party and may exercise the same as though it
were not an Agent or an Arranger and the term “Lender Party” or “Lender Parties”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include each Person serving as an Agent or an Arranger hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent or
an Arranger hereunder and without any duty to account therefor to the Lender
Parties.

 

(b)  Each Lender Party understands that each Person serving as an Agent or an
Arranger, in each case, acting in its individual capacity, and its Affiliates
(collectively, such “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 10.2 as “Activities”)
and may engage in the Activities with or on behalf of one or more of the Loan
Parties or their respective Affiliates. Furthermore, each Agent’s Group may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including the Loan Parties and their Affiliates and including holding, for its
own account or on behalf of others, equity, debt and similar positions in the
Borrower, another Loan Party or their respective Affiliates), including trading
in or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Lender Party understands and agrees that in engaging in the Activities, each
Agent’s Group may receive or otherwise obtain information concerning the Loan
Parties or their Affiliates (including information concerning the ability of the
Loan Parties to perform their respective Obligations hereunder and under the
other Loan Documents) which information may not be available to any of the
Lender Parties that are not members of such Agent’s Group. No Agent or Arranger
nor any member of such Agent’s Group shall have any duty to disclose to any
Lender Party or use on behalf of the Lender Parties, and shall not be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
account for any revenue or profits obtained in connection with the Activities,
except that each Agent shall deliver or otherwise make available to each Lender
Party such documents as are expressly required by any Loan Document to be
transmitted by such Agent to the Lender Parties.

 

90

 

 

(c) Each Lender Party further understands that there may be situations where
members of each Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of any Agent’s Group is or shall be required to restrict its activities
as a result of each Person serving as an Agent or an Arranger being a member of
such Agent’s Group, and that each member of such Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender
Party. None of (i) this Agreement nor any other Loan Document, (ii) the receipt
by any Agent’s Group of information (including Information) concerning the Loan
Parties or their Affiliates (including information concerning the ability of the
Loan Parties to perform their respective Obligations hereunder and under the
other Loan Documents) nor (iii) any other matter shall give rise to any
fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by any Agent or Arranger or any member of
such Agent’s Group to any Lender Party including any such duty that would
prevent or restrict such Agent’s Group from acting on behalf of customers
(including the Loan Parties or their Affiliates) or for its own account.

 

Section 10.3         Duties of the Agents; Exculpatory Provisions. (a) Each
Agent’s duties hereunder and under the other Loan Documents are solely
ministerial and administrative in nature and no Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders or the Administrative Agent in the case of the Collateral
Agent (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent or any of its Affiliates to liability or that is
contrary to any Loan Document or applicable law.

 

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders or the Administrative
Agent in the case of the Collateral Agent (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.2 or 11.1)
or (ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. No Agent shall be deemed to have knowledge of any Default or
the event or events that give or may give rise to any Default unless and until
the Borrower or any Lender Party shall have given notice to such Agent
describing such Default and such event or events.

 

(c) No Agent or Arranger nor any member of such Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or the Disclosure
Documents, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created by any Loan Document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than (in the case of the Agent,
but subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to such Agent.

 

91

 

 

(d) Nothing in this Agreement or any other Loan Document shall require any
Agent, Arranger or any of their respective Related Persons to carry out any
“know your customer” or other checks in relation to any Person on behalf of any
Lender Party and each Lender Party confirms to each Agent and each Arranger that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by such
Agent, such Arranger or any of their respective Related Persons.

 

Section 10.4         Reliance by Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender Party, the Administrative Agent may presume that such
condition is satisfactory to such Lender Party unless an officer of the
Administrative Agent responsible for the transactions contemplated hereby shall
have received notice to the contrary from such Lender Party prior to the making
of such Loan or the issuance of such Letter of Credit, and in the case of a
Borrowing, such Lender Party shall not have made available to the Administrative
Agent such Lender Party’s ratable portion of such Borrowing. Each Agent may
consult with legal counsel (who may be counsel for the Borrower or any other
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 10.5         Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any Affiliates, agents, employees or attorneys-in-fact,
such sub-agents as shall be deemed necessary by such Agent, and shall be
entitled to advice of counsel, both internal and external, and other consultants
or experts concerning all matters pertaining to such duties. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Persons. Each such sub-agent and
the Related Persons of such Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article X (as though such sub-agents were
the “Administrative Agent,” “Collateral Agent” or such other “Agent” under the
Loan Documents) as if set forth in full herein with respect thereto. No Agent
shall be responsible for the negligence or misconduct of any agent or sub-agent
or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.

 

Section 10.6         Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrowers referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to any Event of Default as may be directed
by the Required Lenders in accordance with Article IX; provided that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 

92

 

 

Section 10.7         Resignation of Agents. (a) The Administrative Agent and the
Collateral Agent may at any time give notice of its resignation to the Lender
Parties and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in New York City, or
an Affiliate of any such financial institution with an office in New York City.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation (such 30-day period, the “Lender Party
Appointment Period”), then the retiring Agent may on behalf of the Lender
Parties, appoint a successor Agent meeting the qualifications set forth above.
In addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Lender Parties, a successor Agent, the retiring Agent
may at any time upon or after the end of the Lender Party Appointment Period
notify the Borrower and the Lender Parties that no qualifying Person has
accepted appointment as successor Agent and the effective date of such retiring
Agent’s resignation. Upon the resignation effective date established in such
notice and regardless of whether a successor Agent has been appointed and
accepted such appointment, the retiring Agent’s resignation shall nonetheless
become effective and (i) the retiring Agent shall be discharged from its duties
and obligations as Agent hereunder and under the other Loan Documents and
(ii) all payments, communications and determinations provided to be made by, to
or through such Agent shall instead be made by or to each Lender Party directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this paragraph and all Collateral held by the Collateral Agent
shall be surrendered to a Lender Party selected by the Required Lenders. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties as Agent of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations as Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article X
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Persons in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent was acting as Agent.

 

(b) Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
Lender Parties otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Letters of Credit
where such advance, issuance or extension is to occur on or after the effective
date of such resignation.

 

Section 10.8         Resignation of L/C Issuer. In addition to the foregoing, if
a Lender becomes, and during the period it remains, a Defaulting Lender, the L/C
Issuer may, upon prior written notice to the Borrower and the Administrative
Agent, resign as L/C Issuer effective at the close of business New York time on
a date specified in such notice; provided that such resignation by the L/C
Issuer will have no effect on the validity or enforceability of any Letter of
Credit then outstanding or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Letter of Credit or
otherwise to the L/C Issuer.

 

Section 10.9         Non-Reliance on Agents and Other Lender Parties. (a) Each
Lender Party confirms to each Agent, each Arranger, each other Lender Party and
each of their respective Related Persons that it (i) possesses (individually or
through its Related Persons) such knowledge and experience in financial and
business matters that it is capable, without reliance on any Agent, any
Arranger, any other Lender Party or any of their respective Related Persons, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement, (y)
making Loans and other extensions of credit hereunder and under the other Loan
Documents and (z) in taking or not taking actions hereunder and thereunder, (ii)
is financially able to bear such risks and (iii) has determined that entering
into this Agreement and making Loans and other extensions of credit hereunder
and under the other Loan Documents is suitable and appropriate for it.

 

93

 

 

(b) Each Lender Party acknowledges that (i) it is solely responsible for making
its own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon any Agent, any Arranger, any other
Lender Party or any of their respective Related Persons, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon any Agent, any Arranger, any other Lender Party or any of their
respective Related Persons, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

 

(i)          the financial condition, status and capitalization of the Borrower
and each other Loan Party;

 

(ii)         the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(iii)        determining compliance or non-compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit and the
form and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and

 

(iv)        the adequacy, accuracy and/or completeness of the Disclosure
Documents and any other information delivered by any Agent, any Arranger, any
other Lender Party or by any of their respective Related Persons under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.

 

Section 10.10         Release of Collateral or Guarantors. Each Lender Party
hereby consents to the release and hereby directs the Collateral Agent to
release or subordinate any Lien held by the Collateral Agent for the benefit of
the Secured Parties against (i) any Collateral that is Sold by a Loan Party in a
Sale (other than a Sale to another Loan Party) permitted by the Loan Documents
(including pursuant to a valid waiver or consent), to the extent all Liens
required to be granted in such Collateral pursuant to Section 7.10 after giving
effect to such Sale have been granted, (ii) any property subject to a Lien
permitted hereunder to the extent such property constitutes “Excluded Property”
(as defined in the Guaranty and Security Agreement) and (iii) all of the
Collateral and all Loan Parties, upon (A) termination of the Commitments and all
Secured Hedging Support Documents, (B) payment and satisfaction in full of all
Loans, all L/C Reimbursement Obligations and all other Obligations that the
Administrative Agent and the Collateral Agent have been notified in writing are
then due and payable and (C) deposit of cash collateral with respect to all L/C
Obligations (or a back-up letter of credit has been issued), in an amount equal
to 105% of such L/C Obligation and with parties satisfactory to the
Administrative Agent and the applicable L/C Issuer.

 

Each Lender Party hereby directs the Collateral Agent, and the Collateral Agent
hereby agrees at the Borrower’s expense, upon receipt of reasonable advance
notice from the Borrower, to execute and deliver or file such documents and to
perform other actions reasonably necessary to release the guaranties and Liens
when and as directed in this Section 10.10.

 

94

 

 

Section 10.11         Additional Secured Parties. The benefit of the provisions
of the Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender Party so long as, by accepting such benefits, such Secured Party agrees,
as among the Agents and all other Secured Parties, that such Secured Party
agrees to and is bound by (and, if requested by the Administrative Agent, shall
confirm such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Article X, Section 11.8 (Right of Setoff),
Section 11.9 (Sharing of Payments, Etc.) and Section 11.20 (Confidentiality) and
the decisions and actions of the Agents and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders) to the same extent a Lender is bound; provided, that, notwithstanding
the foregoing, (a) such Secured Party shall be bound by Section 10.12 only to
the extent of Liabilities, costs and expenses with respect to or otherwise
relating to the Collateral held for the benefit of such Secured Party, in which
case the obligations of such Secured Party thereunder shall be such Secured
Party’s pro rata share (based on the amount of Obligations owing to such Secured
Party relative to the aggregate amount of all Obligations) of such liabilities,
costs and expenses, and (b) except as set forth herein specifically for such
Secured Party, (i) each of the Agents and the Lender Parties shall be entitled
to act at its sole discretion, without regard to the interest of such Secured
Party, regardless of whether any Obligation to such Secured Party thereafter
remains outstanding, is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Secured Party or any such Obligation, and (ii) such
Secured Party shall not have any right to be notified of, consent to, direct,
require or be heard with respect to, any action taken or omitted in respect of
the Collateral or under any Loan Document. The Borrower hereby authorizes each
Secured Hedging Counterparty party to a Secured Hedging Support Document to
receive confidential and other information from the counterparty to the Hedging
Agreement supported by such Secured Hedging Support Document in respect of such
Hedging Agreement, Secured Hedging Support Document, or otherwise in respect of
the Borrower and its Affiliates. Each party hereto that is a Secured Hedging
Counterparty party to any Secured Hedging Support Document or whose Affiliate is
such a Secured Hedging Counterparty shall not, and shall not cause such
Affiliate to, revoke, cancel or otherwise terminate such Secured Hedging Support
Document prior to the earlier of (w) the scheduled expiration or maturity of
such Secured Hedging Support Document, (x) the occurrence or continuation of any
Event of Default, (y) any breach of the terms of such Secured Hedging Support
Document constituting a termination event or otherwise permitting such
termination, and (z) the Scheduled Termination Date.

 

Section 10.12         Expenses; Indemnities. (a) Each Lender agrees to reimburse
each Agent, each Arranger and each of their respective Related Persons (to the
extent not reimbursed by any Loan Party) promptly upon demand for such Lender’s
Pro Rata Share of any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors paid in the name of, or on
behalf of, any Loan Party) that may be incurred by such Agent, such Arranger or
any of their respective Related Persons in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

 

95

 

 

(b)          EACH LENDER FURTHER AGREES TO INDEMNIFY EACH AGENT, EACH ARRANGER
AND EACH OF THEIR RESPECTIVE RELATED PERSONS (TO THE EXTENT NOT REIMBURSED BY
ANY LOAN PARTY), FROM AND AGAINST SUCH LENDER’S AGGREGATE PRO RATA SHARE OF ANY
LIABILITIES THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH AGENT,
SUCH ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PERSONS AND IN ANY MATTER
RELATING TO OR ARISING OUT OF, IN CONNECTION WITH OR AS A RESULT OF ANY LOAN
DOCUMENT OR ANY OTHER ACT, EVENT OR TRANSACTION RELATED, CONTEMPLATED IN OR
ATTENDANT TO ANY SUCH DOCUMENT, OR, IN EACH CASE, ANY ACTION TAKEN OR OMITTED TO
BE TAKEN BY SUCH AGENT, SUCH ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PERSONS
UNDER OR WITH RESPECT TO ANY OF THE FOREGOING (IN EACH CASE, WHETHER OR NOT
CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR
SOLE ORDINARY NEGLIGENCE OF ANY AGENT, ANY ARRANGER OR THEIR RESPECTIVE RELATED
PERSONS; PROVIDED, THAT NO LENDER SHALL BE LIABLE TO ANY AGENT, ANY ARRANGER OR
ANY OF THEIR RESPECTIVE RELATED PERSONS TO THE EXTENT SUCH LIABILITY HAS
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT, SUCH
ARRANGER OR, AS THE CASE MAY BE, SUCH RELATED PERSON, AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT OR ORDER. THE
AGREEMENTS IN THIS SECTION 10.12 SHALL SURVIVE THE RESIGNATION AND/OR
REPLACEMENT OF THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, ANY
ASSIGNMENT OF RIGHTS BY, OR THE REPLACEMENT OF, A LENDER PARTY, THE TERMINATION
OF THIS AGREEMENT AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL OTHER
OBLIGATIONS.

 

Section 10.13         No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Syndication Agent or Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, Collateral Agent or
as a Lender Party hereunder; provided that the Syndication Agent and Arrangers
shall be entitled to all benefits of this Article X.

 

Section 10.14         Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may deduct or withhold from any payment to any
Secured Party an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Secured Party
(because the appropriate form was not delivered or was not properly executed, or
because such Secured Party failed to notify the Administrative Agent of a change
in circumstances that rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Secured Party shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any Loan Party pursuant
to Sections 2.16 and 2.17 and without increasing or limiting the obligation of
any Loan Party to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, together with all expenses
incurred, including legal expenses, allocated staff costs and any out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Secured Party by the Administrative Agent
shall be conclusive absent manifest error. Each Secured Party hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Secured Party under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this Section 10.14. The
agreements in this Section 10.14 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Secured Party, the termination of this Agreement and the
repayment, satisfaction or discharge of all other Obligations.

 

96

 

 

Section 10.15         Removal of Agents. Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent or Collateral Agent is (without taking into
account any provision in the definition of “Defaulting Lender” requiring notice
from the Administrative Agent or any other party) a Defaulting Lender, the
Required Lenders (determined after giving effect to Section 11.1(c)) may by
notice to the Borrower and such Person remove such Person as Administrative
Agent or Collateral Agent and appoint a replacement Administrative Agent or
Collateral Agent hereunder. Such removal will, to the fullest extent permitted
by applicable law, be effective on the earlier of (i) the date a replacement
Administrative Agent or Collateral Agent is appointed and (ii) the date 20
Business Days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Administrative Agent or Collateral Agent
has been appointed) and, in the case of the Collateral Agent, the Collateral
held by the Collateral Agent shall be surrendered to a Lender Party selected by
the Required Lenders.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.1         Amendments, Waivers, Etc. (a) No amendment or waiver of any
provision of any Loan Document (other than the Agency Fee Letter or the Fee
Letter) and no consent to any departure by any Loan Party therefrom shall be
effective unless the same shall be in writing and signed (1) in the case of an
amendment, consent or waiver to (A) cure any ambiguity, omission, defect or
inconsistency, by the Administrative Agent and the Borrower or (B) grant a new
Lien for the benefit of the Secured Parties or extend an existing Lien over
additional property, by the Collateral Agent and the Borrower and (2) in the
case of any other amendment, waiver or consent by the Required Lenders (or by
the Administrative Agent with the consent of the Required Lenders) and the
Borrower; provided, that no amendment, consent or waiver described in clause (2)
above shall, unless in writing and signed by each Lender directly affected
thereby (or by the Administrative Agent with the consent of such Lender), in
addition to any other Person the signature of which is otherwise required
pursuant to any Loan Document, be effective to do any of the following:

 

(i)          waive any condition specified in Section 3.1, except any condition
referring to any other provision of any Loan Document;

 

(ii)         increase the Commitment of such Lender or subject such Lender to
any additional obligation;

 

(iii)        reduce (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of the Borrower to repay (whether or not on a fixed date), any outstanding Loan
owing to such Lender, (B) any fee or accrued interest payable to such Lender or
(C) any L/C Reimbursement Obligation or any obligation of the Borrower to repay
(whether or not on a fixed date) any L/C Reimbursement Obligation; provided,
that this clause (iii) does not apply to (x) any change to any provision
increasing any interest rate or fee during the continuance of an Event of
Default or to any payment of any such increase or (y) any modification to any
financial covenant set forth in Article V or in any definition set forth therein
or principally used therein;

 

(iv)        extend, waive or postpone any scheduled maturity date or other
scheduled date fixed for the payment, in whole or in part, of principal of or
interest on any Loan or fee owing to such Lender or for the reduction of such
Lender’s Commitment or the stated expiration date of any Letter of Credit beyond
the Scheduled Termination Date; provided, that this clause (iv) does not apply
to the application of any payment, including as set forth in Section 2.12;

 

(v)         waive or amend any provision of Section 2.12(c) (Application of
Payments during an Event of Default) or Section 2.12(d) (Application of Payments
Generally);

 

97

 

 

(vi)        except as provided in Section 10.10, release all or substantially
all of the Collateral or any Guarantor from its guaranty of any Obligation of
the Borrower;

 

(vii)       reduce or increase the proportion of Lenders required for the
Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Required Lenders”, “Pro Rata Share” or “Pro Rata
Outstandings”;

 

(viii)      amend Section 10.10 (Release of Collateral or Guarantors) if the
effect of such amendment is a release described in clause (vi) above,
Section 11.9 (Sharing of Payments) or this Section 11.1;

 

(ix)         waive any condition set forth in Section 3.2 as to any Borrowing ,
directly or indirectly (including by waiving any Default or Event of Default or
amending or modifying Section 3.2 or Section 9.1 if the effect thereof is to
permit such Borrowing), without the written consent of the Required Lenders; or

 

(x)          consent to the assignment by any Loan Party of any of its rights
and obligations under any Loan Document.

 

(xi)         and provided, further, that (x) any change to the definition of the
term “Required Lender” shall require the consent of all of the Lenders, (y) no
amendment, waiver or consent shall affect the rights or duties under any Loan
Document of, or any payment to, any Agent (or otherwise modify any provision of
Article X or the application thereof), any L/C Issuer or any SPV that has been
granted an option pursuant to Section 11.2(f) unless in writing and signed by
such Agent, such L/C Issuer or, as the case may be, such SPV in addition to any
signature otherwise required and (z) the consent of the Borrower shall not be
required to change any order of priority set forth in Section 2.12.

 

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. In the case of any waiver, the Borrower, the Lenders, the
Administrative Agent and the Collateral Agent shall be restored to their former
positions and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing, it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon (or reduce the amount of any increased interest or fee payments as a
consequence of any such Default or Event of Default).

 

(c) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lender or all of the Lenders, as required, have
approved any such amendment or waiver (and the definition of “Required Lenders”
will automatically be deemed modified accordingly for the duration of such
period); provided, that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

 

98

 

 

Section 11.2         Assignments and Participations; Binding Effect. (a) Binding
Effect. This Agreement shall become effective when it shall have been executed
by Parent, the Borrower, the Guarantors and the Agents and when the
Administrative Agent shall have been notified by each Lender and L/C Issuer that
such Lender or L/C Issuer has executed it. Thereafter, it shall be binding upon
and inure to the benefit of Parent, the Borrower (in each case except for
Article X), each Agent, each Lender and L/C Issuer and, to the extent provided
in Section 10.12, each other Indemnitee and Secured Party and, in each case,
their respective successors and permitted assigns. None of Parent, the Borrower,
any L/C Issuer or any Agent (except to a successor Agent named pursuant to
Section 10.7 or otherwise to facilitate a transaction contemplated by such
Section 10.7) shall have the right to assign any rights or obligations hereunder
or any interest herein; provided, that each Secured Hedging Counterparty may
assign its rights and interests in, but not its obligations under, Secured
Hedging Support Provisions.

 

(b) Right to Assign.

 

(i)          Each Lender may sell, transfer, negotiate or assign all or a
portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans and Letters
of Credit) to (i) any existing Lender, (ii) any Affiliate or Approved Fund of
any existing Lender, (iii) any Person that is simultaneously purchasing all or
substantially all of such Lender’s loan portfolio, or (iv) any other Person
reasonably acceptable (which acceptance shall not be unreasonably withheld or
delayed) to the Administrative Agent and the L/C Issuer and, as long as no Event
of Default is continuing, the Borrower; provided, that (w) no Lender may sell,
transfer, negotiate or assign any rights or obligations hereunder to any
Permitted Investor, Parent, the Borrower or any Affiliate or Subsidiary of any
of the foregoing, except as permitted by clause (ii) below, (x) such Sales must
be ratable among the obligations owing to and owed by such Lender, (y) the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans, Commitments and L/C Obligations subject
to any such Sale shall be an integral multiple of $2,500,000 and (z) the
Borrower shall exercise commercially reasonable efforts to respond to a request
for consent to an Assignment within ten Business Days after having received
notice of such Assignment (provided, that for the avoidance of doubt, failure to
respond to such request shall be deemed to be consent). Notwithstanding the
foregoing, any such Sales by Defaulting Lenders shall be subject to the
Administrative Agent’s prior written consent in all instances.

 

(ii)         Notwithstanding the foregoing, Assignments to any Permitted
Investor, Parent, the Borrower or any Affiliate or Subsidiary of any Permitted
Investor, Parent or the Borrower shall be permitted only so long as the acquired
Loans and Commitments shall be immediately cancelled upon the effectiveness of
the Assignment thereof.

 

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent (which shall keep a copy thereof) an
Assignment evidencing such Sale (including via an electronic settlement system
if so designated by the Administrative Agent), together with any existing Note
subject to such Sale (or any affidavit of loss therefor acceptable to the
Administrative Agent), any tax forms required to be delivered pursuant to
Section 2.17(f) and payment by the assignee of an assignment fee in the amount
of $3,500; provided, that (i) no assignment or other fee shall be payable in
connection with an assignment by an existing Lender to another existing Lender
or an Affiliate of such existing Lender, and (ii) only one assignment fee shall
be payable with respect to multiple, simultaneous assignments to an Approved
Fund and its Affiliates. Upon receipt of all the foregoing, and conditioned upon
such receipt and upon the Administrative Agent and the Borrower, as applicable,
consenting to such Assignment, from and after the effective date specified in
such Assignment, the Administrative Agent shall record or cause to be recorded
in the Register the information contained in such Assignment.

 

99

 

 

(d) Effectiveness. Effective upon the recording of an Assignment by the
Administrative Agent in the Register, (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto except that (i) each
Lender agrees to remain bound by Article X, Section 11.8 (Right of Setoff) and
Section 11.9 (Sharing of Payments) to the extent provided in Section 10.11
(Additional Secured Parties) and (ii) each Lender shall continue to be entitled
to the benefits of Section 2.16 (Breakage Costs; Increased Costs; Capital
Requirements) and Section 2.17 (Taxes) hereto with respect to facts and
circumstances occurring prior to the effective date of such assignment.

 

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may, without the consent of the Borrower or the
Administrative Agent, grant a security interest in, or otherwise assign as
collateral, any of its rights under this Agreement, whether now owned or
hereafter acquired (including rights to payments of principal or interest on the
Loans), to (A) any federal reserve bank (pursuant to Regulation A of the Federal
Reserve Board), without notice to the Administrative Agent or (B) any holder of,
or trustee for the benefit of the holders of, such Lender’s Securities, by
notice to the Administrative Agent; provided, that no such holder, trustee or
other Person, whether because of such grant or assignment or any foreclosure
thereon (unless such foreclosure is made through an assignment in accordance
with clause (b) above), shall be entitled to any rights of such Lender hereunder
and no such Lender shall be relieved of any of its obligations hereunder.

 

100

 

 

(f)  Participants and SPVs. In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Loans and Letters of Credit); provided, that,
whether as a result of any term of any Loan Document or of such grant or
participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make Loans hereunder, and, except as
provided in the applicable option agreement, none shall be liable for any
obligation of such Lender hereunder, (ii) such Lender’s rights and obligations,
and the rights and obligations of the Loan Parties and the Secured Parties
towards such Lender, under any Loan Document shall remain unchanged and each
other party hereto shall continue to deal solely with such Lender, which shall
remain the holder of the Obligations in the Register, except that (A) each such
participant and SPV shall be entitled to the benefit of Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements) and 2.17 (Taxes) (subject to the
requirements and limitations of such Sections), but only to the extent of any
amount to which such Lender would be entitled in the absence of any such grant
or participation, unless the sale of the participation or grant to an SPV is
made with the Borrower’s prior written consent (not to be unreasonably withheld
or delayed), and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to the Administrative Agent by such SPV and such Lender, provided, that
in no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (iii) and (iv) of Section 11.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
Section 11.1(a)(v) (or amendments, consents and waivers with respect to
Section 10.10 to release all or substantially all of the Collateral), for
amendments that would increase the amount of any participant’s participation
over the amount then in effect and consents to any assignments or transfers
described in Section 11.1(a)(x). No party hereto shall institute (and each of
the Borrower and Parent shall cause each other Loan Party not to institute)
against any SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, that each Lender having designated an
SPV as such agrees to indemnify each Indemnitee against any Liability that may
be incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

 

101

 

 

 

Section 11.3         Costs and Expenses. Any action taken by any Loan Party
under or with respect to any Loan Document, even if required under any Loan
Document or at the request of any Secured Party, shall be at the expense of such
Loan Party, and no Secured Party shall be required under any Loan Document to
reimburse any Loan Party or Group Member therefor. In addition, the Borrower
agrees to pay or reimburse upon demand (a) the Agents, the Arrangers and their
Related Persons for all reasonable out-of-pocket costs and expenses (including
fees and premiums in connection with any title insurance or surveys, search,
filing or recording fees) incurred in connection with the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein (including periodic audits in connection
therewith and environmental audits and assessments), in each case including the
reasonable fees, charges and disbursements of one legal counsel (and one local
counsel in each relevant jurisdiction, or two in the case of a conflict
preventing the use of only one local counsel) to the Agents, the Arrangers, the
Syndication Agent and their Related Persons, fees, costs and expenses incurred
in connection with SyndtrakÔ or any other E-System and allocated by the
Administrative Agent in its sole discretion and fees, charges and disbursements
of the auditors, appraisers, printers and other of their Related Persons
retained by or on behalf of any of them or any of their Related Persons, (b) the
Agents, the Arrangers and their Related Persons for all reasonable costs and
expenses incurred in connection with internal audit reviews, field examinations
and Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by the Collateral Agent for its examiners) and (c) the
Arrangers, the Agents, the Lenders and the L/C Issuer and their Related Persons
for all costs and expenses incurred in connection with (i) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”, (ii) the enforcement or preservation of any right or remedy under
any Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to Parent
or any Group Member, Loan Document or Obligation (or the response to and
preparation for any subpoena or request for document production relating
thereto), including fees and disbursements of counsel (including allocated costs
of internal counsel).

 

102

 

 

 

Section 11.4         Indemnities. (a) THE BORROWER AGREES TO INDEMNIFY, HOLD
HARMLESS AND DEFEND EACH AGENT, THE ARRANGERS, EACH LENDER, EACH L/C ISSUER,
EACH FORMER LENDER OR L/C ISSUER PARTY TO A SECURED HEDGING DOCUMENT, EACH
PERSON THAT EACH L/C ISSUER CAUSES TO ISSUE LETTERS OF CREDIT HEREUNDER AND EACH
OF THEIR RESPECTIVE RELATED PERSONS (EACH SUCH PERSON BEING AN “INDEMNITEE”)
FROM AND AGAINST ALL LIABILITIES (INCLUDING BROKERAGE COMMISSIONS, FEES AND
OTHER COMPENSATION) THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY
SUCH INDEMNITEE AND IN ANY MATTER RELATING TO OR ARISING OUT OF, IN CONNECTION
WITH OR AS A RESULT OF (I) ANY LOAN DOCUMENT, ANY DISCLOSURE DOCUMENT, OR ANY
OBLIGATION (OR THE REPAYMENT THEREOF), ANY LETTER OF CREDIT, THE USE OR INTENDED
USE OF THE PROCEEDS OF ANY LOAN OR THE USE OF ANY LETTER OF CREDIT, OR ANY
SECURITIES FILING OF, OR WITH RESPECT TO, ANY GROUP MEMBER, (II) ANY COMMITMENT
LETTER, PROPOSAL LETTER OR TERM SHEET WITH ANY PERSON OR ANY CONTRACTUAL
OBLIGATION, SYNDICATION OF THE CREDIT FACILITY PROVIDED HEREBY, ANY ENFORCEMENT
OF ANY LOAN DOCUMENTS (INCLUDING ANY SALES OF, COLLECTION FROM, OR OTHER
REALIZATION UPON ANY OF THE COLLATERAL OR THE ENFORCEMENT OF ANY GUARANTY)
ARRANGEMENT OR UNDERSTANDING WITH ANY BROKER, FINDER OR CONSULTANT, IN EACH CASE
ENTERED INTO BY OR ON BEHALF OF ANY GROUP MEMBER OR ANY AFFILIATE OF ANY OF THEM
IN CONNECTION WITH ANY OF THE FOREGOING AND ANY CONTRACTUAL OBLIGATION ENTERED
INTO IN CONNECTION WITH ANY E-SYSTEMS OR OTHER ELECTRONIC TRANSMISSIONS, (III)
ANY ACTUAL OR PROSPECTIVE INVESTIGATION, LITIGATION OR OTHER PROCEEDING, WHETHER
OR NOT BROUGHT BY ANY SUCH INDEMNITEE OR ANY OF ITS RELATED PERSONS, ANY HOLDERS
OF SECURITIES OR CREDITORS (AND INCLUDING ATTORNEYS’ FEES IN ANY CASE), WHETHER
OR NOT ANY SUCH INDEMNITEE, RELATED PERSON, HOLDER OR CREDITOR IS A PARTY
THERETO, AND WHETHER OR NOT BASED ON ANY SECURITIES OR COMMERCIAL LAW OR
REGULATION OR ANY OTHER REQUIREMENT OF LAW OR THEORY THEREOF, INCLUDING COMMON
LAW, EQUITY, CONTRACT, TORT OR OTHERWISE, OR (IV) ANY OTHER ACT, EVENT OR
TRANSACTION RELATED, CONTEMPLATED IN OR ATTENDANT TO ANY OF THE FOREGOING
(COLLECTIVELY, THE “INDEMNIFIED MATTERS”); PROVIDED, THAT THE BORROWER SHALL NOT
HAVE ANY LIABILITY UNDER THIS SECTION 11.4 TO AN INDEMNITEE WITH RESPECT TO, AND
NO INDEMNITEE SHALL HAVE ANY LIABILITY HEREUNDER OTHER THAN (TO THE EXTENT
OTHERWISE LIABLE) FOR, ANY INDEMNIFIED MATTER TO THE EXTENT SUCH LIABILITY HAS
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE
JUDGMENT OR ORDER. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN
PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY
INDEMNITEE. FURTHERMORE, EACH OF PARENT AND THE BORROWER WAIVES AND AGREES NOT
TO ASSERT AGAINST ANY INDEMNITEE, AND SHALL CAUSE EACH OTHER LOAN PARTY TO WAIVE
AND NOT ASSERT AGAINST ANY INDEMNITEE, ANY RIGHT OF CONTRIBUTION WITH RESPECT TO
ANY LIABILITIES THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY
RELATED PERSON.

 

103

 

 

 

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Group Member or any actual, alleged or prospective damage to
property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Group
Member, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee in possession, the successor-in-interest to any Group
Member or the owner, lessee or operator of any property or facility of any Group
Member through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) are incurred solely following foreclosure by any
Secured Party or following any Secured Party having become the
successor-in-interest to any Loan Party and (ii) are attributable solely to acts
of such Indemnitee.

 

Section 11.5         Survival. Any indemnification or other protection provided
to any Indemnitee pursuant to any Loan Document or the provisions of
Section 2.17 (Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital
Requirements), Article X (The Agents), Section 11.3 (Costs and Expenses),
Section 11.4 (Indemnities), this Section 11.5, Section 11.8 (Right of Setoff),
and Section 11.9 (Sharing of Payments, Etc.) and all representations and
warranties made in any Loan Document shall (A) survive the termination of the
Commitments and the payment in full of other Obligations and (B) inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.

 

Section 11.6         Limitation of Liability for Certain Damages. IN NO EVENT
SHALL ANY INDEMNITEE BE LIABLE ON ANY THEORY OF LIABILITY FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING ANY LOSS OF PROFITS,
BUSINESS OR ANTICIPATED SAVINGS). EACH OF PARENT AND THE BORROWER HEREBY WAIVES,
RELEASES AND AGREES (AND SHALL CAUSE EACH OTHER LOAN PARTY TO WAIVE, RELEASE AND
AGREE) NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

 

Section 11.7         Lender-Creditor Relationship; No Fiduciary Duty. The
relationship between the Lenders, the L/C Issuer and the Agents, on the one
hand, and the Loan Parties, on the other hand, is solely that of lender and
creditor. Each of the Secured Parties may have economic interests that conflict
with those of the Borrower, its stockholders and/or its Affiliates. The Borrower
agrees that no Secured Party has any fiduciary or advisory relationship or duty
to any Loan Party arising out of or in connection with, and there is no agency,
tenancy or joint venture relationship between the Secured Parties and the Loan
Parties by virtue of, any Loan Document or any transaction contemplated therein.
The Borrower agrees that it will not claim that any Secured Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, in connection with the transaction contemplated hereby or the
process leading thereto.

 

104

 

 

Section 11.8         Right of Setoff. Each Agent, Lender and L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by Parent
and the Borrower), at any time and from time to time during the continuance of
any Event of Default and to the fullest extent permitted by law, to set off and
apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by such Agent, such Lender, such L/C Issuer or any
of their respective Affiliates to or for the credit or the account of Parent or
the Borrower against any Obligation of any Loan Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured. Each Agent, Lender
and L/C Issuer agrees promptly to notify the Borrower and the Administrative
Agent after any such setoff and application made by such Lender or its
Affiliates; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 11.8 are
in addition to any other rights and remedies (including other rights of setoff)
that the Agents, the Arrangers, the Syndication Agent, the Lenders and the L/C
Issuer and their Affiliates and other Secured Parties may have.

 

Section 11.9         Sharing of Payments, Etc. If any Lender, directly or
through an Affiliate or branch office thereof, obtains any payment of any
Obligation of any Loan Party (whether voluntary, involuntary or through the
exercise of any right of setoff or the receipt of any Collateral or “proceeds”
(as defined under the applicable UCC) of Collateral) other than pursuant to
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements), 2.17
(Taxes) and 2.18 (Substitution of Lenders) and such payment exceeds the amount
such Lender would have been entitled to receive if all payments had gone to, and
been distributed by, the Administrative Agent in accordance with the provisions
of the Loan Documents, such Lender shall purchase for cash from other Secured
Parties such participations in their Obligations as necessary for such Lender to
share such excess payment with such Secured Parties to ensure such payment is
applied as though it had been received by the Administrative Agent and applied
in accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, that (a) the provisions of this Section 11.9 shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement, any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Letters of Credit to any assignee or
participant or any payment made as a consent fee for an amendment or waiver to
the extent such fee is paid only to consenting Lenders, (b) if such payment is
rescinded or otherwise recovered from such Lender or L/C Issuer in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender or L/C Issuer without interest and (c) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. If a Defaulting
Lender receives any such payment as described in the previous sentence, such
Lender shall turn over such payments to the Administrative Agent in an amount
that would satisfy the cash collateral requirements set forth in Sections 2.4
and 9.4.

 

Section 11.10          Marshaling; Payments Set Aside. No Secured Party shall be
under any obligation to marshal any property in favor of any Loan Party or any
other party or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.

 

105

 

 

Section 11.11          Notices. (a) Addresses. All notices, demands, requests,
consents and other communications provided for in this Agreement shall be given
in writing, or by any telecommunication device capable of creating a written
record (including electronic mail), and addressed to the party to be notified as
follows:

 

(A)         If to Administrative Agent, at

 

Royal Bank of Canada

200 Bay Street, 12th Floor,

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J 2W7

Attention: Manager, Agency

Fax: (416) 842-4023

 

Forward loan requests, interest rate sets, payments and fees to:

 

Royal Bank of Canada

200 Bay Street, 12th Floor,

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J 2W7

Attention: Manager, Agency

Fax: (416) 842-4023

 

(B)         If to Borrower or any Guarantor, at

 

Francesca’s Collections, Inc.

3480 W. 12th Street

Houston, Texas 77008

Attention: Kal Malik, Executive Vice President and General Counsel

Number: 713.864.1358 x128

Email: KMalik@francescas.net

 

With copies to:

 

O’Melveny & Myers LLP

Attention: Sung Pak, Esq.

Times Square Tower

7 Times Square

New York, NY 10036

Number: (212) 326-2000

Fax: (212) 326-2061

Email: spak@omm.com

 

(C)         If to KeyBank National Association as the L/C Issuer, at

 

Keybank National Association
Standby Letter of Credit Services
4910 Tiedeman, 4th floor

Mailcode: OH-01-51-0531
Cleveland, Ohio 44144
Fax: (216) 813-3719

 

106

 

 

(D)         If to the Collateral Agent, at

 

Royal Bank of Canada

200 Bay Street, 12th Floor,

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J 2W7

Attention: Manager, Agency

Fax: (416) 842-4023

 

(F)         If to any other Lender Party, to it at its address (or telecopier
number) set forth in its Administrative Questionnaire, or (G) at such other
address as shall be notified in writing (x) in the case of the Borrower, to the
Administrative Agent, (y) in the case of the Administrative Agent, to the other
parties hereto and (z) in the case of all other parties, to the Borrower and the
Administrative Agent.

 

(b) Effectiveness. All notices, demands, requests, consents and other
communications described in clause (a) shall be effective (i) if delivered by
hand, including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, when deposited in the mails, (iii) if delivered by posting to
an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 11.12 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or Article
X shall not be effective until received in writing by the Administrative Agent.

 

(c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to chandran.panicker@rbccm.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Lender Party to deliver any Approved
Electronic Communication to any Loan Party in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.

 

107

 

 

 

Section 11.12         Posting of Approved Electronic Communications. (a) Each of
the Lender Parties and each Loan Party agree that the Administrative Agent may,
but shall not be obligated to, make the Approved Electronic Communications
available to the Lender Parties by posting such Approved Electronic
Communications on Syndtrak™ or a substantially similar electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lender Parties and each Loan
Party acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the Lender Parties and each Loan Party hereby approves
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

 

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OTHER MEMBER OF SUCH AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES HAVE ANY
LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(d) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

108

 

 

Section 11.13         Confidentiality. Each of the Agent and the Lender Parties
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Related Persons or to any
Person that any L/C Issuer causes to Issue Letters of Credit hereunder (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) or any similar organization, any examiner or any nationally
recognized rating agency or otherwise to the extent consisting of general
portfolio information, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal or judicial process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document, any action or proceeding relating to
this Agreement or any other Loan Document, the enforcement of rights hereunder
or thereunder or any litigation or proceeding to which any Agent, any Lender
Party or any of their respective Affiliates may be a party, (f) subject to an
agreement no less restrictive than this Section 11.13, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (ii) to current or prospective
grantees of any option described in Section 11.2(f), direct or indirect
counterparties to any Secured Hedging Document or any Hedging Agreement
permitted hereunder and to their respective Related Persons, (iii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives),
surety, reinsurer, guarantor or credit liquidity enhancer (or their advisors) to
or in connection with any swap, derivative or other similar transaction under
which payments are to be made by reference to the Obligations or to the Borrower
and its obligations or to this Agreement or payments hereunder, (iv) to a
trustee, collateral manager, servicer, backup servicer, noteholder, or secured
party in a Securitization in connection with the administration, servicing and
reporting on the assets serving as collateral for such Securitization, (v) to
any rating agency when required by it or (vi) the CUSIP Service Bureau or any
similar organization, (g) with the consent of the Borrower, (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 11.13 or (ii) becomes available to any Agent, any Lender
Party or any of their respective Affiliates on a nonconfidential basis from a
source other than a Loan Party or (i) to the extent necessary or customary for
inclusion in league table measurements or in any tombstone or other advertising
materials (and the Loan Parties consent to the publication of such tombstone or
other advertising materials by any Agent, Lender, the L/C Issuer or any of their
Related Persons). For purposes of this Section 11.13, “Information” means all
information received from a Loan Party or any of its Subsidiaries relating to a
Loan Party or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
the Collateral Agent or any Lender Party on a nonconfidential basis prior to
disclosure by any Loan Party or any of its Subsidiaries, provided that, in the
case of information received from a Loan Party or any of its Subsidiaries, such
information has been or is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.13 shall be considered to have complied with its
obligation to do so if such Person has (i) exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information or (ii) treated such Information in accordance
with such Person’s customary procedures for handling confidential information of
such nature. In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents, in each case in
accordance with customary market practice.

 

109

 

 

 

Section 11.14         Treatment of Information.

 

(a)  Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties (“Restricting Information”). Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Neither any Agent nor any of its Related Persons shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall any Agent or any of its Related
Persons be responsible or liable in any way for any decision a Lender Party may
make to limit or to not limit its access to Restricting Information. In
particular, no Agent nor any of its Related Persons (i) shall have, and each
Agent, on behalf of itself and each of its Related Persons, hereby disclaims,
any duty to ascertain or inquire as to whether or not a Lender Party has or has
not limited its access to Restricting Information, such Lender Party’s policies
or procedures regarding the safeguarding of material, nonpublic information or
such Lender Party’s compliance with applicable laws related thereto or (ii)
shall have, or incur, any liability to any Loan Party or Lender Party or any of
their respective Related Persons arising out of or relating to any Agent or any
of its Related Persons providing or not providing Restricting Information to any
Lender Party.

 

(b) Each Loan Party agrees that (i) all Communications it provides to any Agent
intended for delivery to the Lender Parties whether by posting to the Approved
Electronic Platform or otherwise shall be clearly and conspicuously marked
“PUBLIC” if such Communications do not contain Restricting Information which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party
shall be deemed to have authorized the Agents and the Lender Parties to treat
such Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 11.13) with respect to such Loan Party
for purposes of United States Federal and state securities laws, (iii) all
Communications marked “PUBLIC” may be delivered to all Lender Parties and may be
made available through a portion of the Approved Electronic Platform designated
“Public Side Information,” and (iv) the Agents shall be entitled to treat any
Communications that are not marked “PUBLIC” as Restricting Information and may
post such Communications to a portion of the Approved Electronic Platform not
designated “Public Side Information.” No Agent nor any of their Affiliates shall
be responsible for any statement or other designation by a Loan Party regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Loan Parties nor shall any Agent or any
of its Affiliates incur any liability to any Loan Party, any Lender Party or any
other Person for any action taken by such Agent or any of its Affiliates based
upon such statement or designation, including any action as a result of which
Restricting Information is provided to a Lender Party that may decide not to
take access to Restricting Information. Nothing in this Section 11.14 shall
modify or limit a Lender Party’s obligations under Section 11.13 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

 

(c) Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting Information.
Accordingly, each Lender Party agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

 

(d) Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally. Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Agents and other Lender
Parties may have access to Restricting Information that is not available to such
electing Lender Party. No Agent nor any Lender Party with access to Restricting
Information shall have any duty to disclose such Restricting Information to such
electing Lender Party or to use such Restricting Information on behalf of such
electing Lender Party, and shall not be liable for the failure to so disclose or
use, such Restricting Information.

 

110

 

 

(e) The provisions of the foregoing clauses of this Section 11.14 are designed
to assist the Agents, the Lender Parties and the Loan Parties, in complying with
their respective contractual obligations and applicable law in circumstances
where certain Lender Parties express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lender Parties
hereunder or thereunder may contain Restricting Information. No Agent nor any of
its Related Persons warrants or makes any other statement with respect to the
adequacy of such provisions to achieve such purpose nor does any Agent or any of
its Related Persons warrant or make any other statement to the effect that a
Loan Party’s or Lender Party’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.

 

Section 11.15         Governing Law. This Agreement, each other Loan Document
that does not expressly set forth its applicable law, and the rights and
obligations of the parties hereto and thereto shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

Section 11.16         Jurisdiction. (a) Submission to Jurisdiction. Any legal
action or proceeding with respect to any Loan Document shall be brought
exclusively in the courts of the State of New York located in the City of New
York, Borough of Manhattan, or of the United States of America for the Southern
District of New York and, by execution and delivery of this Agreement, each of
Parent and the Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of the
Administrative Agent or the Collateral Agent to commence any proceeding in the
federal or state courts of any other jurisdiction to the extent the
Administrative Agent or the Collateral Agent determines that such action is
necessary or appropriate to exercise its rights or remedies under the Loan
Documents. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

 

(b) Service of Process. Each of Parent and Borrower (and, to the extent set
forth in any other Loan Document, each other Loan Party) hereby irrevocably
waives personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified in Section 11.11 (and shall be effective when such
mailing shall be effective, as provided therein). Each of Parent and Borrower
(and, to the extent set forth in any other Loan Document, each other Loan Party)
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c) Additional Service of Process. Nothing contained in this Section 11.16 shall
affect the right of the Administrative Agent, the Collateral Agent or any Lender
or the L/C Issuer to serve process in any other manner permitted by applicable
Requirements of Law or commence legal proceedings or otherwise proceed against
any Loan Party in any other jurisdiction.

 

111

 

 

Section 11.17    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING (INCLUDING ANY
COUNTERCLAIM) WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREIN OR RELATED THERETO (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED
PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.17.

 

Section 11.18    Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

 

Section 11.19    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 11.20    Entire Agreement. THE LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF INTEREST,
COMMITMENT LETTER, FEE LETTER, AGENCY FEE LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY LOAN PARTY AND ANY OF THE AGENTS, ANY LENDER OR ANY L/C
ISSUER OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF
SUBSTANTIALLY SIMILAR FORM, PURPOSE OR EFFECT. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE
NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH
TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

Section 11.21    Use of Name. Each of Parent and Borrower agrees, and shall
cause each other Loan Party to agree, that it shall not, and none of its
Affiliates shall, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority relating to a public offering
of the Securities of any Loan Party) using the name, logo or otherwise referring
to any Agent, Arranger, Syndication Agent or of any of their respective
Affiliates, the Loan Documents or any transaction contemplated therein to which
the Secured Parties are party without at least 2 Business Days’ prior notice to
such Agent, Syndication Agent or Arranger, and without the prior consent of such
Agent, Syndication Agent or Arranger except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with such
Agent, Syndication Agent or Arranger prior thereto.

 

112

 

 

Section 11.22    Patriot Act Notice. Each Lender subject to the Patriot Act
hereby notifies Parent, the Borrower and each Loan Party that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies such Person, including the name and address of such Person and
other information allowing such Lender to identify such Person in accordance
with such act.

 

Section 11.23    Borrower Ratification of Loan Documents. The Borrower hereby
consents to the amendment and restatement of the Original Credit Agreement
effected hereby and confirms and agrees that (a) notwithstanding the
effectiveness of this Agreement, the Guaranty and Security Agreement and
Trademark Security Agreement are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects and (b) the
security documents to which the Borrower is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Guaranteed Obligations (as defined in the Guaranty and Security Agreement). For
greater certainty and without limiting the foregoing, the Borrower hereby
confirms that the existing security interests granted by the Borrower in favor
of the Secured Parties pursuant to the Loan Documents in the Collateral
described therein shall continue to secure the obligations of the Borrower under
this Agreement and the other Loan Documents

 

Section 11.24    Guarantor Ratification of Loan Documents. Each Guarantor hereby
consents to the amendment and restatement of the Original Credit Agreement
effected hereby and confirms and agrees that (a) notwithstanding the
effectiveness of this Agreement, the Guaranty and Security Agreement and
Trademark Security Agreement are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects and (b) the
security documents to which such Guarantor is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Guaranteed Obligations (as defined in the Guaranty and Security Agreement). For
greater certainty and without limiting the foregoing, each Guarantor hereby
confirms that the existing security interests granted by such Guarantor in favor
of the Secured Parties pursuant to the Loan Documents in the Collateral
described therein shall continue to secure the obligations of such Guarantor
under this Agreement and the other Loan Documents.

 

[SIGNATURE PAGES FOLLOW]

 

113

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  FrANcesca’s Collections, Inc.   as Borrower       By: /s/ Kal Malik   Name:
Kal Malik   Title: Executive Vice President, Chief Administrative
Officer, General Counsel and Corporate Secretary         Francesca’s LLC,   as
Parent       By: /s/ Kal Malik   Name: Kal Malik   Title: Executive Vice
President, Chief Administrative
Officer, General Counsel and Corporate Secretary

 

Signature Page to

Second Amended and Restated Credit Agreement

 

 

 

 

  ROYAL BANK OF CANADA,   as Administrative Agent         By: /s/ Rodica Dutka  
  Name: Rodica Dutka     Title: Manager, Agency         ROYAL BANK OF CANADA,  
as Collateral Agent         By: /s/ Rodica Dutka     Name: Rodica Dutka    
Title: Manager, Agency

 

Signature Page to

Second Amended and Restated Credit Agreement

 

 

 

 

  ROYAL BANK OF CANADA,   as a Lender         By: /s/ Gordan MacArthur     Name:
Gordan MacArthur     Title: Authorized Signatory

 

Signature Page to

Second Amended and Restated Credit Agreement

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION,   as L/C Issuer         By: /s/ Marianne T. Meil
    Name: Marianne T. Meil     Title: Sr. Vice President

 

Signature Page to

Second Amended and Restated Credit Agreement

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION,   as a Lender         By: /s/ Marianne T. Meil  
  Name: Marianne T. Meil     Title: Sr. Vice President

 

Signature Page to

Second Amended and Restated Credit Agreement

 

 



 



SCHEDULE I

 

Commitments

 

Lender  Commitments  Royal Bank of Canada  $37,500,000.00 KeyBank National
Association  $37,500,000.00 Total  $75,000,000.00

 

1

 

 

Schedule 4.2

 

Consents

 

None.

 

2

 

 

Schedule 4.3

 

Ownership of Borrower and Subsidiaries

 

Name of Subsidiary  Direct Owner  Number of
Shares
Authorized   Number of
Shares
Outstanding   Ownership
Percentage   Jurisdiction
of
Organization  Francesca’s Collections, Inc.  Francesca’s LLC   1,000    1,000  
 100%   Texas 

 

3

 

 

Schedule 4.12

 

Labor Matters

 

None.

 

4

 

 

Schedule 4.13

 

List of Plans

 

Francesca’s Collections, Inc. 401(k) Retirement Plan, effective on October 1,
2009.

 

5

 

 

Schedule 4.14

 

Environmental Matters

 

 

None.

 

6

 

 

Schedule 4.16

 

Real Property

 

Owned Real Property

 

None.

 

Leased Real Property

 





Store
No.   State   Center Name   Address   City   State   Zip   Phone # CORP   TX  
New Corporate Office   8760 Clay Rd., Suite 100   Houston   TX   77080     CORP
  CA   California Buying Office   777 E 10th Street, Unit #403   Los Angeles  
CA   90015     001   TX   Woodway Village   6514 Woodway   Houston   TX   77057
   713-722-0754 002                             003   TX   Champion Forest Plaza
  5468 W. FM 1960   Houston   TX   77069    832-249-6534 004   TX   Mockingbird
Station   5307 E Mockingbird Ln #105   Dallas   TX   75206    214-370-3646 005  
TX   Preston Oaks   10720 Preston Rd. #1005   Dallas   TX   75230  
 214-891-9866 006   TX   Uptown Park   1141-08 Uptown Park Blvd.   Houston   TX
  77056    713-622-1254 007   TX   University Park   1600 S. University #604  
Fort Worth   TX   76107    817-882-8077 008   CA   Montana   1230 Montana Ave.
#106   Santa Monica   CA   90403    310-255-1988 009   TX   Plano   1900 Preston
#320   Plano   TX   75093    214-473-8133 010   LA   Canal Place   333 Canal St.
#219   New Orleans   LA   70130    504.581.4402 011   IL   Geneva Commons   1520
Commons Dr.   Geneva   IL   60134    630-262-9470 012   IL   Church Street Plaza
  1706 Maple Ave.   Evanston   IL   60201    847-328-5459 013   CA   Manhattan
Village   3200 N. Sepulveda #D10   Manhattan Beach   CA   90266    310-546-4700
014   TX   Alamo Quarry Market   255 E. Basse Rd. #420   San Antonio   TX  
78209    210-822-1598 015   TX   Westbank   3300 Bee Cave Rd. #420   Austin   TX
  78746    512-347-7508 016   TX   Highland Village   4022 Westheimer   Houston
  TX   77027    713-961-3399 017   TX   Arboretum   10000 Research Blvd #122
C-01   Austin   TX   78759    512-795-9840 018   IL   Lincoln Park   2012 N.
Halsted Ave.   Chicago   IL   60614    773-244-4075 019   CA   La Jolla   1025
Prospect St. #160   La Jolla   CA   92037    858-729-0350 020   TX   Southlake  
214 State St.   Southlake   TX   76092    817-424-5353 021   CA   Carlsbad  
1923 Calle Barcelona #146   Carlsbad   CA   92024    760-943-8644 022   NV  
Green Valley   2260 Village Walk, Suite 112   Henderson   NV   89052  
 702-435-3288 023   TX   Central Park   4001 N. Lamar, Suite 490   Austin   TX  
78756    512-323-2499 025   CA   Long Beach   5257 E. 2nd St.   Long Beach   CA
  90803    562-856-3257 026   CA   Rancho Cucamonga   7839 Kew Ave. Suite 5620  
Rancho Cucamonga   CA   91739    909-899-5751 027   OK   Edmond   1470 S Bryant
Ave   Edmond   OK   73034    405-359-7576 028   IL   Rennaisance Place   1850
2nd St #106   Highland Park   IL   60035    847-926-8278 029   TN   Saddle Creek
  7615 W. Farmington Blvd. Ste. 33   Germantown   TN   38138    901-753-6847 030
  LA   Bellemead   6535 Youree Dr. Suite 501   Shreveport   LA   71105  
 318-798-8484 031   NE   Village Pointe   17151 Davenport #113   Omaha   NE  
68118    402-359-1312 032   MN   Arbor Lake   12121 Elm Creek Blvd.   Maple
Grove   MN   55369    763-425-3252 033   CT   The Shoppes at Buckland Hills  
194 Buckland Hills Dr. Suite 1056   Manchester   CT   6042     034   AL   Summit
  200 Summit Blvd. Ste #600   Birmingham   AL   35243    205-969-2432 035   IL  
Deer Park   20530 N. Rand Rd. Ste #344   Deer Park   IL   60010    847-726-2363
036   WI   Greenway Lakes   1650 Deming Way Ste #108   Middleton   WI   53562  
 608-831-6630 037   MN   Woodbury Lake   9020 Hudson Rd Ste 412   Woodbury   MN
  55125    651-730-0608 038   TN   Carriage Crossing   4610  Merchant's Park
Cir.#557   Collierville   TN.   38017    901-861-3287 039   IL   Orland Park  
14215 La Grange Rd. Space 124   Orland Park   IL   60462    708-349-8490 040  
OH   Easton Town Center   108 Easton Town Center   Columbus   OH.   43219  
 614-476-6410 041   KY   Crestview Hills Town Center   2868 Town Center Blvd.
St.7055   Crestview Hills   KY.   41017    859-341-4426 043   AL   Shoppes at
Eastchase   6830 Eastchase Pkwy   Montgomery   AL.   36117    334-271-2110

 

7

 

 

Store
No.   State   Center Name   Address   City   State   Zip   Phone # 044   NE  
Southpoint Pavillions   2910 Pine Lake Road Suite L   Lincoln   NE.   68516  
 402-421-1589 045   CO   Promenade Shops at Centerra   5855 Sky Pond Dr. Ste. #
F124   Loveland   CO.   80538    970-663-9004 046   OK   Brookhaven Village
Plaza   3720 West Robinson Suite 128   Oklahoma City   OK   73072  
 405-360-2891 047   OH   Levis Common   3195 Levis Commons Blv.#285   Perrysburg
  OH.   43551    419-874-3580 048   TN   Hamilton Corner   2115 Gunbarrel Rd. #C
  Chattanoga   TN.   37421    423-893-8978 049   TN   The Pinnacle at Turkey
Creek   11347 Parkside Drive   Knoxville   TN   37934    865-675-6361 050   AR  
Turtle Creek   3000 E. Highland Dr. Ste#413   Jonesboro   AR   72401    870
336-2674 051   AL   Eastern Shore Center   30500 State Hwy 181 Ste# 313  
Spanish Fort   AL   36527    251-621-5740 052   FL   The Avenue   2261 Town
Center Ave. Suite 105   Viera   FL   32940    321-639-3200 053   GA   The Avenue
Webb Gin   1350 Scenic Highway, Spc 316   Snellville   GA   30078    678 344
0112 054   TX   Woodlands Market Street   9595 Six Pines Dr. Ste 870   The
Woodlands   TX   77380    281-419-3750 055   MO   Branson Landing   319 Branson
Landing   Branson   MO   65616    417-335-4342 056   OH   Beachcliff Market  
19344 Detriot Rd Spc #A-112   Rocky River   OH   44116    440-333-3418 057   OH
  Legacy Village   24639 Cedar Rd.   Lyndhurst   OH   44124    216-381-5390 058
  GA   West Cobb   3625 Dallas Hwy SW Spc #850   Marietta   GA   30064  
 770-218-9351 059   NC   Friendly Center   3326 W. Friendly Ste# 118  
Greensboro   NC   27410    336-856-1934 060   CA   Galleria at Tyler   1299
Galleria at Tyler #G109   Riverside   CA   92503   951-353-9513 061   CO  
Boulder   1850 29TH St Ste# 1012   Boulder   CO   80301    303-442-1722 062   CO
  Southland Shopping Center   6235 S. Main St. Ste#108   Aurora   CO   80016  
 720-274-5338 063   PA   Saucon Valley   2960 Center Valley Parkway  #733  
Center Valley   PA   18034    610-798-9901 064   AR   Little Rock Ark   207 N.
University Ave.  #180   Little Rock   AR   72205    501-660-4203 065            
                066   TX   Inwood Village   5330 West Lover's Lane  #112  
Dallas   TX.   75209    214-351-0649 067   GA   Abercorn Walk Shopping Center  
5525 Abercorn St. Suite#55   Savannah   GA   31405    912-355-7181 068   FL  
Bell Tower   13499 US 41 SE #119 Space C-304   Fort Myers   FL   33907  
 239-267-5050 069   SC   Mount Pleasant Town Center   1237 Belk Drive Suite S-2
  Mt. Pleasant   SC   29464    843 884 3958 070   NC   Blakeney Center   9830
Rea Road Suite C   Charlotte   NC   28277    704-544-3104 071   TX   Arlington
Highlands   3900 Arlington Highlands Blvd. #177   Arlington   TX   76018  
 817-419-0371 072   TX   La Palmera   5488 S. Padre Island Dr. #1430   Corpus
Christi   TX   78411     073   TX   Shops at Highland Village   1400 Shoal
Creek, Suite 170   Highland Village   TX   75077    972-966-0400 074   TX  
Stone Oak   22702 US 281, Suite 110   San Antonio   TX   78259    210-481-1382
075   KS   Town Center Plaza   5000 W. 119th Street, Suite 200   Leawood   KS  
66209    913-696-1272 076   TN   Hill Center   4017 Hillsboro Pike, Suite 308  
Nashville   TN   37215    615-783-0960 077   TN   The Avenue   2615 Medical
Center Pkwy Suite 1430   Murfreesboro   TN   37129    615-893-7217 078   IL  
Southport Row   3539 N. Southport   Chicago   IL   60657    773-248-4558 079  
NC   Mayfaire Town Center   6823 Main Street   Wilmington   NC   28405  
 910-509-0083 080   SC   King's Street Charleston   338 King Street Unit A  
Charleston   SC   29401    843-577-6848 081   TX   Hill Country Galleria   12821
Hill Country Blvd., Suite C2-115   Bee Cave   TX   78738    512-263-1993 082  
FL   Pembroke Gardens   505 SW 145th Terrace   Pembroke Pines   FL   33027  
 954-885-5051 083   LA   Perkins Rowe   10156 Perkins Rowe, Suite 120   Baton
Rouge   LA   70810    225-766-0275 084   AZ   Parke West   9828 Northern Ave.,
Suite 1750   Peoria   AZ   85345    623-772-0428 085   AL   Bridge Street Town
Center   340 The Bridge Street, Suite 140   Huntsville   AL   35806  
 256-327-8595 086   TN   Indian Lake Speciality Center   300 Indian Lake Blvd.
Bldg. A Ste 160   Hendersonville   TN   37075    615-822-1266 087   GA   Vinings
Jubilee   4300 Paces Ferry, Ste 257   Atlanta   GA   30339   770-431-7672

 

8

 

 

Store
No.   State   Center Name   Address   City   State   Zip   Phone # 088   AZ  
Kierland-Scottsdale   15211 N Kierland Blvd Suite 140   Scottsdale   AZ   85254
  480-991-9481 089   AZ   Arrowhead-Glendale   20022 North 67th Ave, Suite 122  
Glendale   AZ   85308   623-376-2555 090   IL   Bucktown   1920 W. North Ave  
Chicago   IL   60622   773-486-0293 091   AL   Zelda Place   2920-F Zelda Road  
Montgomery   AL.   36106   344-277-9094 092   LA   Magazaine Street   3333
Magazine Street   New Orleans   LA   70115   504-899-2118 093   TX   Watter
Creek   843 Market Street   Allen   TX   75013   214-383-2954 094   MS   Dogwood
Festival   110 Dogwood Blvd., suite G 3B   Flowood   MS   39232   601-992-9119
095   MS   Rennisance Place   1000 Highland Colony Pkwy. Ste 1012   Ridgeland  
MS   39157   601-856-2266 096   NC   Birkdale   16845-B Birkdale Commons Pkwy.  
Huntersville   NC   28078   704-896-9644 097   AL   Legacy Village   9 DuRhu Dr.
Suite 350   Mobile   AL   36608   251-342-1959 098   AZ   Village Square @ Dana
Park   1660 S. Val Vista Dr. Ste. 116   Mesa   AZ   85204   480-545-2685 099  
NC   Collumbia Cameron Village   424 Woodburn Ave.   Raleigh   NC   27605  
919-829-8250 100   CO   Aspen Grove   7301 S. Santa Fe Dr. Unit 420 B  
Littleton   CO   80120   303-794-4783 101   NJ   Promenade at Sagemore   500
Route 73 South, Suite C-1   Marlton   NJ   8053   856-983-2400 102   FL   Mizner
Park   322 Plaza Real   Boca Raton   FL   33432   561-544-6892 103   AZ   Casa
Paloma   7131 West Ray Road, suite 26   Chandler   AZ   85226   480-753-3511 104
  SC   Market Common   3323 Reed Ave., Space A6-700   Myrtle Beach   SC   29577
  843-238-9320 105   GA   The Avenue Forsythe   410 Peachtree Pkwy, Bldg. #100,
Suite  136   Cumming   GA   30041     106   TX   Memorial City Mall   707
Memorial City Mall (Space 707A)   Houston   TX   77024     107   IL     100 West
Higgins Road, Suite F-35   South Barrington   IL   60010     108   NE   Regency
Center   120 Regency Parkway, Suite 152   Omaha   NE   68114     109   NC  
Crabtree Valley Mall   2840 Plaza Place, Ste 1084   Raleigh   NC   27615     110
  AR   Pinnacle Hills Promenade   2203 Promenade Blvd. Ste 2112   Rogers   AR  
72758     111   NC       284 South Stratford Rd.   Winston Salem   NC   27103  
  112   FL   Promenade Lyons @ Coconut Creek   4425 Lyons Rd. Ste F-104  
Coconut Creek   FL   33073     113   TX   LaCantera   15300 LaCantera Pkwy, Ste
20100   San Antonio   TX   78256     114   DE   Greenville Center - Unit E236  
3801 Kennett Pike   Greenville   DE   19807     115   FL   City Place   701
Rosemary Ave, Suite 157   West Palm Beach   FL   33401     116   AZ   La
Encantada   2905 East Skyline Drive #143   Tuscan   AZ   85718     117   IL  
Wheaton   55 East Loop Road #107   Wheaton   IL   60187     118   TX   Baybrook
Mall   500 Baybrook Mall, Suite 1198   Friendswood   TX   77546     119   FL  
Open Feb 09   4300 Legendary Dr., Suite B 104   Destin   FL   32541     120   OK
  Penn Square Mall   1901 NW Expressway, Suite 1009A   Oklahoma City   OK  
73118     121   FL   The Falls   888 SW 136st. , Suite 368   Miami   FL   33176
    122   MO   Saint Louis Galleria   1162 Saint Louis Galleria, Space #1162  
St. Louis   MO   63117     123   GA   The Forum   5165 Peachtree Pkwy, Suite 235
  Norcross   GA   30092     124   MO   Country Club Plaza   4724 Broadway  
Kansas City   MO   64112     125   NC   Southpark Mall   4400 Sharon Rd., Suite
E07B   Charlotte   NC   28211     126   OK   Woodland Hills Mall   7021 South
Memorial Dr., Suite #184   Tulsa   OK   74133     127   KS   Oak Park Mall  
11445 W. 95th St.   Overland Park   KS   66214     128   NY   Eastview Mall  
180 Eastview Mall, Space B12   Victor   NY   14564     129   KY   Walnut Street
  5426 Walnut Street   Pittsburgh   PA   15232     130   PA   Oxmoor Mall   7900
Shelbyville Raod #D06   Louisville   KY   40222     131   NJ   Bridgewater   400
Commons Way #250   Bridgewater   NJ   0887    

 

9

 

 

Store
No.   State   Center Name   Address   City   State   Zip   Phone # 132   KS  
Bradley Fair   200 North Rock Rd, 3134   Witchita   KS   37206     133   NM  
ABQ Uptown   2261 Q Street NE, Suite 2F   Albuquerque   NM   87110     134   FL
  Merrick Park   370 San Lorenxo Ave, Ste 2430   Coral Gables   FL   33146    
135   MN   Rosedale Mall   111 Rosedale Center Space 195   Minneapolis   MN  
55113     136   WI   Bayshore   5709 N Centerpark Way   Milwaukee   WI   53217  
  137   FL   The Avenues-Jacksonville   10300 southside Blvd, Sute 1490B  
Jacksonville   FL   32256     138   GA   North Point Mall   1190 North Point
Circle Ste 1190   Alpharetta   GA   30022     139   FL   West Shore Plaza   286
West Shore Plaza, Ste B,6,A   Tampa   FL   33609     140   MO   West County Mall
  80 West County Center #1194   St. Louis   MO   63131     141   IN   Castleton
Mall   6020East 82nd St. Suite 878   Indianapolis   IN   46250     142   PA  
Park City Center   214 Park City Center   Lancaster   PA   17601     143   WI  
West Towne Mall   42 West Towne Mall, A10   Madison   WI   53719     144   MA  
Derby Street   92 Derby St #113   Hingham   MA   02043     145   FL   The
Galleria at Fort Lauderdale   2414 E. sunrise blvd room 2089   Ft. Lauderdale  
FL   33304     146   NC   Southpointe Mall   6910  Fayetteville Rd, Space #1155
  Durham   NC   27713     147   CT   Danbury Faire Mall   7 Backus Ave, Space
G-109   Danbury   CT   06810     148   NJ   Paramus Park   1105 Paramus Park  
Paramus   NJ   07652     149   RI   Providence Place   One Providence Place
#3080   Providence   RI   02903     150   KY   The Summit Louisville KY   4262
summit Plaza Dr. C-9   Louisville   KY   40241     151   MI   Village at
Rochester Hills   160 N Adams Road   Rochester   MI   48309     152   AZ  
Scottsdale Fashion   7014 E. Camelback rd# b-156   Scottsdale   AZ   85251    
153   MA   Cambridge Side Galleria   100 Cambridge Place #W-324   Boston   MA  
02141     154   IN   Clay Terrace   14395 Clay Terrace Blvd. #140   Carmel   IN
  46032     155   NV   Town Square at Las Vegas   6593 Las Vegas Blvd #201   Las
Vegas   NV   89119     156   IL   Northbrook Court   2171 Northbrook Ct. #2056  
Northbrook   IL   60062     157   CT   Shops at Somerset Square   140
Glastonbury Blvd.   Glastonbury   CT   06033     158   GA   The Avenue East Cobb
  4475 Roswell Rd. #1520   Marietta   GA   30062     159   OH   Polaris Town
Center   Polaris Fashion Place #1042   Columbus   OH   43240     160   VA  
Short Pump Town Center   11800 W. Broad St. #1044   Richmond   VA   23233    
161   NJ   Rockaway Town Square   301 Mt Hope Aven #1018   Rockaway   NJ   07866
    162   MA   Shoppes at Legacy Place   640 Legacy Place   Dedham   MA   02026
    163   MD   Annapolis Mall   2002 Annapolis Mall #1484   Annapolis   MD  
21401     164   SC   Columbiana Centre   100 Columbiana Cir. #1214   Columbiana
  SC   29212     165   AZ   Park Place Mall   5870 East Broadway Blvd #416  
Tuscon   AZ   85711     166   WI   Brookfield Mall   95 N Moorland Rd. #D22  
Brookfield   WI   53005     167   NJ   The Grove at Shrewsbury   597 Route 35  
Shrewsbury   NJ   07702     168   SC   Haywood Mall   106 Haywood Rd #1018  
Greeenville   SC   29607     169   NJ   Menlo Park Mall   100 Menlo Park #2425  
Edison   NJ   08837     170   MA   South Shore Plaza   250 Granite St.  
Braintree   MA   02184     171   MN   Mall of America   60 East Broadway #S116  
Bloomington   MN   55425     172   MO   Independence Center   1704 Independence
Center #2024   Independence   MO   64057     173   VA   Barracks Road   1117
Emmet St.   Charlottesville   VA   22903     174   IL   Old Orchard   4999 Old
Orchard Center Sp. E 45   Skokie   IL   60077     175   CA   Bay Street   5659
Bat St.   Emeryville   CA   94608    

 

10

 

 

Store
No.   State   Center Name   Address   City   State   Zip   Phone # 176   IL  
Oakbrook Center   100 Oakbrook Center #32   Oakbrook   IL   60523     177   MA  
Natick Collection   1245 Worcester St   Natick   MA   01760     178   LA  
Lakeside Mall   3301 Veterans Blvd #89   Metairie   LA   70002     179   MI  
Rivertown Crossing   4700 Canal Ave. SW #1050   Grandville   MI   49418     180
  RI   Garden City Center   100 Midway Rd. #9015   Cranston   RI   02920     181
  FL   Waterford Lakes   413 N Alafaya Trail #105   Orlando   FL   32828     182
  NJ   Newport Center   30 Mall Dr. West, Suite BO9A   Jersey City   NJ   7310  
  183   OH   The Greene Town Center   73 Plum St. #G-118   Beaver Creek   OH  
45440     184   CA   Old Towne   29 University Center #E29   Los Gatos   CA  
95030     185   SF   Stonestown   3251 20th Ave.  #118   San Francisco   CA  
94132     186   TN   Cool Springs Galleria   1800 Galleria Blvd. #1515  
Franklin   TN   37067     187   OH   Kenwood Town Center   7875 Montgomery Rd.
#R61   Cincinnati   OH   45236     188   AL   Riverchase Galleria   3000
Riverchase Galleria   Birmingham   AL   35244     189   IA   Jordan Creek   101
Jordan Creek Pkwy, Suite #11172   West Des Moines   IA   50266     190   CA  
Oakridge Mall   925 Blossom Hill Rd   San Jose   CA   95123     191   ME   Maine
Mall   364 Maine Mall   South Portland   ME   4106     192   CA   Horton Plaza  
324 Horton Plaza #151   San Diego   CA   92101     193   IL   Water Tower Place
  835 N Michigan Ave.  Space #6020   Chicago   IL   60611     194   FL  
Altamonte Mall   451 East Altamonte Dr. #2333   Altamonte Springs   FL   32701  
  195   WA   Alderwood Mall   3000 184th St. SW #494   Lynwood   WA   90037    
196   CA   Glendale Galleria   1155 Glendale Galleria Space C006   Glendale   CA
  91210     197   NJ   Cherry Hill Mall   2000 Rt. 38 Space #514   Cherry Hill  
NJ   08002     198   OH   Crocker Park   161 Main Street   Westlake   OH   44145
    199   CA   North County Mall   272 E Via Rancho Pkwy   Escondido   CA  
92025     200   TX   Deerbrook Mall   20131 Hwy 59 N.  Space 2328   Humble   TX
  77338     201   WA   Pacific Place   600 Pine St. #253   Seattle   WA   98101
    202   VA   Lynnhaven Mall   701 Lynnhaven Parkway Suite #1068   Virginia
Beach   VA   23452     203   TN   West Town Mall   7600 Kingston Pike 1544A  
Knoxville   TN   37919     204   IA   Coral Ridge Mall   1451 Coral Ridge Ave.
Space #402   Coralville   IA   52241     205   CA   Del Monte Shopping Center  
690 Del Monte Center #18A   Monterrey   CA   93940     206   MI   Twelve Oaks
Mall   27500 Novi Road   Novi   MI   48377     207   FL   The Oaks   6419
Newberry Rd #A0013   Gainsville   FL   32605     208   CA   Galleria at
Roseville   1151 Galleria Blvd. #148   Roseville   CA   95678     209   WA  
Southcenter   611 Southcenter, #572   Seattle   WA   98188     210   CA  
Village at Corte Madera   1618 Redwood Highway   Corte Madera   CA   94925    
211   CA   Valencia Town Center   24201 Valencia Blvd. #3537   Valencia   CA  
91355     212   CA   Fashion Valley   7007 Friars Rd Suite#583   San Diego   CA
  92108     213   TX   First Colony Mall     16535 Southwest Freeway #275  
Sugarland   TX   77479     214   CA   Burlingame Avenue   1235 Burlingame Ave  
Burlingame   CA   94010     215   CA   Arden Fair   1689 Arden Way Suite #1167  
Sacramento   CA   95815     216   NV   Meadowood Mall   5000 Meadwood Mall Cir
Space #D122   Reno   NV   89502     217   MD   Bethesda Row   7115 Arlington
Rd., Space #14   Bethesda   MD   20814     218   FL   Miami Int. Mall   1455
N.W. 107th Ave #596   Miami   FL   33172     219   CT   Shoppes at Farmington
Valley   110 Albany Turnpike Suite 711   Canton   CT   06019    

 

11

 

 

Store
No.   State   Center Name   Address   City   State   Zip   Phone # 220   NV  
Rampart Commons   1037 S Rampart Blvd   Summerlin   NV   89117     221   GA  
Cumberland Mall   1000 Cumberland Dr. Space 1208   Atlanta   GA   30339     222
  NJ   Quarter at Tropicana   2801 Pacific Ave #2228   Atlantic City   NJ  
08401     223   IN   Circle Center   49 W Maryland St Space E-16   Indianapolis
  IN   46204     224   NY   Carousel Center   9090 Carousel Center Space F-206  
Syracuse   NY   13290     225   NY   Walt Whitman    160 Walt Whitman Rd,
Ste#1003a   Huntington   NY   11746     226   CA   The Oaks    548 W. Hilcrest
Dr   Thousand Oaks   CA   91360     227   MD   Gallery at Harborplace   200 E
Pratt St. #1010   Baltimore   MD   21202     228   CA   Del Amo   3525 Carson St
Suite 175   Torrance   CA   90503     229   SC   Barefoot Landing   4816 Hwy 17
South   N.Myrtle Beach   SC   29582     230   TX   La Plaza   2200 10th Street
SuiteE02A   McAllen   TX   78503     231   MI   Mall At Partridge Creek   17360
Hall Road Space #179   Clinton Township   MI   48038     232   NY   The Orchard
  4005 N Buffalo Road Suite #150   Orchard Park   NY   14128     233   CT  
Connecticut Post Mall   1201 Boston Post Rd Suite 2016   Milford   CT   06460  
  234   MN   Ridgedale Mall   12323 Wayzata Blvd.   Minnetonka   MN   55305    
235   TX   Northeast Mall   1101 Melbourne St Suite 3052   Hurst   TX   76053  
  236   NY   Staten Island Mall   2655 Richmond Ave   Staten Island   NY   10314
    237   WI   Fox River Mall   4301 W Wisconsion Ave Suite 120   Appleton   WI
  54913     238   CA   Irvine Spectrum   83 Fortune Dr Suite 237   Irvine   CA  
92618     239   NJ   Freehold Mall   3710 Rt.9  Suite   Freehold   NJ   07728  
  240   MD   Towson Town Center   825 Dulaney Valley Rd 4090   Towson   MD  
21204     241   MA   Cape Cod Mall   769 Lyannough Road Suite S184   Hyannis  
MA   02601     242   NJ   Ocean County Mall   1201  Hooper Ave Suite 1081   Toms
River   NJ   08753     243   NY   Mall at Smith Haven   313 Smith Haven Mall
#L20   Lake Grove   NY   11755     244   VA   Reston Town Center   11936 Market
St   Reston   VA   20190     245   VA   Fashion Center at Pentagon   1100 S.
Hayes St. #Q-7   Arlington   VA   22202     246   FL   Citrus Park Mall   7949
Citrus Park Center   Tampa   FL   33625     247   FL   Coral Square Mall   9469
W. Atlantic Blvd Suite 9097A   Coral Springs   FL   33071     248   MA   Mall at
Solomon Pond     601 Donald Lynch Blvd., Suite N 247   Malborough   MA   01752  
  249   GA   Perimeter Mall   4400 Ashford Dunwoody Road Ste. 2370   Atlanta  
GA   30346     250   IN   Glenbrook Square   4201 Coldwater Blvd. Unit C03  
Fort Wayne   IN   46805     251   WI   Mayfair Mall      2500 N. Mayfair
Rd.  Space 264   Milwaukee   WI   53226     252   OH   Mall at Summit   3265 W.
Market St. #556   Akron   OH   44333     253   CA   Valley Plaza Mall   2701
Ming Ave .#253   Bakersfield   CA   93304     254   KY   Fayette Mall   3401
Nicholasville Rd. Suite 418   Lexington   KY   40503     255   LA   Acadiana
Mall   5725 Johnson Street, S[ace B-114   Lafayette   LA   70503     256   MO  
Battlefield Mall   2825 S. Glenstone #U03A   Springfield   MO   65804     257  
TX   Westgate Mall   7791 W. Interstate 40  Suite 320   Amarillo   TX   79121  
  258   WA   Tacoma Mall   4502 S. Steele St. #670   Tacoma   WA   98409     259
  NJ   Willowbrook Mall   1505 Willowbrook Mall   Wayne   NJ   07470     260  
RI   Long Wharf Shops   Thames & Long Wharf #F1   Newport   RI   02840     261  
FL   Coastland Mall   1766 Tamiami Trail   Naples   FL   34102     262   CA  
Shops at Mission Viejo   906 Shoppes at Mission Viejo   Mission Viejo   CA  
95691     263   FL   Florida Mall   8001 S. Orange Blosson Trail   Orlando   FL
  32809    

 

12

 

 

Store
No.   State   Center Name   Address   City   State   Zip   Phone # 264   NH  
Pheasant Lane Mall   310 Daniel Webster Hwy #W227   Nashua   NH   03060     265
  VA   Chesterfield Town Center   11500 Midlothian Turnpike   Richmond   VA  
23235     266   VA   Tyson's Corner   7965 Tyson's Corner Center   McLean   VA  
22102     267   CA   Blackhawk Plaza   3400 Blackhawk Plaza Circle, Space D12-6
  Danville   CA   94506     268   NJ   Shops at Riverside   One Riverside Square
#240   Riverside   NJ   07601     269   NH   Mall at Rockingham Park   99
Rockingham Park Blvd. #E135   Salem   NH   03079     270   IN   Hamilton Town
Center   13170 Harrell Pkwy #400   Nobelsville   IN   46060     271   PA   Ross
Park Mall   1000 Ross Park Mall Dr. #H25   Pittsburgh   PA   15237     272   MD
  White Marsh Mall   8200 Perry Hall Blvd #1125   Baltimore   MA   21236     273
  CA   Topanga   6600 Topanga Canyon Blvd, #2074   Conoga Park   CA   91303    
274   ID   Boise Town Square   350 N. Milwaukee #1105   Boise   ID   83704    
275   FL   Town Center at Boca Raton   6000 Galdes Road Suite 200   Boca Raton  
FL   33431     276   PA   Shoppes at Sesquehanna   2617 Brindle Drive #C2  
Harrisburg   PA   17110     277   MI   Woodland Mall   3195  28th St. SE   Grand
Rapids   MI   49512     278   MO   The Meadows at Lake St.Louis   10 Meadows
Circle Dr. #108   St. Louis   MO   63367     279   MA   Longmeadow Shops   704
Bliss Road   Longmeadow   MA   01106     280   IL   St. Clair Square   151 St.
Clair Square   Fairview Heights   IL   62208     281   CA   The Gardens at El
Paseo   73-585 El Paseo #1102   Palm Desert   CA   92260     282   OR  
Bridgeport Village   7351 SW Bridgeport Rd.   Tigard   OR   97224     283   CA  
Universal City Walk   1000 Universal Studios Blvd.   Hollywood   CA   91608    
284   CA   Fashion Island   100 Innovation Dr.   Newport Beach   CA   92660    
285   NJ   Garden State   1 Garden State Plaza #2131   Paramus   NJ   07652    
286   IL   #39RL Orland Square Mall   288 Orland Square   Orland Park   IL  
60462     287   CA   Main Place   2800 N. Main St #348   Santa Ana   CA   92705
    288   AZ   San Tan Village   2218 E Willians Field Rd. Suite 632   Gilbert  
 AZ   85295     289   FL   Coconut Point   23161 Fashion Drive Suite 121  
Estero   FL   33928     290   AR   Promenade at Chenal   17711 Chenal Parkway
Suite C-108   Little Rock   AR   72223     291   CA   Santa Anita   400 Baldwin
Ave Suite 372-L   Arcadia   CA   91007     292   MD   Washingtonian Center   19
Grand Corner Avenue   Gaithersburg   MD   20878     293   GA   The Shoppes at
River Crossing   5080 Riverside Drive Suite 429   Macon   GA   31210     294  
MD   Festival at Woodholme   1809 Reistertown Road, Suite 114   Baltimore   MD  
21208     295   FL   Cordova Mall   5100 North 9th Ave Suite D431   Pensacola  
FL   32504     296   NY   Poughkeepsie Galleria   2001 South Road Space B - 202
  Poughkeepsie   NY   12601     297   NJ   Deptford Mall   1750 Deptford Center
Rd Space 2029   Deptford   NJ   08096     298   SC   Coligny Plaza   1 N. Forest
Beach Dr. Building M Space 5   Hilton Head Island   SC   29928     299   TX  
Kingsgate Center   8201 Quaker Ave, Suite 139    Lubbock   TX   79429     300  
FL   Pier Park Mall   600 Pier Park Drive Suite 125    Panama City   FL   32413
    301   NJ   Woodbridge Mall   216 Woodbridge Center Drive   Woodbridge   NJ  
07095     302   FL   Treasure Coast Mall   3194 N.W. Federal Hwy.   Jensen Beach
  FL   34957     303   NY   Ridge Hill   1Ridge Hill Boulevard Suite 1330  
Yonkers   NY   10710     304   NY   Crossgates Mall   One Crossgates Mall Rd.
Space B 232   Albany   NY   12203     305   CA   Stoneridge Mall   1336
Stoneridge Mall D-120   Pleasanton   CA   94588     306   AZ   Chandler Fashion
Square   3111 W. Chandler Blvd Space 1196   Chandler   AZ   85226     307   NC  
Carolina Place   11025 Carolina Place Parkway Space A-20   Pineville   NC  
28134     308   GA   Mall of Georgia   3333 Buford Drive Suite 2015   Atlanta  
GA   30519    

 

13

 

 

Store
No.   State   Center Name   Address   City   State   Zip   Phone # 309   GA  
Town Center at Cobb     400 Ernest Barrett Pkwy Suite 170   Kennesaw   GA  
30144     310   PA   South Hills Mall   301 South Hills Village Suite 1070 A  
Pittsburgh   PA   15241     311   UT   Fashion Place   6191 South State Street
#236   Salt Lake  City   UT   84107     312   UT   University Mall   575 E.
University Parkway Suite C55   Provo   UT   84097     313   VT   Burlington Town
Center   49 Church St Burlington Space #1026   Burlington   VT   05401     314  
MN   Crossroads Mall   4101 West Division Street Suite B0027   St. Cloud   MN  
56301     315   CT   Trumbull Mall   5065 Main Street Suite 2075   Trumbull   CT
  06611     316   MN   Apache Mall   333 Apache Mall Space 409   Rochester   MN
  55902     317   MO   Columbia Mall   2300 Bernadette Drive Space #508  
Columbia   MO   65203     318   UT   The Gateway   50 South Rio Grande St Suite
1085   Salt Lake City   UT   84101     319   CA   Paseo Nuevo   727 State Street
  Santa Barbara   CA   93101     320   IL   Marketplace Mall   2000 N Neil
Street Space 370   Champagne   IL   61820     321   PA   Suburban Square   33
Coulter Ave   Ardmore   PA   19003     322   MO   Chesterfield Mall   291
Cesterfield Mall, space 616   Chesterfield   MO   63017     323   IL   White
Oaks Mall   2501 Wabash Ave Space H05B   Springfiled   IL    62704     324   MN
  Miller Hill Mall   1600 Miller Trunk Highway Space L06     Duluth   MN   55811
    325   AR   Northwest Arkansas Mall   4201 N. Shiloh Dr Space 1665  
Fayetteville   AR   72703     326   AR   Central Mall   5111 Rodgers Avenue
Suite 160   Fort Smith   AR    72903     327   IN   Greenwood Park Mall   1251
US Highway 31 N Space #D11B   Greenwood   IN   46142     328   TX   Shops at
Legacy   7201 Bishop Road Ste E-9   Plano   TX   75024     329   IN   University
Park Mall   6501 North Grape Space 108 Mishawaka   Mishawaka   IN   46545    
330   PA   Monroeville Mall   225A Monroeville Mall Monroeville   Monroeville  
PA   15146     331   MI   Briarwood Mall   264 Briarwood Circle,G-106, Ann Arbor
  Ann Arbor   MI   48108     332   MN   Southdale  Center   10 Southdale Center
Suite 1750  Edina   Edina   MN   55435     333   WI   Bay Park Square   2401
South Oneida St. Space 645 Square Green Bay   Green Bay   WI   54304     334  
CA   Promenade at Peninsula   550 Deep Valley Dr Suite 266 Rolling Hills Estates
  Rolling Hills   CA    90274     335   CT   Waterford Commons     915 Hartford
Turnpike, space# 29, waterford, CT   Waterford   CT   06385     336   MO   South
County Mall   18 south county centerway, suite 301, St. Louis, MO   St. Louis  
MO    63129     337   PA   Shops at Montage   2451 Shoppes Blvd   Moosic   PA  
18507     338   PA   Millcreek Mall   654 Millcreek Mall Unit 420    Erie   PA  
16565     339   OH   Southpark Mall   500 South Park Center  Space AL-152  
 Strongsville   OH   44136     340   VA   MacArthur Mall   300 Monticello Ave.
Suite #285   Norfolk   VA   23510     341   VA   Fair Oaks Mall     11750 FAIR
OAKS MALL, SPACE K-113   Fairfax   VA    22033     342   NY   Palisades Center  
2671 Palisades Center Drive   West Nyack   NY   10994     343   MI   Laurel Park
Place   37562 W. 6 Mile Road Suite G-510   Livonia   MI   48152     344   CA  
San Francisco Center   865 MARKET STREET suite 212   San Francisco   CA    94103
    345   OH   Deerfield Town Center   5615 Deerfield Blvd. Space 3100   Mason  
OH   45040     346   MD   Mall in Columbia   10300 LITTLE PATUXENT PARKWAY,
SPACE 2800,   Columbia   MD   21044     347   OH   Mall at Tuttle Crossing  
5043 Tuttle Crossing Blvd Suite 162   Dublin   OH   43016     348   CA  
Hillsdale Shopping Center   158 HILLSDALE SHOPPING CENTER, SUITE 1350   San
Mateo   CA   94403     349   LA   Pecanland Mall   4700 MILLHAVEN RD, SUITE 1042
  Monroe   LA   71203     350   PA   Willow Grove Mall   2500 Moreland Road
Suite 2069   Willow Grove   PA   19090     2001   TX   Houston Premium Outlets  
29300 Hempstead Rd Suite 300   Cypress   TX   77433     351   CA   Otay Ranch  
2015 Birch Road Suite 903   Chula Vista   CA   91915     352   IL   Hawthorne  
122 Hawthorn Center Space 405   Vernon Hills   IL    60061     353   MI   The
Crossroads   6650 South Westnedge Ave., Suite 216   Portage   MI   49024    

 

14

 

 

Store
No.   State   Center Name   Address   City   State   Zip   Phone # 354   GA  
Augusta Mall   3450 WRIGHTSBORO RD, SUITE 2090   Augusta   GA   30909     355  
WV   Charleston Town Center   3000 CHARELSTON TOWN CENTER, SUITE 1019  
Charleston   WV    25389     356   OR   NW 23rd Street   940 NW 23rd, Suite 103
  Portland   OR   97210     357   GA   Avenue at Peachtree City   239 CITY
CIRCLE, SUITE 900   Peachtree City   GA   30069     358   IL   25 W. Jefferson  
25 W. JEFFERSON   NAPIERVILLE   IL   60540     359   OK   Quail Springs Mall  
2501 West Memorial Road, Suite 149   Oklahoma City   OK   73134     360   CA  
Visalia Mall   2201 S. Mooney Blvd Visalia   Visalia   CA   93277     361   FL  
Hyde Park   712 S. Village Circle F6 Tampa   Tampa   FL   33606     362   IN  
Eastland Mall   800 N. Green River Rd Space 72 Evansville   Evansville   IN  
47715     363   MN   Calhoun Square   3001 Hennepin Ave S. Suite 301A
Minneapolis   Minneapolis   MN   55408     364   NV   Fashion Show   3200 Las
Vegas Blvd South Space 2500   Las Vegas   NV   89109     365   TX   Post Oak
Mall   1500 Harvey Road, Suite 5012   College Station   TX   77840     366   PA
  Neshaminy Mall   636 Neshaminy Mall Bensalem   Bensalem   PA   19020     367  
KS   742 Massachusettes   742 Massachussettes St   Lawrence   PA   66044     368
  OR   Lake View Village   355 1st street, Suite 121   Lake Oswego   OR   97034
    369   MA   Wareham Crossing   2421 Cranberry Highway, Suite 432   Wareham  
MA   02571     370   TX   Pearland Town Center   11200 Broadway Street, Suite
1365,   Pearland   TX   76132     371   VA   Boonesboro Shopping Center   4925
Boonsboro Rd   Lynchburg   VA   24503     372   TX   Hulen Mall   4800 S. Hulen
Street Suite 137a   Fort Worth   TX   76132     373   NV   Miracle Mile Shops  
3663 Las Vegas Blvd South, Space D34   Las Vegas   NV   89109-1969     374   TX
  Firewheel Town Center   265 Cedar Sage Drive   Garland   TX   75040     375  
CO   Promenade at Briargate   1645 Briargate Parkway, Suite 209   Colorado
Springs   CO   80920     376   VA   Peninsula Town Center   1661 Merchant Lane
Suite D-106   Hampton   VA   23666     377   AL   Midtown Village   1800
McFarland Blvd Suite 217   Tuscaloosa   AL   35404     378   TX   2nd Street
Austin   241 W 2nd Street   Austin   TX   78701     379   CA   Clocktower   3569
A&B Mt Diabli Blvd   Lafayette   CA   94549     380   LA   Oakwood Center   197
Westbank Expressway Suite 1085   Gretna   LA   70053     381   PA   Glen Eagle
Sqaure   477 Wilmington West Chester Pike #D26   Glen Mills   PA   19342     382
  AL   Parkway Place   2801 Memorial Parkway South Space #166   Huntsville   AL
  35801     383   GA   Emory Point   855 Emory Point Drive, Suite C-155  
Atlanta   GA   30329     384   MA   Mansfield Crossing   112 Eisenhower Parkway
Space #1014   Mansfield   MA   07039     385   IN   College Mall   894 E. Third
St  #C07E   Bloomington   IN   47401     386   IN   Tippecanoe Mall   2415
Sagamore Parkway S. #D20   Lafayette   IN   47905     387   KY   Greenwood Mall
  2625 Scottsville RD, Space 120   Bowling Green   KY   42104     388   MA  
Emerald Sqaure   999 South Washington Sreet Space E345   North Attleboro   MA  
02760     389   OR   Old Mill District   520 SW Powerhouse Drive #60   Bend   OR
  97702     390   PA   Oxford Valley   2300 E Lincoln Hwy Suite 1071B  
Langhorne   PA   19047     391   MS   Barnes Crossing   1001 Barnes Crossing
Road Suite 205   Tupelo   MS   38804     392   NY   Boulevard Mall   730 Alberta
Drive, Suite 341   Amherst   NY   14226     393   NJ   161 E. Broad Street   161
East Broad Street   Westfield   NJ   07090     394   NJ   Shoppes at Union Hill
  3056 State Route 10 West, Suite T   Denville   NJ   07834     395   FL  
Delray Marketplace   9025 W Atlantic Ave   Delray Beach   FL   33446     396  
FL   Shops at Wiregrass   28211 Paseo Dr, Suite 215   Wesley Chappel   FL  
33543     397   MD   Hunt Valley Town Center   118 swawan road, suite 118   Hunt
Valley   MD   21030     398   PA   Exton Square Mall   260 Exton Square Parkway
Unit 2700   Exton   PA   19341     399   PA   Montgomery Mall   230 Montgomery
Mall, Room 2033B   North Wales   PA   19454    

 

15

 

 

Store
No.   State   Center Name   Address   City   State   Zip   Phone # 2002   TX  
Galveston Premium   5885 Gulf Freeway Space #375   Texas City   TX   77591    
2003   TX   San Marcos Premium   3939 IH-35 South Suite #185   San Marcos   TX  
78666     400   CO   Park Meadows   8505 Park Meadows Center Dr Space 2553  
Lone Tree   CO   80124     401   MI   Eastwood Town Center   3034 Towne Centre
Blvd Space 42   Lansing   MI   48912     402   WV   Morgantown Mall   9707 Mall
Road Morgantown, space 707   Morgantown   WV   26501     403   WA   Bellis Fair
  1 Bellis Fair Parkway Suite 406   Bellingham   WA   98226     404   MD   Bowie
Town Center   15606 Emerald Way, Unit B01   Bowie   MD   20716     405   VA  
631 King Street   631 King street, suite 201   Alexandria   VA   22314     406  
LA   The Village at Pelican Point   2885 Highway 190, Building C Suite A  
Mandeville   LA   70471     407   MI   115 S. Old Woodward   115. South Old
Woodward   Birmingham   MI   48009     408   TX   Midland Park Mall   4511 N
Mikiff Dr. Space #F-10   Midland   TX   78705     409   NM   Mall of New
Hampshire   1500 South Willow Street, E109   Manchester   NM   3103     410   NJ
  Livingston Mall   112 Eisenhower Parkway Space #1014   Livingston   NJ   07039
    411   OH   Great Lakes Mall   7850 Mentor Ave, 327A   Mentor   OH   44060  
  412   WA   Spokane Valley   14700 E. Indiana Ave Space #1150   Spokane   WA  
99216     413   TN   Old Hickory Mall   2021 North Highland Avenue Suite #A6    
Jackson   TN   38305     414   MN   River Hills Mall   1850 Adams Street , Space
0218   Mankato   MN   56001     130RL   KY   Oxmoor Valley Mall   7900
Shelbyville Rd, Suite E04   Louisville   KY   40222     415   OR   Oakway Center
  20 Oakway Center   Eugene   OR   97401     416   WA   Capital Mall   625 Black
Lake Blvd, E15   Olympia   WA   98502     417   WA   Vancouver Mall   8700 NE
Vancouver Mall Drive Suite 134   Vancouver   WA   98662     418   NY   Roosevelt
Field   630 Old Country Rd, Room 2029B   Garden City   NY   11530     419   MN  
Eden Prairie Mall   8251 Flying Cloud Drive,  Space 1056   Eden Prairie   MN  
55344     420   NY   Woodbury Commons   8285 Jericho Turnpike   Woodbury   NY  
11797     421   NM   CottonWood Mall   10000 Coors Blvd BYP NW, #C03B  
Albuquerque   NM   87114     422   CO   E. 2nd Street   2800 E. 2nd Ave, Suite
106   Denver   CO   80206     423   TX   Cielo Vista   8401 Gateway Blvd, West,
space A01C   El Paso   TX   79925     424   VA   Dulles Town Center   21100
Dulles Town Circle Suite 177   Dulles   VA   20166     425   IL   Shops at Grand
Prairie   5201 W. War Memorial Drive, Suite 445   Peoria   IL   61615     426  
IL   Shops at College Hill   307 Veteran's Parkway, Suite 515   Normal   IL  
61761     427   AR   McCain Mall   3929 McCain BLVD. F05A   N. Little Rock   AR
  72116     428   TX   Galleria Dallas   13350 dallas Parkway # 2415   Dallas  
TX   75240     429   OH   Franklin Park   5001 Monroe Street, suite 1594  
Toledo   OH   43623     430   OH   Rookwood Commons   2687 Edmandson Rd  
Cinncinnati   OH   45209     431   CA   Fresno Fashion Fair   685 E. Shaw Avenue
  Fresno   CA   93710     432   CA   Shops at Vintage Oaks   208 Vintage Way,
Suite K107   Novato   CA   94945     433   MO   Summit Fair   860 NW Blue
Parkway, space D-116   Lee's Summit   MO   64086     434   NY   Jefferson Valley
Mall   650 Lee Blvd Yorktown Heights   Yorktown   NY   10598     435   DC  
Union Station   40 Massachusette Ave. NE-2W Suite Z207   Washington   DC   20002
    437   OH   Shops at Bradley Park   6301 Whitesville Rd, Suite 200   Columbus
  OH   31904     436   IL   Roosevelt Collection   1127 S. Delano Court East,
D11   Chicago   IL   60605     438   LA   Prien Lake   496 West Prien Lake Road,
G13   Lake Charles   LA   70601     439   NY   2345 Broadway   2345 Broadway  
New York   NY   10024     440   WI   Southridge Mall   5300 S 76th St #1550  
Milwaukee   WI   53129     441   TN   Wolfchase Galleria   2760 N German
Parkway, Space 1485   Memphis   TN   38133     442   MA   Marketstreet at
Lynnfield   427 Walnut St., Suite 1320   Lynnfield   MA   01940     443   CA  
522 Hartz Avenue   522 Hartz Ave. Suite A   Danville   CA   94526    

 

16

 

 

Store
No.   State   Center Name   Address   City   State   Zip   Phone # 444   MA  
Northshore Mall   210 Andover St W141 Peabody   Peabody   MA   01960     445  
CA   Town and Country SC   855 El Camino Real, Suite 10,   Palo Alto   CA  
94306     446   MD   Montgomery   7101 Democracy Blvd. #1030   Bethesda   MD  
20817     447   ND   West Acres Mall   3902 13th Ave S Suite 4305   Fargo   ND  
58103     448   MA   Chestnut Hill Square   Boylston Street (Rte9), suite B103  
Chesnut Hill   MA   02467         MN   West End   1621 West End Blvd. 'Suite
3220   St Louis Park   MN   55416         MI   Southland Mall   23000 Eureka
Road, 'Space 1585   Taylor   MI   48180         NC   Cross Creek Mall   418
Cross Creek Mall 'Space 7   Fayetteville   NC   28303         OH   Southern Park
Mall   7401 Market Street, 'Space 265   Youngstown   OH   44512         WI  
Oakwood Mall    4800 Gulf Road, Space 332   Eau Claire   WI   54701         FL  
Miracle Plaza   1815 Thomasville Road 'Suite E   Tallahassee   FL   32303      
  KY   Lexington Green   161 lexington Green Circle   Lexington   KY   40503    
    ID   Village at Meridian   N Eagle @ E. Fairview, space J-150   Meridian  
ID   83642         TX   Longview Mall   3500 McCann Road Suite H07B   longview  
TX   75605         IA   Northpark Mall   320 W. Kimberly Rd. Suite 0032  
Davenport   IA   52806         KS   Manhattan Town Center   100 Manhattan
center, 'Suite 225   Manhattan   KS   66502         DE   Dover Mall   1365 N
DuPOnt HWY, suite 3036A   Dover   DE   19901         FL   Seminole Town Center  
200 Towne center Circle, 'B11B   Seminole   FL   32771         FL   Southgate  
3501 S. Tamiami Trail, 'Space 1048   Sarasota   FL   34239         ND   Dakota
Square   2400 10th street, SW Suite 403 & 402A   Minot   ND   58701         SC  
Trenholm Plaza   4840 Forest Drive, 'Suite 60   Columbia   SC   29206         ND
  Kirkwood   744 Kirkwood Mall, Suite 300   Bismarck   ND   58504         MA  
Square One Mall   1201 Broadway, Suite E237   Suagus   MA   01906         DE  
Christiana Mall   513 Christiana Mall   Newark   DE   19702         SD  
Rushmore Mall   220 N Maple Ave, Suite 0416   Rapid City   SD   57701         IA
  Southern Hills Mall   4400 Sergeant Rd, Suite 310   Sioux City   IA   51106  
      NY   Wilton Mall   3065 Route 50, suite 25   Saratoga Springs   NY   12866
        VA   Promenade at Va Gateway   Linton Hall Rd, Space G-4   Gainsville  
VA   20155         PA   Lehigh Valley   250 Lehgh Valley Dr, space 1069A  
Whithall   PA   10852         MN   Burnsville Center   1178 Burnsville center,
Space 1034   Burnsville   MN   55306         MN   Maplewood Square   3001 White
Bear Ave, Suite 1010c   St Paul   MN   55109         TX   Broadway Square   4601
S. Boradway, Suite F08   Tyler   TX   75703    

 

17

 

 

Schedule 4.20

 

Insurance



 

FRANCESCA’S COLLECTIONS

2012 COVERAGE SUMMARY

 

Policy No.  Coverage  Policy Term  Limits of Insurance  Carrier               WC
012055090  Workers’  10/05/12-13  Workers’ Compensation – Statutory  New
Hampshire    Compensation – All      Employer’s Liability   Insurance Company   
Other States     $1,000,000   Bodily Injury by Accident – Each Accident         
   $1,000,000   Each Employee Bodily Injury by Disease             $1,000,000  
Policy Limit Bodily Injury by Disease                                Stop Gap  
              $1,000,000   Bodily Injury by Accident – Each Accident            
$1,000,000   Each Employee Bodily Injury by Disease             $1,000,000  
Policy Limit Bodily Injury by Disease                       WC 012055091 
Workers’  10/05/12-13  Workers’ Compensation – Statutory   The Insurance    
Compensation –             Company of the State    California     Employer’s
Liability   of Pennsylvania           $1,000,000   Bodily Injury by
Accident – Each Accident             $1,000,000   Each Employee Bodily Injury by
Disease             $1,000,000   Policy Limit Bodily Injury by Disease         
             GL 5076596  Commercial General  10/05/12-13  $1,000,000   Each
Occurrence Limit  The Insurance    Liability     $1,000,000   Personal &
Advertising Injury Limit (Any One Person or Organization)  Company of the State
         $2,000,000   General Aggregate Limit  of Pennsylvania         
$5,000,000   General Aggregate Limit: Per Location             $2,000,000  
Products-Completed Operations Aggregate Limit             $300,000   Damage to
Premises Rented to You (any one premise)             $10,000   Medical Expense
Limit (any one person)             $1,000,000   Employee Benefits Liability   

 

18

 

 

FRANCESCA’S COLLECTIONS

2012 COVERAGE SUMMARY

 





Policy No.   Coverage   Policy Term   Limits of Insurance   Carrier            
      CA 3447461   Business Auto   10/05/12-10/01/13   $ 1,000,000    
Liability, Symbol 1   The Insurance     Liability       Basic Benefits by State,
Personal Injury Protection – Per Insured’s Selection, Symbol 5   Company of the
State
of Pennsylvania             $ 1,000,000     Uninsured Motorists/Underinsured
Motorists – Per Insured’s Selection, Symbol 2               $ 50,000     Hired
Car Physical Damage                                           Physical Damage  
              Limit – Except for Hired or Borrowed Autos: Actual Cash Value or
Cost to Repair, whichever is less, Minus a Comprehensive / Collision Deductible
for each covered auto of: $1,000, Symbol 2, 8                 If Symbol 8 is
included above, Limit – for Hired or Borrowed Autos: Actual Cash Value or Cost
to Repair, whichever is less, minus a Comprehensive / Collision Deductible for
each covered auto of: $1,000, Symbol 8                               BE
018715278   Umbrella Liability   10/05/12-10/01/13   $ 10,000,000     Each
Occurrence   Commerce & Industry             $ 10,000,000     General Aggregate
in accordance with Section IV, Limits of Insurance   Insurance Company          
  $ 10,000,000     Products/Completed Operations Aggregate in accordance with
Section IV, Limits of Insurance                 $ 250,000     CrisisResponse
Limit of Insurance                 $ 50,000     Excess Casualty CrisisFund Limit
of Insurance                                           SIR:                    
    $ 10,000                                     WS11003053   International
Package   10/05/12-10/01/13   Foreign Commercial General Liability   Insurance
Company of             $ 2,000,000     Master Control Program Aggregate Limit  
the State of             $ 1,000,000     General Aggregate Limit   Pennsylvania
            $ 1,000,000     Products-Completed Operations Aggregate Limit      
          $ 1,000,000     Personal & Advertising Injury Limit                 $
1,000,000     Each Occurrence Limit                 $ 100,000     Damage to
Premises Rented to You Limit                 $ 10,000     Medical Expense Limit
                                          Foreign Business Auto Liability      
          $ 1,000,000     Coverage A: Liability Coverage Limit (any one
accident)                 $ 20,000     Coverage B: Medical Expense Coverage
(each accident limit)                 $ 25,000     Hired Autos, Limit Each Auto
                $ 25,000     Hired Autos, Each Loss Limit    



 

19

 

 

FRANCESCA’S COLLECTIONS

2012 COVERAGE SUMMARY

 





Policy No.   Coverage   Policy Term   Limits of Insurance   Carrier            
                        Deductible                     $ 1,000   Each Auto      
                                  Foreign Voluntary Compensation and Employers
Liability                 $ 500,000   Limit of Liability for Part
One – Supplemental Repatriation Expense Per Person                 $ 1,000,000  
Limits of Liability for Part Two – Employers Liability Injury by Accident Each
Accident                 $ 1,000,000   Limits of Liability for Part
Two – Employers Liability Injury by Disease Coverage Part Limit                
$ 1,000,000   Limits of Liability for Part Two – Employers Liability Injury by
Disease Each Employee                 Foreign Travel Accident and Sickness      
          Coverage A-B Accidental Death and Dismemberment – 24 Hour Protection  
              $ 250,000   Principal Sum Insured, each Insured person or five (5)
times the insured person’s annual salary whichever is the lower                
$ 2,500,000   Aggregate Limit any one accident for all insured persons          
      Coverage C – Accidental and Sickness Medical Expense                 $
25,000   Covered Medical Expense, Each Insured Person Injury or Sickness        
        $ 500   Deductible per Insured Person, per each Injury or Sickness      
          Coverage D – Emergency Medical Evacuation                 $ 100,000  
Covered Expenses, each Insured person each Serious Injury or Sickness          
      Coverage E – Emergency Family Travel                 $ 10,000   Covered
Expenses, Each Insured Person                 $ 25,000   Maximum for all Insured
person(s0 any one Accident or Sickness                 Coverage F – Repatriation
of Remains                 $ 25,000   Covered Expense, Each Insured Person      
          $ 100,000   Maximum for all Insured Person(s) any one Accident or
Sickness                 Corporate Kidnap and Ransom/Extortion                 $
5,000,000   Each Insured Event Limit                 $ 10,000,000   Coverage
Part Aggregate Limit                 Each Loss Component Limit:                
$ 1,000,000   Ransom Monies                 $ 1,000,000   In-Transit/Delivery  
              $ 1,000,000   Expenses                 $ 1,000,000   Consultants
Expenses                 $ 1,000,000   Judgments, Settlements and Defense Costs
                $ 100,000   Death or Dismemberment, any one person &            
    $ 1,000,000   Death or Dismemberment, Each Insured Event    

 

20

 

 

FRANCESCA’S COLLECTIONS

2012 COVERAGE SUMMARY

 

Policy No.   Coverage   Policy Term   Limits of Insurance   Carrier            
                                  Liberty Mutual Fire YU2-Z91-457770-012  
Commercial Property   10/05/12-10/01/13   $ 88,255,000   Blanket Personal
Property   Insurance Company             $ 6,265,552   Blanket Loss of Business
Income                 $ 500,000   Blanket Extra Expense                 $
250,000   Interruption of Services Coverage                 $ 1,000,000   Earth
movement covered only in New Madrid, per occurrence/annualaggregate(excluding
Alaska, California, Hawaii, Nevada, Puget Sound& Puerto Rico)                 $
2,500,000   Earth Movement Coverage (any covered property situated in or at any
other location(s) not specified above, per occurrence/annual aggregate          
      $ 5,000,000   Flood Coverage per occurrence/annual aggregate (Except
$2,500,000 for Group 1 and $250,000 for Group 2);                              
          Deductibles:                     $ 2,500   Policy Deductible          
      See policy details for specific deductibles     MCN761831/01/20  
Directors and   7/22/13-7/22/14   $ 10,000,000   Aggregate Limit   Axis 13  
Officers Liability                                                      
Retention                                             $ 0 / $250,000 / $500,000
                        0306-8454   Excess Directors   7/22/13-7/22/14   $
10,000,000   Aggregate Limit   AWAC     and Officers                      
Liability       Attachment                     $ 10,000,000        

 

21

 

 

FRANCESCA’S COLLECTIONS

2012 COVERAGE SUMMARY

 

Policy No.  Coverage  Policy Term  Limits of Insurance  Carrier              
105968619  Excess Directors  7/22/13-7/22/14  $10,000,000 Aggregate Limit  
Travelers    and Officers               Liability                    
Attachment              $20,000,000                     CUG 36046  Excess
Directors  7/22/13-7/22/14  $10,000,000 Aggregate Limit   Old Republic    and
Officers               Liability     Attachment             $30,000,000       
             DO3HAAFHMH002  Excess Directors  7/22/13-7/22/14  $10,000,000
Aggregate Limit   Liberty    and Officers               Liability              
      Attachment              $40,000,000                     596348556  Excess
Directors  7/22/13-7/22/14  $10,000,000 Aggregate Limit   CNA    and Officers 
             Liability                     Attachment              $50,000,000  
 

 

22

 

 

FRANCESCA’S COLLECTIONS

2012 COVERAGE SUMMARY

 

Policy No.  Coverage  Policy Term   Limits of Insurance   Carrier              
  DOX G25592815  Excess Side A DIC  7/22/13-7/22/14  $10,000,000 Aggregate
Limit   Ace 002                  Directors and
Officers Liability                     Attachment              $60,000,000    
                596353577  Fiduciary Liability  7/31/13-10/1/15  $1,000,000
Aggregate Limit   CNA                          Retention              $5,000    
                TBD  Employment  7/31/13-10/1/14  $5,000,000 Aggregate Limit  
Beazley   Practices Liability                Retention              $50,000 /
$100,000                     105356696  ERISA Compliance Bond 
10/01/09-10/01/15  $15,000 Per Occurrence   Travelers                         
Retention                              $0    

 

23

 

 

FRANCESCA’S COLLECTIONS

2012 COVERAGE SUMMARY

 





Policy No.   Coverage   Policy Term   Limits of Insurance   Carrier            
            W12E45120101   Cyber Liability   9/01/1-10/01/13   $ 3,000,000  
Policy Aggregate Limit   Beazley Syndicate             $ 3,000,000   Information
Security, Privacy and Media Content Liability Limit   2623/623 at Lloyd’s      
      $ 3,000,000   Cyber Extortion Loss Limit                 $ 3,000,000  
Data Protection Loss and Business Interruption Loss Limit                      
See policy details for BI sublimits                 $ 1,000,000   Privacy
Regulatory Defense & Penalties Sub-Limit                 $ 100,000   Crisis
Management & Public Relations Sub-Limit                 $ 250,000   PCI Fines &
Costs Sub-Limit                                         Breach Response Services
(Outside the Policy Limit)                   2,000,000   Notified Individuals in
the Aggregate                 $ 250,000   Legal and Forensic Expenses          
        20,000   Fraud Resolution Cases in the Aggregate                 $
250,000   Foreign Notification                                        
Retentions:                     $ 75,000   Information Security & Privacy
Liability and Regulatory                 $ 75,000   Media Content Liability    
            $ 75,000   PCI Fines and Costs                 $ 75,000   Cyber
Extortion                 $ 75,000   Data Protection Loss and Income Loss      
          $ 50,000   Extra Expense                   12 hours   Business
Interruption waiting period                 $ 10,000   Crisis Management/Public
Relations Expenses                 $ 10,000   Legal, Forensics and Notification
Expenses                   100 individuals   Call Center Services & Credit
Monitoring Program    

 



24

 

 

Schedule 8.1

 

Existing Indebtedness

  

None.

 

25

 

  

Schedule 8.2

 

Existing Liens

 

1.Liens granted pursuant to the Terms of Service, effective as of July 5, 2008,
by and among Francesca’s Collections, Elavon (f/k/a NOVA Information System,
Inc.) and Wachovia Bank, National Association.

 

2.Liens granted pursuant to the Select Merchant Payment Instrument Processing
Agreement, effective as of March 30, 2012, by and among Francesca’s Collections,
Inc., Paymentech, LLC and JPMorgan Chase Bank, N.A..

 

3.Equipment lien in favor of Toyota Motor Credit Corporation pursuant to UCC
financing statement no. 12-0027750589 filed with the Texas Secretary of State on
August 31, 2012, naming Francesca’s LLC as debtor.

 

4.Equipment lien in favor of Toyota Motor Credit Corporation pursuant to UCC
financing statement no. 12-0027877488 filed with the Texas Secretary of State on
September 4, 2012, naming Francesca’s Collections. Inc. as debtor, as amended by
UCC financing statement no. 12-00285717 filed with the Texas Secretary of State
on September 10, 2012, changing the debtor’s name to Francesca’s Collections,
Inc.

 

26

 

 

Schedule 8.3

 

Existing Investments

 

None.

 

27

 

 

SCHEDULE 8.10

 

Existing Third-Party Restrictions

 

None.

  

28







 

EXHIBIT 1.1(1)

 

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1. Assignor:           2. Assignee:         [and is an Affiliate/Approved Fund
of [identify Lender]1]       3. Borrower: Francesca’s Collections, Inc.       4.
Administrative Agent: Royal Bank of Canada, as administrative agent under the
Credit Agreement.

 



 

1Select as applicable.

 

1

 

 

5. Credit Agreement: Second Amended and Restated Credit Agreement, dated as of
August 30, 2013, among Francesca’s Collections, Inc., as borrower (the
“Borrower”), Francesca’s LLC, as parent (the “Parent”), the other Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
the L/C Issuer, Royal Bank of Canada, as Administrative Agent (in such capacity,
the “Administrative Agent”), Royal Bank of Canada, as Collateral Agent for the
Secured Parties, and the other parties party thereto       6. Assigned Interest:
 

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders   Amount of
Commitment/
Loans Assigned   Percentage
Assigned of
Commitment/
Loans2  $   $    %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].3

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR           [nAME OF ASSIGNOR]     By:               Name:       Title:

 

  ASSIGNEE           [nAME OF ASSIGNEE]     By:               Name:       Title:

 



 

2Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3This date may not be fewer than 5 Business Days after the date of assignment
unless the Administrative Agent otherwise agrees.

 

2

 

 

 

[Consented to and]4 Accepted:

 

Royal Bank of Canada, as Administrative Agent         By:                 Name:
      Title:  

 

[Consented to:]5

 

[FRANCESCA’S COLLECTIONS, INC.]         By:                 Name:       Title:  

  

[Consented to:]6

 

[____________, as L/C Issuer]         By:                 Name:       Title:  

 



 

4To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

6Consent of the L/C Issuer is required for an assignment of Revolving Credit
Commitments.

 

3

 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.          Representations and Warranties Assignor. The Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of the Assigned
Interest, (ii) the Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby, and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Parent, the Borrower, any of their Subsidiaries or Affiliates or
any other person obligated in respect of any Loan Document or (iv) the
performance or observance by Parent, the Borrower, any of their Subsidiaries or
Affiliates or any other person of any of their respective obligations under any
Loan Document.

 

2          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii)
subject to receipt of such consents as may be required under the Credit
Agreement, it satisfies the requirements specified in the Credit Agreement that
are required to be satisfied by it in order to acquire the Assigned Interest,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to this Assignment and Acceptance is an Administrative Questionnaire in
the form supplied by the Administrative Agent, (vii) the Administrative Agent
has received a processing and recordation fee of $3,500 as of the Effective Date
and (viii) attached to this Assignment and Acceptance is any documentation
required to be delivered by it pursuant to Section 2.17(f) of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender and, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

3.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

4.          General Provisions

 

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

1

 

 

EXHIBIT 1.1(2)

 

[FORM OF]
COMPLIANCE CERTIFICATE

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August 30, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Francesca’s
Collections, Inc., as borrower (the “Borrower”), Francesca’s LLC, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as Administrative Agent (in such
capacity, the “Administrative Agent”), Royal Bank of Canada, as Collateral
Agent, and the other parties party thereto. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Pursuant to Section 6.1(c) of the Credit Agreement, the undersigned,
in his/her capacity as a Responsible Officer of the Borrower, certifies as
follows:

 

[Attached hereto as Exhibit A is the Consolidated balance sheet of the Borrower
as of [______], 20[ ] and related Consolidated statements of income,
stockholders' equity and cash flow for the Fiscal Year then ended, each prepared
in accordance with GAAP, audited and accompanied by (a) a complete and correct
copy of [______]1, (b) an opinion2 of Group Members’ Accountants and (c) a
summary of such financial statements setting forth in comparative form the
corresponding figures for the prior Fiscal Year. These Financial Statements
fairly present in all material respect the Consolidated financial position,
results of operations and cash flow of the Borrower for such Fiscal Year in
accordance with GAAP.]3

 

[Attached hereto as Exhibit A is the Consolidated unaudited balance sheet of the
Borrower as of [_____], 20[ ] and the related Consolidated statements of income
and cash flow for such Fiscal Quarter and for the portion of the Fiscal Year
then ended, setting forth in comparative form the figures for the corresponding
period in the prior Fiscal Year and the corresponding portion of the previous
Fiscal Year, all in reasonable detail. These Financial Statements fairly present
in all material respects the Consolidated financial condition, results of
operations and cash flow of the Borrower as at the dates indicated and for the
periods indicated in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnote disclosure.]4

 



 

1To include each final management letter, audit report or similar letter or
report from any independent registered certified public accountant (including
the Group Members’ Accountants) in connection with such Financial Statements or
any audit thereof and submitted to any Group Member (or such Group Member’s
board of directors).



2Such opinion is to indicate that: (x) such Consolidated Financial Statements
fairly present in all material respects the Consolidated financial position,
results of operations and cash flow of the Borrower as at the dates indicated
and for the periods indicated therein in accordance with GAAP without
qualification with respect to going concern or scope of audit or any like
qualifications, and (y) in the course of the regular audit of the businesses of
the Borrower and its Subsidiaries, which audit was conducted in accordance with
the standards of the United States’ Public Company Accounting Oversight Board
(or any successor entity), such Group Members’ Accountants have obtained no
knowledge that a Default in respect of the Financial Performance Covenants is
continuing or, if in the opinion of the Group Members’ Accountants such a
Default is continuing, a statement as to the nature thereof (which statement may
be limited to accounting matters and may disclaim responsibility for legal
interpretations).



3To be included if accompanying annual financial statements only (it being
understood that the delivery by the Borrower of annual reports on Form 10-K of
Holdings and its consolidated subsidiaries shall satisfy the requirements of
Section 6.1(b) of the Credit Agreement to the extent such annual reports include
the information specified therein.



4To be included if accompanying quarterly financial statements only (it being
understood that the delivery by the Borrower of quarterly reports on Form 10-Q
of Holdings and its consolidated subsidiaries shall satisfy the requirements of
Section 6.1(a) of the Credit Agreement to the extent such quarterly reports
include the information specified therein).

 

1

 

 

[Attached hereto as Exhibit B is a summary narrative discussion and analysis of
the financial condition and results of operations of the Group Members for [the
portion of] the Fiscal Year ended [          ] and [the corresponding period in]
the previous Fiscal Year.]5

 

No Default has occurred and is continuing as of the date hereof. [If unable to
provide the foregoing certification, fully describe the nature of any such
Default and the action that the Borrower proposes to take with respect thereto
on Annex A attached hereto.]

 

[Attached hereto as Annex [B] is a complete and correct report6 summarizing the
insurance coverage in effect for the Borrower and each Loan Party and its
Subsidiaries.] 7

 

The following represent true and accurate calculations, as of [              ],
to be used to determine compliance with the covenants set forth in Article 5 of
the Credit Agreement:

 

Maximum Consolidated Total Lease Adjusted Leverage Ratio:           Sum of
Consolidated Total Debt plus the product of (a) Consolidated Rent Expense
multiplied by (b) 6.00=   [             ] Consolidated EBITDAR=  
[             ] Actual Ratio=   [             ] to 1.0 Required Ratio=   No more
than 4.25 to 1.00 Borrower in compliance with Financial Performance Covenant:  
[Yes / No]

 

Supporting detail showing the calculation of the Consolidated Total Lease
Adjusted Leverage Ratio is attached hereto as Schedule 1.8

 

 



4To be included if accompanying quarterly financial statements only (it being
understood that the delivery by the Borrower of quarterly reports on Form 10-Q
of Holdings and its consolidated subsidiaries shall satisfy the requirements of
Section 6.1(a) of the Credit Agreement to the extent such quarterly reports
include the information specified therein).



5To be included unless delivery by the Borrower of quarterly reports on Form
10-Q or annual reports on Form 10-K, as applicable, of Holdings and its
consolidated subsidiaries satisfy the requirements of Section 6.1(h) of the
Credit Agreement.



6Such report to specify type, amount and carrier of insurance and to contain
such additional information as the Administrative Agent may reasonably specify.



7To be included if accompanying annual financial statements only.



8Which calculations shall be in reasonable detail.

 

2

 

 

Attached hereto as Schedule 2 are calculations setting forth the ratio of (x)
the amount of Consolidated Total Assets at the end of the applicable Fiscal
Quarter to (y) the amount of Consolidated Total Assets as of October 30, 2010.

 

Attached hereto as Schedule 3 is a summary of the outstanding balances of all
intercompany Indebtedness as of the last day of the last Fiscal Quarter included
in the Financial Statements attached hereto, which summary is complete and
correct.

 

[[The Corporate Chart previously delivered on [              ], 20[ ], pursuant
to Section 6.1(d) of the Credit Agreement, is correct and complete as of the
date hereof.] [Attached hereto as Exhibit C is a Corporate Chart, which
Corporate Chart is correct and complete as of the date hereof.]]9

 

[The Loan Parties have delivered to the Administrative Agent (i) all documents
(including updated schedules as to the acquisition of Intellectual Property or
real property) they are required to deliver pursuant to any Loan Document on or
prior to the date hereof and (ii) complete and correct copies of all documents
modifying any term of any Constituent Document of any Group Member or Joint
Venture thereof on or prior to the date hereof. [Any such documents not
previously delivered prior to the date hereof are attached hereto as Exhibit
[D].] 10

 



 

9To be included only in annual Compliance Certificate.

10To be included only in annual Compliance Certificate.

 

3

 

 

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this ____ day of
_____________.

 

    FRANCESCA’S COLLECTIONS, INC.         By:     Name:   Title:

 

4

 

 

SCHEDULE 1

 

Calculation of Covenant Compliance

 

Consolidated Total Lease Adjusted Leverage Ratio: (i) Sum of Consolidated Total
Debt plus the product of (a) Consolidated Rent Expense multiplied by (b) 6.00 to
(ii) Consolidated EBITDAR       (1)       Consolidated Total Debt of the
Borrower as of [          ], 20[ ]:           (a)      the sum of all
Indebtedness of a type described in clauses (i) through (vi) below of the
Borrower and its Subsidiaries on a Consolidated basis:           (i)       all
indebtedness for borrowed money           (ii)      all obligations evidenced by
notes, bonds, debentures or similar instruments,           (iii)     the
principal component of all obligations with respect to letters of credit (other
than to the extent undrawn), bank guarantees or bankers’ acceptances,          
(iv)     all obligations to pay the deferred purchase price of property or
services 1,           (v)      all Capitalized Lease Obligations, and          
(vi)     all obligations, whether or not contingent, to purchase, redeem,
retire, defease or otherwise acquire for value, or pay any dividends or other
amounts with respect to, or convert into or exchange for Indebtedness, any of
the Stock or Stock Equivalents of Borrower and its Subsidiaries (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Scheduled Termination Date, valued at, in the
case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends,           (b)       plus, all Guaranty Obligations of the
Borrower and its Subsidiaries on a Consolidated basis with respect to any
Indebtedness of any other Person of a type described in clause (a) above,    

 



 

1Other than current trade liabilities and current intercompany liabilities (but
not any refinancings, extensions, renewals or replacements thereof) incurred in
the ordinary course of business and maturing within 180 days after the
incurrence thereof.

 

1

 

 

(c)       minus, unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries (reduced, in the case of any Subsidiary that is not a Wholly Owned
Subsidiary, to reflect the extent of the relative aggregate direct and indirect
beneficial ownership interest of the Borrower therein) on such date in an amount
not to exceed $7,500,000 less the outstanding principal amount of Loans on such
date.2           Consolidated Total Debt           (2) Consolidated Rent Expense
of the Borrower for the period of four consecutive Fiscal Quarters ending [
        ], 20[ ]:           (a)       Rental expense attributable to leases of
real property that is deducted in determining Consolidated Net Income for such
period, determined on a consolidated basis in accordance with GAAP.          
Consolidated Rent Expense           (3) Consolidated EBITDAR of the Borrower for
the period of four consecutive Fiscal Quarters ending [          ], 20[ ]3:    
      (a)      Consolidated EBITDA:           (i)    Consolidated Net Income of
the Borrower for such period determined in accordance with GAAP: the aggregate
of the Net Income of the Borrower and its Subsidiaries attributable to the
Borrower (after giving effect to non-controlling interests) for such period, on
a Consolidated basis           excluding, without duplication:          
A.   any net after-tax extraordinary, nonrecurring, or unusual gains or losses
or income or expenses (less all fees and expenses relating thereto), including
any severance expenses, and fees, expenses or charges related to the IPO, any
other offering of the Stock of Parent, any Investment, acquisition or
Indebtedness permitted to be incurred under the Credit Agreement (in each case,
whether or not successful), including any such fees, expenses, charges or change
in control payments related to any acquisition consummated after the Closing
Date,    

 



 

2Such unrestricted cash and Cash Equivalents that reduce Consolidated Total Debt
pursuant to this clause (c) shall be maintained in an account subject to a
Control Agreement (as defined in the Guaranty and Security Agreement).

3Determined on a Pro Forma Basis.

 

2

 

 



B.   any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations,          
C.   any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the board of directors (or equivalent) of the Borrower), other than write downs
of current assets in the ordinary course of business,           D.   any net
after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of Indebtedness,          
E.   the cumulative effect of a change in accounting principles during such
period,           F.   any increase in amortization or depreciation or any
one-time non-cash charges resulting from purchase accounting in connection with
any acquisition that is consummated after the Closing Date,           G.   any
non-cash impairment charges resulting from the application of Statement of
Financial Accounting Standards No. 142 and 144, and the amortization of
intangibles arising pursuant to No. 141,           H.   the effect of
mark-to-market accounting for derivatives contracts under Statement of Financial
Accounting Standards No. 157,           I.    any non-cash compensation expenses
realized from grants of stock appreciation or similar rights, stock options or
other rights to officers, directors and employees of the Borrower or any of its
Subsidiaries,           J.    any pre-opening expenses,           K.   to the
extent covered by insurance and actually reimbursed, or, so long as such person
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount is (a) not denied by the applicable carrier in writing within 180 days
and (b) in fact reimbursed within 365 days of the date of such evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
365 days), expenses with respect to liability or casualty events or business
interruption shall be excluded; provided that any proceeds of such reimbursement
when received shall be excluded from the calculation of Consolidated Net Income
to the extent the expense reimbursed was previously excluded pursuant to this
clause K, and    



 

 

3

 

 



L.   the net income for such period of any entity (other than a Subsidiary of
the Borrower) in which any Person other than the Borrower and its Subsidiaries
has an ownership interest, except to the extent that cash in an amount equal to
any such income has actually been received by the Borrower or its Subsidiaries
during such period,           Consolidated Net Income           (ii)   plus, to
the extent applicable to the Borrower in such period, the sum of the following
(without duplication and only to the extent the amounts described in clauses (A)
through (F) below decreased such Consolidated Net Income for such period):      
    A.   provision for Taxes based on income, profits or capital of the Borrower
and its Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes,           B.   Consolidated Interest Expense of the
Borrower for such period,           C.   depreciation and amortization expense
of the Borrower and its Subsidiaries for such period,           D.   business
optimization expenses and other restructuring charges of the Borrower and its
Subsidiaries for such period4,           E.   any other non-cash charges of the
Borrower and its Subsidiaries for such period (but excluding (a) any such
charges which represent the accrual of, or a cash reserve for, anticipated cash
charges in any future period and (b) any such non-cash charge to the extent that
it represents the amortization of a prepaid cash charge that was paid in a prior
period unless such non-cash charge represents an amount that was not recognized
in any prior period),           F.   management, consulting, monitoring,
transaction, and advisory fees and related expenses for the Borrower and its
Subsidiaries for such period paid to the Permitted Investors (or any accruals
related to such fees and related expenses), 5          

 



 

4(A) With respect to each business optimization expense or other such
restructuring charge, the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower specifying and
quantifying such expense or charge and stating that such expense or charge is a
business optimization expense or other restructuring charge, as the case may be,
and (B) the aggregate amount of cash business optimization expenses and other
cash restructuring charges for purposes of this clause (D) shall not exceed 5%
of Consolidated EBITDA for such period (as calculated prior to giving effect to
the addition of amounts specified in this clause (D)).



5The aggregate amount of such fees and related expenses for purposes of this
clause (F) shall not exceed in any period of four consecutive Fiscal Quarters
$500,000 as of the date of determination.

 

 

4

 

 

G.   any fees, expenses or charges related to the documentation and closing of
the Second Amended and Restated Credit Agreement,           H.   any fees,
expenses or charges related to Specified Stock Repurchases,          
(iii)  minus, the sum (without duplication and only to the extent the amounts
described in this clause (iii) increased such Consolidated Net Income for such
period) of non-cash items increasing Consolidated Net Income of the Borrower for
such period (but excluding any such items (a) in respect of which cash was
received in a prior period or will be received in a future period, or (b) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period)           Consolidated EBITDA          
Consolidated EBITDAR (sum of Consolidated EBITDA (Item A(3)(a)) plus (without
duplication and only to the extent that such amounts decreased Consolidated Net
Income for the respective period for which Consolidated EBITDA is being
determined) Consolidated Rent Expense (Item A(2))           Consolidated Total
Debt plus the product of Consolidated Rent Expense multiplied by 6.00 to
Consolidated EBITDAR   [   ]:1.00       Covenant Requirement   No more than
4.25:1.00

  

5

 

 

SCHEDULE 2

 

Change in Consolidated Total Assets

 

Ratio of (x) the amount of Consolidated Total Assets at the end of applicable
Fiscal Quarter to (y) the amount of Consolidated Total Assets as of October 30,
2010

 

(1)  Consolidated Total Assets1 at the end of Fiscal Quarter ending [     ],
20[  ]                (2)  Consolidated Total Assets as of October 30, 2010 
$52,965,111               Ratio of (1) to (2)     

 



 

1 Consolidated Total Assets means, as of any date, the total assets of the
Borrower and the Consolidated Subsidiaries, determined in accordance with GAAP,
set forth on the Consolidated balance sheet of the Borrower as of such date. In
no event shall Consolidated Total Assets include the amount of goodwill that
would be recorded from the acquisition of the Borrower by the Fund and the Fund
Affiliates to the extent purchase accounting treatment was given or is given to
such acquisition.

 

1

 

 

SCHEDULE 3

 

Summary of Intercompany Indebtedness

 

[To set forth a summary of the outstanding balances of all intercompany
Indebtedness.]

 

2

 

 

EXHIBIT A

 

Financial Statements

 

Attached.

 

3

 

 

EXHIBIT B

 

Management’s Summary Narrative Discussion and Analysis

 

Attached.

 

4

 

 

EXHIBIT C

 

Corporate Chart

 

Attached.

 

5

 

 

EXHIBIT D

 

Documents

 

Attached.

 

6

 

 

EXHIBIT 1.1(3)

 

[FORM OF]

GUARANTY AND SECURITY AGREEMENT

 



 



 

GUARANTY AND SECURITY AGREEMENT

 

Dated as of November 17, 2010

 

by and among

 

Francesca’s Collections, inc.

and

Each Other Grantor
From Time to Time Party Hereto

 

and

 

royal bank of canada,
as Collateral Agent

 

and

 

Royal Bank of Canada,
as Administrative Agent

 



 



 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I Defined Terms 1       Section 1.1 Definitions 1 Section
1.2 Certain Other Terms 4       Article II GUARANTY 4       Section 2.1 Guaranty
4 Section 2.2 Limitation of Guaranty 4 Section 2.3 Contribution 5 Section 2.4
Authorization; Other Agreements 5 Section 2.5 Guaranty Absolute and
Unconditional 5 Section 2.6 Waivers 6 Section 2.7 Reliance 6       Article III
Grant of Security Interest 7       Section 3.1 Collateral 7 Section 3.2 Grant of
Security Interest in Collateral 7 Section 3.3 Continuing Liability Under
Collateral 7       Article IV Representations and Warranties 8       Section 4.1
Title; No Other Liens 8 Section 4.2 Perfection and Priority 8 Section 4.3
Jurisdiction of Organization; Chief Executive Office 8 Section 4.4 Locations of
Inventory, Equipment and Books and Records 9 Section 4.5 Pledged Collateral 9
Section 4.6 Instruments and Tangible Chattel Paper Formerly Accounts 9 Section
4.7 Intellectual Property 9 Section 4.8 Commercial Tort Claims 10 Section 4.9
Specific Collateral 10 Section 4.10 Enforcement 10 Section 4.11 Representations
and Warranties of the Credit Agreement 10       Article V Covenants 10      
Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents 10 Section 5.2 Reserved 11 Section 5.3 Pledged Collateral 11
Section 5.4 Accounts 12 Section 5.5 Delivery of Instruments and Tangible Chattel
Paper, Letter-of-Credit Rights and Electronic Chattel Paper 12 Section 5.6
Intellectual Property 13 Section 5.7 Notices 14 Section 5.8 Notice of Commercial
Tort Claims 14 Section 5.9 Compliance with Credit Agreement 14 Section 5.10
Controlled Securities Account 14 Section 5.11 Cash Management Systems 14        

 

i

 

 

Article VI Remedial Provisions 14       Section 6.1 Code and Other Remedies 14
Section 6.2 Accounts and Payments in Respect of General Intangibles 17 Section
6.3 Pledged Collateral 18 Section 6.4 Proceeds to be Turned over to and Held by
Collateral Agent 19 Section 6.5 Registration Rights 19 Section 6.6 Deficiency 19
      Article VII The Collateral Agent 20       Section 7.1 Collateral Agent’s
Appointment as Attorney-in-Fact 20 Section 7.2 Authorization to File Financing
Statements 21 Section 7.3 Authority of Collateral Agent 21 Section 7.4 Duty;
Obligations and Liabilities 22 Section 7.5 Replacement of Collateral Agent 24  
    Article VIII Miscellaneous 24       Section 8.1 Reinstatement 24 Section 8.2
Release of Collateral 25 Section 8.3 Independent Obligations 25 Section 8.4 No
Waiver by Course of Conduct 25 Section 8.5 Amendments in Writing 25 Section 8.6
Additional Grantors; Additional Pledged Collateral 25 Section 8.7 Notices 26
Section 8.8 Successors and Assigns 26 Section 8.9 Counterparts 26 Section 8.10
Severability 26 Section 8.11 Governing Law 26 Section 8.12 Waiver of Jury Trial
26 Section 8.13 Indemnities 27        



ANNEXES AND SCHEDULES

  Annex 1 Form of Pledge Amendment   Annex 2 Form of Joinder Agreement   Annex 3
Form of Intellectual Property Security Agreement         Schedule 1 Commercial
Tort Claims   Schedule 2 UCC Filings   Schedule 3 Jurisdiction of Organization;
Chief Executive Office   Schedule 4 Locations of Inventory and Equipment  
Schedule 5 Pledged Collateral   Schedule 6 Intellectual Property

 

 

 

 

Guaranty and Security Agreement, dated as of November 17, 2010, by and among
FRANCESCA’S COLLECTIONS, INC. (the “Borrower”), each of the other entities
listed on the signature pages hereof or that becomes a party hereto pursuant to
Section 8.6 (together with the Borrower, the “Grantors”), Royal Bank of Canada,
as administrative agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”), and Royal Bank of Canada, as
collateral agent (in such capacity, together with its successors and permitted
assigns, the “Collateral Agent”) for the Lenders, the L/C Issuer and each other
Secured Party (each as defined in the Credit Agreement referred to below).

 

Witnesseth:



 

Whereas, pursuant to the Credit Agreement dated as of the date hereof (as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, Francesca’s LLC
(“Parent”), the other Guarantors from time to time party thereto, the Lenders
from time to time party thereto, the Administrative Agent, the Collateral Agent
and the other parties thereto, the Lenders and the L/C Issuer have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

 

Whereas, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of the Borrower;

 

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

 

Whereas, it is a condition precedent to the obligation of the Lenders and the
L/C Issuer to make their respective extensions of credit to the Borrower under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent and the Collateral Agent.

 

Now, therefore, in consideration of the premises and to induce the Lenders, the
L/C Issuer, the Administrative Agent and the Collateral Agent to enter into the
Credit Agreement and to induce the Lenders and the L/C Issuer to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent and the Collateral Agent as follows:

 

Article I

Defined Terms

 

Section 1.1           Definitions. (a) Capital terms used herein without
definition are used as defined in the Credit Agreement.

 

(b)          Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC (such meanings to be equally
applicable to both the singular and plural forms of the terms defined and, if
defined in more than one Article of the UCC, shall have the meaning specified in
Article 9 thereof).

 

(c)          The following terms shall have the following meanings:

 

“Agreement” means this Guaranty and Security Agreement, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

1

 

 

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

 

“Collateral” has the meaning specified in Section 3.1.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement among the Collateral Agent, the financial institution or other Person
at which such account is maintained or with which such entitlement or contract
is carried, and the Loan Party maintaining such account effective to grant
“control” (as defined under the applicable UCC) over such account to the
Collateral Agent in form and substance reasonably satisfactory to the Collateral
Agent.

 

“Excluded Equity” means (a) Voting Stock in excess of 66% of the outstanding
Voting Stock of any Foreign Subsidiary and (b) any Stock to the extent that, and
for so long as, the requirements of Section 7.10 of the Credit Agreement do not
apply thereto by reason of clause (ii) of the final paragraph of such Section.

 

“Excluded Property” means, collectively: (i) Vehicles; (ii) Excluded Equity;
(iii) any permit or license or any Contractual Obligation entered into by any
Grantor (A) that prohibits, terminates or permits termination by any Person
other than the Borrower and its Affiliates of such permit, license or
Contractual Obligation upon, or requires the consent of any Person other than
the Borrower and its Affiliates as a condition to, the creation by such Grantor
of a Lien on any right, title or interest in such permit, license or Contractual
Obligation or any Stock or Stock Equivalent related thereto or (B) to the extent
that any Requirement of Law applicable thereto prohibits the creation of a Lien
thereon, but only, with respect to the prohibition in (A) and (B), to the
extent, and for as long as, such prohibition, termination provision or
requirement for consent is not terminated or rendered unenforceable or otherwise
deemed ineffective by the UCC or any other Requirement of Law or required
consent is not obtained (and immediately upon the lapse, termination,
unenforceability or ineffectiveness of any such prohibition, termination
provision or requirement for consent or grant of such required consent, the
Collateral shall include, and the Grantors shall be deemed to have automatically
granted a security interest in, all such permits, licenses, Contractual
Obligations or Stock or Stock Equivalents no longer subject to such prohibition
or termination provision or required consent); (iv) fixed or capital assets
owned by any Grantor that are subject to a purchase money Lien or a Capital
Lease permitted under the Credit Agreement if the Contractual Obligation
pursuant to which such Lien is granted (or in the document providing for such
Capital Lease) prohibits or requires the consent of any Person other than the
Borrower and its Affiliates (which consent has not been obtained) as a condition
to the creation of any other Lien on such equipment; (v) any “intent to use”
Trademark applications for which a statement of use has not been filed with and
accepted by the Applicable IP Office (but only until such statement is filed and
accepted); and (vi) any assets to the extent that, and for so long as, the
requirements of Section 7.10 of the Credit Agreement do not apply thereto by
reason of clause (iii) of the final paragraph of such Section; provided, that
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

“Guarantor” means each Grantor other than the Borrower.

 

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

 

2

 

 

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or similar document (as defined in the UCC), in each case owned by any Grantor,
and any distribution of property made on, in respect of, or in exchange for the
foregoing from time to time, including all Stock and Stock Equivalents listed on
Schedule 5. Pledged Certificated Stock excludes any Excluded Property and any
Cash Equivalents that are not held in securities accounts that are subject to
Control Agreements to the extent permitted by Section 5.10 hereof.

 

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
such instruments described on Schedule 5, issued by the obligors named therein.
Pledged Debt Instruments excludes any Cash Equivalents that are not held in
securities accounts that are subject to Control Agreements to the extent
permitted by Section 5.10 hereof.

 

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Cash Equivalents that are
not held in securities accounts that are subject to Control Agreements to the
extent permitted by Section 5.10 hereof.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Constituent Document of any partnership or limited liability company to which it
is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5, to the extent such interests are not
certificated. Pledged Uncertificated Stock excludes any Excluded Property and
any Cash Equivalents that are not held in securities accounts that are subject
to Control Agreements to the extent permitted by Section 5.10 hereof.

 

“Secured Obligations” has the meaning specified in Section 3.2.

 

“Security Cash Collateral Account” means a Cash Collateral Account that is not a
L/C Cash Collateral Account.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.

 

3

 

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, that, in the event that, by reason of mandatory
provisions of any applicable Requirement of Law, any of the attachment,
perfection or priority of the Collateral Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

Section 1.2           Certain Other Terms. (a) The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms. The terms “herein”, “hereof” and similar terms refer to this
Agreement as a whole and not to any particular Article, Section or clause in
this Agreement. References herein to an Annex, Schedule, Article, Section or
clause refer to the appropriate Annex or Schedule to, or Article, Section or
clause in this Agreement. Where the context requires, provisions relating to any
Collateral when used in relation to a Grantor shall refer to such Grantor’s
Collateral or any relevant part thereof.

 

(b)          Section 1.5 (Interpretation) of the Credit Agreement is applicable
to this Agreement as and to the extent set forth therein.

 

Article II

GUARANTY

 

Section 2.1           Guaranty. To induce the Lenders to make the Loans and the
L/C Issuer to Issue Letters of Credit, each Guarantor hereby, jointly and
severally, absolutely, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer and the other Secured Parties the full and
punctual payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of the Borrower whether existing on the date
hereof or hereinafter incurred or created (the “Guaranteed Obligations”). This
Guaranty by each Guarantor hereunder constitutes a guaranty of payment and not
of collection.

 

Section 2.2           Limitation of Guaranty. Any term or provision of this
Guaranty or any other Loan Document to the contrary notwithstanding, the maximum
aggregate amount for which any Subsidiary Guarantor shall be liable hereunder
shall not exceed the maximum amount for which such Subsidiary Guarantor can be
liable without rendering this Guaranty or any other Loan Document, as it relates
to such Subsidiary Guarantor, subject to avoidance under applicable Requirements
of Law relating to fraudulent conveyance or fraudulent transfer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable Requirements of Law) (collectively, “Fraudulent Transfer Laws”).
Any analysis of the provisions of this Guaranty for purposes of Fraudulent
Transfer Laws shall take into account the right of contribution established in
Section 2.3 and, for purposes of such analysis, give effect to any discharge of
intercompany debt as a result of any payment made under the Guaranty.

 

4

 

 

Section 2.3           Contribution. To the extent that any Subsidiary Guarantor
shall be required hereunder to pay any portion of any Guaranteed Obligation
exceeding the greater of (a) the amount of the economic benefit actually
received by such Subsidiary Guarantor and its Subsidiaries from the Loans and
other Obligations, and (b) the amount such Subsidiary Guarantor would otherwise
have paid if such Subsidiary Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by the Borrower and
Parent) in the same proportion as such Subsidiary Guarantor’s net worth on the
date enforcement is sought hereunder bears to the aggregate net worth of all the
Subsidiary Guarantors on such date, then such Guarantor shall be reimbursed by
such other Subsidiary Guarantors for the amount of such excess, pro rata, based
on the respective net worth of such other Subsidiary Guarantors on such date.

 

Section 2.4           Authorization; Other Agreements. The Secured Parties are
hereby authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

 

(a)          (i) modify, amend, supplement or otherwise change, (ii) accelerate
or otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

 

(b)          apply to the Guaranteed Obligations any sums by whomever paid or
however realized to any Guaranteed Obligation in such order as provided in the
Loan Documents;

 

(c)          refund at any time any payment received by any Secured Party in
respect of any Guaranteed Obligation;

 

(d)          (i) Sell, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
for any Guaranteed Obligation or any other guaranty therefor in any manner, (ii)
receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and (iv)
otherwise deal in any manner with the Borrower and any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and

 

(e)          settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.

 

Section 2.5           Guaranty Absolute and Unconditional. Each Guarantor hereby
waives and agrees not to assert any defense, whether arising in connection with
or in respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by the Collateral Agent):

 

(a)          the invalidity or unenforceability of any obligation of the
Borrower or any other Guarantor under any Loan Document or any other agreement
or instrument relating thereto (including any amendment, consent or waiver
thereto), or any security for, or other guaranty of, any Guaranteed Obligation
or any part thereof, or the lack of perfection or continuing perfection or
failure of priority of any security for the Guaranteed Obligations or any part
thereof;

 

(b)          the absence of (i) any attempt to collect any Guaranteed Obligation
or any part thereof from the Borrower or any other Guarantor or other action to
enforce the same or (ii) any action to enforce any Loan Document or any Lien
thereunder;

 

(c)          the failure by any Person to take any steps to perfect and maintain
any Lien on, or to preserve any rights with respect to, any Collateral;

 

5

 

 

(d)          any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against the Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Guaranteed Obligation (or any interest thereon) in or as a result of any
such proceeding;

 

(e)          any foreclosure, whether or not through judicial sale, and any
other Sale of any Collateral or any election following the occurrence of an
Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Requirement of Law; or

 

(f)          any other defense, setoff, counterclaim or any other circumstance
that might otherwise constitute a legal or equitable discharge of the Borrower,
any other Guarantor or any of the Borrower’s other Subsidiaries, in each case
other than the payment in full of the Guaranteed Obligations.

 

Section 2.6           Waivers. Each Guarantor hereby unconditionally and
irrevocably waives and agrees not to assert any claim, defense, setoff or
counterclaim based on diligence, promptness, presentment, requirements for any
demand or notice hereunder including any of the following: (a) any demand for
payment or performance and protest and notice of protest, (b) any notice of
acceptance, (c) any presentment, demand, protest or further notice or other
requirements of any kind with respect to any Guaranteed Obligation (including
any accrued but unpaid interest thereon) becoming immediately due and payable,
(d) any rights and defenses arising out of an election of remedies by Collateral
Agent or any Secured Party, even if such election has destroyed such Grantor’s
rights of subrogation and reimbursement against the Borrower or any other
Guarantor, and (e) any other notice in respect of any Guaranteed Obligation or
any part thereof, and any defense arising by reason of any disability or other
defense of the Borrower or any other Guarantor. Each Guarantor further
unconditionally and irrevocably agrees not to (x) enforce or otherwise exercise
any right of subrogation or any right of reimbursement or contribution or
similar right against the Borrower or any other Guarantor by reason of any Loan
Document or any payment made thereunder or (y) assert any claim, defense, setoff
or counterclaim it may have against any other Loan Party or set off any of its
obligations to such other Loan Party against obligations of such Loan Party to
such Guarantor. No obligation of any Guarantor hereunder shall be discharged
other than by complete performance.

 

Section 2.7           Reliance. Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Borrower, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation, (b) disclose any information
that such Secured Party, pursuant to accepted or reasonable commercial finance
or banking practices, wishes to maintain confidential or (c) make any future
disclosures of such information or any other information to any Guarantor.

 

6

 

 

Article III

Grant of Security Interest

 

Section 3.1           Collateral. For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interest is collectively referred to as the “Collateral”:

 

(a)          all accounts, chattel paper, deposit accounts, documents (as
defined in the UCC), equipment, general intangibles, instruments, inventory,
investment property, letter-of-credit rights and any supporting obligations
related to any of the foregoing;

 

(b)          the commercial tort claims described on Schedule 1 and on any
supplement thereto received by the Collateral Agent pursuant to Section 5.8;

 

(c)          all books and records pertaining to the other property described in
this Section 3.1;

 

(d)          all property of such Grantor held by any Secured Party, including
all property of every description, in the custody of or in transit to such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power, including but not limited to cash;

 

(e)          all other goods (including but not limited to fixtures) and
personal property of such Grantor, whether tangible or intangible and wherever
located; and

 

(f)          to the extent not otherwise included, all proceeds of the
foregoing;

 

provided, that “Collateral” shall not include any Excluded Property; and
provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
thereof to constitute Collateral.

 

Section 3.2           Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties a Lien on
and security interest in, all of its right, title and interest in, to and under
the Collateral of such Grantor.

 

Section 3.3           Continuing Liability Under Collateral. Notwithstanding
anything herein to the contrary, (i) each Grantor shall remain liable for all
obligations under the Collateral and nothing contained herein is intended to be
or shall be a delegation of duties to the Collateral Agent or any other Secured
Party, (ii) each Grantor shall remain liable under each of the agreements
included in the Collateral, including, without limitation, any agreements
relating to pledged partnership interests or pledged limited liability company
interests, to perform all of the obligations undertaken by it thereunder all in
accordance with and pursuant to the terms and provisions thereof and neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any of such agreements by reason of or arising out of this Agreement or
any other document related thereto nor shall the Collateral Agent nor any
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to pledged
partnership interests or pledged limited liability company interests, and (iii)
the exercise by the Collateral Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral.

 

7

 

 

Article IV

Representations and Warranties

 

To induce the Lenders, the L/C Issuer, the Administrative Agent and the
Collateral Agent to enter into the Loan Documents, each Grantor hereby
represents and warrants each of the following to the Administrative Agent, the
Collateral Agent, the Lenders, the L/C Issuer and the other Secured Parties:

 

Section 4.1           Title; No Other Liens. Except for the Lien granted to the
Collateral Agent pursuant to this Agreement and other Permitted Liens, such
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims of others. Such Grantor (a) is the record and beneficial owner of the
Collateral pledged by it hereunder constituting instruments or certificates and
(b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien.

 

Section 4.2           Perfection and Priority. The security interest granted
pursuant to this Agreement constitutes a valid and continuing perfected security
interest in favor of the Collateral Agent for the benefit of the Secured Parties
in all Collateral subject, for the following Collateral, to the occurrence of
the following: (i) in the case of all Collateral in which a security interest
may be perfected by filing a financing statement under the UCC, the completion
of the filings specified on Schedule 2 (which, in the case of all filings
referred to on such schedule, have been duly authorized by each Grantor and
delivered to the Collateral Agent in completed form), (ii) with respect to any
deposit account, the execution of a Control Agreement, (iii) in the case of all
Copyrights, Trademarks and Patents for which UCC filings are insufficient, all
appropriate filings having been made with the Applicable IP Office, (iv) in the
case of letter-of-credit rights that are not supporting obligations of
Collateral, the execution of a Contractual Obligation granting control to the
Collateral Agent over such letter-of-credit rights, and (v) in the case of
electronic chattel paper, the completion of all steps necessary to grant control
to the Collateral Agent over such electronic chattel paper. Such security
interest shall be prior to all other Liens on the Collateral except for
Customary Permitted Liens having priority over the Collateral Agent’s Lien by
operation of law or permitted pursuant to clause (c), (e) or (j) of the
definition of “Customary Permitted Liens” in the Credit Agreement or subsection
8.2(c), 8.2(d), 8.2(e), 8.2(f) or 8.2(h) of the Credit Agreement upon (i) in the
case of all Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property, the delivery thereof to the Collateral Agent of such
Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property consisting of instruments and certificates, in each case properly
endorsed for transfer to the Collateral Agent or in blank, (ii) in the case of
all Pledged Investment Property not in certificated form, the execution of a
Control Agreement with respect to such investment property, and (iii) in the
case of all other instruments and tangible chattel paper that are not Pledged
Certificated Stock, Pledged Debt Instruments or Pledged Investment Property, the
delivery to the Collateral Agent of such instruments and tangible chattel paper.
Except as set forth in this Section 4.2, all actions by each Grantor necessary
to perfect the Lien granted hereunder on the Collateral have been duly taken.

 

Section 4.3           Jurisdiction of Organization; Chief Executive Office. Such
Grantor’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 3 and such Schedule 3 also lists all jurisdictions of
incorporation, legal names and locations of such Grantor’s chief executive
office or sole place of business for the five years preceding the date hereof.

 

8

 

 

Section 4.4           Locations of Inventory, Equipment and Books and Records.
On the date hereof, such Grantor’s inventory and equipment (other than inventory
or equipment in transit) and books and records concerning the Collateral are
kept at the locations listed on Schedule 4 and such Schedule 4 also lists the
locations of such inventory, equipment and books and records for the five years
preceding the date hereof.

 

Section 4.5           Pledged Collateral. (a) The Pledged Stock of all
Subsidiaries pledged by such Grantor hereunder and all other Pledged Stock in
excess of $500,000 individually or $1,000,000 in the aggregate (i) is, as of the
Closing Date, listed on Schedule 5 and, as of the Closing Date, constitutes that
percentage of the issued and outstanding equity of all classes of each issuer
thereof as set forth on Schedule 5, (ii) has been duly authorized, validly
issued and is fully paid and nonassessable (other than Pledged Stock in limited
liability companies and partnerships), (iii) constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms and (iv) in the case of Pledged Certificated Stock,
has been delivered to the Collateral Agent in accordance with Section 5.3(a) as
of the Closing Date.

 

(b)          As of the Closing Date, all Pledged Collateral (other than Pledged
Stock) in excess of $500,000 individually or $1,000,000 in the aggregate, all
Pledged Debt Instruments required to be pledged hereunder pursuant to Section
8.1(e) or 8.3(e) of the Credit Agreement, and all Pledged Investment Property
consisting of instruments and certificates in excess of $500,000 individually or
$1,000,000 in the aggregate, in each case has been delivered to the Collateral
Agent in accordance with Section 5.3(a).

 

(c)          Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent, at the direction of the Administrative Agent,
shall be entitled to exercise all of the rights of the Grantor granting the
security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock.

 

Section 4.6           Instruments and Tangible Chattel Paper Formerly Accounts.
No amount payable to such Grantor under or in connection with any Collateral is
evidenced by any instruments or tangible chattel paper in excess of $500,000
individually or $1,000,000 in the aggregate that has not been delivered to the
Collateral Agent, properly endorsed for transfer, to the extent delivery is
required by Section 5.5(a).

 

Section 4.7           Intellectual Property. (a) As of the Closing Date,
Schedule 6 sets forth a true and complete list of the following Intellectual
Property such Grantor owns (or, in the case of Material Intellectual Property,
licenses): (i) Intellectual Property that is registered or subject to
applications for registration, including for each of the foregoing items (1) the
owner, (2) the title, (3) the jurisdiction in which such item has been
registered or otherwise arises or in which an application for registration has
been filed, and (4) as applicable, the registration or application number and
registration or application date, (ii) Internet Domain Names and (iii) Material
Intellectual Property.

 

9

 

 

(b)          On the Closing Date, all Material Intellectual Property owned by
such Grantor is in full force and effect, subsisting, unexpired and, to such
Grantor’s knowledge, valid and enforceable, and no Material Intellectual
Property has been abandoned. The consummation of the transactions contemplated
by the Loan Documents shall not limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Material Intellectual
Property. There are no pending (or, to the knowledge of such Grantor,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property owned by such Grantor. To such Grantor’s knowledge, no Person has been
or is infringing, misappropriating, diluting, violating or otherwise impairing
any Material Intellectual Property owned by such Grantor. Such Grantor and, to
such Grantor’s knowledge, each other party thereto is not in material breach or
default of any material IP License.

 

Section 4.8           Commercial Tort Claims. The only commercial tort claims of
any Grantor existing on the date hereof (regardless of whether the amount,
defendant or other material facts can be definitively determined and regardless
of whether such commercial tort claim has been asserted, threatened or has
otherwise been made known to the obligee thereof or whether litigation has been
commenced for such claims) in excess of $500,000 individually or $1,000,000 in
the aggregate are those listed on Schedule 1, which sets forth such information
separately for each Grantor.

 

Section 4.9           Specific Collateral. As of the Closing Date, none of the
Collateral is or is proceeds or products of farm products, “as-extracted
collateral” (as defined in the UCC), health care insurance receivables or timber
to be cut.

 

Section 4.10         Enforcement. No Permit, notice to or filing with any
Governmental Authority or any other Person or any consent from any Person is
required for the exercise by the Collateral Agent of its rights (including
voting rights) provided for in this Agreement or the enforcement of remedies in
respect of the Collateral pursuant to this Agreement, including the transfer of
any Collateral, except as may be required in connection with the disposition of
any portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally or any approvals that may be required to be obtained from
any bailees or landlords to collect the Collateral.

 

Section 4.11         Representations and Warranties of the Credit Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made by
the Borrower in Article IV (Representations and Warranties) of the Credit
Agreement are true and correct on each date as required by Section 3.2(b) of the
Credit Agreement.

 

Article V

Covenants

 

Each Grantor agrees with the Administrative Agent and the Collateral Agent to
the following, as long as any Obligation or Commitment remains outstanding and,
in each case, unless the Required Lenders otherwise consent in writing:

 

Section 5.1           Maintenance of Perfected Security Interest; Further
Documentation and Consents. (a) Generally. Such Grantor shall (i) not use or
permit any Collateral to be used unlawfully or in violation of any provision of
any Loan Document, any Requirement of Law or any policy of insurance covering
the Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or the Collateral Agent to Sell
any Collateral if such restriction could, either individually or in the
aggregate, have a Material Adverse Effect.

 

(b)          Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest and such
priority against the claims and demands of all Persons.

 

10

 

 

(c)          Such Grantor shall furnish to the Administrative Agent and the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other documents in connection with the
Collateral as the Administrative Agent and the Collateral Agent may reasonably
request, all in reasonable detail and in form and substance satisfactory to the
Administrative Agent and the Collateral Agent.

 

(d)          At any time and from time to time, upon the reasonable written
request of the Collateral Agent (as so directed by the Administrative Agent),
such Grantor shall, for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, (i) promptly and
duly execute and deliver, and have recorded, such further documents, including
an authorization to file (or, as applicable, the filing of) any financing
statement or amendment under the UCC (or other filings under similar
Requirements of Law) in effect in any jurisdiction with respect to the security
interest created hereby and (ii) take such further action as the Administrative
Agent or the Collateral Agent may reasonably request.

 

(e)          To ensure that a Lien and security interest is granted on any of
the Excluded Property set forth in clause (ii) of the definition of “Excluded
Property”, such Grantor shall use its commercially reasonable efforts to obtain
any required consents from any Person other than the Borrower and its Affiliates
with respect to any permit or license or any Contractual Obligation with such
Person entered into by such Grantor that requires such consent as a condition to
the creation by such Grantor of a Lien on any right, title or interest in such
permit, license or Contractual Obligation or any Stock or Stock Equivalent
related thereto.

 

Section 5.2           [Reserved].

 

Section 5.3           Pledged Collateral. (a) Delivery of Pledged Collateral.
Such Grantor shall, within 30 days of the acquisition or formation thereof, (i)
deliver to the Collateral Agent, in suitable form for transfer and in form and
substance satisfactory to the Administrative Agent, (A) all Pledged Certificated
Stock of Subsidiaries, (B) all other Pledged Certificated Stock, (C) all Pledged
Debt Instruments and (D) all certificates and instruments evidencing Pledged
Investment Property, in each case of clauses (B), (C), and (D) in excess of
$500,000 individually or $1,000,000 in the aggregate; provided that Pledged
Certificated Stock of Subsidiaries and Pledged Debt Instruments required to be
pledged hereunder pursuant to Section 8.1(e) or 8.3(e) of the Credit Agreement
shall be delivered regardless of their value and (ii) maintain all other Pledged
Investment Property in a securities account subject to a Control Agreement.

 

(b)          Event of Default. During the continuance of an Event of Default,
the Collateral Agent shall have the right, at any time at the direction of the
Administrative Agent (in the Administrative Agent’s discretion) and without
notice to the Grantor, to (i) transfer to or to register in its name or in the
name of its nominees any Pledged Collateral or any Pledged Investment Property
and (ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

 

(c)          Cash Distributions with respect to Pledged Collateral. Except as
provided in Article VI, such Grantor shall be entitled to receive all cash
distributions paid in respect of the Pledged Collateral.

 

(d)          Voting Rights. Except as provided in Article VI, such Grantor shall
be entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, that no vote shall be cast, consent given or right exercised or other
action taken by such Grantor that would impair the Collateral or be inconsistent
with or result in any violation of any provision of any Loan Document. The
Collateral Agent shall have no duty or obligation to exercise or monitor such
voting rights.

 

11

 

 

Section 5.4           Accounts. Such Grantor shall not, other than in the
ordinary course of business, (i) grant any extension of the time of payment of
any account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.

 

Section 5.5           Delivery of Instruments and Tangible Chattel Paper,
Letter-of-Credit Rights and Electronic Chattel Paper. (a) If any amounts in
excess of $500,000 individually or $1,000,000 in the aggregate payable under or
in connection with any Collateral owned by such Grantor shall be or become
evidenced by an instrument or tangible chattel paper other than such instrument
delivered in accordance with Section 5.3(a) and in the possession of the
Collateral Agent, such Grantor shall mark all such instruments and tangible
chattel paper with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Royal Bank
of Canada, as Collateral Agent”, shall promptly (and in any event within 30
days) provide a notice of acquisition of such instrument or chattel paper to the
Collateral Agent, and, at the request of the Administrative Agent, shall
immediately deliver such instrument or tangible chattel paper to the Collateral
Agent, duly indorsed in a manner satisfactory to the Administrative Agent.

 

(b)          Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any investment property to any Person
other than the Collateral Agent.

 

(c)          If such Grantor is or becomes the beneficiary of a letter or
letters of credit that is (i) not a supporting obligation of any Collateral and
(ii) in excess of $500,000 individually or $1,000,000 in the aggregate, then
such Grantor shall promptly, and in any event within 2 Business Days after
becoming a beneficiary, notify the Collateral Agent thereof. Such Grantor shall
use commercially reasonable efforts to enter into a Contractual Obligation with
the Collateral Agent, the issuer of such letter of credit or any nominated
person with respect to the letter-of-credit rights under such letter of credit.
Such Contractual Obligation shall assign proceeds of such letters of credit to
the Collateral Agent in a manner sufficient to grant control for the purposes of
Section 9-107 of the UCC (or any similar section under any equivalent UCC). Such
Contractual Obligation shall also direct all payments thereunder to a Cash
Collateral Account. The provisions of such Contractual Obligation shall be in
form and substance reasonably satisfactory to the Administrative Agent.

 

(d)          If any amounts in excess of $500,000 individually or $1,000,000 in
the aggregate payable under or in connection with any Collateral owned by such
Grantor shall be or become evidenced by electronic chattel paper, such Grantor
shall take all steps necessary to grant the Collateral Agent control of all such
electronic chattel paper for the purposes of Section 9-105 of the UCC (or any
similar section under any equivalent UCC) and all “transferable records” as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act related to such electronic
chattel paper.

 

Section 5.6           Intellectual Property. (a) Within 60 days after any change
to Schedule 6 for such Grantor, such Grantor shall provide the Collateral Agent
notification thereof and the short-form intellectual property agreements and
assignments as described in this Section 5.6 and other documents that the
Administrative Agent reasonably requests with respect thereto.

 

12

 

 

(b)          Such Grantor shall (and shall exercise commercially reasonable
efforts to cause all of its licensees to), to the extent the applicable
Intellectual Property remains, in the reasonable judgment of such Grantor,
necessary for or useful in the conduct of such Grantor’s business: (i) (1)
continue to use each Trademark included in the Material Intellectual Property in
order to maintain such Trademark in full force and effect with respect to each
class of goods for which such Trademark is currently used, free from any claim
of abandonment for non-use, (2) maintain at least the same standards of quality
of products and services offered under such Trademark as are currently
maintained, (3) use such Trademark, where commercially practicable, with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, and (4) not adopt or use any other Trademark
that is confusingly similar or a colorable imitation of such Trademark unless
the Collateral Agent shall obtain a perfected security interest in such other
Trademark pursuant to this Agreement; and (ii) not do any act or omit to do any
act whereby (w) any Trademark included in the Material Intellectual Property (or
any goodwill associated therewith) may become destroyed, invalidated, impaired
or harmed in any way, (x) any Patent included in the Material Intellectual
Property may become forfeited, misused, unenforceable, abandoned or dedicated to
the public, (y) any Copyrights included in the Material Intellectual Property
may become invalidated, otherwise impaired or fall into the public domain, or
(z) any Trade Secret that is Material Intellectual Property may be disclosed to
an unauthorized third party or become publicly available or otherwise
unprotectable.

 

(c)          Such Grantor shall notify the Collateral Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office). Such Grantor shall take all actions that are necessary or reasonably
requested by the Administrative Agent to maintain and pursue each application
(and to obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Material Intellectual Property.

 

(d)          Such Grantor shall not do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person, except for any such action or omission as would
not be expected to have a Material Adverse Effect. In the event that any
Material Intellectual Property of such Grantor is or has been infringed,
misappropriated, violated, diluted or otherwise impaired by a third party, such
Grantor shall take such action, if any, as it reasonably deems appropriate under
the circumstances in response thereto, including promptly bringing suit and
recovering all damages therefor.

 

(e)          Such Grantor shall execute and deliver to the Collateral Agent in
form and substance reasonably acceptable to the Administrative Agent and
suitable for (i) filing in the Applicable IP Office the short-form intellectual
property security agreements in the form attached hereto as Annex 3 for all
Copyrights, Trademarks, Patents and IP Licenses of such Grantor, and (ii) if
requested by the Collateral Agent at the direction of the Administrative Agent
during the continuation of an Event of Default, recording with the appropriate
Internet domain name registrar, a duly executed form of assignment for all
Internet Domain Names of such Grantor, in each case, together with appropriate
supporting documentation as may be requested by the Collateral Agent.

 

Section 5.7           Notices. Such Grantor shall promptly (and in any event
within 30 days of the acquisition thereof) notify the Collateral Agent in
writing of its acquisition of any interest hereafter in property that is of a
type where a security interest or lien must be or may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation.

 

13

 

 



 

Section 5.8           Notice of Commercial Tort Claims. Such Grantor agrees
that, if it shall acquire any interest in any commercial tort claims in excess
of $500,000 individually or $1,000,000 in the aggregate (whether from another
Person or because such commercial tort claim shall have come into existence),
(i) such Grantor shall, immediately upon such acquisition, deliver to the
Collateral Agent, in each case in form and substance satisfactory to the
Administrative Agent, a notice of the existence and nature of such commercial
tort claim and a supplement to Schedule 1 containing a specific description of
such commercial tort claim, (ii) Section 3.1 shall apply to such commercial tort
claim and (iii) such Grantor shall execute and deliver to the Collateral Agent,
in each case in form and substance satisfactory to the Administrative Agent, any
document, and take all other action, deemed by the Administrative Agent to be
reasonably necessary or appropriate for the Collateral Agent to obtain, on
behalf of the Lenders, a perfected security interest having at least the
priority set forth in Section 4.2 in all such commercial tort claims. Any
supplement to Schedule 1 delivered pursuant to this Section 5.8 shall, after the
receipt thereof by the Collateral Agent, become part of Schedule 1 for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such receipt.

 

Section 5.9           Compliance with Credit Agreement. Such Grantor agrees to
comply with all covenants and other provisions applicable to it under the Credit
Agreement, including Sections 2.17 (Taxes) and 11.3 (Costs and Expenses) of the
Credit Agreement, and agrees to the same submission to jurisdiction as that
agreed to by the Borrower in the Credit Agreement.

 

Section 5.10         Controlled Securities Account. Each Grantor shall deposit
all of its Cash Equivalents in securities accounts that are subject to Control
Agreements except for (i) Cash Equivalents the value of which does not exceed
$500,000 individually or $1,000,000 in the aggregate and (ii) Cash Equivalents
which are deposited in accounts that are the subject of Section 5.11.

 

Section 5.11         Cash Management Systems. Each Grantor shall enter into, and
cause each depository, securities intermediary or commodities intermediary to
enter into, Control Agreements with respect to each deposit, securities,
commodity or similar account maintained by such Person (other than any payroll
account, withholding tax and fiduciary accounts and other accounts containing
less than $500,000 individually or $1,000,000 in the aggregate) as of or after
the Closing Date.

 

Article VI

Remedial Provisions

 

Section 6.1           Code and Other Remedies. (a) UCC Remedies. During the
continuance of an Event of Default, the Collateral Agent may exercise, in
addition to all other rights and remedies granted to it in this Agreement and in
any other instrument or agreement securing, evidencing or relating to any
Secured Obligation, all rights and remedies of a secured party under the UCC or
any other applicable law.

 

(b)          Disposition of Collateral. Without limiting the generality of the
foregoing, the Collateral Agent may at the written direction of the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys), (i) enter upon the premises where any Collateral is
located, without any obligation to pay rent, through self-help, without judicial
process, without first obtaining a final judgment or giving any Grantor or any
other Person notice or opportunity for a hearing on the Collateral Agent’s claim
or action, (ii) collect, receive, appropriate and realize upon any Collateral
and (iii) Sell, grant an option or options to purchase and deliver any
Collateral (enter into Contractual Obligations to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Collateral Agent shall have the right, upon any such public sale or sales
and, to the extent permitted by the UCC and other applicable Requirements of
Law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released.

 

14

 

 

(c)          Management of the Collateral. Each Grantor further agrees that,
during the continuance of any Event of Default, (i) at the Administrative
Agent’s request, it shall assemble the Collateral and make it available to the
Collateral Agent at places that the Collateral Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere, (ii) without limiting the
foregoing, the Collateral Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by the Collateral Agent
and, while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until the Collateral Agent
is able to Sell any Collateral, the Collateral Agent shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent and (iv) the Collateral Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
any Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment. The Collateral Agent shall not have
any obligation to any Grantor to maintain or preserve the rights of any Grantor
as against third parties with respect to any Collateral while such Collateral is
in the possession of the Collateral Agent.

 

(d)          Application of Proceeds. The Collateral Agent shall apply the cash
proceeds of any action taken by it pursuant to this Section 6.1, after deducting
all of its reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any Collateral or in any
way relating to the Collateral or the rights of the Collateral Agent and any
other Secured Party hereunder, including, but not limited to, the reasonable
fees and disbursements of any third party agent and reasonable attorneys’ fees
and disbursements, to the payment in whole or in part of the Secured
Obligations, as set forth in the Credit Agreement, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any Requirement of Law, need the Collateral Agent account for the
surplus, if any, to any Grantor.

 

(e)          Direct Obligation. Neither the Collateral Agent nor any other
Secured Party shall be required to make any demand upon, or pursue or exhaust
any right or remedy against, any Grantor, any other Loan Party or any other
Person with respect to the payment of the Obligations or to pursue or exhaust
any right or remedy with respect to any Collateral therefor or any direct or
indirect guaranty thereof. All of the rights and remedies of the Collateral
Agent and any other Secured Party under any Loan Document shall be cumulative,
may be exercised individually or concurrently and not exclusive of any other
rights or remedies provided by any Requirement of Law. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the Collateral
Agent or any other Secured Party, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of any
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

15

 

 

(f)          Commercially Reasonable. To the extent that applicable Requirements
of Law impose duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent to do any of the following:

 

(i)          fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by the Collateral Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

 

(ii)         fail to obtain Permits, or other consents, for access to any
Collateral to Sell or for the collection or Sale of any Collateral, or, if not
required by other Requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;

 

(iii)        fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

 

(iv)        advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

 

(v)         exercise collection remedies against account debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature or, to the extent deemed appropriate by
the Collateral Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Collateral Agent in the
collection or disposition of any Collateral, or utilize Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets to dispose of any Collateral;

 

(vi)        dispose of assets in wholesale rather than retail markets;

 

(vii)       disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

 

(viii)      purchase insurance or credit enhancements to insure the Collateral
Agent against risks of loss, collection or disposition of any Collateral or to
provide to the Collateral Agent a guaranteed return from the collection or
disposition of any Collateral.

 

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Collateral Agent
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.

 

16

 

 

(g)          IP Licenses. For the purpose of enabling the Collateral Agent (at
the direction of the Administrative Agent) to exercise rights and remedies under
this Section 6.1 (including in order to take possession of, collect, receive,
assemble, process, appropriate, remove, realize upon, Sell or grant options to
purchase any Collateral) at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, (i) an irrevocable,
nonexclusive, worldwide license (exercisable without payment of royalty or other
compensation to such Grantor), including in such license the right to
sublicense, use and practice any Intellectual Property now owned or hereafter
acquired by such Grantor and access to all media in which any of the licensed
items may be recorded or stored and to all Software and programs used for the
compilation or printout thereof and (ii) an irrevocable license (without payment
of rent or other compensation to such Grantor) to use, operate and occupy all
Real Property owned, operated, leased, subleased or otherwise occupied by such
Grantor.

 

Section 6.2           Accounts and Payments in Respect of General Intangibles.
(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Collateral Agent at any time during the
continuance of (A) an Event of Default under clause (a) or clause (e)(ii) of
Section 9.1 of the Credit Agreement or (B) any other Event of Default in
connection with the exercise of remedies by the Administrative Agent pursuant to
Section 9.2 of the Credit Agreement, (i) any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Collateral Agent, in a
Security Cash Collateral Account, subject to withdrawal by the Collateral Agent
as provided in Section 6.4, and (ii) until so turned over, such payment shall be
held by such Grantor in trust for the Collateral Agent, segregated from other
funds of such Grantor. Each such deposit of proceeds of accounts and payments in
respect of general intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

(b)          At any time during the continuance of (A) an Event of Default under
clause (a) or clause (e)(ii) of Section 9.1 of the Credit Agreement or (B) any
other Event of Default in connection with the exercise of remedies by the
Administrative Agent pursuant to Section 9.2 of the Credit Agreement:

 

(i)          each Grantor shall, upon the Collateral Agent’s request, deliver to
the Collateral Agent all original and other documents evidencing, and relating
to, the Contractual Obligations and transactions that gave rise to any account
or any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify account debtors that the accounts or
general intangibles have been collaterally assigned to the Collateral Agent and
that payments in respect thereof shall be made directly to the Collateral Agent;
and

 

(ii)         the Collateral Agent may, without notice, limit or terminate the
authority of a Grantor to collect its accounts or amounts due under general
intangibles or any thereof and, in its own name or in the name of others,
communicate with account debtors to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any account or amounts due under
any general intangible. In addition, the Collateral Agent may (at the direction
of the Administrative Agent) at any time enforce such Grantor’s rights against
such account debtors and obligors of general intangibles.

 

(c)          At any time during the continuance of an Event of Default, each
Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Collateral Agent (at the
direction of the Administrative Agent) to ensure any Internet Domain Name is
registered.

 

17

 

 

(d)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

Section 6.3           Pledged Collateral. (a) Voting Rights. During the
continuance of an Event of Default, upon notice by the Collateral Agent to the
relevant Grantor or Grantors, the Collateral Agent or its nominee may exercise
(at the direction of the Administrative Agent) (A) any voting, consent,
corporate and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any Pledged Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it; provided, that
the Collateral Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

(b)          Proxies. In order to permit the Collateral Agent to exercise the
voting and other consensual rights that it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions that it may be
entitled to receive hereunder, (i) each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Collateral Agent all such
proxies, dividend payment orders and other instruments as the Collateral Agent
may from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Collateral Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.

 

(c)          Authorization of Issuers. Each Grantor hereby expressly and
irrevocably authorizes and instructs, without any further instructions from such
Grantor, each issuer of any Pledged Collateral pledged hereunder by such Grantor
to (i) comply with any instruction received by it from the Collateral Agent in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so complying
and (ii) unless otherwise expressly permitted hereby, pay any dividend or make
any other payment with respect to the Pledged Collateral directly to the
Collateral Agent.

 

18

 

 

Section 6.4           Proceeds to be Turned over to and Held by Collateral
Agent. Unless otherwise expressly provided in the Credit Agreement or this
Agreement, during the continuance of an Event of Default, all proceeds of any
Collateral received by any Grantor hereunder in cash or Cash Equivalents shall
be held by such Grantor in trust for the Collateral Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, promptly upon
receipt by any Grantor, be turned over to the Collateral Agent in the exact form
received (with any necessary endorsement). All such proceeds of Collateral and
any other proceeds of any Collateral received by the Collateral Agent in cash or
Cash Equivalents shall be held by the Collateral Agent in a Security Cash
Collateral Account. All proceeds being held by the Collateral Agent in a
Security Cash Collateral Account (or by such Grantor in trust for the Collateral
Agent) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Credit Agreement.

 

Section 6.5           Registration Rights. (a) If, in the opinion of the
Administrative Agent, it is necessary or advisable to Sell any portion of the
Pledged Collateral by registering such Pledged Collateral under the Securities
Act of 1933 (the “Securities Act”), each relevant Grantor shall cause the issuer
thereof to do or cause to be done all acts as may be, in the opinion of the
Collateral Agent, necessary or advisable to register such Pledged Collateral or
that portion thereof to be Sold under the provisions of the Securities Act, all
as directed by the Administrative Agent in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto and in compliance with the securities or “Blue
Sky” laws of any jurisdiction that the Administrative Agent shall designate.

 

(b)          Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.

 

(c)          Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of any
portion of the Pledged Collateral pursuant to Section 6.1 and this Section 6.5
valid and binding and in compliance with all applicable Requirements of Law.
Each Grantor further agrees that a breach of any covenant contained in Section
6.1 and this Section 6.5 will cause irreparable injury to the Collateral Agent
and other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in Section 6.1 and this
Section 6.5 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement. Each Grantor waives any and all
rights of contribution or subrogation upon the sale or disposition of all or any
portion of the Pledged Collateral by the Collateral Agent.

 

Section 6.6           Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of any Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorney employed by the Collateral Agent or any other Secured Party to
collect such deficiency.

 

19

 

 

Article VII

The Collateral Agent

 

Section 7.1           Collateral Agent’s Appointment as Attorney-in-Fact. (a)
Each Grantor hereby irrevocably constitutes and appoints the Collateral Agent
and any Related Person thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of the Loan Documents, to, upon the
occurrence of and during the continuation of an Event of Default, take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent (as so directed by the Administrative Agent) and its Related
Persons the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following, in all cases solely, when an
Event of Default shall be continuing:

 

(i)          in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

 

(ii)         in the case of any Intellectual Property owned by or licensed to
the Grantors, execute, deliver and have recorded any document that the
Collateral Agent may request to evidence, effect, publicize or record the
Collateral Agent’s security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

(iii)        pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);

 

(iv)        execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the Sale of any Collateral; or

 

(v)         (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to the
Collateral Agent or as the Collateral Agent shall direct, (B) ask or demand for,
and collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate, (G) assign any Intellectual Property owned by the
Grantors or any IP Licenses of the Grantors throughout the world on such terms
and conditions and in such manner as the Administrative Agent shall in its sole
discretion determine, including the execution and filing by the Collateral Agent
(at the direction of the Administrative Agent) of any document necessary to
effectuate or record such assignment and (H) generally, Sell, grant a Lien on,
make any Contractual Obligation with respect to and otherwise deal with, any
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes and do, at the Administrative Agent’s
option, at any time or from time to time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.

 

20

 

 

(b)          If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such Contractual Obligation.

 

(c)          The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate set forth in Section 2.9 (Interest) of the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent on
demand.

 

(d)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue of this Section 7.1. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

Section 7.2           Authorization to File Financing Statements. Each Grantor
authorizes the Collateral Agent and its Related Persons, at any time and from
time to time, to file or record financing statements, amendments thereto, and
other filing or recording documents or instruments with respect to any
Collateral in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement, and such financing statements and
amendments may describe the Collateral covered thereby as “all assets of the
debtor” or words of similar effect. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Such Grantor also hereby ratifies its authorization for the Collateral Agent to
have filed any initial financing statement or amendment thereto under the UCC
(or other similar laws) in effect in any jurisdiction if filed prior to the date
hereof.

 

Section 7.3            (a)          Authority of Collateral Agent. Each Grantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation or entitlement to make any inquiry respecting such
authority.

 

21

 

 

(b)          Reliance by Collateral Agent. Whenever reference is made in this
Agreement to any action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Collateral Agent or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Collateral Agent, it is
understood that in all cases the Collateral Agent shall be fully justified in
failing or refusing to take any such action under this Agreement if it shall not
have received such advice or concurrence of the Administrative Agent as it deems
appropriate. This provision is intended solely for the benefit of the Collateral
Agent and its successors and permitted assigns and is not intended to and will
not entitle the other parties hereto to any defense, claim or counterclaim, or
confer any rights or benefits on any party hereto.

 

Section 7.4           Duty; Obligations and Liabilities. (a) Duty of Collateral
Agent. The Collateral Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Collateral Agent deals with similar property
for its own account. The powers conferred on the Collateral Agent hereunder are
solely to protect the Collateral Agent’s interest in the Collateral and shall
not impose any duty upon the Collateral Agent to exercise any such powers. The
Collateral Agent shall be accountable only for amounts that it receives as a
result of the exercise of such powers, and neither it nor any of its Related
Persons shall be responsible to any Grantor or Secured Party for any act or
failure to act hereunder, except for their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. In
addition, the Collateral Agent shall not be liable or responsible for any loss
or damage to any Collateral, or for any diminution in the value thereof, by
reason of the act or omission of any warehousemen, carrier, forwarding agency,
consignee or other bailee if such Person has been selected by the Collateral
Agent in good faith.

 

(b)          Obligations and Liabilities with respect to Collateral. No Secured
Party and no Related Person thereof shall be liable for failure to demand,
collect or realize upon any Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral. The powers conferred on the Collateral
Agent hereunder shall not impose any duty upon any other Secured Party to
exercise any such powers. The other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their respective officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

 

(c)          The Collateral Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including but not limited to any act or provision of any present or future law
or regulation or governmental authority, any act of God or war, civil unrest,
local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire facility or other wire or
communication facility).

 

(d)          The Borrower shall pay to the Collateral Agent from time to time
such compensation as is agreed to in writing by the Collateral Agent and the
Borrower for the services hereunder.

 

(e)          Each Grantor irrevocably authorizes the Administrative Agent and
the Collateral Agent to take such action on such Grantor's behalf and to
exercise such powers hereunder and under the other Loan Documents and under the
other instruments and agreements referred to herein and therein as are
specifically delegated to it by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. Each of the Administrative Agent
and the Collateral Agent shall have only those duties and responsibilities which
are expressly specified in this Agreement and the other Loan Documents and it
may perform such duties by or through its agents or employees.

 

22

 

 

(f)          The Collateral Agent shall not be responsible to any Grantor for
the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any of the other Loan
Documents, or for any Lien or guarantee granted by, or purported to be granted
by, any of the Loan Documents, or for any representations, warranties, recitals
or statements made herein or therein or made in any written or oral statement or
in any financial or other statements, instruments, reports, certificates or any
other documents in connection herewith or therewith furnished or made by the
Collateral Agent to any Grantor or by or on behalf of the Borrower to the
Administrative Agent, the Collateral Agent or any Grantor, or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or the existence or possible
existence of any Default or Event of Default.

 

(g)          Neither the Collateral Agent nor any of its officers, directors,
employees, agents, investigators, consultants, attorneys-in-fact or affiliates
shall be liable to any Lender for any action taken or omitted hereunder, under
any of the other Loan Documents or in connection herewith or therewith unless
caused by its or their gross negligence or willful misconduct. If the Collateral
Agent shall request instructions from the Administrative Agent with respect to
any act or action (including the failure to take an action) in connection with
this Agreement or any of the other Loan Documents, the Collateral Agent shall be
entitled to refrain from such act or taking such action unless and until it
shall have received instructions from the Administrative Agent. Without
prejudice to the generality of the foregoing, (i) the Collateral Agent shall be
entitled to conclusively rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to conclusively rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Borrower or its
Affiliates), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against the
Collateral Agent as a result of the Collateral Agent acting or (where so
instructed) refraining from acting under this Agreement or the other instruments
and agreements referred to herein in accordance with the instructions of the
Administrative Agent. The Collateral Agent shall be entitled to refrain from
exercising any power, discretion or authority vested in it under this Agreement
or the other Loan Documents or the other instruments and agreements referred to
herein or therein unless and until it has obtained the instructions of the
Administrative Agent or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expenses which may be incurred by it
by reason of taking or continuing to take such action. The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Administrative Agent, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders.

 

(h)          The agency hereby created shall in no way impair or affect any of
the rights and powers of, or impose any duties or obligations upon, the
Administrative Agent or the Collateral Agent in its individual capacity as a
Lender hereunder. With respect to its participation in the Loans, each of the
Administrative Agent and the Collateral Agent shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not performing the duties and functions of delegated to it hereunder, and the
term “Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include the Administrative Agent or the Collateral Agent in
its individual capacity. Each of the Administrative Agent and the Collateral
Agent and their respective Affiliates may accept deposits from, lend money and
to generally engage in any kind of banking, trust, financial advisory or other
business with the Borrower or its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Borrower or any Affiliates thereof for services in connection with this
Agreement and the other Loan Documents, including transactions contemplated
hereby or thereby, and otherwise without having to account for the same to the
Lenders.

 

23

 

 

(i)          Without limiting the foregoing, neither the Administrative Agent
nor the Collateral Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any of the other
Loan Documents, or to inspect the properties, books or records of the Borrower.

 

(j)          Without limiting the foregoing, each of the Administrative Agent
and the Collateral Agent may deem and treat the payee of any Loan as the owner
thereof for all purposes unless and until an Assignment with respect thereto
shall have been filed with, and recorded by, the Administrative Agent. Any
request, authority or consent of any Person or entity who, at the time of making
such request or giving such authority or consent, is a Lender shall be
conclusive and binding on any subsequent transferee or assign of that Lender.

 

(k)          In no event shall the Collateral Agent be responsible or liable for
any failure or delay in the performance of its obligations hereunder directly or
indirectly caused by events beyond its control, including general labor
disputes, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, or interruptions, losses or malfunctions of
utilities, communications or computer (software and hardware) services,
provided, that lack of funds or other financial circumstances and labor disputes
only by the personnel of the affected party shall not constitute an event beyond
its control hereunder and provided, further, that the Collateral Agent, as the
case may be, shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performances as soon as practicable
under the circumstances.

 

Section 7.5           Replacement of Collateral Agent. The Collateral Agent may
resign from the performance of all its functions and duties hereunder and under
the other Loan Documents in accordance with Section 10.6 of the Credit
Agreement.

 

Article VIII

Miscellaneous

 

Section 8.1           Reinstatement. Each Grantor agrees that, if any payment
made by any Loan Party or other Person and applied to the Secured Obligations is
at any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Loan Party, its estate, trustee, receiver or any other party, including
any Grantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, (a) any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing or
(b) any provision of the Guaranty hereunder shall have been terminated,
cancelled or surrendered, such Lien, other Collateral or provision shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Grantor in respect of any Lien or
other Collateral securing such obligation or the amount of such payment.

 

24

 

 

Section 8.2           Release of Collateral. (a) At the time provided in
clause (iii) of Section 10.9 (Release of Collateral or Guarantors) of the Credit
Agreement, the Collateral shall be released from the Lien created hereby and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Collateral Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. Each
Grantor is hereby authorized to file UCC amendments at such time evidencing the
termination of the Liens so released. At the request of any Grantor following
any such termination, the Collateral Agent shall deliver to such Grantor any
Collateral of such Grantor held by the Collateral Agent hereunder and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

 

(b)          If the Collateral Agent shall be directed or permitted pursuant to
clause (i) or (ii) of Section 10.9 of the Credit Agreement to release any Lien
or any Collateral, such Collateral shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, such clauses (i) and (ii). In connection therewith, the Collateral
Agent, at the request of any Grantor, shall execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
release.

 

Section 8.3           Independent Obligations. The obligations of each Grantor
hereunder are independent of and separate from the Secured Obligations and the
Guaranteed Obligations. If any Secured Obligation or Guaranteed Obligation is
not paid when due, or upon any Event of Default, the Collateral Agent may, at
its sole election, proceed directly and at once, without notice, against any
Grantor and any Collateral to collect and recover the full amount of any Secured
Obligation or Guaranteed Obligation then due, without first proceeding against
any other Grantor, any other Loan Party or any other Collateral and without
first joining any other Grantor or any other Loan Party in any proceeding.

 

Section 8.4           No Waiver by Course of Conduct. No Secured Party shall by
any act (except by a written instrument pursuant to Section 8.5), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.

 

Section 8.5           Amendments in Writing. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 11.1 of the Credit Agreement; provided, that
schedules to this Agreement may be supplemented (but no existing provisions may
be modified and no Collateral may be released) in accordance with Section 5.6
and 5.8 and through Pledge Amendments and Joinder Agreements, in substantially
the form of Annex 1 and Annex 2, respectively, in accordance with Section 8.6
hereof.

 

Section 8.6           Additional Grantors; Additional Pledged Collateral. (a)
Joinder Agreements. If, at the option of the Borrower or as required pursuant to
Section 7.10 of the Credit Agreement, the Borrower shall cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
execute and deliver to the Collateral Agent a joinder agreement substantially in
the form of Annex 2 (each, a “Joinder Agreement”) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.

 

25

 

 

(b)          Pledge Amendments. To the extent any Pledged Collateral has not
been delivered as of the Closing Date, such Grantor shall deliver a pledge
amendment duly executed by the Grantor in substantially the form of Annex 1
(each, a “Pledge Amendment”). Such Grantor authorizes the Collateral Agent to
attach each Pledge Amendment to this Agreement.

 

Section 8.7           Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.11 of the Credit Agreement; provided, that any such
notice, request or demand to or upon any Grantor shall be addressed to the
Borrower’s notice address set forth in such Section 11.11.

 

Section 8.8           Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of each Secured Party and their successors and assigns; provided, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent and
the Collateral Agent and in accordance with the terms of the Credit Agreement.

 

Section 8.9           Counterparts. This Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 8.10         Severability. Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.

 

Section 8.11         Governing Law. This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

Section 8.12         Waiver of Jury Trial. Each party hereto hereby irrevocably
waives trial by jury in any suit, action or proceeding with respect to, or
directly or indirectly arising out of, under or in connection with, any loan
document or the transactions contemplated therein or related thereto (whether
founded in contract, tort or any other theory). Each party hereto (A) certifies
that no other party and no Related Person of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (B) acknowledges that it
and the other parties hereto have been induced to enter into this agreement by
the mutual waivers and certifications in this Section 8.12.

 

26

 

 

Section 8.13         Indemnities. (a) THE BORROWER AGREES TO INDEMNIFY, HOLD
HARMLESS AND DEFEND EACH AGENT, THE ARRANGERS, EACH LENDER, EACH L/C ISSUER,
EACH FORMER LENDER OR L/C ISSUER PARTY TO A SECURED HEDGING DOCUMENT, EACH
PERSON THAT EACH L/C ISSUER CAUSES TO ISSUE LETTERS OF CREDIT UNDER THE CREDIT
AGREEMENT AND EACH OF THEIR RESPECTIVE RELATED PERSONS (EACH SUCH PERSON BEING
AN “INDEMNITEE”) FROM AND AGAINST ALL LIABILITIES (INCLUDING BROKERAGE
COMMISSIONS, FEES AND OTHER COMPENSATION) THAT MAY BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE AND IN ANY MATTER RELATING TO OR ARISING
OUT OF, IN CONNECTION WITH OR AS A RESULT OF (I) ANY LOAN DOCUMENT, ANY
DISCLOSURE DOCUMENT, OR ANY OBLIGATION (OR THE REPAYMENT THEREOF), ANY LETTER OF
CREDIT, THE USE OR INTENDED USE OF THE PROCEEDS OF ANY LOAN OR THE USE OF ANY
LETTER OF CREDIT, OR ANY SECURITIES FILING OF, OR WITH RESPECT TO, ANY GROUP
MEMBER, (II) ANY COMMITMENT LETTER, PROPOSAL LETTER OR TERM SHEET WITH ANY
PERSON OR ANY CONTRACTUAL OBLIGATION, SYNDICATION OF THE CREDIT FACILITIES
PROVIDED BY THE CREDIT AGREEMENT, ANY ENFORCEMENT OF ANY LOAN DOCUMENTS
(INCLUDING ANY SALES OF, COLLECTION FROM, OR OTHER REALIZATION UPON ANY OF THE
COLLATERAL OR THE ENFORCEMENT OF ANY GUARANTY) ARRANGEMENT OR UNDERSTANDING WITH
ANY BROKER, FINDER OR CONSULTANT, IN EACH CASE ENTERED INTO BY OR ON BEHALF OF
ANY GROUP MEMBER OR ANY AFFILIATE OF ANY OF THEM IN CONNECTION WITH ANY OF THE
FOREGOING AND ANY CONTRACTUAL OBLIGATION ENTERED INTO IN CONNECTION WITH ANY
E-SYSTEMS OR OTHER ELECTRONIC TRANSMISSIONS, (III) ANY ACTUAL OR PROSPECTIVE
INVESTIGATION, LITIGATION OR OTHER PROCEEDING, WHETHER OR NOT BROUGHT BY ANY
SUCH INDEMNITEE OR ANY OF ITS RELATED PERSONS, ANY HOLDERS OF SECURITIES OR
CREDITORS (AND INCLUDING ATTORNEYS’ FEES IN ANY CASE), WHETHER OR NOT ANY SUCH
INDEMNITEE, RELATED PERSON, HOLDER OR CREDITOR IS A PARTY THERETO, AND WHETHER
OR NOT BASED ON ANY SECURITIES OR COMMERCIAL LAW OR REGULATION OR ANY OTHER
REQUIREMENT OF LAW OR THEORY THEREOF, INCLUDING COMMON LAW, EQUITY, CONTRACT,
TORT OR OTHERWISE, OR (IV) ANY OTHER ACT, EVENT OR TRANSACTION RELATED,
CONTEMPLATED IN OR ATTENDANT TO ANY OF THE FOREGOING (COLLECTIVELY, THE
“INDEMNIFIED MATTERS”); PROVIDED, THAT THE BORROWER SHALL NOT HAVE ANY LIABILITY
UNDER THIS SECTION 8.13 TO AN INDEMNITEE WITH RESPECT TO, AND NO INDEMNITEE
SHALL HAVE ANY LIABILITY HEREUNDER OTHER THAN (TO THE EXTENT OTHERWISE LIABLE)
FOR, ANY INDEMNIFIED MATTER TO THE EXTENT SUCH LIABILITY HAS RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT OR ORDER. THE
FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH INDEMNIFIED
LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY
CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY INDEMNITEE. FURTHERMORE,
EACH OF PARENT AND THE BORROWER WAIVES AND AGREES NOT TO ASSERT AGAINST ANY
INDEMNITEE, AND SHALL CAUSE EACH OTHER LOAN PARTY TO WAIVE AND NOT ASSERT
AGAINST ANY INDEMNITEE, ANY RIGHT OF CONTRIBUTION WITH RESPECT TO ANY
LIABILITIES THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY RELATED
PERSON.

 

27

 

 

(b)          Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Group Member or any actual, alleged or prospective damage to
property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Group
Member, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee in possession, the successor-in-interest to any Group
Member or the owner, lessee or operator of any property or facility of any Group
Member through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) are incurred solely following foreclosure by any
Secured Party or following any Secured Party having become the
successor-in-interest to any Loan Party and (ii) are attributable solely to acts
of such Indemnitee.

 

[Signature Pages Follow]

 

28

 

 

In witness whereof, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

  francesca’s collections, inc.,     as Grantor       By:       Name:     Title:
      francesca’s LLC,     as Grantor       By:       Name:     Title:

 

[Signature Page to Guaranty and Security Agreement]

 

 

 

 

ROYAL BANK OF CANADA,     as Collateral Agent and Administrative Agent        
By:       Name:       Title:  

 

[Signature Page to Guaranty and Security Agreement]

 

 

 

 

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT1

 

Form of Pledge Amendment

 

This Pledge Amendment, dated as of __________ __, 20__, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of November 17,
2010, by and among Francesca’s Collections, Inc. (the “Borrower”), the
undersigned Grantor and the other Affiliates of the Borrower from time to time
party thereto as Grantors, Royal Bank of Canada, as administrative agent, and
Royal Bank of Canada, as collateral agent for the Secured Parties referred to
therein (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Guaranty and Security Agreement”). Capitalized terms
used herein without definition are used as defined in the Guaranty and Security
Agreement.

 

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all of the
Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.5 and 4.10 of the Guaranty and
Security Agreement is true and correct on and as of the date hereof as if made
on and as of such date.

 

  [Grantor]       By:       Name:     Title:

 

Acknowledged and Agreed   as of the date first above written:       ROYAL BANK
OF CANADA,     as Collateral Agent and Administrative Agent         By:      
Name:     Title:  

 



 





To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

A1-1

 

 

Annex 1-A

 

 

PLEDGED STOCK

  

Issuer

Class

Certificate
No(s).

Par Value

Number of
Shares, Units or
Interests

                                                                               
                           

 

PLEDGED DEBT INSTRUMENTS 

 

Issuer

Description of Debt

Certificate
No(s).

Final
Maturity

Principal Amount

                                                                       

  

A1-2

 

 

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

 

Form of Joinder Agreement

 

This Joinder Agreement, dated as of _________ __, 20__, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of November 17,
2010, by and among Francesca’s Collections, Inc. (the “Borrower”), the
undersigned Grantor and the other Affiliates of the Borrower from time to time
party thereto as Grantors, Royal Bank of Canada, as administrative agent, and
Royal Bank of Canada, as collateral agent for the Secured Parties referred to
therein (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Guaranty and Security Agreement”). Capitalized terms
used herein without definition are used as defined in the Guaranty and Security
Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, the undersigned (i) as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations of the
undersigned, hereby mortgages, pledges and hypothecates to the Collateral Agent
for the benefit of the Secured Parties, and grants to the Collateral Agent for
the benefit of the Secured Parties a lien on and security interest in, all of
its right, title and interest in, to and under the Collateral of the undersigned
and expressly assumes all obligations and liabilities of a Grantor thereunder
and (ii) hereby unconditionally and irrevocably guarantees, as primary obligor
and not merely as surety, the full and punctual payment when due, whether at
stated maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance with any Loan Document, of all the Guaranteed
Obligations on the terms set forth in the Guaranty and Security Agreement. The
undersigned hereby agrees to be bound as a Grantor for the purposes of the
Guaranty and Security Agreement.

 

The information set forth in Annex A to this Joinder Agreement is hereby added
to the information set forth in Schedules 1 through 6 to the Guaranty and
Security Agreement. By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agree that this Joinder Agreement may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex A to this Joinder Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as of the date hereof as if made on
and as of such date.

 

In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

  [Additional Grantor]       By:       Name:     Title:

 

A2-1

 

 

Acknowledged and Agreed   as of the date first above written:       [EACH
GRANTOR PLEDGING   ADDITIONAL COLLATERAL]       By:       Name:     Title:      
  ROYAL BANK OF CANADA,     as Collateral Agent and Administrative Agent      
By:       Name:     Title:  

 

A2-2

 

 

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

Form of Intellectual Property Security Agreement

 

THIS [Copyright] [Patent] [Trademark] Security Agreement, dated as of _________
__, 20__, is entered into by and among each of the entities listed on the
signature pages hereof (each a “Grantor” and, collectively, the “Grantors”),
Royal Bank of Canada, as administrative agent (“Administrative Agent”), and
Royal Bank of Canada, as collateral agent (in such capacity, together with its
successors and permitted assigns, the “Collateral Agent”) for the Lenders, the
L/C Issuer and each other Secured Party (as defined in the Credit Agreement
referred to below).

 

WITNESSETH:

 

Whereas, pursuant to the Credit Agreement, dated as of November 17, 2010 (as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Parent, the
other Guarantors from time to time party thereto, the Lenders from time to time
party thereto, the Collateral Agent and the other parties thereto, the Lenders
and the L/C Issuer have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

 

Whereas, each undersigned Grantor has agreed, pursuant to the Guaranty and
Security Agreement, dated as of November 17, 2010, by and among the Borrower,
the undersigned Grantor(s) and the other Affiliates of the Borrower from time to
time party thereto as grantors, Administrative Agent and Collateral Agent (the
“Guaranty and Security Agreement”), to guarantee the Obligations (as defined in
the Credit Agreement) of the Borrower; and

 

Whereas, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

 

Now, Therefore, in consideration of the premises and to induce the Lenders, the
L/C Issuer, the Administrative Agent and the Collateral Agent to enter into the
Credit Agreement and to induce the Lenders and the L/C Issuer to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Collateral Agent as follows:

 

Section 1.          Defined Terms. Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

 

Section 2.          Grant of Security Interest in [Copyright] [Trademark]
[Patent] Collateral. Each Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of such Grantor, hereby
mortgages, pledges and hypothecates to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
“[Copyright] [Patent] [Trademark] Collateral”):

 

(a)       [all of its Copyrights and all IP Licenses providing for the grant by
or to such Grantor of any right under any Copyright, including, without
limitation, those Copyright registrations, applications for registration and IP
Licenses referred to on Schedule 1 hereto;

 

(b)      all renewals, reversions and extensions of the foregoing; and

 

A3-1

 

 

(c)       all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(a)       [all of its Patents and all IP Licenses providing for the grant by or
to such Grantor of any right under any Patent, including, without limitation,
those referred to on Schedule 1 hereto;

 

(b)       all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

 

(c)       all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(d)       [all of its Trademarks and all IP Licenses providing for the grant by
or to such Grantor of any right under any Trademark, including, without
limitation, those Trademark registrations, applications for registration and IP
Licenses referred to on Schedule 1 hereto;

 

(e)       all renewals and extensions of the foregoing;

 

(f)        all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and

 

(g)       all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

Section 3.          Guaranty and Security Agreement. The security interest
granted pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Guaranty and Security Agreement and each Grantor hereby
acknowledges and agrees that the rights and remedies of the Collateral Agent
with respect to the security interest in the [Copyright] [Patent] [Trademark]
Collateral made and granted hereby are more fully set forth in the Guaranty and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

 

Section 4.         Grantor Remains Liable. Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with their [Copyrights]
[Patents] [Trademarks] and IP Licenses subject to a security interest hereunder.

 

Section 5.          Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

 

A3-2

 

 

Section 6.          Governing Law. This [Copyright] [Patent] [Trademark]
Security Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

[Signature Pages Follow]

 

A3-3

 

 

In witness whereof, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

  Very truly yours,       [Grantor],     as Grantor       By:       Name:    
Title:

 

Royal Bank of Canada,     as Collateral Agent and Administrative Agent        
By:       Name:     Title:  

 

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

  

A3-4

 

 

Schedule I
to
[Copyright] [Patent] [Trademark] Security Agreement

 

[Copyright] [Patent] [Trademark] Registrations

 

REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

 

[Include Registration Number and Date]

 

[COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

 

[Include Application Number and Date]

 

IP LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

A3-5

 

  

EXHIBIT 1.1(4)

 

[FORM OF]

 PERFECTION CERTIFICATE

  

In connection with that certain Credit Agreement, dated as of November 17, 2010
(as it may be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Francesca’s Collections, Inc., as borrower (the “Borrower”), Francesca’s LLC,
the other Guarantors from time to time party thereto, the Lenders from time
party thereto, the L/C Issuer, Royal Bank of Canada as Administrative Agent,
Royal Bank of Canada as Collateral Agent for the Secured Parties, and the other
parties party thereto, the Borrower hereby certifies on behalf of itself and the
Guarantors as follows:

 

I.           CURRENT INFORMATION

 

A.           Legal Names, Organizations, Jurisdictions of Organization and
Organizational Identification Numbers. The full and exact legal name1 (as it
appears in each respective certificate or articles of incorporation, limited
liability membership agreement or similar organizational documents, in each case
as amended to date), the type of organization (or if the Borrower or a
particular Guarantor is an individual, please indicate so), the jurisdiction of
organization (or formation, as applicable), and the organizational
identification number2 (not tax i.d. number) of the Borrower and each other
Guarantor are as follows:

 

Name of Borrower/Guarantor   Type of Organization (e.g.
corporation, limited
liability company, limited
partnership)   Jurisdiction of
Organization/
Formation   Organizational
Identification
Number3                                                                        
                                                     

 

 

 

 

B.           Chief Executive Offices and Mailing Addresses. The chief executive
office address (or the principal residence if the Borrower or a particular
Guarantor is a natural person) and the preferred mailing address (if different
than chief executive office or residence) of the Borrower and each other
Guarantor are as follows:

 

Name of
Borrower/Guarantor   Address of Chief Executive Office
(or for natural persons, residence)   Mailing Address (if different than
CEO or residence)                              

 

C.           Special Borrowers. Except as specifically identified below none of
the Guarantors is a: (i) transmitting utility (as defined in Section
9-102(a)(80)), (ii) primarily engaged in farming operations (as defined in
Section 9-102(a)(35)), (iii) a trust, (iv) a foreign air carrier within the
meaning of the federal aviation act of 1958, as amended or (v) a branch or
agency of a bank which bank is not organized under the law of the United States
or any state thereof.

 

Name of
Borrower/Guarantor   Type of Special Guarantor                  

 

D.           Trade Names/Assumed Names.

 

Current Trade Names. Set forth below is each trade name or assumed name
currently used by the Borrower or any other Guarantor or by which the Borrower
or any Guarantor is known or is transacting any business:

 

Borrower/Guarantor   Trade/Assumed Name                  

 

 

 

 

E.           Changes in Names, Jurisdiction of Organization or Corporate
Structure.

 

Except as set forth below, neither the Borrower nor any other Guarantor has
changed its name, jurisdiction of organization or its corporate structure in any
way (e.g. by merger, consolidation, change in corporate form, change in
jurisdiction of organization or otherwise) within the past five (5) years:

 

Borrower/Guarantor   Date of Change   Description of Change                    



 

F.           Prior Addresses.

 

Except as set forth below, neither the Borrower nor any other Guarantor has
changed its chief executive office, or principal residence if the Borrower or a
particular Guarantor is a natural person, within the past five (5) years:

 

Borrower/Guarantor   Prior Address/City/State/Zip Code            

 

G.           Acquisitions of Equity Interests or Assets.

 

Except as set forth below, neither the Borrower nor any Guarantor has acquired
the equity interests of another entity or substantially all the assets of
another entity within the past five (5) years:

 

Borrower/Guarantor   Date of Acquisition   Description of Acquisition          
                   

 

H.           Corporate Ownership and Organizational Structure.

 

Attached as Exhibit H hereto is a true and correct chart showing the ownership
relationship of the Borrower and all of its affiliates.

 



 

 



 

II.          INFORMATION REGARDING CERTAIN COLLATERAL

 

A.           Investment Related Property

 

1.          Equity Interests. Set forth below is a list of all equity interests
owned by the Borrower and each Guarantor together with the type of organization
which issued such equity interests (e.g. corporation, limited liability company,
partnership or trust):

 

Borrower/Guarantor   Issuer   Type of
Organization   # of
Shares
Owned   Total Shares
Outstanding   % of
Interest
Pledged   Certificate No.
(if uncertificated,
please indicate so)   Par Value                                                
                                         



 

2.         Securities Accounts. Set forth below is a list of all securities
accounts in which the Borrower or any other Guarantor customarily maintains
securities or other assets having an aggregate value in excess of $10,000:

 

Borrower/Guarantor   Type of Account   Name & Address of
Financial Institutions                                                          
                                                           



 



 

 

 

3.          Deposit Accounts. Set forth below is a list of all bank accounts
(checking, savings, money market or the like) in which the Borrower or any other
Guarantor customarily maintains in excess of $10,000:

 

Borrower/Guarantor   Type of Account   Name & Address of
Financial Institutions                  



 

4.          Debt Securities & Instruments. Set forth below is a list of all debt
securities and instruments owed to the Borrower or any other Guarantor in the
principal amount of greater than $10,000:

 

Borrower/Guarantor   Issuer of Instrument   Principal Amount of Instrument  
Maturity Date                        



 

B.           Intellectual Property. Set forth below is a list of all copyrights,
patents, and trademark, all applications and licenses thereof and other
intellectual property owned or used, or hereafter adopted, held or used, by the
Borrower and each other Guarantor:

 

1.          Copyrights, Copyright Applications and Copyright Licenses

 

Borrower/Guarantor   Title   Filing Date/Issued Date   Status   Application/
Registration No.                                    

 

2.          Patents, Patent Applications and Patent Licenses

 



Borrower/Guarantor   Title   Filing Date/Issued Date   Status   Application/
Registration No.                                    



 



 

 

 

3.          Trademarks, Trademark Applications and Trademark Licenses

 



Borrower/Guarantor   Title   Filing Date/Issued Date   Status   Application/
Registration No.                                    



 

C.           Tangible Personal Property in Possession of Warehousemen, Bailees
and Other Third Parties. Except as set forth below, no persons (including,
without limitation, warehousemen and bailees) other than the Borrower or any
other Guarantor have possession of any material amount (fair market value of
$10,000 or more) of tangible personal property of the Borrower or any other
Guarantor:

 

Borrower/Guarantor   Address/City/State/Zip Code   County   Description of
Assets and Value                            

 

 

D.           Tangible Personal Property in Former Article 9 Jurisdictions and
Canada. Set forth below are all the locations within the Commonwealth of Puerto
Rico and any Province of Canada where the Borrower or any other Guarantor
currently maintains or has maintained any material amount (fair market value of
$10,000 or more) of its tangible personal property (including goods, inventory
and equipment) of such Borrower or any other Guarantor (whether or not in the
possession of such Borrower or any other Guarantor) within the past five (5)
years:

 

Borrower/Guarantor   Address/City/Province or
Commonwealth                        

 

E.           Real Estate Related UCC Collateral

 

1.           Fixtures. Set forth below are all the locations where the Borrower
or any other Guarantor owns or leases any real property:

 

Borrower/Guarantor   Address/City/State/Zip Code   County   Owned or
Leased                                          

 



 

 

 

2.          “As Extracted” Collateral. Set forth below are all the locations
where the Borrower or any other Guarantor owns, leases or has an interest in any
wellhead or minehead:

 

Borrower/Guarantor   Address/City/State/Zip Code   County                      
       

 

3.          Timber to be Cut. Set forth below are all locations where the
Borrower or any other Guarantor owns goods that are timber to be cut:

 

Borrower/Guarantor   Address/City/State/Zip Code   County                      
       

 

 

 

 

III.         AUTHORITY TO FILE FINANCING STATEMENTS

 

The undersigned, on behalf of the Borrower and each Guarantor, hereby authorizes
the Collateral Agent to file financing or continuation statements, and
amendments thereto, in all jurisdictions and with all filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted or to be granted to the
Collateral Agent under the Guaranty and Security Agreement. Such financing
statements may describe the collateral in the same manner as described in the
Guaranty and Security Agreement or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the collateral granted to
the Collateral Agent, including, without limitation, describing such property as
“all assets” or “all personal property.”

 

IN WITNESS WHEREOF, the undersigned hereto has caused this Perfection
Certificate to be executed as of this ___ day of ____________, 20__ by its
officer thereunto duly authorized.





 

  FRANCESCA’S COLLECTIONS, INC.         By:       Name:     Title:

 

  FRANCESCA’S LLC         By:       Name:     Title:



 

 

 

 

End Notes

 

1.             It is crucial that the full and exact name of each Grantor is
given. Even seemingly minor errors such as substituting “n.a.” for “national
association” or “inc.” for “incorporated” may be seriously misleading in some
states.

 

2.             Please note that the organizational identification number is not
the same as the federal employer’s tax identification number. The organizational
identification number is customarily issued by the Secretary of State or State
Corporations Department in the State under which the particular entity had been
organized or formed and may be found on its organizational documents.

 

3.             If a Grantor does not have an organizational identification
number, please indicate “none.” Additionally, organizational identification
numbers are not required for entities organized under the laws of New York,
Delaware, Connecticut, Georgia or Ohio for financing statements filed in such
states. Such organizational identification numbers nevertheless may be required
for financing statements filed in respect of entities organized under the
foregoing states but filed in other states, e.g. in respect of fixtures.

 



 

 

  

EXHIBIT 2.2(a)

 

[FORM OF]

NOTICE OF BORROWING

 

Royal Bank of Canada,

as Administrative Agent for

the Lenders referred to below

200 Bay Street, 12th Floor

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J2W7

Attention: Manager, Agency

 

[Date]1

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August 30, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Francesca’s
Collections, Inc., as borrower (the “Borrower”), Francesca’s LLC, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as Administrative Agent, Royal
Bank of Canada, as Collateral Agent for the Secured Parties, and the other
parties party thereto. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

 

The Borrower hereby gives you notice pursuant to Section 2.2 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A) Date of Borrowing
(which is a Business Day):         (B) Principal Amount of Borrowing:        
(C) Type of Borrowing2:         (D) Interest Period and the last day thereof3
(in the case of a Eurodollar Borrowing):         (E) Account Number and
Location:  

 



 

1Notice must be received prior to (i) 12:00 p.m. on the Business Day prior to
the date of the proposed Borrowing, in the case of a Borrowing of Base Rate
Loans and (ii) 12:00 p.m. on the third Business Day prior to the date of the
proposed Borrowing, in the case of a Borrowing of Eurodollar Rate Loans.

2Specify a Eurodollar Rate Borrowing or a Base Rate Borrowing.

3Subject to the definition of “Interest Period” in the Credit Agreement.

 

1

 

 

The Borrower hereby represents and warrants that the conditions to lending
specified in Sections 3.2(b) and (c) of the Credit Agreement are satisfied as of
the date hereof.

 

[Signature page follows]

 

2

 

 

  FRANCESCA’S COLLECTIONS, INC.         By:         Name:       Title:

 

3

 

 

EXHIBIT 2.4(b)

 

[FORM OF]

L/C REQUEST

 

Royal Bank of Canada,

as Administrative Agent for

the Lenders referred to below

200 Bay Street, 12th Floor

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J2W7

Attention: Manager, Agency

 

KeyBank National Association,

as L/C Issuer

127 Public Square

Cleveland, OH 44114

Attention: [____________]

 

[Date]26

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August 30, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Francesca’s
Collections, Inc., as borrower (the “Borrower”), Francesca’s LLC, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as Administrative Agent, Royal
Bank of Canada, as Collateral Agent for the Secured Parties, and the other
parties party thereto. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

 

Pursuant to Section 2.4 of the Credit Agreement, the Borrower hereby requests
that [__________], as L/C Issuer, issue a Letter of Credit for the account of
the undersigned, as follows:

 

(A) Date of Issuance:         (B) Aggregate Amount of Letter of Credit:        
(C) Beneficiary:27         (D) Supported Transaction:28         (E) Stated
Termination Date:  

  



 

26Notice must be received no later than 12:00 p.m. on the third Business Day
prior to the date of the requested Issuance.

27Insert name and address of beneficiary.



28Insert description of obligation or commercial transaction to which Letter of
Credit relates and include description of the documents to be presented by such
beneficiary in case of any drawing thereunder and the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder.

 

 

 

 

The Borrower hereby represents and warrants that the conditions to Issuance
specified in Sections 3.2(b) and (c) of the Credit Agreement are satisfied as of
the date hereof.

  

[Signature page follows]

 



 

 



 

  Very truly yours,       FRANCESCA’S COLLECTIONS, INC.         By:       Name:
    Title:

 

 

 

 

EXHIBIT 2.10(b)

 

[FORM OF]

NOTICE OF CONVERSION OR CONTINUATION

 

Royal Bank of Canada,

as Administrative Agent for

the Lenders referred to below

200 Bay Street, 12th Floor

South Tower, Royal Bank Plaza

Toronto, Ontario

M5J2W7

Attention: Manager, Agency

 

[Date]1

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August 30, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Francesca’s
Collections, Inc., as borrower (the “Borrower”), Francesca’s LLC, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as Administrative Agent, Royal
Bank of Canada, as Collateral Agent for the Secured Parties, and the other
parties party thereto. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

 

The Borrower hereby gives you notice pursuant to Section 2.10 of the Credit
Agreement that it elects to (a) continue a Eurodollar Rate Loan or a portion
thereof under the Credit Agreement; (b) convert a Eurodollar Rate Loan or a
portion thereof into a Base Rate Loan; or (c) convert a Base Rate Loans or a
portion thereof into Eurodollar Rate Loans, and in that connection sets forth
below the terms on which such conversion or continuation is requested to be
made:

 

(A) Date of proposed conversion or continuation
(which is a Business Day):         (B) Aggregate amount of Eurodollar Loans or
Base Rate Loans to be converted or continued2:         (C) Nature of the
proposed conversion or continuation (including identification of Loans to be
converted or continued) :         (E) Interest Period and the last day thereof3
(if the Loans are to be converted into or continued as Eurodollar Loans):  

 



 

1Notice must be provided upon 3 Business Days’ prior notice in the case of any
Base Rate Loans or any portion thereof to be converted into Eurodollar Rate
Loans.

2For each Interest Period, the aggregate amount of Eurodollar Rate Loans having
such Interest Period must be $1,000,000 or an integral multiple of $100,000 in
excess thereof.

3Subject to the definition of “Interest Period” in the Credit Agreement.

 

1

 

 

[The Borrower hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed conversion or
continuation, both before and after giving effect thereto:

 

(a)          the foregoing conversion or continuation complies with the terms
and conditions of the Credit Agreement (including, without limitation, Section
2.10 of the Credit Agreement);

 

(b)          no Default or Event of Default has occurred and is continuing, or
would result from such proposed conversion or continuation.]4

 

[Signature page follows]

 



 

4Include if the Loans are to be converted into or continued as Eurodollar Loans.

 

2

 

 

  FRANCESCA’S COLLECTIONS, INC.         By:         Name:       Title:

 

3

 

 

EXHIBIT 2.14(e)

 

[FORM OF]

NOTE

 

Lender: [NAME OF LENDER]   New York, New York Principal Amount:
[$              ]   [_______], 2013

 

 

FOR VALUE RECEIVED, the undersigned, FRANCESCA’S COLLECTIONS, INC., a Texas
corporation (the “Company”), hereby promises to pay the Lender set forth above
(the “Lender”), the Principal Amount set forth above, or, if less, the then
aggregate unpaid principal amount of all Loans made by the Lender pursuant to
the Second Amended and Restated Credit Agreement, dated as of August 30, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Company, Francesca’s LLC, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the L/C Issuer, Royal Bank of Canada, as administrative agent, Royal
Bank of Canada, as collateral agent for the Secured Parties, and the other
parties thereto. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The Company also promises to pay interest on the unpaid principal amount of such
Loan from the date made until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement and is subject
to the terms and entitled to the benefits of thereof and of the other Loan
Documents. This Note is secured and guaranteed as provided in the Guaranty and
Security Agreement and by the other security documents. This Note is subject to
voluntary prepayment prior to the Scheduled Termination Date, in whole or in
part, as provided in the Credit Agreement.

 

If an Event of Default shall occur, the principal of and accrued interest on
this Note may become or be declared to be due and payable in the manner and with
the effect provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind in connection with this Note.

 

THIS NOTE MAY NOT BE TRANSFERRED OR AMENDED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT.

 

THIS NOTE, AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND THE LENDER
HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

FRANCESCA’S COLLECTIONS, INC.

 

  By:     Name:     Title:  

 

 

 

 

EXHIBIT 2.17(f)

 

[FORM OF]

 UNITED STATES TAX COMPLIANCE CERTIFICATE

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August 30, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Francesca’s
Collections, Inc., a Texas corporation, as the borrower (the “Borrower”),
Francesca’s LLC, a Delaware limited liability company, the other Guarantors from
time to time party thereto, the Lenders from time to time party thereto, the L/C
Issuer, Royal Bank of Canada, as Administrative Agent, Royal Bank of Canada, as
Collateral Agent, and the other parties thereto. Capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Credit Agreement. [______________________] (the “Non-U.S. Lender Party”) is
providing this certificate pursuant to subsection 2.17(f)(ii)(III) of the Credit
Agreement. The Non-U.S. Lender Party hereby represents and warrants that:

 

1.          The Non-U.S. Lender Party is the sole record and beneficial owner of
the Loans or the obligations evidenced by Note(s) in respect of which it is
providing this certificate.

 

2.          The Non-U.S. Lender Party is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code. In this regard, the Non-U.S. Lender Party
further represents and warrants that:

 

(a)         the Non-U.S. Lender Party is not subject to regulatory or other
legal requirements as a bank in any jurisdiction; and

 

(b)         the Non-U.S. Lender Party has not been treated as a bank for
purposes of any tax, securities law or other filing or submission made to any
Governmental Authority, any application made to a rating agency or qualification
for any exemption from tax, securities law or other legal requirements.

 

3.          The Non-U.S. Lender Party is not a 10-percent shareholder of the
Borrower, within the meaning of Section 881(c)(3)(B) of the Code.

 

4.          The Non-U.S. Lender Party is not a controlled foreign corporation
described in Section 881(c)(3)(C) of the Code.

 

5.          No payments in connection with the Loan Documents are effectively
connected with the Non-U.S. Lender Party’s conduct of a U.S. trade or business.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

  [NAME OF NON-U.S. LENDER PARTY]         By:     Name:     Title:        



Date: ____________________

 

 

